 Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 1 of 314. PageID #: 1041




                   UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF OHIO
                          EASTERN DIVISION

WEST BOCA MEDICAL CENTER, INC., COMPLAINT

  Plaintiff,
  v.                                JURY TRIAL DEMANDED

AMERISOURCEBERGEN DRUG              This Action Relates to:
CORPORATION;
CARDINAL HEALTH, INC.;              Case No. 1:17-MD-2804
MCKESSON CORPORATION;
PURDUE PHARMA L.P.;                 Hon. Dan A. Polster
PURDUE PHARMA, INC.;
THE PURDUE FREDERICK                Under:
COMPANY, INC.;
TEVA PHARMACEUTICAL                 Organized Crime Control Act of 1970, IX,
INDUSTRIES, LTD.;                   Racketeer Influenced and Corrupt
TEVA PHARMACEUTICALS USA,           Organizations Act, P.L. No. 91-452, 84
INC.;                               State. 922 (1970), (codified at 18 U.S.C. §§
CEPHALON, INC.;                     1961-1967 (2012) (“RICO”)
JOHNSON & JOHNSON;
JANSSEN PHARMACEUTICALS, INC.;      Florida Deceptive and Unfair Trade
ORTHO-MCNEIL-JANSSEN                Practices Act, Fla. Stat. Ann. § 501.201, et
PHARMACEUTICALS, INC. n/k/a         seq.
JANSSEN PHARMACEUTICALS, INC.;
JANSSEN PHARMACEUTICAL INC.         Fraudulent Practices –Misleading
n/k/a JANSSEN PHARMACEUTICALS,      Advertising, Fla. Stat. Ann. § 817.41
INC.;
NORAMCO, INC.;                      Breach of Implied Warranty of Fitness for
ENDO HEALTH SOLUTIONS INC.;         a Particular Purpose, Fla. Stat. Ann. §§
ENDO PHARMACEUTICALS, INC.;         672.315 and 672.11
INSYS THERAPEUTICS, INC.,
ALLERGAN PLC f/k/a ACTAVIS PLS;     Negligence
WATSON PHARMACEUTICALS, INC.
n/k/a ACTAVIS, INC.; WATSON         Wanton Negligence
LABORATORIES, INC.;
ACTAVIS LLC;                        Negligence Per Se
ACTAVIS PHARMA, INC. f/k/a
WATSON PHARMA, INC.;                Negligent Marketing
MALLINCKRODT PLC;
MALLINCKRODT LLC;                   Negligent Distribution
CVS HEALTH CORPORATION;
THE KROGER CO.;                     Nuisance
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 2 of 314. PageID #: 1042




RITE-AID OF MARYLAND, INC.;          Unjust Enrichment
WALGREENS BOOTS ALLIANCE,
INC.; and
WAL-MART, INC.

Defendants.




                                      ii
     Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 3 of 314. PageID #: 1043




                                                        TABLE OF CONTENTS
INTRODUCTION .......................................................................................................................... 2
         A.        The Opioid Crisis ............................................................................................................ 2
         B.        Impact of Opioids on South Florida Hospitals ............................................................. 10
         C.        Financial Impact of Defendants’ Activities on Plaintiff ............................................... 17
         D.        The Roles of Defendants in Causing and Perpetuating the Opioid Crisis .................... 20
JURISDICTION AND VENUE ................................................................................................... 23
PARTIES ...................................................................................................................................... 24
   I.         Plaintiff ............................................................................................................................. 24
   II.        Defendants ........................................................................................................................ 24
         A.        Marketing Defendants ................................................................................................... 24
              1.        Purdue and Associated Companies ......................................................................... 24
              2.        Cephalon and Associated Companies ..................................................................... 25
              3.        Janssen and Associated Companies ........................................................................ 27
              4.        Endo and Associated Companies ............................................................................ 30
              5.        Insys Therapeutics, Inc. .......................................................................................... 31
              6.        Mallinckrodt Entities .............................................................................................. 32
              7.        Actavis and Associated Companies ........................................................................ 34
         B.        Distributor Defendants .................................................................................................. 35
              1.        AmerisourceBergen Drug Corporation ................................................................... 35
              2.        Cardinal ................................................................................................................... 36
              3.        McKesson Corporation ........................................................................................... 36
         C.        National Retail Pharmacies ........................................................................................... 38
              1.        CVS Health Corporation ......................................................................................... 38
              2.        The Kroger Co. ....................................................................................................... 38
              3.        Rite-Aid of Maryland, Inc....................................................................................... 38
              4.        Walgreens Boots Alliance, Inc. .............................................................................. 39
              5.        Wal-Mart Inc. .......................................................................................................... 39
         D.        Defendants’ Agents ....................................................................................................... 39
CONTINUING VIOLATIONS .................................................................................................... 39
FACTUAL BACKGROUND ....................................................................................................... 40
   I.         The History of Opioids ..................................................................................................... 40
   II.        The Opioid Epidemic ........................................................................................................ 42
   III.            OPIOIDS IN CONGRESS............................................................................................ 45


                                                                           iii
 Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 4 of 314. PageID #: 1044




IV.          The Marketing Defendants’ False, Deceptive, and Unfair Marketing of Opioids........ 45
V. Each Marketing Defendant Used Multiple Avenues to Disseminate Their False and
Deceptive Statements about Opioids. ....................................................................................... 48
   A.        Direct Marketing ........................................................................................................... 49
        1.        Falsehood #1: The risk of addiction from chronic opioid therapy is low ............... 50
             a.       Purdue’s misrepresentations regarding addiction risk ........................................ 51
             b.       Endo’s misrepresentations regarding addiction risk ........................................... 58
             c.       Janssen’s misrepresentations regarding addiction risk........................................ 60
             d.       Cephalon’s misrepresentations regarding addiction risk .................................... 62
             e.       Actavis’s misrepresentations regarding addiction risk........................................ 64
             f.       Mallinckrodt’s misrepresentations regarding addiction risk ............................... 65
        2.   Falsehood #2: To the extent there is a risk of addiction, it can be easily identified
        and managed ..................................................................................................................... 67
        3.    Falsehood #3: Signs of addictive behavior are “pseudoaddiction,” requiring more
        opioids ............................................................................................................................... 70
        4.        Falsehood #4: Opioid withdrawal can be avoided by tapering ............................... 73
        5.        Falsehood #5: Opioid doses can be increased without limit or greater risks .......... 74
        6.        Falsehood #6: Long-term opioid use improves functioning ................................... 77
        7.        Falsehood #7: Alternative forms of pain relief pose greater risks than opioids ..... 82
        8.        Falsehood #8: OxyContin provides twelve hours of pain relief ............................. 85
        9.        Falsehood #9: New formulations of certain opioids successfully deter abuse ....... 90
             a.       Purdue’s deceptive marketing of reformulated OxyContin and Hysingla ER .... 91
             b.       Endo’s deceptive marketing of reformulated Opana ER .................................... 94
             c.       Other Marketing Defendants’ misrepresentations regarding abuse deterrence 101
   B. The Marketing Defendants Disseminated Their Misleading Messages About Opioids
   Through Multiple Channels ................................................................................................ 103
   C.        The Marketing Defendants Directed Front Groups Deceptively to Promote Opioid Use
             ..................................................................................................................................... 103
        1.        American Pain Foundation ................................................................................... 105
        2.        American Academy of Pain Medicine and the American Pain Society ............... 108
        3.        FSMB .................................................................................................................... 112
        4.        The Alliance for Patient Access ............................................................................ 114
        5.        The U.S. Pain Foundation ..................................................................................... 118
        6.        American Geriatrics Society ................................................................................. 119
        7.        American Chronic Pain Association ..................................................................... 121


                                                                        iv
 Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 5 of 314. PageID #: 1045




   D. The Marketing Defendants Paid Key Opinion Leaders Deceptively to Promote Opioid
   Use ..................................................................................................................................... 122
        1.        Dr. Russell Portenoy ............................................................................................. 124
        2.        Dr. Lynn Webster.................................................................................................. 127
        3.        Dr. Perry Fine........................................................................................................ 128
        4.        Dr. Scott Fishman ................................................................................................. 131
   E. The Marketing Defendants Also Spread Their Misleading Messages to Reputable
   Organizations ...................................................................................................................... 133
   F. The Marketing Defendants Disseminated Their Misrepresentations Through
   Continuing Medical Education Programs ........................................................................... 136
   G. The Marketing Defendants Used “Branded” Advertising to Promote their Products to
   Doctors and Consumers ...................................................................................................... 139
   H. The Marketing Defendants Used “Unbranded” Advertising To Promote Opioid Use
   For Chronic Pain Without FDA Review ............................................................................. 140
   I. The Marketing Defendants Funded, Edited And Distributed Publications That
   Supported Their Misrepresentations ................................................................................... 140
   J. The Marketing Defendants Used “Detailers” To Directly Disseminate Their
   Misrepresentations To Prescribers ...................................................................................... 142
   K. The Marketing Defendants Used Speakers’ Bureaus and Programs to Spread Their
   Deceptive Messages. ........................................................................................................... 147
   L.        The Marketing Defendants Targeted Vulnerable Populations.................................... 148
   M. Insys Employed Fraudulent, Illegal, and Misleading Marketing Schemes to Promote
   Subsys ................................................................................................................................. 149
VI.          The Marketing Defendants’ Scheme Succeeded, Creating a Public Health Epidemic154
   A.        The Marketing Defendants’ Dramatically Expanded Opioid Prescribing and Use .... 154
   B. The Marketing Defendants’ Deception In Expanding Their Market Created And Fueled
   The Opioid Epidemic. ......................................................................................................... 157
VII. The Marketing Defendants’ Marketing Scheme Misrepresented the Risks and Benefits
of Opioids................................................................................................................................ 158
   A. The Marketing Defendants Embarked Upon A Campaign Of False, Deceptive, And
   Unfair Assurances Grossly Understating And Misstating The Dangerous Addiction Risks
   Of The Opioid Drugs. ......................................................................................................... 158
   B. The Marketing Defendants Targeted Susceptible Prescribers and Vulnerable Patient
   Populations .......................................................................................................................... 159
VIII. The Marketing Defendants made Materially Deceptive Statements and Concealed
Material Facts.......................................................................................................................... 161
   A.        Purdue ......................................................................................................................... 161
   B.        Endo ............................................................................................................................ 165

                                                                       v
 Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 6 of 314. PageID #: 1046




     C.        Janssen ........................................................................................................................ 167
     D.        Cephalon ..................................................................................................................... 168
     E.        Actavis ........................................................................................................................ 169
IX.            Marketing Defendants Prior Bad Acts ........................................................................ 170
X.        The Distributor Defendants’ Unlawful Distribution of Opioids ..................................... 171
XI.    Defendants throughout the supply chain deliberately disregarded their duties to
maintain effective controls and to identify, report, and take steps to halt suspicious orders.. 172
     A. All Defendants Have a Duty to Guard Against, and Report, Unlawful Diversion and to
     Report and Prevent Suspicious Orders ............................................................................... 174
          1.        PCF ....................................................................................................................... 184
          2.        HDA ...................................................................................................................... 185
     B. Defendants Were Aware of and Have Acknowledged Their Obligations to Prevent
     Diversion and to Report and Take Steps to Halt Suspicious Orders .................................. 191
     C. Defendants Kept Careful Track of Prescribing Data and Knew About Suspicious
     Orders and Prescribers ........................................................................................................ 191
     D.        Defendants Failed to Report Suspicious Orders or Otherwise Act to Prevent Diversion
               200
     E. Defendants Delayed a Response to the Opioid Crisis by Pretending to Cooperate with
     Law Enforcement ................................................................................................................ 202
     F.        The Distributor Defendants Breached their Duties ..................................................... 207
          1.        McKesson ............................................................................................................. 209
          2.        Cardinal ................................................................................................................. 212
          3.        AmerisourceBergen .............................................................................................. 215
     G. The Distributor Defendants Have Sought to Avoid and Have Misrepresented Their
     Compliance with Their Legal Duties .................................................................................. 216
XII. The National Retail Pharmacies Were on Notice of and Contributed to Illegal
Diversion of Prescription Opioids .......................................................................................... 223
     A.        The National Retail Pharmacies Have a Duty to Prevent Diversion .......................... 224
     B. Multiple Enforcement Actions against the National Retail Pharmacies Confirms Their
     Compliance Failures ........................................................................................................... 227
          1.        CVS ....................................................................................................................... 228
          2.        Walgreens ............................................................................................................. 231
          3.        Rite Aid ................................................................................................................. 234
XIII. The Marketing Defendants’ Unlawful Failure To Prevent Diversion And Monitor,
Report, And Prevent Suspicious Orders ................................................................................. 236
     A. Defendants’ Unlawful Conduct And Breaches Of Legal Duties Caused The Harm
     Alleged Herein And Substantial Damages ......................................................................... 241

                                                                        vi
     Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 7 of 314. PageID #: 1047




   XIV. Conspiracy Allegations ............................................................................................... 243
         A. The Defendants Conspired To Engage In The Wrongful Conduct Complained Of
         Herein and Intended To Benefit Both Independently and Jointly From Their Conspiracy 243
              1.        Conspiracy among Marketing Defendants............................................................ 243
              2.        Conspiracy Among All Defendants ...................................................................... 246
         B. Statutes Of Limitations Are Tolled and Defendants Are Estopped From Asserting
         Statutes Of Limitations As Defenses .................................................................................. 248
              1.        Continuing Conduct .............................................................................................. 248
              2.        Equitable Estoppel and Fraudulent Concealment ................................................. 248
         C.        Facts Pertaining to Punitive Damages ........................................................................ 251
              1.  The Marketing Defendants Persisted in Their Fraudulent Scheme Despite Repeated
              Admonitions, Warnings, and Even Prosecutions ............................................................ 252
                   a.   FDA warnings to Janssen failed to deter Janssen’s misleading promotion of
                   Duragesic .................................................................................................................... 252
                   b.    Governmental action, including large monetary fines, failed to stop Cephalon
                   from falsely marketing Actiq for off-label uses.......................................................... 253
                   c.   FDA Warnings Did Not Prevent Cephalon from Continuing False and Off-Label
                   Marketing of Fentora .................................................................................................. 253
                   d.   A Guilty Plea and a Large Fine Did Not Deter Purdue from Continuing Its
                   Fraudulent Marketing of OxyContin .......................................................................... 254
                   e.    Repeated Admonishments and Fines Did Not Stop Defendants from Ignoring
                   Their Obligations to Control the Supply Chain and Prevent Diversion ..................... 255
   XV. FACTS PERTAINING TO CLAIMS UNDER RACKETEER-INFLUENCED AND
   CORRUPT ORGANIZATIONS (“RICO”) ACT................................................................... 262
         A.        The False Narrative Enterprise ................................................................................... 262
              1.        The Common Purpose and Scheme of the False Narrative Enterprise ................. 262
              2.        The Conduct of the False Narrative Enterprise violated Civil RICO ................... 266
              3.  The False Narrative Enterprise Defendants Controlled and Paid Front Groups and
              KOLs to Promote and Maximize Opioid Use ................................................................. 270
              4.        Pattern of Racketeering Activity ........................................................................... 271
         B.        The Opioid Supply Chain Participants ....................................................................... 274
CLAIMS FOR RELIEF .............................................................................................................. 283
FIRST CLAIM FOR RELIEF .................................................................................................... 283
   I.         The False Narrative Enterprise ....................................................................................... 284
   II.        Consequences.................................................................................................................. 287
SECOND CLAIM FOR RELIEF ............................................................................................... 287
   I.         Consequences.................................................................................................................. 288

                                                                          vii
     Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 8 of 314. PageID #: 1048




THIRD CLAIM FOR RELIEF ................................................................................................... 288
FOURTH CLAIM FOR RELIEF ............................................................................................... 291
FIFTH CLAIM FOR RELIEF .................................................................................................... 293
SIXTH CLAIM FOR RELIEF.................................................................................................... 293
SEVENTH CLAIM FOR RELIEF ............................................................................................. 294
EIGHTH CLAIM FOR RELIEF ................................................................................................ 295
NINTH CLAIM FOR RELIEF ................................................................................................... 298
TENTH CLAIM FOR RELIEF .................................................................................................. 300
ELEVENTH CLAIM FOR RELIEF .......................................................................................... 301
TWELFTH CLAIM FOR RELIEF ............................................................................................. 304
PRAYER FOR RELIEF ............................................................................................................. 305
JURY DEMAND ........................................................................................................................ 305




                                                                 viii
     Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 9 of 314. PageID #: 1049




         The decade of the 1990s was the era of the blockbuster drug, the billion-dollar pill,
         and a pharmaceutical sales force arms race was part of the excess of the time . . . A
         pharmaceutical Wild West emerged. Salespeople stampeded into offices. They
         made claims that helped sell the drugs to besieged doctors. Those claims also led
         years later to blockbuster lawsuits and criminal cases against their companies.1

                                           COMPLAINT

           Plaintiff West Boca Medical Center, Inc. brings this Complaint against Defendants

    AmerisourceBergen Drug Corporation; LLC; Cardinal Health, Inc.; McKesson Corporation;

    Purdue Pharma L.P.; Purdue Pharma, Inc.; The Purdue Frederick Company, Inc.; Teva

    Pharmaceutical Industries, Ltd.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson &

    Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a

    Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica Inc. n/k/a Janssen Pharmaceuticals,

    Inc.; Noramco, Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals, Inc.; Insys

    Therapeutics, Inc., Allergan plc f/k/a Actavis PLS; Watson Pharmaceuticals, Inc. n/k/a

    Actavis, Inc.; Watson Laboratories, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson

    Pharma, Inc.; Mallinckrodt Plc; Mallinckrodt LLC.; CVS Health Corp.; The Kroger Co., Rite-

    Aid of Maryland, Inc.; Walgreens Boots Alliance, Inc.; and Wal-Mart, Inc. (collectively

    “Defendants”) under the Organized Crime Control Act of 1970, IX, Racketeer Influenced and

    Corrupt Organizations Act, P.L. No. 91-452, 84 State. 922 (1970), (codified at 18 U.S.C. §§

    1961-1967 (2012) (“RICO”); Controlled Substances Act of 1970, 84 Stat. 1236, 1242

    (codified at 29 U.S.C. § 801, et seq.) (2012); Florida Deceptive and Unfair Trade Practices

    Act, Fla. Stat. Ann. § 501.201, et seq.); Fraudulent Practices –Misleading Advertising, Fla.

    Stat. Ann. § 817.41; Breach of Implied Warranty of Fitness for a Particular Purpose, Fla. Stat.



1
 Sam Quinones, Dreamland: The True Tale of America’s Opiate Epidemic at 133 (Bloomsbury Press
2015) (hereinafter referred to as “Dreamland”).


                                                  1
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 10 of 314. PageID #: 1050




  Ann. §§ 672.315 and 672.11; Negligence; Wanton Negligence; Negligence Per Se; Negligent

  Marketing; Negligent Distribution; Nuisance; and Unjust Enrichment seeking judgment

  against Defendants and in favor of Plaintiff; compensatory damages; treble damages; pre-

  judgment and post-judgment interest; cost of suit; and equitable relief, including injunctive

  relief and alleges as follows:

                                        INTRODUCTION

       A.      The Opioid Crisis

       1.      Hospitals in South Florida and elsewhere encounter patients with opioid-related

conditions daily. On one end, hospitals must deal with patients who have serious medical

conditions that require extra care and expense because the patient is opioid addicted, and on the

other, hospitals must utilize their resources to handle the “pill seekers.” Take for example this

situation: Two very pregnant women present themselves for treatment – a healthy one and an

opioid-addicted one. Both are admitted. Regardless of whether either patient can pay, they both

must be admitted under prevailing federal and state law for medical and possible psychiatric

care, even though the hospital knows it may not be compensated in full, or perhaps at all for its

medical services. Both women give birth. The opioid-addicted mother has an opioid-addicted

child, who enters this world kicking and screaming as he or she goes through the addiction

withdrawal process. That baby is taken to a neonatal intensive care unit, often referred to as the

“NICU,” with sophisticated medical equipment, supplies and staff specially trained to treat the

needs of opioid-addicted babies. The healthy mother and her child’s stay in the hospital is

completed in two or three days and costs a few thousand dollars, which is likely paid by an

insurer. The opioid-addicted mother and her addicted baby each require special treatment and

attention for opioid withdrawal, which likely is uncompensated or undercompensated even if the

mother has insurance. The mother stays as long as is necessary to stabilize her condition, but
                                                 2
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 11 of 314. PageID #: 1051




because of her opioid addiction her new baby may spend months in the hospital receiving

around-the-clock care. Ultimately, the hospital has a duty to treat both new mothers and their

babies, yet the cost to the hospital for this duty is much greater for the opioid-addicted mother

and baby, which results in higher uncompensated costs to that hospital.

          2.   These two very different encounters play out daily at West Boca Medical Center,

Inc. “[C]ases of drug addicted newborns rose by double digits” in Florida in 2016.2 “Among the

$967 million in charges for their care were 97 ‘million-dollar babies’ whose treatment costs

topped seven figures each. Eight of the infants were born in Palm Beach County,”3 where

Plaintiff West Boca Medical Center is located.

          3.   Florida hospitals, of course, are not unique in dealing with the opioid epidemic.

Hospitals across the United States are the front-line treatment for victims of the opioid epidemic.

Hospitals — legally and morally — are compelled to treat patients with opioid-related conditions

and, as a result, have been directly damaged by the epidemic. In addition to the cost of the opioid

drugs themselves, hospitals have and continue to incur millions of dollars in damages for the

costs of uncompensated care as a result of the unlawful marketing, distribution and sale of

opioids.

          4.   The United States is in the midst of an opioid epidemic caused by Defendants’

unlawful marketing, sales, and distribution of prescription opioids that has resulted in addiction,




2
  Pat Beall and Mike Stucka, Cost of heroin epidemic tops $1 billion a year in Florida, PALM BEACH
POST, (Dec. 17, 2016), https://www.mypalmbeachpost.com/news/cost-heroin-epidemic-tops-billion-year-
florida/WYamI7pzwlHMkFkf3mzY8H/.
3
    Id.



                                                 3
    Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 12 of 314. PageID #: 1052




criminal activity, serious health issues, and loss of life.4 According to the Centers for Disease

Control (“CDC”), from 1999 to 2014, the sales of prescription opioids in the U.S. nearly

quadrupled, but there was no overall change in the amount of pain that Americans reported.5

        5.      A particular tragedy of the opioid epidemic is that it has turned law-abiding

citizens, who experience routine injuries into drug addicts, and in some cases, ruin their lives.

        6.      Across the nation, hospitals are struggling from the relentless and crushing

financial burdens resulting from the epidemic of opioid addiction and abuse. Every day, more

than 115 Americans lose their lives after overdosing on opioids.6 The effects of the opioid

epidemic on hospitals may soon become even worse. The coverage rules under the Affordable

Care Act (ACA) are in transition, thus creating the possibility of increased costs for hospitals for

treatment of opioid-addicted patients admitted under the Emergency Medical Treatment and

Labor Act (“EMTALA”), 42 U.S.C. § 1395dd.7

        7.      According to the CDC, opioid overdoses killed more than 45,000 people in the 12

months that ended in September, 2017. It is already the deadliest drug epidemic in American

history.8 If trends continue, lost lives from opioid overdoses will soon represent the vast majority



4
 As used herein, the term “opioid” refers to the entire family of opiate drugs including natural, synthetic,
and semi-synthetic opiates.
5
 Centers for Disease Control and Prevention, Prescribing Data, available at
https://www.cdc.gov/drugoverdose/data/prescribing.html, (last accessed April 30, 2018).
6
 Opioid Overdose Crisis, National Institute on Drug Abuse (revised March 2018),
https://www.drugabuse.gov/drugs-abuse/opioids/opioid-overdose-crisis#one. (“Opioid Crisis, NIH”).
7
 American Hospital Association, AHA Priorities to Address the Opioid Crisis,
https://www.aha.org/guidesreports/2018-03-02-aha-priorities-address-opioid-crisis, (last accessed April
28, 2018).
8
 The Editorial Board, An Opioid Crisis Foretold, (Apr. 21, 2018),
https://www.nytimes.com/2018/04/21/opinion/an-opioid-crisis-foretold.html.


                                                     4
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 13 of 314. PageID #: 1053




of all drug overdose deaths in the United States.




Note: Drug overdose data available since 1999. Source: Centers for Disease Control and
Prevention | By THE NEW YORK TIMES.9

            8.   Between the start of the century and the year 2014, opioid-related death rates

increased by 200%. Fourteen percent of that increase occurred between 2013 and 2014.10

           9.    The opioid epidemic is killing scores of individuals each day, and having a

similarly drastic impact on the total price tag for hospital care.

           10.   The opioid epidemic is “directly related to the increasingly widespread misuse of

powerful opioid pain medications.”11 In many cases, heroin abuse starts with opioid abuse.


9
    Id.
10
     Id.
11
  See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Eng. J. Med.
1480 (2016), doi: 10.1056/NEJMsr1601307, http://www.nejm.org/doi/full/10.1056/NEJMsr1601307.



                                                    5
     Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 14 of 314. PageID #: 1054




        11.     According to the CDC, the United States is currently seeing the highest overdose

death rates ever recorded. 12 As opioid related deaths increase, the life expectancy in the United

States has decreased.13

        12.     Perhaps more than any other institution, hospitals directly bear the brunt of the

opioid crisis. The state of Florida has been one of the most affected states in the nation. On May

3, 2017, Governor Rick Scott declared the opioid epidemic a public health emergency in Florida

citing to statistics from the CDC finding that in 2015, opioids were responsible for over 33,000

deaths nationwide and nearly 3,900 deaths in Florida.14

        13.     On October 28, 2017, President Trump did the same, declaring the opioid crisis a

public health emergency.15

        14.     This suit takes aim at a primary cause of the opioid crisis: A False Narrative

marketing scheme in which members of the supply chain joined and conspired in the false and

deceptive marketing of prescription opioids, which was designed dramatically to increase the

demand for and sale of opioids and opioid prescriptions.

        15.     On the demand side, the crisis was precipitated by the defendants who



12
  Jessica Glenza, Opioid crisis: overdoes increased by a third across US in 14 months, says CDC, THE
GUARDIAN (March 6, 2018), https://www.theguardian.com/us-news/2018/mar/06/opioid-crisis-overdoses-
increased-by-a-third-across-us-in-14-months-says-cdc.
13
  National Center for Health Statistics, Life Expectancy, available at
https://www.cdc.gov/nchs/fastats/life-expectancy.htm, (last accessed April 30, 2018); Centers for Disease
Control and Prevention, U.S. drug overdose deaths continue to rise; increase fueled by synthetic opioids,
(March 18, 2018), https://www.cdc.gov/media/releases/2018/p0329-drug-overdose-deaths.html.
14
  Executive Order 2017-146 (2017). Available at https://www.flgov.com/wp-
content/uploads/orders/2017/EO 17-146.pdf. See also, Executive Orders 2017-177 and 2017-230 (2017).

 Julie Hirschfeld Davis, Trump Declares Opioid Crisis a ‘Health Emergency’ but Requests No Funds,
15

The New York Times (Oct. 26, 2017), https://www.nytimes.com/2017/10/26/us/politics/trump-opioid-
crisis.html


                                                    6
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 15 of 314. PageID #: 1055




manufacture, sell, and market prescription opioid painkillers (“Marketing Defendants”). These

opioids have various brand names and generic names, and include “OxyContin,” fentanyl,

hydrocodone, oxycodone, and others mentioned in this Complaint. Through a massive marketing

campaign premised on false and incomplete information, the Marketing Defendants engineered a

dramatic shift in how and when opioids are prescribed by the medical community and used by

patients. The Marketing Defendants relentlessly and methodically, but untruthfully, asserted that

the risk of addiction was low when opioids were used to treat chronic pain, and overstated the

benefits and trivialized the risk of the long-term use of opioids.

       16.     The Marketing Defendants’ goal was simple: to dramatically increase sales by

convincing doctors to prescribe opioids not only for the kind of severe pain associated with

cancer or short-term post-operative pain, but also for common chronic pains, such as back pain

and arthritis. They did this even though they knew that opioids were addictive and subject to

abuse, and that their other claims regarding the risks, benefits, and superiority of opioids for

long-term use were untrue and unfounded.

       17.     The Supply Chain Defendants —Distributor Defendants and National Retail

Pharmacies Defendants—saw the profit potential in opioid sales, participated in the conspiracy

by ignoring their legal responsibilities under the Controlled Substance Act, and flooded affected

areas with opioids well knowing they were contributing to, but profiting from, widespread

addiction and human misery.

       18.     And succeed they did. Opioid abuse has quickly become one of the nation’s most

pressing health management issues, not only because of its toll on patients, but increasingly




                                                  7
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 16 of 314. PageID #: 1056




because of the financial impact on hospitals and the rest of the healthcare system.16

           19.   The Marketing Defendants and Supply Chain Defendants extract billions of

dollars of revenue from the addicted American public while tens of millions of dollars of injury

are caused to hospitals as the reasonably foreseeable consequences of the prescription opioid

addiction epidemic. Indeed, Defendants depended on the hospitals to mitigate the health

consequences of their illegal activities – at no cost to the defendants – thereby permitting the

defendants to perpetuate their scheme. The defendants knew that but for the hospitals providing

at least some aspect of a safety net, the number of overdose deaths and other related health

consequences arising from opioid addictions would have even been far greater than actually

occurred, and the public outcry and political backlash threatening their profitmaking activities

would have come far more swift and far more certain.

           20.   The statistics are startling. Adult hospitalizations due to opioid misuse or

dependence doubled from 2000 to 2012. From 2005 to 2014, emergency department visits

exhibited a 99.4% cumulative increase.17

           21.   Between 2005 and 2014 there was a dramatic increase nationally in

hospitalizations involving opioids: the rate of opioid-related inpatient stays increased 64 percent,

and the rate of opioid-related emergency department (ED) visits nearly doubled.18



16
  Jennifer Bresnick, Hospitals Face Higher Costs, More ED Visits from Opioid Abuse, HealthIT
Analytics (Dec. 21, 2016), https://healthitanalytics.com/news/hospitals-face-higher-costs-more-ed-visits-
from-opioid-abuse, (last accessed on April 26, 2018).
17
     Id.
18
  Audrey J. Weiss, et al, Patient Characteristics of Opioid-Related Inpatient Stays and Emergency
Department Visits Nationally and by State, 2014 (June 2017), https://www.hcup-
us.ahrq.gov/reports/statbriefs/sb224-Patient-Characteristics-Opioid-Hospital-Stays-ED-Visits-by-
State.pdf.



                                                    8
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 17 of 314. PageID #: 1057




           22.   The average health care costs for opioid abusers were 8 times higher than those of

non-abusers.19

           23.   The cost to hospitalize those with opioid abuse or dependence problems has more

than tripled in a decade, up to nearly $15 billion in 2012. Similarly, the number of patients

hospitalized for the effects of these drugs surged by more than 72% in 2012, although overall

hospitalizations during that time stayed relatively flat.20

           24.   Private insurance is only covering a portion of that. The burden is carried out by

the hospitals, the patients and the government programs.21 In 2012, hospitals provided almost

$15 billion for opioid related inpatient care, more than double of what they billed in 2002.22 A

substantial portion of these costs were under-insured or unreimbursed.

           25.   In 2012, an average hospital stay for an opioid patient costs about $28,000, and

only about 20% of the discharges related to those incidents were covered by private insurance.

The number increased to $107,000 if there was an associated infection, with merely 14 percent

covered by insurance.23

           26.   Patients with complex opioid-related histories (medically and psychosocially)

often cannot get treatment at skilled nursing facilities if they are discharged by hospitals. As a


19
  Alen G. White, PhD, et al., Direct Costs of Opioid Abuse in an Insured Population in the United States,
published in Journal of Managed Care Pharmacy, Vol. 11, No. 6 July/August 2005, at 469.
20
  Marty Stempniak, Opioids Add to a Sharp Rise in Hospitalizations, Costs, (May 5, 2016),
https://www.hhnmag.com/articles/7231-opioids-contribute-to-a-sharp-rise-in-hospitalizations-health-care-
costs, (last accessed on April 28, 2018).
21
     Id.
22
  Shefali Luthra, Opioid Epidemic Fueling Hospitalizations, Hospital Costs, KAISER HEALTH NEWS
(May 2, 2016), https://khn.org/news/opioid-epidemic-fueling-hospitalizations-hospital-costs/.
23
     Id.



                                                    9
     Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 18 of 314. PageID #: 1058




result, they wind up staying in hospitals longer, so the cost of their care goes up.24

        27.     The cost of treating opioid overdose victims in hospital intensive care units

jumped 58 percent in a seven-year span. Between 2009 and 2015, the average cost of care per

opioid admission increased from $58,000 to $92,400. This was during a period where the overall

medical cost escalation was about 19 percent. This cost increase also highlights a troubling trend:

overdose patients are arriving in worse shape, requiring longer stays and a higher level of

treatment.25

        B.      Impact of Opioids on South Florida Hospitals

        28.     Due to the Defendants’ conduct described in this Complaint, sick opioid patients

are placing an increasing strain on an overmatched health care system, particularly in South

Florida.

        29.     The prescription opioid manufacturers and distributors, including the Defendants,

have continued their wrongful, intentional, and unlawful conduct, despite their knowledge that

such conduct has caused and/or is continuing to cause a national, state, and local opioid

epidemic.

        30.     During the 2000s, Florida medical laws allowed physicians to prescribe and

dispense pharmaceuticals from their offices. Until 2009, Florida had no prescription-monitoring

system. Until then, any pharmacist would fill a prescription. As a result, Florida became a

popular destination for out-of-state opioid addicts to get opioids. Addicts from the OxyContin-



24
  https://khn.org/news/opioid-epidemic-fueling-hospitalizations-hospital-costs/ last accessed on April 25,
2018.
25
  Casey Ross, The Cost of Treating Opioid Overdose Victims is Skyrocketing, STAT NEWS (August 11,
2017), https://www.statnews.com/2017/08/11/opioid-overdose-costs/.



                                                   10
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 19 of 314. PageID #: 1059




wracked regions of Ohio, Kentucky, and West Virginia headed weekly to Florida for doctor

visits. “By 2009, of the top oxycodone-prescribing counties in America, nine were in Florida

. . . Broward County had four pain clinics in 2007 and 115 two years later.”26

          31.     In 2009, 25% of nationwide shipments of oxycodone were sent to the state of

Florida. By 2010, 98 of the 100 doctors in the country who dispensed the highest quantities of

oxycodone from their offices were located in Florida.27

          32.     In 2009 and 2010, Florida Legislature began regulating pain-management clinics

and physicians who practice in them. In 2009, Florida finally put in a statewide Prescription

Drug Monitoring Program (“PDMP”). It was the last state in the country to do so.28 The program

consisted of a network database that was designed to allow doctors and pharmacists to see if

patients had multiple prescriptions for the same drug. But, for a variety of reasons, the program

did not go into effect as scheduled.29

          33.     In March of 2010, as part of a multi-jurisdictional investigation, the Federal Drug

Enforcement Agency (“DEA”) and police departments in Broward and Palm Beach counties

raided the largest pain clinics in Florida.30 On October 1, 2010, Florida law began to require


26
     Dreamland, at 243-45. Oxycodone is the generic version of OxyContin.
27
  William N. Evans, et al., How the Reformulation of OxyContin Ignited the Heroin Epidemic, National
Bureau of Economic Research, NBER Working Paper No. 24475, (Issued April 2018), doi:
10.3386/w24475, http://www.nber.org/papers/w24475.
28
     Dreamland, at 246 (emphasis added).
29
  How the Reformulation of Oxycontin ignited the Heroin Epidemic, William N. Evans, et al. NBER
Working Paper Series, published in April 2018, at page 40, available at
http://www.nber.org/paper/w24475.
30
  Emily Cohen, Feds Raid Pain Clinics Suspected of Illegally Distributing Millions of Prescription
Drugs, ABC News (March 8, 2010), http://abcnews.go.com/Business/PersonalFinance/feds-raid-alleged-
pill-mills-florida/story?id=10022791.



                                                    11
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 20 of 314. PageID #: 1060




“pain-management clinics” to register with the Florida Department of Health (“DOH”) as a pain-

management clinic.31

           34.     In July of 2011, the Florida Governor signed into law HB 7085. That law

prohibited most doctors from prescribing and dispensing prescriptions such as OxyContin from

their office, and fully funded the PDMP for the first time, nearly two years after that law had

been enacted. Florida’s PDMP became operational in September 2011 and on October 17th,

doctors could register on the PDMP for the first time.32

           35.     Effective July 1, 2018, a new law signed by Governor Scott will bolster Florida’s

PDMP by placing a limitation of three days on most opioid medical prescriptions for acute pain,

prohibiting pain clinics from advertising that they sell pain pills and from naming the pills, and

requiring that the clinics must open their doors for inspections.33

           36.     Many opioid addicts relocated to South Florida to be near their supply. By 2002,

the human toll taken by the abuse and misuse of prescription narcotics such as OxyContin had

become “increasingly alarming.”34 That year, the South Florida Sun-Sentinel reported that its

review of medical examined data had found that nearly four hundred people had died from

prescription drug overdoses in the area around the cities of Miami, Fort Lauderdale, and Palm


31
  Troy A. Kishbaugh & Sarah L. Mancebo, Florida Legislation Regarding Pain Management Clinics,
GrayRobinson (March 5, 2012), http://www.gray-
robinson.com/Elerts/03 05 12 Health Elert Florida Legislation Regarding Pain Management Clinics
.pdf.
32
     Id. at page 42.
33
  Robert Nolin, 32 new Florida laws take effect today, PALM BEACH POST (April 1, 2012),
https://www.palmbeachpost.com/news/crime--law/new-florida-laws-take-effect-
today/cEzcdEcEtfRXM2yd2t4ZPN/.
34
  Barry Meier, Pain Killer: A “Wonder” Drug’s Trail Of Addiction And Death, 94 (Rodale 2003) (herein
after “Pain Killer”).



                                                   12
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 21 of 314. PageID #: 1061




Beach, the area served by Plaintiff West Boca Medical Center and other hospitals. “The vast

majority of those deaths involved narcotic painkillers, containing oxycodone or hydrocodone,

and many of those who had died had been able to obtain large quantities of painkillers from

doctors despite documented histories of drug abuse, the paper reported.”35

           37.    Drug overdose death rates in Florida have skyrocketed over the past two

decades.36 In 2016, 5,725 opioid-related deaths were reported in Florida, which represents a 35%

increase from 2015, including, a 28% increase in oxycodone-related deaths.37 Florida also

experienced a resurgence in heroin and Fentanyl38 use leading to a significant increase in heroin-

related deaths (30% increase) and fentanyl-related deaths (97% increase).39

           38.    According to a Child Welfare League of America 2017 report, during the year

2015, health care costs related to opioid abuse in Florida reached $1,246,526,068.40 Florida

health care costs associated with opioid abuse was the fourth highest among all states, as shown

below.




35
     Id.
36
  Centers for Disease Control and Prevention, National Center for Health Statistics. Underlying Cause of
Death 1999-2015 on CDC WONDER Online Database, released December, 2016. Data are from Multiple
Cause of Death Files, 1999-2015, as compiled from data provided by the 57 vital statistics jurisdictions
through the Vital Statistics Cooperative Program. Available at, http://wonder.cdc.gov/ucd-icd10.html (last
accessed Apr. 17, 2017).
37
     Id.
38
     Fentanyl is manufactured by Manufacturer Defendant Janssen.
39
     Id.
40
  Florida’s Children at a Glance, Child Welfare League of America, http://www.cwla.org/wp-
content/uploads/2017/03/FLORIDA-1.pdf, (last accessed on April 26, 2018).


                                                   13
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 22 of 314. PageID #: 1062




                 TOP 10 STATES: TOTAL HEALTH CARE COSTS FROM OPIOID ABU




           39.   Drug overdose deaths in Palm Beach County and Broward County have continued

to rise in recent years.41

           40.   Defendants were aware of federal and Florida laws which required hospitals to

admit and treat opioid-addicted patients when they engaged in their marketing scheme.

           41.   The impacts of Defendants’ conduct foreseeably include America’s hospitals.

Under EMTALA, hospitals are not only required to “provide medical screening examination for

individuals” that visit their emergency departments for any emergency medical condition, but

also to provide treatment to stabilize the medical condition, or appropriately transfer the

individual to another hospital. 42 U.S.C. §§ 1395dd (a) & (b). “In general any individual

(whether or not eligible for benefits under this subchapter) comes to a hospital and the hospital

determines that the individual has an emergency medical condition, the hospital must provide

either—(A) within the staff and facilities available at the hospital, for such further medical



41
     Id.


                                                 14
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 23 of 314. PageID #: 1063




examination and such treatment as may be required to stabilize the medical condition, or (B) for

transfer of the individual to another medical facility in accordance with subsection (c).” 42

U.S.C. § 1395dd (b).

       42.     Florida has its own EMTALA like requirement, Fla.Stat. Ann. §395.1041 -

Access to emergency services and care. Florida’s EMTALA statute was enacted in 1988, two

years after EMTALA and tracks EMTALA closely.

       43.     Under EMTALA, “emergency medical condition” means— (A) a medical

condition manifesting itself by acute symptoms of sufficient severity (including severe pain)

such that the absence of immediate medical attention could reasonably be expected to result in—

(i) placing the health of the individual (or, with respect to a pregnant woman, the health of the

woman or her unborn child) in serious jeopardy, (ii) serious impairment to bodily functions, or

(iii) serious dysfunction of any bodily organ or part; or (B) with respect to a pregnant woman

who is having contractions— (i) that there is inadequate time to effect a safe transfer to another

hospital before delivery, or (ii) that transfer may pose a threat to the health or safety of the

woman or the unborn child. 42 USC § 1395dd(e)(1).

       44.     Florida’s “Baker Act,” further requires hospitals to provide treatment for persons

who present with symptoms of mental illness. “A person shall not be denied treatment for mental

illness and services shall not be delayed at a receiving or treatment facility because of inability to

pay.” Florida Statute 394.459 (2)(a). Further, the law requires that “the least restrictive

appropriate available treatment be utilized based on the individual needs and best interests of the

patient and consistent with optimum improvement of the patient’s condition.” Florida Statute

394.459 (2)(b). “Each person who remains at a receiving or treatment facility for more than 12

hours shall be given a physical examination by a health practitioner authorized by law to give



                                                  15
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 24 of 314. PageID #: 1064




such examinations, within 24 hours after arrival at such facility.” Florida Statute 394.459 (2)(c).

           45.   As a result of these statutes, hospitals in Florida must admit opioid addicts, who

present themselves in need of intensive care or who display symptoms of mental illness. In

addition, if an opioid addict is pregnant, and presents herself for treatment, hospitals also have to

provide care for both the opioid-addicted mother and her opioid-addicted baby.

           46.   “Virtually every hospital I have talked to has been touched by this,” said Bruce

Rueben, president of the Florida Hospital Association, a Tallahassee industry group.42

           47.   As a result of the opioid addiction epidemic in the area which Plaintiff serves,

opioid-addicted patients routinely occupy beds in West Boca Medical Center. Opioid-addicted

mothers and babies routinely present themselves for admission at its two ERs and occupy beds in

the NICU. Many of those patients have no insurance and do not pay for their care.

           48.   Delray Beach (in Palm Beach County) is at the center of the South Florida

overdose epidemic–estimated to have claimed more than 900 lives last year.43 The sheer number

of opioid overdoses in South Florida is overwhelming police, firefighters, hospitals and

morgues.44

           49.   Costs have been increasing rapidly. In Palm Beach County in 2009, it took 18

months of treatment of sick babies to run up a $3.4 million hospital bill. By late 2015, costs




42
  Pat Beall & Mike Stucka, Cost of Heroin Epidemic Tops $1 billion a year in Florida, PALMBEACHPOST
(Dec. 17, 2016), https://www.mypalmbeachpost.com/news/cost-heroin-epidemic-tops-billion-year-
florida/WYamI7pzwlHMkFkf3mzY8H/.
43
  Peter Haden, The Number of Daily Opioid Overdose in South Florida is Overwhelming Police, PRI
(April 20, 2017), https://www.pri.org/stories/2017-04-20/number-daily-opioid-overdoses-south-florida-
overwhelming-police.
44
     Id.



                                                  16
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 25 of 314. PageID #: 1065




accelerated to the point that it took just three months to run up the same bill.45

           50.   Palm Beach County Fire and Rescue responded to more than 4,500 overdose calls

in 2016,46 an average of over 12 overdose calls every day on a 365 day period.

           C.    Financial Impact of Defendants’ Activities on Plaintiff

           51.   Plaintiff West Boca Medical Center, Inc. was incorporated on February 7, 2001,

and does business as West Boca Medical Center. It is a health system serving residents across

Palm Beach County, Florida where its main hospital is located, and Broward County, Florida

where Plaintiff has a separate emergency room (“ER”) facility. At its main location, West Boca

Medical Center has a 195-bed facility, including a pharmacy, and ER and a 35-bed Neonatal

Intensive Care Unit (“NICU”).

           52.   Plaintiff West Boca Medical Center has purchased and continues to purchase and

administer opioids marketed and sold by Defendants.

           53.   Plaintiff has treated, and continues to treat, numerous patients for opioid-related

conditions, including: (1) opioid overdose; (2) opioid addiction; (3) neonatal treatment in its

NICU for babies born opioid-addicted because their mothers were opioid addicts for which

treatment is specialized, intensive, complex, and lengthy; and (4) psychiatric and related

treatment for opioid users who present as in need of mental health treatment programs.

           54.   Police in Palm Beach and Broward Counties pick-up opioid-addicted people who

appear to have mental health problems and bring them to West Boca Medical Center to “clear”

them before they are allowed to enter a mental health facility. West Boca Medical Center has no


45
     Id.
46
  Bridget O’Brien & Katie Lepri, Broward, Palm Beach Counties Push Ahead to Sue Big Pharma for
Opioid Crisis, WLRN (Dec. 15, 2017), http://wlrn.org/post/broward-palm-beach-counties-push-ahead-
sue-big-pharma-opioid-crisis.


                                                  17
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 26 of 314. PageID #: 1066




dedicated space for such patients, but must make room for them under the Baker Act. So, West

Boca Medical Center has to improvise by converting its regular rooms to mental health rooms

with security present and attended by staff doctors with the appropriate expertise. These stays

often last for days and are expensive and often unpaid.

       55.     Plaintiff has incurred and continues to incur substantial unreimbursed charges for

its treatment of patients with opioid conditions. These patients with opioid-related conditions

presented for treatment to Plaintiff as a proximate result of the opioid epidemic created and

engineered by Defendants. As a result, Plaintiff’s monetary losses with respect to treatment of

these patients are foreseeable to Defendants and are the proximate result of Defendants’ acts and

omissions previously specified herein.

       56.     Plaintiff admitted and treated many of these patients as a result of its obligations

under EMTALA and the Baker Act. Between April 1, 2016 and September 30, 2017, 629

patients presented to Plaintiff with opioid related conditions. Of those, 416 were admitted for

treatment. Those numbers are on the rise.

       57.     Plaintiff also has incurred and continues to incur operational costs in the form of

surgical procedures and other care that have been and are more complex and expensive than

would otherwise be the case if the patients were not opioid addicts. Surgical procedures on

opioid addicts have been and are more complicated and costly and require special protective

measures and related prescription drugs.

       58.     Additionally, opioid users have presented and continue to present themselves to

Plaintiff claiming to have illnesses and medical problems, which are actually pretexts for

obtaining opioids to satisfy their cravings. Plaintiff has incurred and continues to incur

operational costs related to the time and expenses in diagnosing, testing, and otherwise dealing



                                                 18
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 27 of 314. PageID #: 1067




with “pill seekers” before their true status can be determined and they can be rejected as patients.

       59.     The costs incurred by these hospitals are the direct and proximate result of the

opioid epidemic created and engineered by Defendants.

       60.     Because opioids are very dangerous and highly addictive drugs, it was foreseeable

to Defendants that the opioid epidemic would result in a corresponding epidemic of patients with

opioid-related conditions going to hospitals for treatment, including Plaintiff. It was also

foreseeable to Defendants that Plaintiff would suffer and continues to suffer substantial monetary

losses because of the opioid epidemic, since hospitals are on the front-line of treatment for these

patients and must bear the additional costs of treating these patients.

       61.     It was also foreseeable that Defendants would face claims from hospitals for their

costs treating opioid-related illnesses. Hospital lien laws enacted in Florida counties by special

acts and ordinances and enacted in many other states provide the hospitals with a lien to recover

for their costs and services related to any incident that gave rise to injury to the hospital’s

patients for the hospital’s charges resulting therefrom.

       62.     The Defendants have marketed and continue to market their opiate products

directly to Plaintiff and other hospitals, and to doctors on staff at those hospitals, and thus

Plaintiff was and is a direct customer and victim of the Defendants’ false, deceptive and unfair

marketing of opioids described hereafter.

       63.     As a direct and proximate result of Defendants’ misconduct, Plaintiff has

purchased opiates from the Defendants, and used them as falsely and deceptively marketed by

Defendants, and suffered damages as a direct and proximate cause of Defendants’ acts as

described in this Complaint.

       64.     Plaintiff brings this civil action to recover monetary losses that have been incurred



                                                  19
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 28 of 314. PageID #: 1068




as a direct and proximate result of Defendants’ false, deceptive, and unfair marketing of

prescription opioids. Such economic damages were foreseeable to Defendants and were

sustained because of Defendants’ unlawful actions and omissions.

       65.     Plaintiff brings this suit against the manufacturers of prescription opioids. The

manufacturers aggressively pushed highly addictive, dangerous opioids, falsely representing to

doctors that patients would only rarely succumb to drug addiction. These pharmaceutical

companies aggressively advertised to and persuaded hospitals and their doctors to purchase and

prescribe highly addictive, dangerous opioids, and turned patients into drug addicts for their own

corporate profit. Such actions were unlawful.

       66.     Plaintiff also brings this suit against the wholesale distributors and retailers of

these highly addictive drugs. The distributors and manufacturers unlawfully breached their legal

duties under federal law to monitor, detect, investigate, and report suspicious orders of

prescription opiates which allowed the manufacturers’ deceptive advertising to result in sales of

their products to hospitals, including Plaintiff West Boca Medical Center.

       D.      The Roles of Defendants in Causing and Perpetuating the Opioid Crisis

       67.     The Marketing Defendants’ push to increase opioid sales worked. Through their

publications and websites, endless stream of sales representatives, “education” programs, and

other means, Marketing Defendants dramatically increased their sales of prescription opioids and

reaped billions of dollars of profit as a result. Since 1999, the amount of prescription opioids sold

in the U.S. nearly quadrupled. In 2016, 289 million prescriptions for opioids were filled in the

U.S.—enough to medicate every adult in America around the clock for a month.

       68.     On the supply side, the crisis was fueled and sustained by those involved in the

supply chain of opioids, including manufacturers, distributors, and pharmacies, who failed to

maintain effective controls over the distribution of prescription opioids, and who instead have
                                                 20
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 29 of 314. PageID #: 1069




actively sought to evade such controls. Defendants have contributed substantially to the opioid

crisis by selling and distributing far greater quantities of prescription opioids than they know

should be necessary for legitimate medical uses, while failing to report, and to take steps to halt

suspicious orders when they were identified, thereby exacerbating the oversupply of such drugs

and fueling an illegal secondary market.

       69.     From the day they made the pills to the day those pills were consumed in each

community, these manufacturers had control over the information regarding addiction they chose

to spread and emphasize as part of their massive marketing campaign. By providing misleading

information to doctors about addiction being rare and opioids being safe even in high doses, then

pressuring them into prescribing their products by arguing, among other things, that no one

should be in pain, the Marketing Defendants created a population of addicted patients who

sought opioids at never-before-seen rates. The scheme worked, and through it the Marketing

Defendants caused their profits to soar as more and more people became dependent on opioids.

       70.     Opioid manufacturing and distributing companies systematically and repeatedly

disregarded the health and safety of their customers and the public. Charged by law to monitor

and report dangerous behavior, they failed to do so in favor of maximizing corporate profits and

increasing their market share.

         71.    Corporate greed and callous indifference to known, serious potential for human

 suffering have caused this public health crisis. Defendants unleashed a healthcare crisis that has

 had far-reaching financial, social, and deadly consequences in this country.

       72.     The Marketing Defendants falsely and misleadingly, and contrary to the language

of their drugs’ labels: (1) downplayed the serious risk of addiction; (2) promoted the concept of

“pseudo addiction” and thus advocated that the signs of addiction should be treated with more



                                                 21
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 30 of 314. PageID #: 1070




opioids; (3) exaggerated the effectiveness of screening tools in preventing addiction; (4) claimed

that opioid dependence and withdrawal are easily managed; (5) denied the risks of higher opioid

dosages; (6) promoted the falsehood that long term opioid use improves functioning; (7)

misrepresented the effectiveness of time-released dosing, and, in particular, the effectiveness of a

version of OxyContin that purportedly provided twelve hours of pain relief; (8) exaggerated the

effectiveness of “abuse-deterrent” opioid formulations to prevent abuse and addiction.

       73.     The Marketing Defendants disseminated these common messages to reverse the

popular and medical understanding of opioids. They disseminated these messages directly,

through their sales representatives, and in speaker groups led by physicians who were recruited

by and paid by the Marketing Defendants for their support of the Marketing Defendants’

marketing messages.

       74.     The Marketing Defendants also worked through third parties they controlled by:

(a) funding, assisting, encouraging, and directing doctors, known as “key opinion leaders”

(“KOLs”) and (b) creating, funding, assisting, directing, and/or encouraging seemingly neutral

and credible professional societies and patient advocacy groups (referred to hereinafter as “Front

Groups”). The Marketing Defendants then worked together with those KOLs and Front Groups

to taint the sources that doctors and patients relied on for ostensibly “neutral” guidance, such as

treatment guidelines, Continuing Medical Education (“CME”) programs, medical conferences

and seminars, and scientific articles. Thus, working individually and collectively, and through

these Front Groups and KOLs, the Marketing Defendants persuaded doctors and patients that

what they had long known – that opioids are addictive drugs, unsafe in most circumstances for

long-term use – was untrue, and quite the opposite, that the compassionate treatment of pain

required opioids.



                                                 22
     Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 31 of 314. PageID #: 1071




        75.     Each Marketing Defendant knew that its misrepresentations of the risks and

benefits of opioids were not supported by or were directly contrary to the scientific evidence.

Indeed, the falsity of each Defendant’s misrepresentations has been confirmed by the U.S. Food

and Drug Administration (“FDA”) and the CDC, including by CDC’s Guideline for Prescribing

Opioids for Chronic Pain, issued in 2016 and approved by the FDA.47

        76.     In an open letter to the nation’s physicians in August 2016, the then U.S. Surgeon

General expressly connected this “urgent health crisis” to “heavy marketing of opioids to doctors

. . . [m]any of [whom] were even taught – incorrectly – that opioids are not addictive when

prescribed for legitimate pain.”48

                                  JURISDICTION AND VENUE

        77.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 based on the federal claims asserted under the Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C. § 1961, et seq. (“RICO”). This Court has supplemental jurisdiction

over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367 because those claims are so related

to Plaintiff’s federal claims that they form part of the same case or controversy.

        78.     The Court has personal jurisdiction over Defendants because at all relevant times

Defendants engaged in substantial business activities in Florida and Ohio and purposefully

directed their actions toward these States, consensually submitted to the jurisdiction of these




47
  See Centers for Disease Control and Prevention, Guideline for Prescribing Opioids For Chronic Pain,
https://www.cdc.gov/drugoverdose/pdf/guidelines factsheet-a.pdf (last accessed April 12, 2018); Pat
Anson, FDA Endorses CDC Opioid Guidelines, PAIN NEWS NETWORK (Feb. 4, 2016),
https://www.painnewsnetwork.org/stories/2016/2/4/fda-endorses-cdc-opioid-guidelines.
48
  Letter from Vivek H. Murthy, M.D., U.S. Surgeon General, available at http://turnthetiderx.org/ (last
accessed April 12, 2018).


                                                   23
           Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 32 of 314. PageID #: 1072




      States when obtaining a manufacturer or distributor license, and have the requisite minimum

      contacts with these States necessary to constitutionally permit the Court to exercise jurisdiction.

              79.     Venue is proper in this District and the Southern District of Florida under 28

      U.S.C. § 1391 and 18 U.S.C. § 1965 because a substantial part of the events or omissions giving

      rise to Plaintiff’s claims occurred in these Districts and each Defendant transacted affairs and

      conducted activity that gives rise to the claims for relief in these Districts.

              80.     Venue is also proper in this District pursuant to Case Management Order No. 1,

      which provides for direct filing in this Court for any Plaintiff whose case would be subject to

      transfer to this MDL.49

                                                    PARTIES

 I.           PLAINTIFF

              81.     Plaintiff West Boca Medical Center, Inc. is a Florida corporation, located at

      21644 State Road, West Boca, Florida 33428. Plaintiff is a 195-bed, acute-care facility.

II.           DEFENDANTS

              A.      Marketing Defendants

                      1.      Purdue and Associated Companies

              82.     Defendant Purdue Pharma L.P. is a limited partnership organized under the laws

      of Delaware with its principal place of business in Stamford, Connecticut.

              83.     Defendant Purdue Pharma Inc. is a New York corporation with its principal place

      of business in Stamford, Connecticut.

              84.     Defendant The Purdue Frederick Company, Inc. is a New York corporation with




      49
        Case Management Order One, Dkt. No. 232, In re: National Prescription Opiate Litigation, Case No.
      1:17-CV-2804 (Apr. 11, 2018).


                                                        24
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 33 of 314. PageID #: 1073




its principal place of business in Stamford, Connecticut.

       85.     Purdue manufactures, promotes, sells, and distributes opioids such as OxyContin,

MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq ER in the United States,

including to Plaintiff. OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s annual

nationwide sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-

fold from its 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire market

for analgesic drugs (painkillers).

         86.   In 2007, Purdue settled criminal and civil charges against it for misbranding

 OxyContin and agreed to pay the United States $635 million – one of the largest settlements

 with a drug company for marketing misconduct. None of this stopped Purdue. In fact, Purdue

 continued to create the false perception that opioids were safe and effective for long-term use,

 even after being caught, by using unbranded marketing methods to circumvent the system. In

 short, Purdue paid the fine when caught and then continued business as usual, deceptively

 marketing and selling billions of dollars of opioids each year.

               2.      Cephalon and Associated Companies

       87.     Defendant Cephalon, Inc. is a Delaware corporation with its principal place of

business in Frazer, Pennsylvania.

       88.     Defendant Teva Pharmaceutical Industries, Ltd. is an Israeli corporation with its

principal place of business in Petah Tikva, Israel. Teva Pharmaceuticals Ltd. acquired Cephalon

in October 2011, and Cephalon Inc. became a wholly owned subsidiary of Teva Pharmaceuticals

Ltd.

       89.     Defendant Teva Pharmaceuticals USA, Inc. (“TEVA USA”) is a Delaware

corporation with its principal place of business in North Wales, Pennsylvania and is a wholly

owned subsidiary of Teva Pharmaceutical Industries, Ltd. in Pennsylvania.
                                                25
     Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 34 of 314. PageID #: 1074




        90.    Teva USA and Cephalon, Inc. worked together to manufacture, promote, sell, and

distribute opioids such as Actiq and Fentora in the United States. Actiq has been approved by the

FDA only for the “management of breakthrough cancer pain in patients 16 years and older with

malignancies who are already receiving and who are tolerant to around-the-clock opioid therapy

for the underlying persistent cancer pain.”50 Fentora has been approved by the FDA only for the

“management of breakthrough pain in cancer patients 18 years of age and older who are already

receiving and who are tolerant to around-the-clock opioid therapy for their underlying persistent

cancer pain.”51 In 2008, Cephalon pled guilty to a criminal violation of the Federal Food, Drug

and Cosmetic Act for its misleading promotion of Actiq and two other drugs, and agreed to pay a

$425 million fine.52

        91.    Teva USA, and Cephalon, Inc. (collectively Cephalon) work together closely to

market and sell Cephalon products in the United States. Since its acquisition of Cephalon in

October 2011, Teva USA has conducted all sales and marketing activities for Cephalon in the

United States, through its “specialty medicines” division. Teva USA holds out Actiq and Fentora

as Teva products to the public. The FDA-approved prescribing information and medication

guide, which is distributed with Cephalon opioids, discloses that the guide was submitted by



50
  Highlights of Prescribing information, ACTIQ® (fentanyl citrate) oral transmucosal lozenge, CII
(2009), ACTIQ PI/Med Guide,
https://www.accessdata.fda.gov/drugsatfda docs/label/2009/020747s030lbl.pdf (last accessed April 12,
2018).
51
  Highlights of Prescribing Information, FENTORA® (fentanyl citrate) buccal tablet, CII (2011),
https://www.accessdata.fda.gov/drugsatfda docs/label/2012/021947s015lbl.pdf (last accessed April 12,
2018).
52
  Press Release, U.S. Dep’t of Justice, Biopharmaceutical Company, Cephalon, to Pay $425 Million &
Enter Plea to Resolve Allegations of Off-Label Marketing (Sept. 29, 2008),
https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html.



                                                  26
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 35 of 314. PageID #: 1075




Teva USA, and directs physicians to contact Teva USA to report adverse events.

          92.      All of Cephalon’s promotional websites, including those for Actiq and Fentora,

display Teva Ltd.’s logo.53 Teva USA’s parent company, Teva Pharmaceuticals Industries, Ltd.

lists Cephalon’s and Teva USA’s sales as its own on its financial reports, and its year-end report

for 2012 – the year immediately following the Cephalon acquisition – attributed a 22% increase

in its specialty medicine sales to “the inclusion of a full year of Cephalon’s specialty sales,”

including inter alia sales of Fentora.54

          93.      Teva Pharmaceutical Industries, Ltd., Teva Pharmaceuticals USA, Inc., and

Cephalon, Inc. are referred to herein as “Cephalon.”

          94.      From 2000 forward, Cephalon has made thousands of payments to physicians

nationwide, including in Florida, ostensibly for activities including participating on speakers’

bureaus, providing consulting services, assisting in post-marketing safety surveillance and other

services, many of whom were not oncologists and did not treat cancer pain, but in fact

deceptively to promote and maximize the use of opioids.

                   3.      Janssen and Associated Companies

          95.      Defendant Johnson & Johnson (“J&J”) is a New Jersey corporation with its

principal place of business in New Brunswick, New Jersey.

          96.      Defendant Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its

principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of J&J.

          97.      Janssen Pharmaceuticals, Inc. was formerly known as Ortho-McNeil-Janssen



53
     E.g., ACTIQ, http://www.actiq.com/ (displaying logo at bottom-left) (last accessed April 12, 2018).
54
  Teva Ltd., Annual Report (Form 20-F), at 62 (Feb. 12, 2013),
http://annualreports.com/HostedData/AnnualReportArchive/t/NASDAQ TEVA 2012.pdf


                                                      27
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 36 of 314. PageID #: 1076




Pharmaceuticals, Inc., which was formerly known as Janssen Pharmaceutica, Inc.

       98.     Defendant Noramco, Inc. is a Delaware company headquartered in Wilmington,

Delaware and was a wholly owned subsidiary of J&J until July 2016. Noramco, Inc. is or had

been part of J&J’s opium processing by making active pharmaceutical ingredients (“APIs”) for

opioid painkillers.

       99.     Johnson & Johnson is the only company that owns over 10% of Janssen

Pharmaceuticals stock. J&J controls the sale and development of Janssen Pharmaceuticals drugs

and Janssen Pharmaceuticals profits inure to J&J’s benefit.

       100.    J&J, Janssen Pharmaceuticals, Inc., Noramco, Inc., Ortho- McNeil-Janssen

Pharmaceuticals, Inc., and Janssen Pharmaceutica, Inc. (collectively, “Janssen”) are or have been

in the business of manufacturing, selling, promoting, and/or distributing both brand name and

generic opioids throughout the United States.

       101.    Janssen manufactures, promotes, sells, and distributes drugs in the United States,

including the opioid Duragesic (fentanyl). Before 2009, Duragesic accounted for at least $1

billion in annual sales. Until January 2015, Janssen developed, marketed, and sold the opioids

Nucynta (tapentadol) and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172

million in sales in 2014.

       102.    Janssen made thousands of payments to physicians nationwide, including in

Florida, ostensibly for activities including participating on speakers’ bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services, but in fact

deceptively to promote and maximize the use of opioids. Together, Nucynta and Nucynta ER

accounted for $172 million in sales in 2014. Prior to 2009, Duragesic accounted for at least $1

billion in annual sales.



                                                 28
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 37 of 314. PageID #: 1077




          103.    Janssen, like many other companies, has a corporate code of conduct, which

clarifies the organization’s mission, values and principles. Janssen’s employees are required to

read, understand and follow its Code of Conduct for Health Care Compliance. Johnson &

Johnson imposes this code of conduct on Janssen as a pharmaceutical subsidiary of J&J.55

Documents posted on J&J’s and Janssen’s websites confirm J&J’s control of the development

and marketing of opioids by Janssen. Janssen’s website “Ethical Code for the Conduct of

Research and Development,” names only J&J and does not mention Janssen anywhere within the

document. The “Ethical Code for the Conduct of Research and Development” posted on the

Janssen website is J&J’s company-wide Ethical Code, which it requires all of its subsidiaries to

follow.

          104.    The “Every Day Health Care Compliance Code of Conduct” posted on Janssen’s

website is a J&J company-wide document that describes Janssen as one of the “Pharmaceutical

Companies of Johnson & Johnson” and as one of the “Johnson & Johnson Pharmaceutical

Affiliates.” It governs how “[a]ll employees of Johnson & Johnson Pharmaceutical Affiliates,”

including those of Janssen, “market, sell, promote, research, develop, inform and advertise

Johnson & Johnson Pharmaceutical Affiliates’ products.” All Janssen officers, directors,

employees, sales associates must certify that they have “read, understood and will abide by” the

code. The code governs all of the forms of marketing at issue in this case. J&J made payments to

thousands of physicians nationwide, including in Florida, ostensibly for activities including

participating on speakers’ bureaus, providing consulting services, assisting in post-marketing

safety surveillance and other services, but in fact deceptively to promote and maximize the use of


55
     Depomed, Inc. acquired the rights to Nucynta and Nucynta ER from Janssen in 2015.




                                                    29
     Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 38 of 314. PageID #: 1078




opioids.

               4.      Endo and Associated Companies

        105.   Defendant Endo Health Solutions Inc. is a Delaware corporation with its principal

place of business in Malvern, Pennsylvania.

        106.   Defendant Endo Pharmaceuticals Inc. is a wholly owned subsidiary of Endo

Health Solutions Inc. and is a Delaware corporation with its principal place of business in

Malvern, Pennsylvania.

        107.   Endo Health Solutions Inc. and Endo Pharmaceuticals Inc. (collectively, “Endo”)

are or have been in the business of manufacturing, selling, promoting, and/or distributing both

brand name and generic opioids throughout the United States.

        108.   Endo develops, markets, and sells prescription drugs, including the opioids

Opana/Opana ER, Percodan, Percocet, generic versions of oxycodone, oxymorphone,

hydromorphine and hydrocodone in the United States. Opioids made up roughly $403 million of

Endo’s overall revenues of $3 billion in 2012. Opana ER yielded $1.15 billion in revenue from

2010 and 2013, and it accounted for 10% of Endo’s total revenue in 2012. On June 8, 2017, the

FDA requested that Endo remove Opana ER from the market because of a “serious outbreak” of

HIV and hepatitis C due to abuse of the drug after the reformulation of Opana from a nasal spray

to an injectable.56 In response to the FDA’s request, Endo removed Opana ER from the market in

July 2017.57 Endo also manufactures and sells generic opioids such as oxycodone, oxymorphone,




56
  Press Release, U.S. Food & Drug Administration, FDA Requests Removal of Opana ER for Risks
Related to Abuse (June 8, 2017),
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.
57
  Press Release, Endo International PLC, Endo Provides update on Opana ER (July 6, 2017),
http://investor.endo.com/news-releases/news-release-details/endo-provides-update-opanar-er.


                                                  30
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 39 of 314. PageID #: 1079




hydromorphone, and hydrocodone products in the United States, by itself and through its

subsidiary, Qualitest Pharmaceuticals, Inc.

       109.    Endo made thousands of payments to physicians nationwide, including in Florida,

ostensibly for activities including participating on speakers’ bureaus, providing consulting

services, assisting in post-marketing safety surveillance and other services, but in fact

deceptively to promote and maximize the use of opioids.

               5.       Insys Therapeutics, Inc.

       110.    Insys Therapeutics, Inc. is a Delaware corporation with its principal place of

business in Chandler, Arizona. Insys’ principal product and source of revenue is Subsys.

       111.    Insys made thousands of payments to physicians nationwide, including in Florida,

ostensibly for activities including participating on speakers’ bureaus, providing consulting

services, assisting in post-marketing safety surveillance and other services, but in fact

deceptively to promote and maximize the use of opioids.

       112.    Subsys is a transmucosal immediate-release formulation (TIRF) of fentanyl,

contained in a single-dose spray device intended for oral, under the tongue administration.

Subsys was approved by the FDA solely for the treatment of breakthrough cancer pain.

       113.    In 2016, Insys made approximately $330 million in net revenue from Subsys.

  Insys promotes, sells, and distributes Subsys throughout the United States, and Plaintiff.

       114.    Insys’ founder and owner was recently arrested and charged, along with other

Insys executives, with multiple felonies in connection with an alleged conspiracy to bribe

practitioners to prescribe Subsys and defraud insurance companies. Other Insys executives and

managers were previously indicted.




                                                 31
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 40 of 314. PageID #: 1080




               6.      Mallinckrodt Entities

       115.    Defendant Mallinckrodt plc is an Irish public limited company with its

headquarters in Staines-Upon-Thames, Surrey, United Kingdom. Mallinckrodt plc was

incorporated in January 2013 for the purpose of holding the pharmaceuticals business of

Covidien plc, which was fully transferred to Mallinckrodt plc in June of that year. Mallinckrodt

plc also operates under the registered business name Mallinckrodt Pharmaceuticals, with its U.S.

headquarters in Hazelwood, Missouri. Defendant Mallinckrodt LLC (together with Mallinckrodt

plc, “Mallinckrodt”) is a Delaware corporation with its headquarters in Hazelwood, Missouri.

Mallinckrodt manufactures, markets, sells and distributes pharmaceutical drugs throughout the

United States, and to Plaintiff. Mallinckrodt is the largest U.S. supplier of opioid pain

medications and among the top ten generic pharmaceutical manufacturers in the United States,

based on prescriptions.

       116.    Mallinckrodt manufactures and markets two branded opioids: Exalgo, which is

extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage strengths, and

Roxicodone, which is oxycodone, sold in 15 and 30 mg dosage strengths. In 2009, Mallinckrodt

Inc., a subsidiary of Covidien plc, acquired the U.S. rights to Exalgo. The FDA approved Exalgo

for treatment of chronic pain in 2012. Mallinckrodt further expanded its branded opioid portfolio

in 2012 by purchasing Roxicodone from Xanodyne Pharmaceuticals. In addition, Mallinckrodt

developed Xartemis XR, an extended-release combination of oxycodone and acetaminophen,

which the FDA approved in March 2014, and which Mallinckrodt has since discontinued.

Mallinckrodt promoted its branded opioid products with its own direct sales force.

       117.    While it has sought to develop its branded opioid products, Mallinckrodt has long

been a leading manufacturer of generic opioids. Mallinckrodt estimated that in 2015 it received

approximately 25% of the DEA’s entire annual quota for controlled substances that it
                                                 32
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 41 of 314. PageID #: 1081




manufactures. Mallinckrodt also estimated, based on IMS Health data for the same period, that

its generics claimed an approximately 23% market share of DEA Schedules II and III opioid and

oral solid dose medications.58

         118.    Mallinckrodt operates a vertically integrated business in the United States: (1)

importing raw opioid materials, (2) manufacturing generic opioid products, primarily at its

facility in Hobart, New York, and (3) marketing and selling its products to drug distributors,

specialty pharmaceutical distributors, retail pharmacy chains, pharmaceutical benefit managers

that have mail-order pharmacies, and hospital buying groups.

         119.    Among the drugs Mallinckrodt manufactures or has manufactured are the

following: Schedule II: Exalgo (Hydromorphone hydrochloride, extended release), Roxicodone

(Oxycodone hydrochloride), Xartemis XR (Oxycodone hydrochloride and acetaminophen),

Methadose (Methadone hydrochloride), Generic (Morphine sulfate, extended release, Morphine

sulfate oral solution, Fentanyl transdermal system, Oral transmucosal fentanyl citrate,

Oxycodone and acetaminophen, Hydrocodone bitartrate and acetaminophen, Hydromorphone

hydrochloride, Hydromorphone hydrochloride, extended release, Oxymorphone hydrochloride,

Methadone hydrochloride. Schedule III: Buprenorphine and naloxone. Unscheduled: Naltrexone

hydrochloride.

         120.    Mallinckrodt made thousands of payments to physicians nationwide, including in

Florida, ostensibly for activities including participating on speakers bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services, but in fact

deceptively to promote and maximize the use of opioids


  58
       Mallinckrodt plc 2016 Form 10-K.




                                                  33
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 42 of 314. PageID #: 1082




               7.      Actavis and Associated Companies

       121.    Defendant Allergan plc is a public limited company incorporated in Ireland with

its principal place of business in Dublin, Ireland.

       122.    Defendant Actavis plc acquired Defendant Allergan plc in March 2015, however

the combined company changed its name to Allergan plc in January 2013.

       123.    Defendant Watson Pharmaceuticals, Inc. had acquired Defendant Actavis, Inc. in

October 2012, and the combined company changed its name to Actavis, Inc. as of January 2013,

and then changed the name to Actavis plc in October 2013.

       124.    Defendant Watson Laboratories, Inc. is a Nevada corporation with its principal

place of business in Corona, California, and is a wholly-owned subsidiary of Defendant Allergan

plc (f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.).

       125.    Defendant Actavis Pharma, Inc. (f/k/a Actavis, Inc.) is a Delaware corporation

with its principal place of business in New Jersey and was formerly known as Watson Pharma,

Inc.

       126.    Defendant Actavis LLC is a Delaware limited liability company with its principal

place of business in Parsippany, New Jersey.

       127.    Each of these Defendants is owned by Defendant Allergan plc, which uses them

to market and sell its drugs in the United States.

       128.    Defendant Allergan plc exercises control over these marketing and sales efforts

and profits from the sale of Allergan/Actavis products ultimately inure to its benefit. Allergan

plc, Actavis plc, Actavis, Inc., Actavis LLC, Actavis Pharma, Inc., Watson Pharmaceuticals,

Inc., Watson Pharma, Inc., and Watson Laboratories, Inc. (collectively, “Actavis”) are or have

been in the business of manufacturing, selling, promoting, and/or distributing both brand name

and generic opioids throughout the United States, including to Plaintiff.
                                                 34
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 43 of 314. PageID #: 1083




        129.   Actavis manufactures, promotes, sells, and distributes opioids, including the

branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic

and Opana in the United States. Actavis acquired the rights to Kadian from King

Pharmaceuticals, Inc. on December 30, 2008, and began marketing Kadian in 2009.

        130.   Actavis made thousands of payments to physicians nationwide including in

Florida, ostensibly for activities including participating on speakers’ bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services, but in fact

deceptively to promote and maximize the use of opioids.

        131.   Collectively, Purdue, Actavis, Cephalon, Janssen, Endo, Insys, and Mallinckrodt

are referred to as “Marketing Defendants.”

        B.     Distributor Defendants

        132.   The Distributor Defendants are defined below. At all relevant times, the

Distributor Defendants have distributed, supplied, sold, and placed into the stream of commerce

prescription opioids, without fulfilling the fundamental duty of wholesale drug distributors to

detect and warn of diversion of dangerous drugs for non-medical purposes. The Distributor

Defendants universally failed to comply with federal and/or state law. The Distributor

Defendants are engaged in “wholesale distribution,” as defined under state and federal law.

Plaintiff alleges the unlawful conduct by the Distributor Defendants is a substantial cause for the

volume of prescription opioids plaguing Plaintiff’s community.

               1.      AmerisourceBergen Drug Corporation

        133.   Defendant AmerisourceBergen Drug Corporation (“AmerisourceBergen”) is a

wholesaler of pharmaceutical drugs that distributes opioids throughout the country, including to

Plaintiff.

        134.   AmerisourceBergen is the eleventh largest company by revenue in the United

                                                 35
     Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 44 of 314. PageID #: 1084




States, with annual revenue of $147 billion in 2016. AmerisourceBergen’s principal place of

business is located in Chesterbrook, Pennsylvania, and it is incorporated in Delaware.

           135.   According to its 2016 Annual Report, AmerisourceBergen is “one of the largest

global pharmaceutical sourcing and distribution services companies, helping both healthcare

providers and pharmaceutical and biotech manufacturers improve patient access to products and

enhance patient care.”59

                  2.     Cardinal

           136.   Defendant Cardinal Health, Inc. (“Cardinal”) is an Ohio Corporation with its

principal place of business in Dublin, Ohio. In 2016, Cardinal generated revenues of $121.5

billion.

           137.   Cardinal is a global distributor of pharmaceutical drugs and medical products. It is

one of the largest distributors of opioids in the United States. It has annual resources of over

$120 billion. Additionally, in December 2013, Cardinal formed a ten-year agreement with CVS

Caremark to form the largest generic drug sourcing operation in the United States. Cardinal has,

at all relevant times, had distribution centers throughout the United States, including Florida, and

has distributed opioids nationwide.

                  3.     McKesson Corporation

           138.   McKesson is a Delaware corporation with its principal place of business located

in San Francisco, California.

           139.   McKesson is the largest pharmaceutical distributor in North America. McKesson

delivers approximately one-third of all pharmaceuticals used in North America, including to



59
   AmerisourceBergen, 2016 Summary Annual Report, http://investor.amerisourcebergen.com/static-
files/37daf1ed-4d41-4547-bb87-86d501087dbb (last accessed April 12, 2018).


                                                   36
     Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 45 of 314. PageID #: 1085




Plaintiff.

          140.   For fiscal year ended March 31, 2017, McKesson generated revenues of $198.5

billion

          141.   In its 2017 Annual Report, McKesson states that it “partner[s] with

pharmaceutical manufacturers, providers, pharmacies, governments and other organizations in

healthcare to help provide the right medicines, medical products and healthcare services to the

right patients at the right time, safely and cost-effectively.”60

          142.   According to the 2017 Annual Report, McKesson’s “pharmaceutical distribution

business operates and serves thousands of customer locations through a network of 27

distribution centers, as well as a primary redistribution center, two strategic redistribution centers

and two repackaging facilities, serving all 50 states and Puerto Rico.”

          143.   McKesson Corporation (“McKesson”) is fifth on the list of Fortune 500

companies, ranking immediately after Apple and ExxonMobil, with annual revenue of $191

billion in 2016. McKesson is a wholesaler of pharmaceutical drugs that distributes opioids

throughout the country.

          144.   In January 2017, McKesson paid a record $150 million to resolve an investigation

by the U.S. Department of Justice (“DOJ”) for failing to report suspicious orders of certain

drugs, including opioids. In addition to the monetary penalty, the DOJ required McKesson to

suspend sales of controlled substances from distribution centers in Ohio, Florida, Michigan and

Colorado. The DOJ described these “staged suspensions” as “among the most severe sanctions

ever agreed to by a [Drug Enforcement Administration] registered distributor.”


60
  McKesson, Annual Report,
http://investor.mckesson.com/sites/mckesson.investorhq.businesswire.com/files/report/file/2017 McKess
on Annual Report 0.pdf (last accessed April 12, 2018).


                                                  37
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 46 of 314. PageID #: 1086




       145.     McKesson is the largest pharmaceutical distributor in the United States.

       146.     McKesson has more than 40,000 customers nationally.

       147.     Collectively, McKesson, AmerisourceBergen, and Cardinal account for 85% of

the drug shipments in the United States. These companies together collect about $400 billion in

annual revenue.

       148.     Cardinal, McKesson, and AmerisourceBergen are collectively referred to as the

“Distributor Defendants.”

       C.       National Retail Pharmacies

                1.     CVS Health Corporation

       149.     Defendant CVS Health Corporation (“CVS”) is a Delaware corporation with its

principal place of business in Rhode Island. At all times relevant to this Complaint, CVS

distributed prescription opioids throughout the United States, including in Florida and Palm

Beach County.

                2.     The Kroger Co.

       150.     Defendant The Kroger Co. (“Kroger) is an Ohio corporation with headquarters in

Cincinnati, OH. Kroger operates 2,268 pharmacies in the United States, including in Florida. At

all times relevant to this Complaint, Kroger distributed prescription opioids throughout the

United States, including in Florida and Palm Beach County.

                3.     Rite-Aid of Maryland, Inc.

       151.     Defendant Rite Aid of Maryland, Inc., dba Rite Aid Mid-Atlantic Customer

Support Center, Inc. (“Rite Aid”), is a Maryland corporation with its principal office located in

Camp Hill, Pennsylvania. At all times relevant to this Complaint, Rite Aid distributed

prescription opioids throughout the United States, including in Florida and Palm Beach County.



                                                38
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 47 of 314. PageID #: 1087




               4.      Walgreens Boots Alliance, Inc.

       152.    Defendant Walgreens Boots Alliance, Inc., also known as Walgreen Co.

(“Walgreens”) is a Delaware corporation with its principal place of business in Illinois. At all

times relevant to this Complaint, Walgreens distributed prescription opioids throughout the

United States, including in Florida and Palm Beach County.

               5.      Wal-Mart Inc.

       153.    Defendant Wal-Mart Inc., formerly known as Wal-Mart Stores, Inc. (“Wal-

Mart”), is a Delaware corporation with its principal place of business in Arkansas. At all times

relevant to this Complaint, Wal-Mart distributed prescription opioids throughout the United

States, including in Florida and Palm Beach County.

       154.    Collectively, Defendants CVS, Kroger, Rite Aid, Walgreens, and Wal-Mart are

referred to as “National Retail Pharmacies.” Additionally, the Distributor Defendants and the

National Retail Pharmacies are collectively referred to as the “Supply Chain Defendants.”

       155.    Defendants include the above referenced entities as well as their predecessors,

successors, affiliates, subsidiaries, partnerships and divisions to the extent that they are engaged

in the manufacture, promotion, distribution, sale and/or dispensing of opioids.

       D.      Defendants’ Agents

       156.    All of the actions described in this Complaint are part of, and in furtherance of,

the unlawful conduct alleged herein, and were authorized, ordered, and/or done by Defendants’

officers, agents, employees, or other representatives while actively engaged in the management

of Defendants’ affairs within the course and scope of their duties and employment, and/or with

Defendants’ actual, apparent, and/or ostensible authority.

                                 CONTINUING VIOLATIONS

       157.    This Complaint alleges a continuing course of conduct (including conduct within

                                                 39
       Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 48 of 314. PageID #: 1088




 the limitations periods), and Defendants’ unlawful conduct has inflicted continuing and

 accumulating harm within the applicable statutes of limitations. Thus, Plaintiff can recover for

 damages that it suffered during any applicable limitations period.

                                      FACTUAL BACKGROUND

I.THE HISTORY OF OPIOIDS

           126.    The synthetic opioids manufactured and distributed by Defendants are related to

 the opium poppy, which has been used to relieve pain for centuries.

           127.    The opium poppy was a well-known symbol of the Roman Civilization, which

 signified both sleep and death. The Romans used opium not only as a medicine but also as a

 poison.61

           128.    During the Civil War, opioids, then known as “tinctures of laudanum,” gained

 popularity among doctors and pharmacists for their ability to reduce anxiety and relieve pain on

 the battlefield. They were also used in a wide variety of commercial products ranging from pain

 elixirs to cough suppressants to beverages.

           129.    Since passage of the Controlled Substances Act (“CSA”) in 1970, 21 U.S.C. §

 801, et seq., opioids have been regulated as controlled substances. Controlled substances are

 categorized in five schedules, ranked in order of their potential for abuse, with Schedule I being

 the highest. The CSA imposes a hierarchy of restrictions on prescribing and dispensing drugs

 based on their medicinal value, likelihood of addiction or abuse, and safety.

           130.    Opioids generally have been categorized as Schedule II, although some are

 classified as Schedule III drugs. Schedule II drugs have a high potential for abuse, have a

 currently accepted medical use, and may lead to severe psychological or physical dependence. 21


 61
      Martin Booth, Opium: A History, at 20 (Simon & Schuster Ltd. 1996).


                                                     40
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 49 of 314. PageID #: 1089




U.S.C. § 812. Schedule II drugs may not be dispensed without an original copy of a manually

signed prescription, which may not be refilled, from a doctor and filled by a pharmacist who both

must be licensed by their state and registered with the DEA. 21 U.S.C. § 829.

          131.    Opioids provide effective treatment for short-term, post-surgical and trauma-

related pain, and for palliative end-of-life care. They are approved by the FDA for use in the

management of moderate to severe pain where use of an opioid analgesic is appropriate for more

than a few days. Defendants, however, have manufactured, promoted, marketed, and distributed

opioids for the management of chronic pain by misleading consumers and medical providers,

such as hospitals, through misrepresentations or omissions regarding the appropriate uses, risks,

and safety of opioids.

          132.    The synthetic opioid fentanyl has been a driving force behind the nation’s opioid

epidemic, killing tens of thousands of Americans in overdoses. Two states are now pushing to

use the drug’s powerful properties to execute prisoners on death row.62

          133.    In a November 2016 report, the DEA declared opioid prescription drugs, heroin,

and fentanyl as the most significant drug-related threats to the United States.63

          134.    The CDC estimates that approximately three out of four new heroin addicts in the

United States started by abusing prescription opioids.64



62
  William Wan & Mark Berman, States to Try New Ways of Executing Prisoners. Their Latest Idea?
Opioids., THE WASHINGTON POST (Dec. 9, 2017), https://www.washingtonpost.com/national/health-
science/states-choose-new-ways-to-execute-prisoners-their-latest-idea-opioids/2017/12/09/3eb9bafa-
d539-11e7-95bf-df7c19270879 story.html?utm term=.c7048831bfcd.
63
  Rudd et al., Centers for Disease Control and Prevention, Increases in Drug and Opioid-Involved
Overdose Deaths—United States, 2010-2015 (Dec. 30, 2016), Morbidity & Mortality Wkly. Rep. 2016;
65; 1445-1452, doi: http://dx.doi.org/10.15585/mmwr.mm655051e1, available at
https://www.cdc.gov/mmwr/volumes/65/wr/mm655051e1.htm.
64
     Centers for Disease Control and Prevention, Heroin Overdose Data,


                                                    41
            Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 50 of 314. PageID #: 1090




                 135.   According to the CDC, opioids are responsible for the majority of drug overdoses

      today.65 Additionally, opioid overdose have quadrupled nationally since 1999.66

                 136.   Addiction is a spectrum of substance use disorders that range from misuse and

      abuse of drugs to addiction. Throughout this Complaint, “addiction” refers to the entire range of

      substance abuse disorders.67 Individuals suffer negative consequences wherever they fall on the

      substance use disorder continuum.

II.              THE OPIOID EPIDEMIC

                 137.   Prescription opioids have become widely prescribed. In 2010, enough prescription

      opioids were sold to medicate every adult in the United States with a dose of 5 milligrams of

      hydrocodone every 4 hours for 1 month.68

                 138.   Despite the large number of prescriptions, recent studies have concluded that

      treatment with opioids is not superior to treatment with non-opioid medications for improving

      pain-related function.69 Even for patients presenting to the emergency room with acute extremity

      pain, there is no significant or clinically important difference in pain reduction at 2 hours among



      https://www.cdc.gov/drugoverdose/data/heroin.html (last accessed April 12, 2018).
      65
           Id.
      66
        Centers for Disease Control and Prevention, Drug Overdose Death Data
      https://www.cdc.gov/drugoverdose/data/statedeaths.html (last accessed April 12, 2018).
      67
        American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (5th ed.
      2013).
      68
        Katherine M. Keyes at al., Understanding the Rural-Urban Differences in Nonmedical Prescription
      Opioid Use and Abuse in the United States, 104 Am. J. Pub. Health e52-e59 (2014),
      https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3935688/.
      69
        Erin E. Krebs, M.D., et al., Effect of Opioid vs Nonopioid Medications on Pain-Related Function in
      Patients with Chronic Back Pain or Hip or Knee Osteoarthritis Pain, 319 JAMA 872-882 (2018), doi:
      10.1001/jama.2018.0899, https://jamanetwork.com/journals/jama/article-abstract/2673971?redirect=true.



                                                        42
     Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 51 of 314. PageID #: 1091




single-dose treatment with ibuprofen and acetaminophen or with three different opioid and

acetaminophen combination analgesics.70

        139.    In 2011, the U.S. Department of Health and Human Resources, Centers for

Disease Control and Prevention, declared prescription painkiller overdoses at epidemic levels.

The News Release noted:

                a. The death toll from overdoses of prescription painkillers has more than tripled
                   in the past decade.

                b. More than 40 people die every day from overdoses involving narcotic pain
                   relievers like hydrocodone (Vicodin), methadone, oxycodone (OxyContin), and
                   oxymorphone (Opana).

                c. Overdoses involving prescription painkillers are at epidemic levels and now kill
                   more Americans than heroin and cocaine combined.

                d. The increased use of prescription painkillers for nonmedical reasons, along with
                   growing sales, has contributed to a large number of overdoses and deaths. In
                   2010, 1 in every 20 people in the United States age 12 and older—a total of 12
                   million people—reported using prescription painkillers non-medically
                   according to the National Survey on Drug Use and Health. Based on the data
                   from the Drug Enforcement Administration, sales of these drugs to pharmacies
                   and health care providers have increased by more than 300 percent since 1999.

                e. Prescription drug abuse is a silent epidemic that is stealing thousands of lives
                   and tearing apart communities and families across America.

                f. Almost 5,500 people start to misuse prescription painkillers every day.71

        140.    The CDC has also identified addiction to prescription pain medication as the




70
  Andrew K. Chang, M.D., et al., Effect of a Single Dose of Oral Opioid and Nonopioid Analgesics on
Acute Extremity Pain in the Emergency Department, 318 JAMA 1661-1667 (2017), DOI:
10.1001/jama.2017.16190, https://jamanetwork.com/journals/jama/article-
abstract/2661581?widget=personalizedcontent&previousarticle=2673971&redirect=true.
71
  See Press Release, Centers for Disease Control and Prevention, Prescription Painkiller Overdoses at
Epidemic Levels (Nov. 1, 2011),
https://www.cdc.gov/media/releases/2011/p1101 flu pain killer overdose.html.



                                                   43
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 52 of 314. PageID #: 1092




strongest risk factor for heroin addiction. People who are addicted to prescription opioid

painkillers are forty times more likely to be addicted to heroin.72 According to a recent study,

among young urban heroin users, 86% used opioid pain relievers prior to using heroin.73

           141.   The U.S. opioid epidemic is continuing, and drug overdose deaths nearly tripled

during 1999–2014. Among the 47,055 drug overdose deaths that occurred in 2014 in the United

States, 28,647 (60.9%) involved an opioid.74

           142.   The rate of death from opioid overdose has quadrupled during the past 15 years in

the United States. Nonfatal opioid overdoses that require medical care in a hospital or emergency

department have increased by a factor of six in the past 15 years.75

           143.   The National Institute on Drug Abuse identifies misuse and addiction to opioids

as “a serious national crisis that affects public health as well as social and economic welfare.”76

The economic burden of prescription opioid misuse alone is $78.5 billion a year, including the




72
  See Centers for Disease Control and Prevention, Today’s Heroin Epidemic,
https://www.cdc.gov/vitalsigns/heroin/index.html (last accessed April 12, 2018).
73
  Nat’l Inst. on Drug Abuse, Prescription Opioids and Heroin (Jan. 2018),
https://d14rmgtrwzf5a.cloudfront.net/sites/default/files/19774-prescription-opioids-and-heroin.pdf.
74
  See Rudd et al., Centers for Disease Control and Prevention, Increases in Drug and Opioid-Involved
Overdose Deaths—United States, 2010-2015 (Dec. 30, 2016), Morbidity & Mortality Wkly. Rep. 2016;
65; 1445-1452, DOI: http://dx.doi.org/10.15585/mmwr.mm655051e1, available at
https://www.cdc.gov/mmwr/volumes/65/wr/mm655051e1.htm.
75
  See Nora D. Volkow, M.D. & A. Thomas McLellan, M.D., Opioid Abuse in Chronic Pain –
Misconceptions and Mitigation Strategies, 374 N Engl J Med 1253-1263 (2016), DOI:
10.1056/NEJMra1507771, http://www.nejm.org/doi/full/10.1056/NEJMra1507771, (hereinafter “Volkow
and McLellan”).
76
     Id.



                                                   44
           Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 53 of 314. PageID #: 1093




      costs of healthcare, lost productivity, addiction treatment, and criminal justice expenditures.77

              144.    In 2016, the President of the United States officially declared an opioid and heroin

      epidemic.78

III.          OPIOIDS IN CONGRESS

              145.    Congressional interest in the opioid crisis is intense and proceeding at a vigorous

      pace. During the current congressional term, multiple committees in the House and Senate

      conducted dozens of hearings exploring the issue from almost every angle, including effects on

      the health care system, people and their communities, law enforcement, workplaces, schools, and

      the Native American community. Two congressional committees are taking the lead to enact

      legislation to address the crisis: the House Energy and Commerce Committee and the Senate

      Committee on Health, Education, Labor and Pensions (HELP). In April 2018, the HELP

      Committee passed a bipartisan, comprehensive bill to address the opioid crisis and a

      Subcommittee of the Energy and Commerce Committee passed over 50 bills to combat the crisis,

      most on a bipartisan vote.

IV.           THE MARKETING DEFENDANTS’ FALSE, DECEPTIVE, AND UNFAIR
              MARKETING OF OPIOIDS.

              146.    The opioid epidemic did not happen by accident.

              147.    Before the 1990s, generally accepted standards of medical practice dictated that

      opioids should only be used short-term for acute pain, pain relating to recovery from surgery, or




      77
        Id. (citing at note 2, Florence CS, et al., The Economic Burden of Prescription Opioid Overdose, Abuse,
      and Dependence in the United States, 2013 (Oct. 2016), 54 Med. Care 901-906 (2016), DOI:
      10.1097/MLR.0000000000000625, available at https://www.ncbi.nlm.nih.gov/pubmed/27623005.
      78
        See Proclamation No. 9499, 81 Fed. Reg. 65173 (Sept. 16, 2016) (proclaiming “Prescription Opioid
      and Heroin Epidemic Awareness Week”), available at https://www.gpo.gov/fdsys/pkg/FR-2016-09-
      22/pdf/2016-22960.pdf.


                                                         45
     Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 54 of 314. PageID #: 1094




for cancer or palliative (end-of-life) care. Due to the lack of evidence that opioids improved

patients’ ability to overcome pain and function, coupled with evidence of greater pain complaints

as patients developed tolerance to opioids over time and the serious risk of addiction and other

side effects, the use of opioids for chronic pain was discouraged or prohibited. As a result,

doctors generally did not prescribe opioids for chronic pain.

        148.   Each Marketing Defendant has conducted, and has continued to conduct, a

marketing scheme designed to persuade doctors and patients that opioids can and should be used

for chronic pain, resulting in opioid treatment for a far broader group of patients who are much

more likely to become addicted and suffer other adverse effects from the long-term use of

opioids. In connection with this scheme, each Marketing Defendant spent, and continues to

spend, millions of dollars on promotional activities and materials that falsely deny or trivialize

the risks of opioids while overstating the benefits of using them for chronic pain.

        149.   The Marketing Defendants have disseminated these common messages to reverse

the popular and medical understanding of opioids and risks of opioid use. They disseminated

these messages directly, through their sales representatives, in speaker groups led by physicians

that the Marketing Defendants recruited for their support of their marketing messages, and

through unbranded marketing and industry-funded Front Groups.

        150.   The Marketing Defendants’ efforts have been wildly successful. Opioids are now

the most prescribed class of drugs. Globally, opioid sales generated $11 billion in revenue for

drug companies in 2010 alone; sales in the United States have exceeded $8 billion in revenue

annually since 2009.79 In an open letter to the nation’s physicians in August 2016, the then U.S.


79
  See Katherine Eban, Oxycontin: Purdue Pharma’s Painful Medicine, FORTUNE (Nov. 9, 2011),
http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/; David Crow, Drugmakers
Hooked on $10bn Opioid Habit, FINANCIAL TIMES (Aug. 10, 2016).


                                                 46
     Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 55 of 314. PageID #: 1095




Surgeon General expressly connected this “urgent health crisis” to “heavy marketing of opioids

to doctors ... [m]any of [whom] were even taught – incorrectly – that opioids are not addictive

when prescribed for legitimate pain.”80 This epidemic has resulted in a flood of prescription

opioids available for illicit use or sale (the supply), and a population of patients physically and

psychologically dependent on them (the demand). And when those patients can no longer afford

or obtain opioids from licensed dispensaries, they often turn to the street to buy prescription

opioids or even non-prescription opioids, like heroin.

        151.    The Marketing Defendants intentionally continued their conduct, as alleged

herein, with knowledge that such conduct was creating the opioid nuisance and causing the

harms and damages alleged herein.

        152.    As alleged throughout this Complaint, Defendants’ conduct created a public

health crisis and a public nuisance.

        153.    The public nuisance—i.e., the opioid epidemic—created, perpetuated, and

maintained by Defendants can be abated and further recurrence of such harm can be abated by,

inter alia, (a) educating prescribers (especially primary care physicians and the most prolific

prescribers of opioids) and patients regarding the true risks and benefits of opioids, including the

risk of addiction, in order to prevent the next cycle of addiction; (b) providing addiction

treatment to patients who are already addicted to opioids; and (c) making naloxone widely

available so that overdoses are less frequently fatal.

        154.    Defendants have the ability to act to abate the public nuisance, and the law

recognizes that they are uniquely well positioned to do so. It is the manufacturer of a drug that



80
  Letter from Vivek H. Murthy, M.D., U.S. Surgeon General, available at http://turnthetiderx.org/ (last
accessed April 12, 2018).


                                                   47
        Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 56 of 314. PageID #: 1096




     has primary responsibility to assure the safety, efficacy, and appropriateness of a drug’s labeling,

     marketing, and promotion. And, all companies in the supply chain of a controlled substance are

     primarily responsible for ensuring that such drugs are only distributed and dispensed to

     appropriate patients and not diverted. These responsibilities exist independent of any FDA or

     DEA regulation, to ensure that their products and practices meet both federal and state consumer

     protection laws and regulations. As registered manufacturers and distributors of controlled

     substances, Defendants are placed in a position of special trust and responsibility, and are

     uniquely positioned, based on their knowledge of prescribers and orders, to act as a first line of

     defense.

V.          EACH MARKETING DEFENDANT USED MULTIPLE AVENUES TO
            DISSEMINATE THEIR FALSE AND DECEPTIVE STATEMENTS ABOUT
            OPIOIDS.

            155.    The Marketing Defendants spread their false and deceptive statements by

     marketing their branded opioids directly to doctors and patients throughout the United States.

     The Marketing Defendants also deployed seemingly unbiased and independent third parties that

     they controlled to spread their false and deceptive statements about the risks and benefits of

     opioids for the treatment of chronic pain throughout the State and Plaintiff’s communities.

            156.    Across the pharmaceutical industry, “core message” development is funded and

     overseen on a national basis by the drug manufacturers’ corporate headquarters. This

     comprehensive approach ensures that the Marketing Defendants’ messages are accurately and

     consistently delivered across marketing channels – including detailing visits, speaker events, and

     advertising – and in each sales territory. The Marketing Defendants consider this high level of

     coordination and uniformity crucial to successfully marketing their drugs.

            157.    The Marketing Defendants ensure marketing consistency nationwide through

     national and regional sales representative training; national training of local medical liaisons, the
                                                      48
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 57 of 314. PageID #: 1097




company employees who respond to physician inquiries; centralized speaker training; single sets

of visual aids, speaker slide decks, and sales training materials; and nationally coordinated

advertising. The Marketing Defendants’ sales representatives and physician speakers were

required to stick to prescribed talking points, sales messages, and slide decks, and supervisors

rode along with them periodically to both check on their performance and compliance.

       A.      Direct Marketing

       158.    The Marketing Defendants’ misrepresentations fall into the following nine

categories:

               a.      The risk of addiction from chronic opioid therapy is low;

               b.      To the extent there is a risk of addiction, it can be easily identified
                       and managed;

               c.      Signs of addictive behavior are “pseudoaddiction,” requiring more
                       opioids;

               d.      Opioid withdrawal can be avoided by tapering;

               e.      Opioid doses can be increased without limit or greater risks;

               f.      Long-term opioid use improves functioning;

               g.      Alternative forms of pain relief pose greater risks than opioids;

               h.      A version of Oxycontin marketed by Purdue was effective in providing 12
                       hour pain relief; and

               i.      New formulations of certain opioids successfully deter abuse.

       159.    Each of these propositions was false. The Marketing Defendants knew this, but

they nonetheless set out to convince physicians, patients, and the public at large of the truth of

each of these propositions in order to expand the market for their opioids.

       160.    The categories of misrepresentations are offered to organize the numerous

statements the Marketing Defendants made and to explain their role in the overall marketing

                                                 49
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 58 of 314. PageID #: 1098




effort, not as a checklist for assessing each Marketing Defendant’s liability. While each

Marketing Defendant deceptively promoted their opioids specifically, and, together with other

Marketing Defendants, opioids generally, not every Marketing Defendant propagated (or needed

to propagate) each misrepresentation. Each Marketing Defendant’s conduct, and each

misrepresentation, contributed to an overall narrative that aimed to—and did—mislead doctors,

patients, and payors about the risk and benefits of opioids. While this Complaint endeavors to

document examples of each Marketing Defendant’s misrepresentations and the manner in which

they were disseminated, they are just that—examples. The Complaint is not, especially prior to

discovery, an exhaustive catalog of the nature and manner of each deceptive statement by each

Marketing Defendant.

               1.      Falsehood #1: The risk of addiction from chronic opioid therapy is
                       low

       161.    Central to the Marketing Defendants’ promotional scheme was the

misrepresentation that opioids are rarely addictive when taken for chronic pain. Through their

marketing efforts, the Marketing Defendants advanced the idea that the risk of addiction is low

when opioids are taken as prescribed by “legitimate” pain patients. That, in turn, directly led to

the expected and intended result that doctors prescribed more opioids to more patients—thereby

enriching the Marketing Defendants and substantially contributing to the opioid epidemic.

       162.    Each of the Marketing Defendants claimed that the potential for addiction from its

opioids was relatively small or non-existent, even though there was no scientific evidence to

support those claims. None of them have acknowledged, retracted, or corrected their false

statements.

       163.    In fact, studies have shown that a substantial percentage of long-term users of

opioids experience addiction. Addiction can result from the use of any opioid, “even at


                                                 50
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 59 of 314. PageID #: 1099




recommended dose,”81 and the risk substantially increases with more than three months of use.82

As the CDC Guideline states, “[o]pioid pain medication use presents serious risks, including

overdose and opioid use disorder” (a diagnostic term for addiction).83

                            a.    Purdue’s misrepresentations regarding addiction risk

            164.   When it launched OxyContin, Purdue knew it would need data to overcome

decades of wariness regarding opioid use. It needed some sort of research to back up its

messaging. But Purdue had not conducted any studies about abuse potential or addiction risk as

part of its application for FDA approval for OxyContin. Purdue (and, later, the other Defendants)

found this “research” in the form of a one-paragraph letter to the editor published in the New

England Journal of Medicine (“NEJM”) in 1980.

            165.   This letter, by Dr. Hershel Jick and Jane Porter, declared the incidence of

addiction “rare” for patients treated with opioids.84 They had analyzed a database of hospitalized

patients who were given opioids in a controlled setting to ease suffering from acute pain. Porter

and Jick considered a patient not addicted if there was no sign of addiction noted in patients’

records.




81
  FDA announces safety labeling changes and postmarket study requirements for extended- release and
long-acting opioid analgesics, FDA (Sept. 10, 2013); see also FDA announces enhanced warnings for
immediate-release opioid pain medications related to risks of misuse, abuse, addiction, overdose and
death, FDA (Mar. 22, 2016).
82
     CDC Guideline at 21.
83
     Id. at 2.
84
  Jane Porter and Herschel Jick, MD, Addiction Rare in Patients Treated with Narcotics, 302(2) N Engl
J Med. 123 (Jan. 10, 1980), http://www.nejm.org/doi/pdf/10.1056/NEJM198001103020221.


                                                    51
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 60 of 314. PageID #: 1100




           166.    As Dr. Jick explained to a journalist years later, he submitted the statistics to

NEJM as a letter because the data were not robust enough to be published as a study.85

           167.    Purdue nonetheless began repeatedly citing this letter in promotional and

educational materials as evidence of the low risk of addiction, while failing to disclose that its

source was a letter to the editor, not a peer-reviewed paper.86 Citation of the letter, which was

largely ignored for more than a decade, significantly increased after the introduction of

OxyContin. While first Purdue and then other Marketing Defendants used it to assert that their

opioids were not addictive, “that’s not in any shape or form what we suggested in our letter,”

according to Dr. Jick.

           168.    In 1996, Defendant Purdue made a deal with Pharmaceutical giant, Abbott

Laboratories, under which Abbott’s sales force would promote Purdue’s lead opioid, OxyContin,


85
     Pain Killer, supra n. 34, at 174.
86
  J. Porter & H. Jick, Addiction Rare in Patients Treated with Narcotics, 302(2) New. Eng. J. Med. 123
(1980).



                                                     52
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 61 of 314. PageID #: 1101




in hospitals.

          169.    Purdue specifically used the Porter and Jick letter in its 1998 promotional video “I

got my life back,” in which Dr. Alan Spanos says “In fact, the rate of addiction amongst pain

patients who are treated by doctors is much less than 1%.”87 Purdue trained its sales

representatives to tell prescribers that fewer than 1% of patients who took OxyContin became

addicted. (In 1999, a Purdue-funded study of patients who used OxyContin for headaches found

that the addiction rate was thirteen per cent.)88

          170.    Other Defendants relied on and disseminated the same distorted messaging. The

enormous impact of Defendants’ misleading amplification of this letter was well documented in

another letter published in the NEJM on June 1, 2017, describing the way the one-paragraph

1980 letter had been irresponsibly cited and in some cases “grossly misrepresented.” In

particular, the authors of this letter explained:

          [W]e found that a five-sentence letter published in the Journal in 1980 was
          heavily and uncritically cited as evidence that addiction was rare with long-term
          opioid therapy. We believe that this citation pattern contributed to the North
          American opioid crisis by helping to shape a narrative that allayed prescribers’
          concerns about the risk of addiction associated with long-term opioid therapy.89

          171.    “It’s difficult to overstate the role of this letter,” said Dr. David Juurlink of the

University of Toronto, who led the analysis. “It was the key bit of literature that helped the



87
  Our Amazing World, Purdue Pharma OxyContin Commercial,
https://www.youtube.com/watch?v=Er78Dj5hyeI, (last accessed Jan. 31, 2018) (emphasis added).
88
     Keefe, Empire of Pain.
89
   Pamela T.M. Leung, B.Sc. Pharm., Erin M. Macdonald, M.Sc., Matthew B. Stanbrook, M.D., Ph.D.,
Irfan Al Dhalla, M.D., David N. Juurlink, M.D., Ph.D., A 1980 Letter on the Risk of Opioid Addiction,
376 N Engl J Med 2194-95 (June 1, 2017),
http://www.nejm.org/doi/full/10.1056/NEJMc1700150#t=article.



                                                     53
     Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 62 of 314. PageID #: 1102




opiate manufacturers convince front-line doctors that addiction is not a concern.”90

        172.   Alongside its use of the Porter and Jick letter, Purdue also crafted its own

materials and spread its deceptive message through numerous additional channels. In its 1996

press release announcing the release of OxyContin, for example, Purdue declared, “The fear of

addiction is exaggerated.”91

        173.   At a hearing before the House of Representatives’ Subcommittee on Oversight

and Investigations of the Committee on Energy and Commerce in August 2001, Purdue

emphasized “legitimate” treatment, dismissing cases of overdose and death as something that

would not befall “legitimate” patients: “Virtually all of these reports involve people who are

abusing the medication, not patients with legitimate medical needs under the treatment of a

healthcare professional.”92

        174.   Purdue spun this baseless “legitimate use” distinction out even further in a patient

brochure about OxyContin, called “A Guide to Your New Pain Medicine and How to Become a

Partner Against Pain.” In response to the question “Aren’t opioid pain medications like

OxyContin Tablets ‘addicting’?,” Purdue claimed that there was no need to worry about

addiction if taking opioids for legitimate, “medical” purposes:

        Drug addiction means using a drug to get “high” rather than to relieve pain. You
        are taking opioid pain medication for medical purposes. The medical purposes
90
  Painful words: How a 1980 letter fueled the opioid epidemic, STAT (May 31, 2017),
https://www.statnews.com/2017/05/31/opioid-epidemic-nejm-letter/.
91
  Press Release, OxyContin, New Hope for Millions of Americans Suffering from Persistent Pain: Long-
Acting OxyContin Tablets Now Available to Relieve Pain (May 31, 1996, 3:47pm),
http://documents.latimes.com/oxycontin-press-release-1996/.
92
  Oxycontin: Its Use and Abuse: Hearing Before the H. Subcomm. on Oversight and Investigations of
the Comm. on Energy and Commerce, 107th Cong. 1 (Aug. 28, 2001) (statement of Michael Friedman,
Executive Vice President, Chief Operating Officer, Purdue Pharma, L.P.),
https://www.gpo.gov/fdsys/pkg/CHRG-107hhrg75754/html/CHRG- 107hhrg75754.htm.



                                                 54
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 63 of 314. PageID #: 1103




           are clear and the effects are beneficial, not harmful.

           175.    Sales representatives marketed OxyContin as a product “to start with and to stay

with.”93 Sales representatives also received training in overcoming doctors’ concerns about

addiction with talking points they knew to be untrue about the drug’s abuse potential. One of

Purdue’s early training memos compared doctor visits to “firing at a target,” declaring that

“[a]s you prepare to fire your ‘message,’ you need to know where to aim and what you want to

hit!”94 According to the memo, the target is physician resistance based on concern about

addiction: “The physician wants pain relief for these patients without addicting them to an

opioid.”95

           176.    Purdue, through its unbranded website Partners Against Pain,96 stated the

following: “Current Myth: Opioid addiction (psychological dependence) is an important clinical

problem in patients with moderate to severe pain treated with opioids. Fact: Fears about

psychological dependence are exaggerated when treating appropriate pain patients with opioids.”

“Addiction risk also appears to be low when opioids are dosed properly for chronic, non-cancer

pain.”97



93
     Keefe, Empire Of Pain.
94
     Pain Killer, supra n. 34, at 102.
95
     Id.
96
  Partners Against Pain consists of both a website, styled as an “advocacy community” for better pain
care, and a set of medical education resources distributed to prescribers by sales representatives. It has
existed since at least the early 2000s and has been a vehicle for Purdue to downplay the risks of
addiction from long-term opioid use. One early pamphlet, for example, answered concerns about
OxyContin’s addictiveness by claiming: “Drug addiction means using a drug to get ‘high’ rather than to
relieve pain. You are taking opioid pain medication for medical purposes. The medical purposes are
clear and the effects are beneficial, not harmful.”
97
     CHI 166069.



                                                    55
     Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 64 of 314. PageID #: 1104




         177.   Former sales representative Steven May, who worked for Purdue from 1999 to

2005, explained to a journalist how he and his coworkers were trained to overcome doctors’

objections to prescribing opioids. The most common objection he heard about prescribing

OxyContin was that “it’s just too addictive.”98 May and his coworkers were trained to “refocus”

doctors on “legitimate” pain patients, and to represent that “legitimate” patients would not

become addicted. In addition, they were trained to say that the 12-hour dosing made the

extended-release opioids less “habit-forming” than painkillers that need to be taken every four

hours.

         178.   According to interviews with prescribers and former Purdue sales representatives,

Purdue has continued to distort or omit the risk of addiction while failing to correct its earlier

misrepresentations, leaving many doctors with the false impression that pain patients will only

rarely become addicted to opioids.

         179.   With regard to addiction, Purdue’s label for OxyContin has not sufficiently

disclosed the true risks to, and experience of, its patients. Until 2014, the OxyContin label stated

in a black-box warning that opioids have “abuse potential” and that the “risk of abuse is

increased in patients with a personal or family history of substance abuse.”

         180.   However, the FDA made clear to Purdue as early as 2001 that the disclosures in

its OxyContin label were insufficient. Senior FDA officials met with Purdue on April 23, 2001,

to “provide comments and suggestions on a Risk Management program for OxyContin.” Among

other issues, the FDA noted that Purdue should add a black-box warning for overdose, abuse,

and death to OxyContin’s label. Purdue acknowledged that it was aware of abuse of OxyContin


98
  David Remnick, How OxyContin Was Sold to the Masses (Steven May interview with Patrick Radden
Keefe), The New Yorker (Oct. 27, 2017), https://www.newyorker.com/podcast/the-new- yorker-radio-
hour/how-oxycontin-was-sold-to-the-masses.


                                                 56
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 65 of 314. PageID #: 1105




orally (without tampering), as well as by snorting or injecting. It was not, the FDA explained, a

matter of changing a few words in OxyContin’s label; Dr. Cynthia McCormick, then director of

the FDA division overseeing pain medication, declared that “‘major overhaul is my message.’

The prescribing of OxyContin is creeping into a whole population of people where it doesn't

belong. Just rewriting the abuse and dependence section won’t help much, that part of the insert

is not a pivot point.”

        181.    Another FDA participant asked that Purdue “refocus our promotional materials

and make the risks of abuse and diversion more prominent.” In short, the FDA advised Purdue

“that the information put in the label back at the time of product approval did not adequately

address the risks associated with this product and this needs to be corrected.”

        182.    In 2001, Purdue revised the indication and warnings for OxyContin, but did not

go nearly as far as the FDA recommended or the known risks of the product demanded. While

Purdue agreed to “consider” changes to its label, it also expressed a reluctance to make

significant changes not required for other prescription opioids. Dr. McCormick noted that the

issues discussed at the meeting were specific to OxyContin and that, while the Agency would

talk with Purdue’s competitors, “‘we have a problem here and now with OxyContin.’ In due time

other manufacturers will be contacted but the first problem is this product.”

        183.    In the end, Purdue narrowed the recommended use of OxyContin to situations

when “a continuous, around-the-clock analgesic is needed for an extended period of time” and

added a warning that “[t]aking broken, chewed, or crushed OxyContin tablets” could lead to a

“potentially fatal dose.” However, Purdue did not, until 2014, change the label as the FDA

suggested, to indicate that OxyContin should not be the first therapy, or even the first opioid,

used, and did not disclose the incidence or risk of overdose and death even when OxyContin was



                                                 57
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 66 of 314. PageID #: 1106




not abused. Purdue announced the label changes in a letter to health care providers but did not, as

the FDA suggested, issue “a Medguide for patients on the risks of overdose and the abuse of

opioids as well as risks for use by others than those for whom it was prescribed” or undertake the

recommended promotional effort to educate patients about the potentially fatal risks of

OxyContin.

        184.   The FDA also informed Purdue what Purdue already knew, as noted above—that

“there is a perception that oxycodone is safer than morphine.” A representative from the FDA’s

Division of Drug Marketing, Advertising and Communications echoed this, calling for an

“extensive educational effort to consumers and health care practitioners” to “correct a

misconception that [OxyContin] is different than morphine.” In consideration of a reasonable

opportunity for further investigation and discovery, Plaintiff alleges that Purdue never undertook

that effort.

                       b.     Endo’s misrepresentations regarding addiction risk

        185.   Endo also falsely represented that addiction is rare in patients who are prescribed

opioids.

        186.   Until April 2012, Endo’s website for Opana, www.opana.com, stated that “[m]ost

healthcare providers who treat patients with pain agree that patients treated with prolonged

opioid medicines usually do not become addicted.”

        187.   In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiff alleges that Endo improperly instructed its sales representatives to diminish

and distort the risk of addiction associated with Opana ER. Endo’s training materials for its sales

representatives in 2011 also prompted sales representatives to answer “true” to the statement that




                                                58
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 67 of 314. PageID #: 1107




addiction to opioids is not common.99

         188.   One of the Front Groups with which Endo worked most closely was the American

Pain Foundation (“APF”), described more fully below. Endo provided substantial assistance to,

and exercised editorial control, over the deceptive and misleading messages that APF conveyed

through its National Initiative on Pain Control (“NIPC”)100 and its website Painknowledge.com,

which claimed that “[p]eople who take opioids as prescribed usually do not become addicted.”

         189.   Another Endo website, PainAction.com, stated: “Did you know? Most chronic

pain patients do not become addicted to the opioid medications that are prescribed for them.”

         190.   A brochure available on Painknowledge.com titled “Pain: Opioid Facts,” an

Endo- sponsored NIPC, stated that “people who have no history of drug abuse, including

tobacco, and use their opioid medication as directed will probably not become addicted.” In

numerous patient education pamphlets, Endo repeated this deceptive message.

         In a patient education pamphlet titled “Understanding Your Pain: Taking Oral
         Opioid Analgesics,” Endo answers the hypothetical patient question—“What
         should I know about opioids and addiction?”—by focusing on explaining what
         addiction is (“a chronic brain disease”) and is not (“Taking opioids for pain
         relief”). It goes on to explain that “[a]ddicts take opioids for other reasons, such
         as unbearable emotional problems. Taking opioids as prescribed for pain relief is
         not addiction.” This publication is still available online.

         191.   An Endo publication, Living with Someone with Chronic Pain, stated, “Most

health care providers who treat people with pain agree that most people do not develop an


99
     ENHAG 82459.
100
   Endo was one of the APF’s biggest financial supporters, providing more than half of the $10 million
APF received from opioid manufacturers during its lifespan. Endo was the sole funder of NIPC and
selected APF to manage NIPC. Internal Endo documents indicate that Endo was responsible for NIPC
curriculum development, web posting, and workshops, developed and reviewed NIPC content, and took
a substantial role in distributing NIPC and APF materials. Endo projected that it would be able to reach
tens of thousands of prescribers nationwide through the distribution of NIPC materials.



                                                   59
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 68 of 314. PageID #: 1108




addiction problem.” A similar statement appeared on the Endo website, www.opana.com, until at

least April 2012.101

          192.   In addition, a 2009 patient education publication, Pain: Opioid Therapy, funded

by Endo and posted on Painknowledge.com, omitted addiction from the “common risks” of

opioids, as shown below:




                        c.      Janssen’s misrepresentations regarding addiction risk

          193.   Janssen likewise misrepresented the addiction risk of opioids on its websites and

print materials. One website, Let’s Talk Pain, states, among other things, that “the stigma of drug

addiction and abuse” associated with the use of opioids stemmed from a “lack of understanding

addiction.” (Although Janssen described the website internally as an unbranded third-party

program, it carried Janssen’s trademark and copy approved by Janssen.102)

          194.   The Let’s Talk Pain website also perpetuated the concept of pseudoaddiction,

associating patient behaviors such as “drug seeking,” “clock watching,” and “even illicit drug




101
      ENHAG 82459; ENDO-CHI-LIT-00195455.
102
      JAN00017219.


                                                 60
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 69 of 314. PageID #: 1109




use or deception” with undertreated pain which can be resolved with “effective pain

management.” In August 2009, a “12-month review” of the Let’s Talk Pain website manuscript

confirmed that the website’s contents included statements regarding pseudoaddiction and

illustrated Janssen’s control over the website and awareness of its contents.103

          195.   A Janssen unbranded website, PrescribeResponsibly.com, states that concerns

about opioid addiction are “overestimated” and that “true addiction occurs only in a small

percentage of patients.”104

          196.   Janssen reviewed, edited, approved, and distributed a patient education guide

entitled Finding Relief: Pain Management for Older Adults, which, as seen below, described as

“myth” the claim that opioids are addictive, and asserted as fact that “[m]any studies show that

opioids are rarely addictive when used properly for the management of chronic pain.” Until

recently, this guide was still available online.




          197.   Janssen’s website for Duragesic included a section addressing “Your Right to




103
      JAN00006867.
104
   Keith Candiotti, M.D., Use of Opioid Analgesics in Pain Management, Prescribe Responsibly,
http://www.prescriberesponsibly.com/articles/opioid-pain-management (last modified July 2, 2015).


                                                   61
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 70 of 314. PageID #: 1110




Pain Relief” and a hypothetical patient’s fear that “I’m afraid I’ll become a drug addict.” The

website’s response: “Addiction is relatively rare when patients take opioids appropriately.”

          198.   According to an internal marketing assessment, Janssen sales representatives were

trained to emphasize that Nucynta ER had fewer side effects than other opioids, though, in

consideration of a reasonable opportunity for further investigation and discovery, Plaintiff

alleges that, this was an untrue and unsubstantiated superiority claim.105

          199.   Janssen also conducted a research study on prescribers regarding the visual aids

for the marketing of Nucynta ER. Doctors reportedly were interested that Nucynta was described

as appropriate for patients at risk for addiction and to avoid addictive narcotics for young people.

Additionally, doctors identified the advantages of Nucynta, which included that it was potentially

less addicting than other opioids and had a lower street value.106

          200.   Janssen also published a patient guide, Patient Booklet Answers to Your Questions

– Duragesic, which stated that “Addiction is relatively rare when patients take opioids

appropriately.”107

          201.   Janssen recognized that this misrepresentation was particularly important to

payers, who had a “negative” reaction to covering an addictive drug for a chronic condition for

which non-narcotic drugs were available.108

                        d.      Cephalon’s misrepresentations regarding addiction risk

          202.   Cephalon sponsored and facilitated the development of a guidebook, Opioid



105
      JAN00127366.
106
      JAN00013583, ia0044.
107
      JAN00222296.
108
      JAN00017025.


                                                 62
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 71 of 314. PageID #: 1111




Medications and REMS: A Patient’s Guide, which included claims that “patients without a

history of abuse or a family history of abuse do not commonly become addicted to opioids.”

Similarly, Cephalon sponsored APF’s Treatment Options: A Guide for People Living with Pain

(2007), which taught that addiction is rare and limited to extreme cases of unauthorized dose

escalations, obtaining opioids from multiple sources, or theft.

         203.   For example, a 2003 Cephalon-sponsored CME presentation titled Pharmacologic

Management of Breakthrough or Incident Pain, posted on Medscape in February 2003, teaches:

         [C]hronic pain is often undertreated, particularly in the non-cancer patient
         population. . . . The continued stigmatization of opioids and their prescription,
         coupled with often unfounded and self-imposed physician fear of dealing with
         the highly regulated distribution system for opioid analgesics, remains a barrier
         to effective pain management and must be addressed. Clinicians intimately
         involved with the treatment of patients with chronic pain recognize that the
         majority of suffering patients lack interest in substance abuse. In fact, patient
         fears of developing substance abuse behaviors such as addiction often lead to
         under treatment of pain. The concern about patients with chronic pain becoming
         addicted to opioids during long-term opioid therapy may stem from confusion
         between physical dependence (tolerance) and psychological dependence
         (addiction) that manifests as drug abuse.109

         204.   An internal “educational” document claimed that “in patients without personal or

family history of substance abuse, addiction resulting from exposure to opioid therapy is

uncommon.” The document continued, “Like patients, caregivers may need reassurance that few

people using opioids for a legitimate medical reason become addicted to the drug, and that

physical dependence to a drug is easily overcome through scheduled dosing decreases…”110 In

consideration of a reasonable opportunity for further investigation and discovery, Plaintiff

alleges that this Cephalon “learning module” was used to train sales representatives for their


109
   Michael J. Brennan, et al., Pharmacologic Management of Breakthrough or Incident Pain, Medscape,
http://www.medscape.org/viewarticle/449803, (last accessed Oct. 10, 2017).
110
      TEVA_CHI_00015258.


                                                 63
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 72 of 314. PageID #: 1112




interactions with prescribers.

                        e.       Actavis’s misrepresentations regarding addiction risk

         205.    Through its “Learn More about customized pain control with Kadian,” material,

Actavis claimed that it is possible to become addicted to morphine-based drugs like Kadian, but

that it is “less likely” to happen in those who “have never had an addiction problem.” The piece

goes on to advise that a need for a “dose adjustment” is the result of tolerance, and “not

addiction.”111

         206.    Training for Actavis sales representatives deceptively minimizes the risk of

addiction by: (i) attributing addiction to “predisposing factors” like family history of addiction or

psychiatric disorders; (ii) repeatedly emphasizing the difference between substance dependence

and substance abuse; and (iii) using the term pseudoaddiction, which, as described below,

dismisses evidence of addiction as the under treatment of pain and, dangerously, counsels

doctors to respond to its signs with more opioids.112

         207.    Actavis conducted a market study on takeaways from prescribers’ interactions

with Kadian sales representatives. The doctors had a strong recollection of the sales

representatives’ discussion of the low-abuse potential.113 Actavis’s sales representatives’

misstatements on the low-abuse potential was considered an important factor to doctors, and was

most likely repeated and reinforced to their patients. Additionally, doctors reviewed visual aids

that the Kadian sales representatives use during the visits, and Actavis noted that doctors



111
      ACTAVIS0006823.
112
      ACTAVIS0205095.
113
      ACTAVIS0584540.



                                                 64
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 73 of 314. PageID #: 1113




associate Kadian with less abuse and no highs, in comparison to other opioids.114 Numerous

marketing surveys of doctors in 2010 and 2012, for example, confirmed Actavis’s messaging

about Kadian’s purported low addiction potential, and that it had less abuse potential than other

similar opioids.115

          208.   A guide for prescribers under Actavis’s copyright deceptively represents that

Kadian is more difficult to abuse and less addictive than other opioids. The guide includes the

following statements: 1) “unique pharmaceutical formulation of KADIAN may offer some

protection from extraction of morphine sulfate for intravenous use by illicit users,” and 2)

“KADIAN may be less likely to be abused by health care providers and illicit users” because of

“Slow onset of action,” “Lower peak plasma morphine levels than equivalent doses of other

formulations of morphine,” “Long duration of action,” and “Minimal fluctuations in peak to

trough plasma levels of morphine at steady state.” These statements convey both that (1) Kadian

does not cause euphoria and therefore is less addictive and that (2) Kadian is less prone to

tampering and abuse, even though Kadian was not approved by the FDA as abuse deterrent, and,

in consideration of a reasonable opportunity for further investigation and discovery, Plaintiff

alleges that, Actavis had no studies to suggest it was.

                        f.     Mallinckrodt’s misrepresentations regarding addiction risk

          209.   As described below, Mallinckrodt promoted its branded opioids Exalgo and

Xartemis XR, and opioids generally, in a campaign that consistently mischaracterized the risk of

addiction. Mallinckrodt did so through its website and sales force, as well as through unbranded

communications distributed through the “C.A.R.E.S. Alliance” it created and led.


114
      ACTAVIS0584610.
115
      ACTAVIS0361609 12/2010 Marketing; ACTAVIS0192847 9/13/2012 (see p.3)


                                                 65
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 74 of 314. PageID #: 1114




       210.    Mallinckrodt in 2010 created the C.A.R.E.S. (Collaborating and Acting

Responsibly to Ensure Safety) Alliance, which it describes as “a coalition of national patient

safety, provider and drug diversion organizations that are focused on reducing opioid pain

medication abuse and increasing responsible prescribing habits.” The “C.A.R.E.S. Alliance”

itself is a service mark of Mallinckrodt LLC (and was previously a service mark of Mallinckrodt,

Inc.) copyrighted and registered as a trademark by Covidien, its former parent company.

Materials distributed by the C.A.R.E.S. Alliance, however, include unbranded publications that

do not disclose a link to Mallinckrodt.

       211.    By 2012, Mallinckrodt, through the C.A.R.E.S. Alliance, was promoting a book

titled Defeat Chronic Pain Now! This book is still available online. The false claims and

misrepresentations in this book include the following statements:

                     a. “Only rarely does opioid medication cause a true addiction when
                        prescribed appropriately to a chronic pain patient who does not have a
                        prior history of addiction.”

                     b. “It is currently recommended that every chronic pain patient suffering
                        from moderate to severe pain be viewed as a potential candidate for opioid
                        therapy.” “When chronic pain patients take opioids to treat their pain, they
                        rarely develop a true addiction and drug craving.”

                     c. “Only a minority of chronic pain patients who are taking long-term
                        opioids develop tolerance.”

                     d. “The bottom line: Only rarely does opioid medication cause a true
                        addiction when prescribed appropriately to a chronic pain patient who
                        does not have a prior history of addiction.”

                     e. “Here are the facts. It is very uncommon for a person with chronic pain to
                        become ‘addicted’ to narcotics IF (1) he doesn’t have a prior history of
                        any addiction and (2) he only takes the medication to treat pain.”

                     f. “Studies have shown that many chronic pain patients can experience
                        significant pain relief with tolerable side effects from opioid narcotic
                        medication when taken daily and no addiction.”



                                                66
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 75 of 314. PageID #: 1115




       212.    In a 2013 Mallinckrodt Pharmaceuticals Policy Statement Regarding the

Treatment of Pain and Control of Opioid Abuse, which is still available online, Mallinckrodt

stated that, “[s]adly, even today, pain frequently remains undiagnosed and either untreated or

undertreated” and cites to a report that concludes that “the majority of people with pain use their

prescription drugs properly, are not a source of misuse, and should not be stigmatized or denied

access because of the misdeeds or carelessness of others.”

       213.    Marketing Defendants’ suggestions that the opioid epidemic is the result of bad

patients who manipulate doctors to obtain opioids illicitly helped further their marketing scheme,

but is at odds with the facts. While there are certainly patients who unlawfully obtain opioids,

they are a small minority. For example, patients who “doctor-shop”—i.e., visit multiple

prescribers to obtain opioid prescriptions—are responsible for roughly 2% of opioid

prescriptions. The epidemic of opioid addiction and abuse is overwhelmingly a problem of false

marketing (and unconstrained distribution) of the drugs, not problem patients.

               2.      Falsehood #2: To the extent there is a risk of addiction, it can be easily
                       identified and managed

       214.    While continuing to maintain that most patients can safely take opioids long-term

for chronic pain without becoming addicted, the Marketing Defendants assert that to the extent

that some patients are at risk of opioid addiction, doctors can effectively identify and manage that

risk by using screening tools or questionnaires. In materials they produced, sponsored, or

controlled, Defendants instructed patients and prescribers that screening tools can identify

patients predisposed to addiction, thus making doctors feel more comfortable prescribing opioids

to their patients and patients more comfortable starting opioid therapy for chronic pain. These

tools, they say, identify those with higher addiction risks (stemming from personal or family

histories of substance use, mental illness, trauma, or abuse) so that doctors can then more closely


                                                67
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 76 of 314. PageID #: 1116




monitor those patients.

            215.   Purdue shared its Partners Against Pain “Pain Management Kit,” which contains

several screening tools and catalogues of Purdue materials, which included these tools, with

prescribers. Janssen, on its website PrescribeResponsibly.com, states that the risk of opioid

addiction “can usually be managed” through tools such as opioid agreements between patients

and doctors.116 The website, which directly provides screening tools to prescribers for risk

assessments,117 includes a “[f]our question screener” to purportedly help physicians identify and

address possible opioid misuse.118

            216.   Purdue and Cephalon sponsored the APF’s Treatment Options: A Guide for

People Living with Pain (2007), which also falsely reassured patients that opioid agreements

between doctors and patients can “ensure that you take the opioid as prescribed” and counseled

patients that opioids “give [pain patients] a quality of life we deserve.”

            217.   Purdue sponsored a 2011 webinar taught by Dr. Webster, entitled Managing

Patient’s Opioid Use: Balancing the Need and Risk. This publication misleadingly taught

prescribers that screening tools, urine tests, and patient agreements have the effect of preventing

“overuse of prescriptions” and “overdose deaths.”

            218.   Purdue sponsored a 2011 CME program titled Managing Patient’s Opioid Use:

Balancing the Need and Risk. This presentation deceptively instructed prescribers that screening



116
   Howard A. Heit, MD, FACP, FASAM and Douglas L. Gourlay, MD, MSc, FRCPC, FASAM, What
a Prescriber Should Know Before Writing the First Prescription, Prescribe Responsibly,
http://www.prescriberesponsibly.com/articles/before-prescribing-opioids#pseudoaddiction (last
modified July 2, 2015).
117
   Risk Assessment Resources, http://www.prescriberesponsibly.com/risk-assessment-resources (last
accessed April 28, 2018).
118
      Id.


                                                 68
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 77 of 314. PageID #: 1117




tools, patient agreements, and urine tests prevented “overuse of prescriptions” and “overdose

deaths.”

       219.    Purdue also funded a 2012 CME program called Chronic Pain Management and

Opioid Use: Easing Fears, Managing Risks, and Improving Outcomes. The presentation

deceptively instructed doctors that, through the use of screening tools, more frequent refills, and

other techniques, even high-risk patients showing signs of addiction could be treated with

opioids.

       220.    Endo paid for a 2007 supplement available for continuing education credit in the

Journal of Family Practice written by a doctor who became a member of Endo’s speaker’s

bureau in 2010. This publication, entitled Pain Management Dilemmas in Primary Care: Use of

Opioids, (i) recommended screening patients using tools like (a) the Opioid Risk Tool (ORT)

created by Dr. Webster and linked to Janssen or (b) the Screener and Opioid Assessment for

Patients with Pain, and (ii) taught that patients at high risk of addiction could safely receive

chronic opioid therapy using a “maximally structured approach” involving toxicology screens

and pill counts. The ORT was linked to Endo-supported websites, as well.

       221.    There are three fundamental flaws in the Marketing Defendants’ representations

that doctors can consistently identify and manage the risk of addiction. First, there is no reliable

scientific evidence that doctors can depend on the screening tools currently available to

materially limit the risk of addiction. Second, there is no reliable scientific evidence that high-

risk patients identified through screening can take opioids long-term without triggering

addiction, even with enhanced monitoring. Third, there is no reliable scientific evidence that

patients who are not identified through such screening can take opioids long-term without

significant danger of addiction.



                                                 69
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 78 of 314. PageID #: 1118




                3.     Falsehood #3: Signs of addictive behavior are “pseudoaddiction,”
                       requiring more opioids

         222.   The Marketing Defendants instructed patients and prescribers that signs of

addiction are actually indications of untreated pain, such that the appropriate response is to

prescribe even more opioids. Dr. David Haddox, who later became a Senior Medical Director for

Purdue, published a study in 1989 coining the term “pseudoaddiction,” which he characterized as

“the iatrogenic syndrome of abnormal behavior developing as a direct consequence of inadequate

pain management.”119 In other words, people on prescription opioids who exhibited classic signs

of addiction— for example, asking for more and higher doses of opioids, self-escalating their

doses, or claiming to have lost prescriptions in order to get more opioids—were not addicted, but

rather simply suffering from under-treatment of their pain.

         223.   In the materials and outreach they produced, sponsored, or controlled, the

Marketing Defendants made each of these misrepresentations and omissions, and have never

acknowledged, retracted, or corrected them.

         224.   Cephalon, Endo, and Purdue sponsored the Federation of State Medical Boards’

(“FSMB”) Responsible Opioid Prescribing (2007) written by Dr. Fishman and discussed in more

detail below, which taught that behaviors such as “requesting drugs by name,” “demanding or

manipulative behavior,” seeing more than one doctor to obtain opioids, and hoarding, which are

signs of genuine addiction, are all really signs of “pseudoaddiction.”

         225.   Purdue posted an unbranded pamphlet entitled Clinical Issues in Opioid

Prescribing on its unbranded website, PartnersAgainstPain.com, in 2005, and circulated this



119
  David E. Weissman and J. David Haddox, Opioid pseudoaddiction—an iatrogenic syndrome, 36(3)
Pain 363-66 (Mar. 1989), https://www.ncbi.nlm.nih.gov/pubmed/2710565. (“Iatrogenic” describes a
condition induced by medical treatment.)


                                                 70
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 79 of 314. PageID #: 1119




pamphlet through at least 2007 and on its website through at least 2013. The pamphlet listed

conduct including “illicit drug use and deception” that it claimed was not evidence of true

addiction but “pseudoaddiction” caused by untreated pain.

          226.    According to documents provided by a former Purdue detailer, sales

representatives were trained and tested on the meaning of pseudoaddiction, from which it can be

inferred that sales representatives were directed to, and did, describe pseudoaddiction to

prescribers.120 Purdue’s Pain Management Kit is another example of publication used by

Purdue’s sales force that endorses pseudoaddiction by claiming that “pain-relief seeking

behavior can be mistaken for drug-seeking behavior.” In consideration of a reasonable

opportunity for further investigation and discovery, Plaintiff alleges that the kit was in use from

roughly 2011 through at least June 2016.

          227.    Similarly, internal documents show that Endo trained its sales representative to

promote the concept of pseudoaddiction. A training module taught sales representatives that

addiction and pseudoaddiction were commonly confused. The module went on to state that: “The

physician can differentiate addiction from pseudoaddiction by speaking to the patient about

his/her pain and increasing the patient’s opioid dose to increase pain relief.”

          228.    Endo also sponsored a NIPC CME program in 2009 titled Chronic Opioid

Therapy: Understanding Risk While Maximizing Analgesia, which promoted pseudoaddiction

and listed “[d]ifferentiation among states of physical dependence, tolerance, pseudoaddiction,

and addiction” as an element to be considered in awarding grants to CME providers.121

          229.    Endo itself has repudiated the concept of pseudoaddiction. In finding that “[t]he


120
      Source Varley 3-1364 (NH).
121
      Source Stands 3817.


                                                  71
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 80 of 314. PageID #: 1120




pseudoaddiction concept has never been empirically validated and in fact has been abandoned by

some of its proponents,” the New York Attorney General, in a 2016 settlement with Endo,

reported that “Endo’s Vice President for Pharmacovigilance and Risk Management testified to

[the NY AG] that he was not aware of any research validating the ‘pseudoaddiction’ concept”

and acknowledged the difficulty in distinguishing “between addiction and ‘pseudoaddiction.’”122

Endo thereafter agreed not to “use the term ‘pseudoaddiction’ in any training or marketing” in

New York.

         230.   Janssen sponsored, funded, and edited a website called Let’s Talk Pain, which in

2009 stated “pseudoaddiction . . . refers to patient behaviors that may occur when pain is

undertreated . . . . Pseudoaddiction is different from true addiction because such behaviors can be

resolved with effective pain management.” This website was accessible online until at least May

2012. Janssen also currently runs a website, Prescriberesponsibly.com, which claims that

concerns about opioid addiction are “overestimated,” and describes pseudoaddiction as “a

syndrome that causes patients to seek additional medications due to inadequate pharmacotherapy

being prescribed. Typically when the pain is treated appropriately the inappropriate behavior

ceases.”123

         231.   The CDC Guideline nowhere recommends attempting to provide more opioids to

patients exhibiting symptoms of addiction. Dr. Lynn Webster, a KOL discussed below, admitted

that pseudoaddiction “is already something we are debunking as a concept” and became “too


122
  Attorney General of the State of New York, In the Matter of Endo Health Solutions Inc. & Endo
Pharmaceuticals Inc., Assurance No.:15-228, Assurance of Discontinuance Under Executive Law
Section 63. Subdivision 15 at 7.
123
   Howard Heit, MD, FACP, FASAM, & Douglas Gourlay, MD, MSc, FRCPC, FASAM, What a
Prescriber Should Know Before Writing the First Prescription, Prescribe Responsibly,
http://www.prescriberesponsibly.com/articles/before-prescribing-opioids, (last accessed Apr. 28, 2018).


                                                   72
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 81 of 314. PageID #: 1121




much of an excuse to give patients more medication. It led us down a path that caused harm.”

               4.      Falsehood #4: Opioid withdrawal can be avoided by tapering

       232.    In an effort to underplay the risk and impact of addiction, the Marketing

Defendants falsely claimed that, while patients become physically dependent on opioids,

physical dependence is not the same as addiction and can be easily addressed, if and when pain

relief is no longer desired, by gradually tapering a patient’s dose to avoid the adverse effects of

withdrawal. Defendants fail to disclose the extremely difficult and painful effects that patients

can experience when they are removed from opioids—adverse effects that also make it less

likely that patients will be able to stop using the drugs. Defendants also failed to disclose how

difficult it is for patients to stop using opioids after they have used them for a prolonged period.

       233.    A non-credit educational program sponsored by Endo, Persistent Pain in the

Older Adult, claimed that withdrawal symptoms, which make it difficult for patients to stop

using opioids, could be avoided by simply tapering a patient’s opioid dose over ten days.

       234.    However, this claim is at odds with the experience of patients addicted to opioids.

Most patients who have been taking opioids regularly will, upon stopping treatment, experience

withdrawal, characterized by intense physical and psychological effects, including anxiety,

nausea, headaches, and delirium, among others. This painful and arduous struggle to terminate

use can leave many patients unwilling or unable to give up opioids and heightens the risk of

addiction.

       235.    Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

Management, which taught that “Symptoms of physical dependence can often be ameliorated by

gradually decreasing the dose of medication during discontinuation,” but the guide did not

disclose the significant hardships that often accompany cessation of use.

       236.    To this day, the Marketing Defendants have not corrected or retracted their
                                                 73
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 82 of 314. PageID #: 1122




misrepresentations regarding tapering as a solution to opioid withdrawal.

                5.     Falsehood #5: Opioid doses can be increased without limit or greater
                       risks

         237.   In materials they produced, sponsored or controlled, Marketing Defendants

instructed prescribers that they could safely increase a patient’s dose to achieve pain relief. Each

of the Marketing Defendants’ claims was deceptive in that they omitted warnings of increased

adverse effects that occur at higher doses, effects confirmed by scientific evidence.

         238.   These misrepresentations were integral to the Marketing Defendants’ promotion

of prescription opioids. As discussed above, patients develop a tolerance to opioids’ analgesic

effects, so that achieving long-term pain relief requires constantly increasing the dose.

         239.   In a 1996 sales memo regarding OxyContin, for example, a regional manager for

Purdue instructed sales representatives to inform physicians that there is “no[] upward limit” for

dosing and ask “if there are any reservations in using a dose of 240mg-320mg of OxyContin.”124

And the 2003 Conversion Guide for OxyContin contained the following diagram for increasing

dose up to 320 mg:




124
   Sales manager on 12-hour dosing, LOS ANGELES TIMES (May 5, 2016),
http://documents.latimes.com/sales-manager-on12-hour-dosing-1996/.


                                                 74
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 83 of 314. PageID #: 1123




       240.    In addition, sales representatives aggressively pushed doctors to prescribe

stronger doses of opioids. For example, one Purdue sales representative wrote about how his

regional manager would drill the sales team on their upselling tactics:

       It went something like this. “Doctor, what is the highest dose of OxyContin you
       have ever prescribed?” “20mg Q12h.” “Doctor, if the patient tells you their pain
       score is still high you can increase the dose 100% to 40mg Q12h, will you do that?”
       “Okay.” “Doctor, what if that patient them came back and said their pain score was
       still high, did you know that you could increase the OxyContin dose to 80mg Q12h,
       would you do that?” “I don’t know, maybe.” “Doctor, but you do agree that you
       would at least Rx the 40mg dose, right?” “Yes.”

The next week the representative would see that same doctor and go through the same discussion

with the goal of selling higher and higher doses of OxyContin. Stronger doses were more

expensive and increased the likelihood of addiction.

       241.    These misrepresentations were particularly dangerous. Opioid doses at or above

50 MME/day double the risk of overdose compared to 20 MME/day, and 50 MME is equal to

just 33 mg of oxycodone. The recommendation of 320 mg every twelve hours is ten times that.

       242.    In its 2010 Risk Evaluation and Mitigation Strategy (“REMS”) for OxyContin,

                                                75
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 84 of 314. PageID #: 1124




however, Purdue does not address the increased risk of respiratory depression and death from

increasing dose, and instead advises prescribers that “dose adjustments may be made every 1-2

days”; “it is most appropriate to increase the q12h dose”; the “total daily dose can usually be

increased by 25% to 50%”; and if “significant adverse reactions occur, treat them aggressively

until they are under control, then resume upward titration.”125

          243.    Endo sponsored a website, Painknowledge.com, which claimed that opioids may

be increased until “you are on the right dose of medication for your pain,” at which point further

dose increases would not be required.

          244.    Endo also published on its website a patient education pamphlet entitled

Understanding Your Pain: Taking Oral Opioid Analgesics. In Q&A format, it asked, “If I take

the opioid now, will it work later when I really need it?” The response is, “The dose can be

increased . . . You won’t ‘run out’ of pain relief.”

          245.    According to internal documents, Janssen sales representatives were trained to

explain to physicians that patients’ pain was reduced at higher doses and that they were

undertreating pain by prescribing lower doses. For example, a 2012 Nucynta ER Messaging

Evolution Full Report instructs sales representatives to overcome primary care provider’s

objections to high doses.126

          246.    Higher dose prescribing was particularly important to Janssen because it knew

that doctors did not believe that Nucynta ER provided adequate or equivalent pain relief. A few



125
   Purdue Pharma, L.P., OxyContin Risk Evaluation and Mitigation Strategy, Purdue Pharma L.P.,
https://web.archive.org/web/2/https://www.fda.gov/downloads/Drugs/DrugSafet%20y/PostmarketDrugSa
fetyInformationforPatientsandProviders/UCM220990.pdf, (last modified Nov. 2010).
126
      JAN00019608 (prepared by Research Partnership).



                                                  76
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 85 of 314. PageID #: 1125




of the doctors who participated in the study voiced concerns over prescribing higher doses. In

response, sales representatives were trained to address concerns by emphasizing approved dosing

ranges.127

            247.   Marketing Defendants were aware of the greater dangers high dose opioids posed.

In 2013, the FDA acknowledged “that the available data do suggest a relationship between

increasing opioid dose and risk of certain adverse events” and that studies “appear to credibly

suggest a positive association between high-dose opioid use and the risk of overdose and/or

overdose mortality.” A study of the Veterans Health Administration from 2004 to 2008 found the

rate of overdose deaths is directly related to maximum daily dose.

                   6.      Falsehood #6: Long-term opioid use improves functioning

            248.   Despite the lack of evidence of improved function and the existence of evidence

to the contrary, the Marketing Defendants consistently promoted opioids for patients’ function

and quality of life because they viewed these claims as a critical part of their marketing

strategies. In recalibrating the risk-benefit analysis for opioids, increasing the perceived benefits

of treatment was necessary to overcome its risks.

            249.   Janssen, for example, promoted Duragesic as improving patients’ functioning and

work productivity through an ad campaign that included the following statements: “[w]ork,

uninterrupted,” “[l]ife, uninterrupted,” “[g]ame, uninterrupted,” “[c]hronic pain relief that

supports functionality,” and “[i]mprove[s] . . . physical and social functioning.”

            250.   Purdue noted the need to compete with this messaging, despite the lack of data

supporting improvement in quality of life with OxyContin treatment:

            Janssen has been stressing decreased side effects, especially constipation, as well
            as patient quality of life, as supported by patient rating compared to sustained

127
      Id.


                                                     77
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 86 of 314. PageID #: 1126




           release morphine…We do not have such data to support OxyContin promotion. .
           . . In addition, Janssen has been using the “life uninterrupted” message in
           promotion of Duragesic for non-cancer pain, stressing that Duragesic “helps
           patients think less about their pain.” This is a competitive advantage based on our
           inability to make any quality of life claims.128

           251.    Despite its acknowledgment that “[w]e do not have such data to support

OxyContin promotion,” Purdue ran a full-page ad for OxyContin in the Journal of the American

Medical Association, proclaiming, “There Can Be Life With Relief,” and showing a man happily

fly-fishing alongside his grandson, implying that OxyContin would help users’ function. This ad

earned a warning letter from the FDA, which admonished, “It is particularly disturbing that your

November ad would tout ‘Life With Relief’ yet fail to warn that patients can die from taking

OxyContin.”129

           252.    Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

Management, which claimed that “multiple clinical studies” have shown that opioids are

effective in improving daily function, psychological health, and health-related quality of life for

chronic pain patients. But the article cited as support for this in fact stated the contrary, noting

the absence of long-term studies and concluding, “[f]or functional outcomes, the other analgesics

were significantly more effective than were opioids.”

           253.    A series of medical journal advertisements for OxyContin in 2012 presented

“Pain Vignettes”—case studies featuring patients with pain conditions persisting over several

months—that implied functional improvement. For example, one advertisement described a

“writer with osteoarthritis of the hands” and implied that OxyContin would help him work more



128
      Pain Killer, supra n. 34 at 281.
129
   Chris Adams, FDA Orders Purdue Pharma To Pull Its OxyContin Ads, WALL STREET JOURNAL
(Jan. 23, 2003, 12:01am), https://www.wsj.com/articles/SB1043259665976915824.


                                                    78
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 87 of 314. PageID #: 1127




effectively.

       254.    Similarly, since at least May of 2011, Endo has distributed and made available on

its website, opana.com, a pamphlet promoting Opana ER with photographs depicting patients

with physically demanding jobs like those of a construction worker or chef, misleadingly

implying that the drug would provide long-term pain relief and functional improvement.

       255.    As noted above, Janssen sponsored and edited a patient education guide entitled

Finding Relief: Pain Management for Older Adults (2009), which states as “a fact” that “opioids

may make it easier for people to live normally.” This guide features a man playing golf on the

cover and lists examples of expected functional improvement from opioids, like sleeping through

the night, returning to work, recreation, sex, walking, and climbing stairs. It assures patients that,

“[u]sed properly, opioid medications can make it possible for people with chronic pain to ‘return

to normal.’” Similarly, Responsible Opioid Prescribing (2007), sponsored and distributed by

Teva, Endo, and Purdue, taught that relief of pain by opioids, by itself, improved patients’

function. The book remains for sale online.

       256.    In addition, Janssen’s Let’s Talk Pain, website featured a video interview, which

was edited by Janssen personnel, claiming that opioids were what allowed a patient to “continue

to function,” falsely implying that her experience would be representative.

       257.    Endo’s NIPC website, Painknowledge.com, claimed that with opioids, “your level

of function should improve; you may find you are now able to participate in activities of daily

living, such as work and hobbies, that you were not able to enjoy when your pain was worse.” In

addition to “improved function,” the website touted improved quality of life as a benefit of

opioid therapy. The grant request that Endo approved for this project specifically indicated

NIPC’s intent to make claims of functional improvement.



                                                 79
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 88 of 314. PageID #: 1128




         258.   Endo was the sole sponsor, through NIPC, of a series of CMEs titled Persistent

Pain in the Older Patient, which claimed that chronic opioid therapy has been “shown to reduce

pain and improve depressive symptoms and cognitive functioning.” The CME was disseminated

via webcast.

         259.   Mallinckrodt’s website, in a section on responsible use of opioids, claims that

“[t]he effective pain management offered by our medicines helps enable patients to stay in the

workplace, enjoy interactions with family and friends, and remain an active member of

society.”130

         260.   The Marketing Defendants’ claims that long-term use of opioids improves patient

function and quality of life are unsupported by clinical evidence. There are no controlled studies

of the use of opioids beyond 16 weeks, and there is no evidence that opioids improve patients’

pain and function long term. The FDA, for years, has made clear through warning letters to

manufacturers the lack of evidence for claims that the use of opioids for chronic pain improves

patients’ function and quality of life.131 Based upon a review of the existing scientific evidence,

the CDC Guideline concluded that “there is no good evidence that opioids improve pain or




130
   Mallinckrodt Pharmaceuticals, Responsible Use, http://www.mallinckrodt.com/corporate-
responsibility/responsible-use, (last accessed Apr. 28, 2018).
131
   The FDA has warned other drugmakers that claims of improved function and quality of life were
misleading. See Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns,
to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), (rejecting claims that Actavis’ opioid,
Kadian, had an “overall positive impact on a patient’s work, physical and mental functioning, daily
activities, or enjoyment of life.”); Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg.,
Adver., & Commc’ns, to Brian A. Markison, Chairman, President and Chief Executive Officer, King
Pharmaceuticals, Inc. (March 24, 2008), (finding the claim that “patients who are treated with [Avinza
(morphine sulfate ER)] experience an improvement in their overall function, social function, and ability
to perform daily activities . . . has not been demonstrated by substantial evidence or substantial clinical
experience.”). The FDA’s warning letters were available to Defendants on the FDA website.



                                                     80
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 89 of 314. PageID #: 1129




function with long-term use.”132

          261.    Consistent with the CDC’s findings, substantial evidence exists demonstrating

that opioid drugs are ineffective for the treatment of chronic pain and worsen patients’ health.

For example, a 2006 study-of-studies found that opioids as a class did not demonstrate

improvement in functional outcomes over other non-addicting treatments. The few longer-term

studies of opioid use had “consistently poor results,” and “several studies have showed that

Opioids for chronic pain may actually worsen pain and functioning . . .”133 along with general

health, mental health, and social function. Over time, even high doses of potent opioids often fail

to control pain, and patients exposed to such doses are unable to function normally.

          262.    On the contrary, the available evidence indicates opioids may worsen patients’

health and pain. Increased duration of opioid use is strongly associated with increased prevalence

of mental health disorders (depression, anxiety, post-traumatic stress disorder, and substance

abuse), increased psychological distress, and greater health care utilization. The CDC Guideline

concluded that “[w]hile benefits for pain relief, function and quality of life with long-term opioid

use for chronic pain are uncertain, risks associated with long-term opioid use are clearer and

significant.”134 According to the CDC, “for the vast majority of patients, the known, serious, and

too-often-fatal risks far outweigh the unproven and transient benefits [of opioids for chronic

pain].”135


132
      CDC Guideline at 20.
133
  Thomas Frieden and Debra Houry, Reducing the Risks of Relief – The CDC Opioid-Prescribing
Guideline, at 1503, 374New Eng. J. Med., 4/21/16, at 1503.
134
      CDC Guideline at 2, 18.
135
  Thomas Frieden & Debra Houry, Reducing the Risks of Relief – The CDC Opioid-Prescribing
Guideline, at 1503, 374 New Eng. J. Med. 1501-1504 (April 21, 2016), doi:


                                                  81
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 90 of 314. PageID #: 1130




         263.   As one pain specialist observed, “opioids may work acceptably well for a while,

but over the long term, function generally declines, as does general health, mental health, and

social functioning. Over time, even high doses of potent opioids often fail to control pain, and

these patients are unable to function normally.”136 In fact, research such as a 2008 study in the

journal Spine has shown that pain sufferers prescribed opioids long-term suffered addiction that

made them more likely to be disabled and unable to work.137 Another study demonstrated that

injured workers who received a prescription opioid for more than seven days during the first six

weeks after the injury were 2.2 times more likely to remain on work disability a year later than

workers with similar injuries who received no opioids at all.138 Yet, Marketing Defendants have

not acknowledged, retracted, or corrected their false statements.

                7.      Falsehood #7: Alternative forms of pain relief pose greater risks than
                        opioids

         264.   In materials they produced, sponsored or controlled, the Marketing Defendants

omitted known risks of chronic opioid therapy and emphasized or exaggerated risks of

competing products so that prescribers and patients would favor opioids over other therapies

such as over-the-counter acetaminophen or over-the-counter or prescription non-steroidal anti-




10.1056/NEJMp1515917, http://www.nejm.org/doi/full/10.1056/NEJMp1515917.
136
   Andrea Rubinstein, Are We Making Pain Patients Worse?, Sonoma Med. (Fall 2009),
available at http://www.nbcms.org/en-us/about-us/sonoma-county-medical-
association/magazine/sonoma-medicine-are-we-making-pain-patients-
worse.aspx?pageid=144&tabid=747
137
  Jeffrey Dersh, et al., Prescription opioid dependence is associated with poorer outcomes in
disabling spinal disorders, 33(20) Spine 2219-27 (Sept. 15, 2008).
138
   Franklin, GM, et al., Early opioid prescription and subsequent disability among workers with back
injuries: the Disability Risk Identification Study Cohort, 33 Spine 199, 201-202 (Jan. 15, 2008) doi:
10.1097/BRS.0b013e318160455c, https://www.ncbi.nlm.nih.gov/pubmed/18197107.



                                                   82
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 91 of 314. PageID #: 1131




inflammatory drugs (“NSAIDs”).

         265.   For example, in addition to failing to disclose in promotional materials the risks of

addiction, overdose, and death, the Marketing Defendants routinely ignored the risks of

hyperalgesia, a “known serious risk associated with chronic opioid analgesic therapy in which

the patient becomes more sensitive to certain painful stimuli over time;”139 hormonal

dysfunction;140 decline in immune function; mental clouding, confusion, and dizziness; increased

falls and fractures in the elderly;141 neonatal abstinence syndrome (when an infant exposed to

opioids prenatally suffers withdrawal after birth), and potentially fatal interactions with alcohol

or with benzodiazepines, which are used to treat anxiety and may be co-prescribed with opioids,

particularly to veterans suffering from pain.142

         266.   The APF’s Treatment Options: A Guide for People Living with Pain, sponsored

by Purdue and Cephalon, warned that risks of NSAIDs increase if “taken for more than a period

of months,” with no corresponding warning about opioids. The publication falsely attributed

10,000 to 20,000 deaths annually to NSAID overdose, when the figure is closer to 3,200.143


139
   Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Eval. & Res., to Andrew Kolodny, M.D.,
Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10,
2013).
140
   H.W. Daniell, Hypogonadism in men consuming sustained-action oral opioids, 3(5) J. Pain 377-
84 (2001), https://www.ncbi.nlm.nih.gov/pubmed/14622741.
141
  See Bernhard M. Kuschel, et al., The risk of fall injury in relation to commonly prescribed
medications among older people – a Swedish case-control study, 25 Eur. J. Pub. H. 527-32 (July 31,
2014), doi: 10.1093/eurpub/cku120, https://www.ncbi.nlm.nih.gov/pubmed/25085470.
142
   Karen H. Seal, et al., Association of Mental Health Disorders With Prescription Opioids and High-
Risk Opioids in US Veterans of Iraq and Afghanistan, 307(9) J. Am. Med. Ass’n 940-47, (March 7, 2012)
doi:10.1001/jama.2012.234, https://jamanetwork.com/journals/jama/fullarticle/1105046.
143
  Robert E. Tarone, et al., Nonselective Nonaspirin Nonsteroidal Anti-Inflammatory Drugs and
Gastrointestinal Bleeding: Relative and Absolute Risk Estimates from Recent Epidemiologic Studies, 11
Am. J. of Therapeutics 17-25 (2004), https://www.ncbi.nlm.nih.gov/pubmed/14704592.


                                                   83
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 92 of 314. PageID #: 1132




            267.   Janssen sponsored Finding Relief: Pain Management for Older Adults (2009) that

listed dose limitations as “disadvantages” of other pain medicines but omitted any discussion of

risks from increased doses of opioids. Finding Relief described the advantages and disadvantages

of NSAIDs on one page, and the “myths/facts” of opioids on the facing page. The disadvantages

of NSAIDs are described as involving “stomach upset or bleeding,” “kidney or liver damage if

taken at high doses or for a long time,” “adverse reactions in people with asthma,” and “can

increase the risk of heart attack and stroke.” The only adverse effects of opioids listed are “upset

stomach or sleepiness,” which the brochure claims will go away, and constipation.

            268.   Endo’s NIPC website, Painknowledge.org, contained a flyer called “Pain: Opioid

Therapy.” This publication listed opioids’ adverse effects but with significant omissions,

including hyperalgesia, immune and hormone dysfunction, cognitive impairment, tolerance,

dependence, addiction, and death.

            269.   In April 2007, Endo sponsored an article aimed at prescribers, published in Pain

Medicine News, titled “Case Challenges in Pain Management: Opioid Therapy for Chronic

Pain.”144 The article asserted:

            Opioids represent a highly effective but controversial and often misunderstood
            class of analgesic medications for controlling both chronic and acute pain. The
            phenomenon of tolerance to opioids – the gradual waning of relief at a given dose
            – and fears of abuse, diversion, and misuse of these medications by patients have
            led many clinicians to be wary of prescribing these drugs, and/or to restrict
            dosages to levels that may be insufficient to provide meaningful relief.145

            270.   To help allay these concerns, Endo emphasized the risks of NSAIDs as an



144
   Charles E. Argoff, Case Challenges in Pain Management: Opioid Therapy for Chronic Pain, Pain
Med. News, http://www.painmedicinenews.com/download/ BtoB_Opana_WM.pdf, (link no longer
available).
145
      Id.


                                                    84
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 93 of 314. PageID #: 1133




alternative to opioids. The article included a case study that focused on the danger of extended

use of NSAIDs, including that the subject was hospitalized with a massive upper gastrointestinal

bleed believed to have resulted from his protracted NSAID use. In contrast, the article did not

provide the same detail concerning the serious side effects associated with opioids.

         271.     Additionally, Purdue acting with Endo sponsored Overview of Management

Options, a CME issued by the AMA in 2003, 2007, 2010, and 2013. The 2013 version remains

available for CME credit. The CME taught that NSAIDs and other drugs, but not opioids, are

unsafe at high doses.

         272.     As a result of the Marketing Defendants’ deceptive promotion of opioids over

safer and more effective drugs, opioid prescriptions increased even as the percentage of patients

visiting a doctor for pain remained constant. A study of 7.8 million doctor visits between 2000

and 2010 found that opioid prescriptions increased from 11.3% to 19.6% of visits, as NSAID and

acetaminophen prescriptions fell from 38% to 29%, driven primarily by the decline in NSAID

prescribing.146

                  8.     Falsehood #8: OxyContin provides twelve hours of pain relief

         273.     Purdue also dangerously misled doctors and patients about OxyContin’s duration

and onset of action, making the knowingly false claim that OxyContin would provide 12 hours of

pain relief for most patients. As laid out below, Purdue made this claim for two reasons. First, it

provided the basis for both Purdue’s patent and its market niche, allowing it to both protect and



146
   M. Daubresse, et al., Ambulatory Diagnosis and Treatment of Nonmalignant Pain in the United
States, 2000-2010, 51(10) Med. Care, 870-878 (2013). For back pain alone, the percentage of patients
prescribed opioids increased from 19% to 29% between 1999 and 2010, even as the use of NSAIDs or
acetaminophen declined from 39.9% to 24.5% of these visits; and referrals to physical therapy remained
steady. See also J. Mafi, et al., Worsening Trends in the Management and Treatment of Back Pain,
173(17) J. of the Am Med. Ass’n Internal Med. 1573, 1573 (2013).


                                                  85
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 94 of 314. PageID #: 1134




differentiate itself from competitors. Second, it allowed Purdue to imply or state outright that

OxyContin had a more even, stable release mechanism that avoided peaks and valleys and

therefore the rush that fostered addiction and attracted abusers.

        274.    Purdue promotes OxyContin as an extended-release opioid, but the oxycodone

does not enter the body on a linear rate. OxyContin works by releasing a greater proportion of

oxycodone into the body upon administration, and the release gradually tapers, as illustrated in

the following chart, which was apparently adapted from Purdue’s own sales materials.




        275.    The reduced release of the drug over time means that the OxyContin no longer

provides the same level of pain relief; as a result, in many patients, OxyContin does not last for

the twelve hours for which Purdue promotes it—a fact that Purdue has known at all times

relevant to this action.

        276.    OxyContin tablets provide an initial absorption of approximately 40% of the

active medicine. This has a two-fold effect. First, the initial rush of nearly half of the powerful

opioid triggers a powerful psychological response. OxyContin thus behaves more like an

                                                 86
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 95 of 314. PageID #: 1135




immediate release opioid, which Purdue itself once claimed was more addicting in its original

1995 FDA-approved drug label. Second, the initial burst of oxycodone means that there is less of

the drug at the end of the dosing period, which results in the drug not lasting for a full twelve

hours and precipitates withdrawal symptoms in patients, a phenomenon known as “end of dose”

failure. (The FDA found in 2008 that a “substantial number” of chronic pain patients will

experience end-of-dose failure with OxyContin.)

         277.   End-of-dose failure renders OxyContin even more dangerous because patients

begin to experience withdrawal symptoms, followed by a euphoric rush with their next dose—a

cycle that fuels a craving for OxyContin. For this reason, Dr. Theodore Cicero, a

neuropharmacologist at the Washington University School of Medicine in St. Louis, has called

OxyContin’s 12-hour dosing “the perfect recipe for addiction.”147 Many patients will exacerbate

this cycle by taking their next dose ahead of schedule or resorting to a rescue dose of another

opioid, increasing the overall amount of opioids they are taking.

         278.   It was Purdue’s decision to submit OxyContin for approval with 12-hour dosing.

While the OxyContin label indicates that “[t]here are no well-controlled clinical studies

evaluating the safety and efficacy with dosing more frequently than every 12 hours,” that is

because Purdue has conducted no such studies.

         279.   Purdue nevertheless has falsely promoted OxyContin as if it were effective for a

full twelve hours. Its advertising in 2000 included claims that OxyContin provides “Consistent

Plasma Levels Over 12 Hours.” That claim was accompanied by a chart, mirroring the chart on

the previous page. However, this version of the chart deceptively minimized the rate of end-of-



147
  Harriet Ryan, et al., ‘You Want a Description of Hell?’ OxyContin’s 12-Hour Problem, LOS ANGELES
TIMES (May 5, 2016), http://www.latimes.com/projects/oxycontin-part1/.


                                                 87
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 96 of 314. PageID #: 1136




dose failure by depicting 10 mg in a way that it appeared to be half of 100 mg in the table’s y-

axis. That chart, shown below, depicts the same information as the chart above, but does so in a

way that makes the absorption rate appear more consistent:




       280.    Purdue’s 12-hour messaging was key to its competitive advantage over short-

acting opioids that required patients to wake in the middle of the night to take their pills. Purdue

advertisements also emphasized “Q12h” dosing. These include an advertisement in the February

2005 Journal of Pain and 2006 Clinical Journal of Pain featuring an OxyContin logo with two

pill cups, reinforcing the twice-a-day message. A Purdue memo to the OxyContin launch team

stated that “OxyContin’s positioning statement is ‘all of the analgesic efficacy of immediate-

release oxycodone, with convenient q12h dosing,’” and further that “[t]he convenience of q12h




                                                 88
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 97 of 314. PageID #: 1137




dosing was emphasized as the most important benefit.”148

          281.    Purdue executives therefore maintained the messaging of twelve-hour dosing

even when many reports surfaced that OxyContin did not last twelve hours. Instead of

acknowledging a need for more frequent dosing, Purdue instructed its representatives to push

higher-strength pills, even though higher dosing carries its own risks, as noted above. It also

means that patients will experience higher highs and lower lows, increasing their craving for

their next pill. Nationwide, based on an analysis by the LOS ANGELES TIMES, more than 52% of

patients taking OxyContin longer than three months are on doses greater than 60 milligrams per

day—which converts to the 90 MED that the CDC Guideline urges prescribers to “avoid” or

“carefully justify.”149

          282.    The information that OxyContin did not provide pain relief for a full twelve hours

was known to Purdue, and Purdue’s competitors, but was not disclosed to prescribers. Purdue’s

knowledge of some pain specialists’ tendency to prescribe OxyContin three times per day instead

of two was set out in Purdue’s internal documents as early as 1999, and is apparent from

MEDWATCH Adverse Event reports for OxyContin.

          283.    Even Purdue’s competitor, Endo, was aware of the problem; Endo attempted to

position its Opana ER drug as offering “durable” pain relief, which Endo understood to suggest a

contrast to OxyContin. Opana ER advisory board meetings featured pain specialists citing lack of

12-hour dosing as a disadvantage of OxyContin. Endo even ran advertisements for Opana ER

referring to “real” 12-hour dosing.



148
   Purdue Meeting Memo, OxyContin launch, LOS ANGELES TIMES (May 5, 2016),
http://documents.latimes.com/oxycontin-launch-1995/.
149
      CDC Guideline at 16.


                                                  89
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 98 of 314. PageID #: 1138




         284.   For example, in a 1996 sales strategy memo from a Purdue regional manager, the

manager emphasized that representatives should “convinc[e] the physician that there is no need”

for prescribing OxyContin in shorter intervals than the recommended 12-hour interval, and

instead the solution is prescribing higher doses.”150 One sales manager instructed her team that

anything shorter than 12-hour dosing “needs to be nipped in the bud. NOW!!”151

         285.   Purdue’s failure to disclose the prevalence of end-of-dose failure meant that

prescribers were misinformed about the advantages of OxyContin in a manner that preserved

Purdue’s competitive advantage and profits, at the expense of patients, who were placed at

greater risk of overdose, addiction, and other adverse effects.

                9.     Falsehood #9: New formulations of certain opioids successfully deter
                       abuse

         286.   Rather than take the widespread abuse of and addiction to opioids as reason to

cease their untruthful marketing efforts, Marketing Defendants Purdue and Endo seized them as

a competitive opportunity. These companies developed and oversold “abuse-deterrent

formulations” (“ADF”) opioids as a solution to opioid abuse and as a reason that doctors could

continue to safely prescribe their opioids, as well as an advantage of these expensive branded

drugs over other opioids. These Defendants’ false and misleading marketing of the benefits of

their ADF opioids preserved and expanded their sales and falsely reassured prescribers thereby

prolonging the opioid epidemic. Other Marketing Defendants, including Actavis and

Mallinckrodt, also promoted their branded opioids as formulated to be less addictive or less



150
  Southern Region Memo to Mr. B. Gergely, Sales manager on 12-hour dosing, LOS ANGELES TIMES
(May 5, 2016), http://documents.latimes.com/sales-manager-on12-hour-dosing-1996/
151
  Harriet Ryan, et al., ‘You Want a Description of Hell?’ OxyContin’s 12-Hour Problem, LOS ANGELES
TIMES (May 5, 2016), http://www.latimes.com/projects/oxycontin-part1/.


                                                 90
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 99 of 314. PageID #: 1139




subject to abuse than other opioids.

         287.   The CDC Guideline confirms that “[n]o studies” support the notion that “abuse-

deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting

that the technologies “do not prevent opioid abuse through oral intake, the most common route of

opioid abuse, and can still be abused by non-oral routes.” Tom Frieden, the former Director of

the CDC, reported that his staff could not find “any evidence showing the updated opioids [ADF

opioids] actually reduce rates of addiction, overdoses, or death.”

                       a.     Purdue’s deceptive marketing of reformulated OxyContin and
                              Hysingla ER

         288.   Reformulated ADF OxyContin was approved by the FDA in April 2010. It was

not until 2013 that the FDA, in response to a citizen petition filed by Purdue, permitted reference

to the abuse-deterrent properties in its label. When Hysingla ER (extended-release hydrocodone)

launched in 2014, the product included similar abuse-deterrent properties and limitations. But in

the beginning, the FDA made clear the limited claims that could be made about ADF, noting that

no evidence supported claims that ADF prevented tampering, oral abuse, or overall rates of

abuse.

         289.   Purdue introduced reformulated ADF OxyContin shortly before generic versions

of OxyContin were to become available. By so doing, Purdue anticipated and countered a threat

to its market share and the price it could charge for OxyContin. Purdue nonetheless touted its

introduction of ADF opioids as evidence of its good corporate citizenship and commitment to

address the opioid crisis.

         290.   Despite its self-proclaimed good intention, Purdue merely incorporated its

generally deceptive tactics with respect to ADF. Purdue sales representatives regularly overstated

and misstated the evidence for and impact of the abuse-deterrent features of these opioids.


                                                91
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 100 of 314. PageID #: 1140




Specifically, Purdue sales representatives:

                     a. claimed that Purdue’s ADF opioids prevent tampering and that its ADFs
                        could not be crushed or snorted;

                     b. claimed that Purdue’s ADF opioids reduce opioid abuse and diversion;

                     c. asserted or suggested that its ADF opioids are non-addictive or less
                        addictive,

                     d. asserted or suggested that Purdue’s ADF opioids are safer than other
                        opioids, could not be abused or tampered with, and were not sought out
                        for diversion; and

                     e. failed to disclose that Purdue’s ADF opioids do not impact oral abuse or
                        misuse.

       291.    If pressed, Purdue acknowledged that perhaps some “extreme” patients might still

abuse the drug, but claimed the ADF features protect the majority of patients. These

misrepresentations and omissions are misleading and contrary to Purdue’s ADF labels, Purdue’s

own information, and publicly available data.

       292.    Purdue knew or should have known that reformulated OxyContin is not more

tamper-resistant than the original OxyContin and is still regularly tampered with.

       293.    In 2009, the FDA noted in permitting ADF labeling that “the tamper-resistant

properties will have no effect on abuse by the oral route (the most common mode of abuse)”. In

the 2012 medical office review of Purdue’s application to include an abuse-deterrence claim in

its label for OxyContin, the FDA noted that the overwhelming majority of deaths linked to

OxyContin were associated with oral consumption, and that only 2% of deaths were associated

with recent injection and only 0.2% with snorting the drug.

       294.    The FDA’s Director of the Division of Epidemiology stated in September 2015

that no data that she had seen suggested the reformulation of OxyContin “actually made a

reduction in abuse,” between continued oral abuse, shifts to injection of other drugs (including

                                                92
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 101 of 314. PageID #: 1141




heroin), and defeat of the ADF mechanism. Even Purdue’s own funded research shows that half

of OxyContin abusers continued to do so orally after the reformulation rather than shift to other

drugs.

         295.   A 2013 article presented by Purdue employees based on review of data from

poison control centers, concluded that ADF OxyContin can reduce abuse, but ignored important

negative findings. The study revealed that abuse merely shifted to other drugs and that, when the

actual incidence of harmful exposures was calculated, there were more harmful exposures to

opioids after the reformulation of OxyContin. In short, the article deceptively emphasized the

advantages and ignored the disadvantages of ADF OxyContin.

         296.   Websites and message boards used by drug abusers, such as bluelight.org and

reddit.com, report a variety of ways to tamper with OxyContin and Hysingla ER, including

through grinding, microwaving then freezing, or drinking soda or fruit juice in which a tablet is

dissolved. Purdue has been aware of these methods of abuse for more than a decade.

         297.   One-third of the patients in a 2015 study defeated the ADF mechanism and were

able to continue inhaling or injecting the drug. To the extent that the abuse of Purdue’s ADF

opioids was reduced, there was no meaningful reduction in opioid abuse overall, as many users

simply shifted to other opioids such as heroin.

         298.   In 2015, claiming a need to further assess its data, Purdue abruptly withdrew a

supplemental new drug application related to reformulated OxyContin one day before FDA staff

was to release its assessment of the application. The staff review preceded an FDA advisory

committee meeting related to new studies by Purdue “evaluating the misuse and/or abuse of

reformulated OxyContin” and whether those studies “have demonstrated that the reformulated




                                                  93
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 102 of 314. PageID #: 1142




product has a meaningful impact on abuse.”152 In consideration of a reasonable opportunity for

further investigation and discovery, Plaintiff alleges that Purdue never presented the data to the

FDA because the data would not have supported claims that OxyContin’s ADF properties

reduced abuse or misuse.

          299.   Despite its own evidence of abuse, and the lack of evidence regarding the benefit

of Purdue’s ADF opioids in reducing abuse, Dr. J. David Haddox, the Vice President of Health

Policy for Purdue, falsely claimed in 2016 that the evidence does not show that Purdue’s ADF

opioids are being abused in large numbers. Purdue’s recent advertisements in national

newspapers also continues to claim its ADF opioids as evidence of its efforts to reduce opioid

abuse, continuing to mislead prescribers, patients, payors, and the public about the efficacy of its

actions.

                        b.     Endo’s deceptive marketing of reformulated Opana ER

          300.   As the expiration of its patent exclusivity for Opana ER neared, Endo also made

abuse-deterrence a key to its marketing strategy.153

          301.   Opana ER was particularly likely to be tampered with and abused. That is because

Opana ER has lower “bioavailability” than other opioids, meaning that the active pharmaceutical

ingredient (the “API” or opioid) does not absorb into the bloodstream as rapidly as other opioids

when taken orally. Additionally, when swallowed whole, the extended-release mechanism

remains intact, so that only 10% of Opana ER’s API is released into the patient’s bloodstream



152
   Meeting Notice, Joint Meeting of the Drug Safety and Risk Management Advisory Committee and
the Anesthetic and Analgesic Drug Products Advisory Committee; Notice of Meeting, May 25, 2015, 80
FR 30686.
153
      ENDO-CHI_LIT-00141071.



                                                 94
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 103 of 314. PageID #: 1143




relative to injection; when it is taken intranasally, that rate increases to 43%. The larger gap

between bioavailability when consumed orally versus snorting or injection, the greater the

incentive for users to manipulate the drug’s means of administration.

          302.   Endo knew by July 2011 that “some newer statistics around abuse and diversion

are not favorable to our product.”154

          303.   In December 2011, Endo obtained approval for a new formulation of Opana ER

that added a hard coating that the company claimed made it crush-resistant.

          304.   Even prior to its approval, the FDA had advised Endo that it could not market the

new Opana ER as abuse-deterrent. The FDA found that such promotional claims “may provide a

false sense of security since the product may be chewed and ground for subsequent abuse.” In

other words, Opana ER was still crushable. Indeed, Endo’s own studies dating from 2009 and

2010 showed that Opana ER could be crushed and ground, and, in its correspondence with the

FDA, Endo admitted that “[i]t has not been established that this new formulation of Opana ER is

less subject to misuse, abuse, diversion, overdose, or addiction.”

          305.   Further, a January 4, 2011, FDA Discipline Review letter made clear to Endo that

“[t]he totality of these claims and presentations suggest that, as a result of its new formulation,

Opana ER offers a therapeutic advantage over the original formulation when this has not been

demonstrated by substantial evidence or substantial clinical experience. In addition, these claims

misleadingly minimize the risks associated with Opana ER by suggesting that the new

formulation’s “INTAC” technology confers some form of abuse-deterrence properties when this




154
      ENDO-CHI_LIT-00401875.



                                                 95
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 104 of 314. PageID #: 1144




has not been demonstrated by substantial evidence.”155 The FDA acknowledged that while there

is “evidence to support some limited improvement” provided by the new coating, but would not

let Endo promote any benefit because “there are several limitations to this data.”156 Also, Endo

was required to add language to its label specifically indicating that “Opana ER tablets may be

abused by crushing, chewing, snorting, or injecting the product. These practices will result in less

controlled delivery of the opioid and pose a significant risk to the abuser that could result in

overdose and death.”157

            306.   The FDA expressed similar concerns in nearly identical language in a May 7,

2012 letter to Endo responding to a February 2, 2012, “request … for comments on a launch

Draft Professional Detail Aid … for Opana ER.” The FDA’s May 2012 letter also includes a full

two pages of comments regarding “Omissions of material facts” that Endo left out of the

promotional materials.

            307.   Endo consciously chose not to do any post-approval studies that might satisfy the

FDA. According to internal documents, the company decided, by the time its studies would be

done, generics would be on the market and “any advantages for commercials will have

disappeared.158 However, this lack of evidence did not deter Endo from marketing Opana ER as

ADF while its commercial window remained open.

            308.   Nonetheless, in August of 2012, Endo submitted a citizen petition asking the FDA

for permission to change its label to indicate that Opana ER was abuse-resistant, both in that it


155
      ENDO-CHI_LIT-00075640.
156
      Id.
157
      ENDO-CHI_LIT-00075642 (p. 9 of the PDF).
158
      ENDO CHI LIG 65055.


                                                   96
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 105 of 314. PageID #: 1145




was less able to be crushed and snorted and that it was resistant to injection by syringe.

Borrowing a page from Purdue’s playbook, Endo announced it would withdraw original Opana

ER from the market and sought a determination that its decision was made for safety reasons (its

lack of abuse-deterrence), which would prevent generic copies of original Opana ER.

          309.   Endo then sued the FDA, seeking to force expedited consideration of its citizen

petition. The court filings confirmed Endo’s true motives: in a declaration submitted with its

lawsuit, Endo’s chief operating officer indicated that a generic version of Opana ER would

decrease the company’s revenue by up to $135 million per year. Endo also claimed that if the

FDA did not block generic competition, $125 million, which Endo spent on developing the

reformulated drug to “promote the public welfare” would be lost.159 The FDA responded that:

“Endo’s true interest in expedited FDA consideration stems from business concerns rather than

protection of the public health.”160

          310.   Despite Endo’s purported concern with public safety, not only did Endo continue

to distribute original, admittedly unsafe Opana ER for nine months after the reformulated version

became available, it declined to recall original Opana ER despite its dangers. In fact, Endo

claimed in September 2012 to be “proud” that “almost all remaining inventory” of the original

Opana ER had “been utilized.”161




159
  Plaintiff’s Opposition to Defendants’ and Intervenor’s Motions to Dismiss and Plaintiff’s Reply in
Support of Motion for Preliminary Injunction (“Endo Br.”), Endo Pharmaceuticals Inc. v. U.S. Food and
Drug Administration, et al.., No. 1:12-cv-01936, Doc. 23 at 20 (D.D.C. Dec.14, 2012).
160
  Defendants’ Response to the Court’s November 30, 2012 Order, Endo Pharmaceuticals Inc. v. U.S.
Food and Drug Administration, et al.., No. 1:12-cv-01936, Doc. 9 at 6 (D.D.C. Dec. 3, 2012).
161
  Id.; Endo News Release, Sept. 6, 2012 (Ex. L to Rurka Decl.) Endo Pharmaceuticals Inc. v. U.S. Food
and Drug Administration, et al.., No. 1:12-cv-01936 ,Doc. 18-4(D.D.C. Dec. 9, 2012).



                                                 97
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 106 of 314. PageID #: 1146




          311.    In its citizen petition, Endo asserted that redesigned Opana ER had “safety

advantages.” Endo even relied on its rejected assertion that Opana was less crushable to argue

that it developed Opana ER for patient safety reasons and that the new formulation would help,

for example, “where children unintentionally chew the tablets prior to an accidental

ingestion.”162

          312.    However, in rejecting the petition in a 2013 decision, the FDA found that “study

data show that the reformulated version's extended-release features can be compromised when

subjected to ... cutting, grinding, or chewing.” The FDA also determined that “reformulated

Opana ER” could also be “readily prepared for injections and more easily injected[.]” In fact, the

FDA warned that preliminary data—including in Endo’s own studies—suggested that a higher

percentage of reformulated Opana ER abuse is via injection than was the case with the original

formulation.

          313.    Meanwhile, in 2012, an internal memorandum to Endo account executives noted

that abuse of Opana ER had “increased significantly” in the wake of the purportedly abuse-

deterrent formulation. In February 2013, Endo received abuse data regarding Opana ER from

Inflexxion, Inc., which gathers information from substance abusers entering treatment and

reviews abuse-focused internet discussions, which confirmed continued abuse, particularly by

injection.

          314.    In 2009, only 3% of Opana ER abuse was by intravenous means. Since the

reformulation, injection of Opana ER increased by more than 500%. Endo’s own data, presented

in 2014, found between October 2012 and March 2014, 64% of abusers of Opana ER did so by



162
      CP, FDA Docket 2012-8-0895, at 2.



                                                  98
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 107 of 314. PageID #: 1147




injection, compared with 36% for the old formulation.163 The transition into injection of Opana

ER made the drug even less safe than the original formulation. Injection carries risks of HIV,

Hepatitis C, and, in reformulated Opana ER’s specific case, the blood-clotting disorder

thrombotic thrombocytopenic purpura (TTP), which can cause kidney failure.

          315.   Publicly, Endo sought to marginalize the problem. On a 2013 call with investors,

when asked about an outbreak of TTP in Tennessee from injecting Opana ER, Endo sought to

limit its import by assigning it to “a very, very distinct area of the country.”

          316.   Despite its knowledge that Opana ER was widely abused and injected, Endo

marketed the drug as tamper-resistant and abuse-deterrent. In consideration of a reasonable

opportunity for further investigation and discovery, Plaintiff alleges that based on the company’s

detailing elsewhere, Endo sales representatives informed doctors that Opana ER was abuse-

deterrent, could not be tampered with, and was safe. In addition, sales representatives did not

disclose evidence that Opana was easier to abuse intravenously and, if pressed by prescribers,

claimed that while outlier patients might find a way to abuse the drug, most would be protected.

          317.   A review of national surveys of prescribers regarding their “take-aways” from

pharmaceutical detailing confirms that prescribers remember being told Opana ER was tamper-

resistant. Endo also tracked messages that doctors took from its in-person marketing. Among the

advantages of Opana ER, according to participating doctors, was its “low abuse potential.” An

internal Endo document also notes that market research showed that, “[l]ow abuse potential

continues as the primary factor influencing physicians’ anticipated increase in use of Opana ER



163
   Theresa Cassidy, et al., The Changing Abuse Ecology: Implications for Evaluating the Abuse Pattern
of Extended-Release Oxymorphone and Abuse-Deterrent Opioid Formulations, Inflexxion (Sept. 7, 2014)
https://www.inflexxion.com/changing-abuse-ecology-extended-release-oxymorphone/.



                                                  99
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 108 of 314. PageID #: 1148




over the next 6 months.”164

          318.   In its written materials, Endo marketed Opana ER as having been designed to be

crush-resistant, knowing that this would (falsely) imply that Opana ER actually was crush-

resistant and that this crush-resistant quality would make Opana ER less likely to be abused. For

example, a June 14, 2012 Endo press release announced “the completion of the company’s

transition of its Opana ER franchise to the new formulation designed to be crush resistant.”

          319.   The press release further stated that: “We firmly believe that the new formulation

of Opana ER, coupled with our long-term commitment to awareness and education around

appropriate use of opioids will benefit patients, physicians and payers. The press release

described the old formulation of Opana as subject to abuse and misuse, but failed to disclose the

absence of evidence that reformulated Opana was any better. In September 2012, another Endo

press release stressed that reformulated Opana ER employed “INTAC Technology” and

continued to describe the drug as “designed to be crush-resistant.”

          320.   Similarly, journal advertisements that appeared in April 2013 stated Opana ER

was “designed to be crush resistant.” A January 2013 article in Pain Medicine News, based in

part on an Endo press release, described Opana ER as “crush-resistant.” This article was posted

on the Pain Medicine News website, which was accessible to patients and prescribers.

          321.   In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiff alleges that Endo targeted particular geographies for the redesigned Opana

ER where abuse was most rampant.165



164
      ENDO-CHI_LIT-00156509 (2008) p.97.
165
      ENDO-CHI_LIT-00054637.



                                                 100
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 109 of 314. PageID #: 1149




          322.   In March 2017, because Opana ER could be “readily prepared for injection” and

was linked to outbreaks of HIV and TTP, an FDA advisory committee recommended that Opana

be withdrawn from the market. The FDA adopted this recommendation on June 8, 2017.166 Endo

announced on July 6, 2017 that it would agree to stop marketing and selling Opana ER.167

However, by this point, the damage had been done. Even then, Endo continued to insist, falsely,

that it “has taken significant steps over the years to combat misuse and abuse.”

                        c.      Other Marketing Defendants’ misrepresentations regarding
                                abuse deterrence

          323.   A guide for prescribers under Actavis’s copyright deceptively represents that

Kadian is more difficult to abuse and less addictive than other opioids. The guide declares that

“unique pharmaceutical formulation of KADIAN may offer some protection from extraction of

morphine sulfate for intravenous use by illicit users,” and “KADIAN may be less likely to be

abused by health care providers and illicit users” because of its “[s]low onset of action.”168

Kadian, however, was not approved by the FDA as abuse deterrent, and, in consideration of a

reasonable opportunity for further investigation and discovery, Plaintiff alleges that Actavis had

no studies to suggest it was.

          324.   Mallinckrodt promoted both Exalgo (extended-release hydromorphone) and

Xartemis XR (oxycodone and acetaminophen) as specifically formulated to reduce abuse. For




166
   Press Release, FDA, FDA requests removal of Opana ER for risks related to abuse, (June 8, 2017),
available at https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm
167
  Press Release, Endo International plc, Endo Provides Update on Opana ER, (July 6,
2017), available at https://www.prnewswire.com/news-releases/endo-provides-update-on-
opana-er-300484191.html
168
      ACTAVIS0947868 (09/17/2007) (p. 1-2).



                                                 101
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 110 of 314. PageID #: 1150




example, Mallinckrodt’s promotional materials stated that “the physical properties of EXALGO

may make it difficult to extract the active ingredient using common forms of physical and

chemical tampering, including chewing, crushing and dissolving.”169 One member of the FDA’s

Controlled Substance Staff, however, noted in 2010 that hydromorphone has “a high abuse

potential comparable to oxycodone” and further stated that “we predict that Exalgo will have

high levels of abuse and diversion.”

          325.    With respect to Xartemis XR, Mallinckrodt’s promotional materials stated that

“XARTEMIS XR has technology that requires abusers to exert additional effort to extract the

active ingredient from the large quantity of inactive and deterrent ingredients.”170 In anticipation

of Xartemis XR’s approval, Mallinckrodt added 150-200 sales representatives to promote it, and

CEO Mark Trudeau said the drug could generate “hundreds of millions in revenue.”171

          326.    While Marketing Defendants promote patented technology as the solution to opioid

abuse and addiction, none of their “technology” addresses the most common form of abuse—oral

ingestion—and their statements regarding abuse-deterrent formulations give the misleading

impression that these reformulated opioids can be prescribed safely.

          327.    In sum, each of the nine categories of misrepresentations discussed above

regarding the use of opioids to treat chronic pain was not supported by or was contrary to the

scientific evidence. In addition, the misrepresentations and omissions set forth above and



169
   Mallinckrodt Press Release, Medtronic, FDA Approves Mallinckrodt’s EXALGO® (hydromorphone
HCl) Extended-Release Tablets 32 mg (CII) for Opioid-Tolerant Patients with Moderate-to-Severe
Chronic Pain (Aug. 27, 2012), available at
http://newsroom.medtronic.com/phoenix.zhtml?c=251324&p=irol-newsArticle&ID=2004159.
170
      Mallinckrodt, Responsible Use of Opioid Pain Medications (Mar. 7, 2014).
171
   Samantha Liss, Mallinckrodt banks on new painkillers for sales, ST. LOUIS BUSINESS JOURNAL (Dec.
30, 2013), http://argentcapital.com/mallinckrodt-banks-on-new-painkillers-for-sales/


                                                    102
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 111 of 314. PageID #: 1151




elsewhere in this Complaint are misleading and contrary to the Marketing Defendants’ products’

labels.

          B.     The Marketing Defendants Disseminated Their Misleading Messages About
                 Opioids Through Multiple Channels

          328.   The Marketing Defendants’ false marketing campaign not only targeted the

medical community who had to treat chronic pain, but also patients who experience chronic pain.

          329.   The Marketing Defendants utilized various channels to carry out their marketing

scheme of targeting the medical community and patients with deceptive information about

opioids: (1) “Front Groups” with the appearance of independence from the Marketing

Defendants; (2) so-called “key opinion leaders” (“KOLs”), that is, doctors who were paid by the

Marketing Defendants to promote their pro-opioid message; (3) CME programs controlled

and/or funded by the Marketing Defendants; (4) branded advertising; (5) unbranded advertising;

(6) publications; (7) direct, targeted communications with prescribers by sales representatives or

“detailers”; and (8) speakers bureaus and programs.

          C.     The Marketing Defendants Directed Front Groups Deceptively to Promote
                 Opioid Use

          330.   Patient advocacy groups and professional associations also became vehicles to

reach prescribers, patients, and policymakers. Marketing Defendants exerted influence and

effective control over the messaging by these groups by providing major funding directly to

them, as well as through KOLs who served on their boards. These “Front Groups” put out patient

education materials, treatment guidelines and CMEs that supported the use of opioids for chronic

pain, overstated their benefits, and understated their risks.172 Defendants funded these Front


172
   U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking Members’ Office,
Fueling an Epidemic, Report Two: Exposing the Financial Ties Between Opioid Manufacturers and
Third Party Advocacy Groups (February 12, 2018), https://www.hsdl.org/?abstract&did=808171


                                                103
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 112 of 314. PageID #: 1152




Groups in order to ensure supportive messages from these seemingly neutral and credible third

parties, and their funding did, in fact, ensure such supportive messages—often at the expense of

their own constituencies.

            331.     “Patient advocacy organizations and professional societies like the Front Groups

‘play a significant role in shaping health policy debates, setting national guidelines for patient

treatment, raising disease awareness, and educating the public.’”173 “Even small organizations—

with ‘their large numbers and credibility with policymakers and the public’—have ‘extensive

influence in specific disease areas.’ Larger organizations with extensive funding and outreach

capabilities ‘likely have a substantial effect on policies relevant to their industry sponsors.’”174

Indeed, the U.S. Senate’s report, Fueling an Epidemic: Exposing the Financial Ties Between

Opioid Manufacturers and Third Party Advocacy Groups,175 which arose out of a 2017 Senate

investigation and, drawing on disclosures from Purdue, Janssen, Insys, and other opioid

manufacturers, “provides the first comprehensive snapshot of the financial connections between

opioid manufacturers and advocacy groups and professional societies operating in the area of

Office opioids policy,”176 found that the Marketing Defendants made millions of dollars’ worth

of contributions to various Front Groups.177

            332.     The Marketing Defendants also “made substantial payments to individual group


(“Fueling an Epidemic”), at p. 3
173
      Id. at p. 2.
174
      Id.
175
      Id. at p. 1.
176
      Id.
177
      Id. at p. 3.



                                                    104
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 113 of 314. PageID #: 1153




executives, staff members, board members, and advisory board members” affiliated with the

Front Groups subject to the Senate Committee’s study.178

           333.       As the Senate Fueling an Epidemic Report found, the Front Groups “amplified or

issued messages that reinforce industry efforts to promote opioid prescription and use, including

guidelines and policies minimizing the risk of addiction and promoting opioids for chronic

pain.”179 They also “lobbied to change laws directed at curbing opioid use, strongly criticized

landmark CDC guidelines on opioid prescribing, and challenged legal efforts to hold physicians

and industry executives responsible for over prescription and misbranding.”180

           334.       The Marketing Defendants took an active role in guiding, reviewing, and

approving many of the false and misleading statements issued by the Front Groups, ensuring that

Defendants were consistently in control of their content. By funding, directing, editing,

approving, and distributing these materials, Defendants exercised control over and adopted their

false and deceptive messages and acted in concert with the Front Groups and through the Front

groups, with each other deceptively to promote the use of opioids for the treatment of chronic

pain.

                      1.     American Pain Foundation

           335.       The most prominent of the Front Groups was APF. While APF held itself out as

an independent patient advocacy organization, in reality it received 90% of its funding in 2010

from the drug and medical-device industry, including from Defendants Purdue, Endo, Janssen

and Cephalon. APF received more than $10 million in funding from opioid manufacturers from


178
      Id. at p. 10.
179
      Id. at 12-15.
180
      Id. at 12.


                                                    105
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 114 of 314. PageID #: 1154




2007 until it closed its doors in May 2012. By 2011, APF was entirely dependent on incoming

grants from Defendants Purdue, Cephalon, Endo, and others to avoid using its line of credit.

Endo was APF’s largest donor and provided more than half of its $10 million in funding from

2007 to 2012.

       336.     For example, APF published a guide sponsored by Cephalon and Purdue titled

Treatment Options: A Guide for People Living with Pain, and distributed 17,200 copies of this

guide in one year alone, according to its 2007 annual report. This guide contains multiple

misrepresentations regarding opioid use which are discussed supra.

       337.     APF also developed the National Initiative on Pain Control (“NIPC”), which ran a

facially unaffiliated website, www.painknowledge.org. NIPC promoted itself as an education

initiative led by its expert leadership team, including purported experts in the pain management

field. NIPC published unaccredited prescriber education programs (accredited programs are

reviewed by a third party and must meet certain requirements of independence from

pharmaceutical companies), including a series of “dinner dialogues.” But it was Endo that

substantially controlled NIPC, by funding NIPC projects, developing, specifying, and reviewing

its content, and distributing NIPC materials. Endo’s control of NIPC was such that Endo listed it

as one of its “professional education initiative[s]” in a plan Endo submitted to the FDA. Yet,

Endo’s involvement in NIPC was nowhere disclosed on the website pages describing NIPC or

www.painknowledge.org. Endo estimated it would reach 60,000 prescribers through NIPC.

       338.     APF was often called upon to provide “patient representatives” for the Marketing

Defendants’ promotional activities, including for Purdue’s “Partners Against Pain” and

Janssen’s “Let’s Talk Pain.” Although APF presented itself as a patient advocacy organization, it

functioned largely as an advocate for the interests of the Marketing Defendants, not patients. As



                                               106
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 115 of 314. PageID #: 1155




Purdue told APF in 2001, the basis of a grant to the organization was Purdue’s desire to

strategically align its investments in nonprofit organizations that share its business interests.

       339.    In practice, APF operated in close collaboration with Defendants, submitting

grant proposals seeking to fund activities and publications suggested by Defendants and assisting

in marketing projects for Defendants.

       340.    This alignment of interests was expressed most forcefully in the fact that Purdue

hired APF to provide consulting services on its marketing initiatives. Purdue and APF entered

into a “Master Consulting Services” Agreement on September 14, 2011. That agreement gave

Purdue substantial rights to control APF’s work related to a specific promotional project.

Moreover, based on the assignment of particular Purdue “contacts” for each project and APF’s

periodic reporting on their progress, the agreement enabled Purdue to be regularly aware of the

misrepresentations APF was disseminating regarding the use of opioids to treat chronic pain in

connection with that project. The agreement gave Purdue—but not APF—the right to end the

project (and, thus, APF’s funding) for any reason.

       341.    APF’s Board of Directors was largely comprised of doctors who were on the

Marketing Defendants’ payrolls, either as consultants or speakers at medical events. The close

relationship between APF and the Marketing Defendants demonstrates APF’s lack of

independence in its finances, management, and mission, and its willingness to allow Marketing

Defendants to control its activities and messages supports an inference that each Defendant that

worked with it was able to exercise editorial control over its publications—even when

Defendants’ messages contradicted APF’s internal conclusions.

       342.    In May 2012, the U.S. Senate Finance Committee began looking into APF to

determine the links, financial and otherwise, between the organization and the manufacturers of



                                                 107
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 116 of 314. PageID #: 1156




opioid painkillers. Within days of being targeted by the Senate investigation, APF’s board voted

to dissolve the organization “due to irreparable economic circumstances.” APF then “cease[d] to

exist, effective immediately.” Without support from Marketing Defendants, to whom APF could

no longer be helpful, APF was no longer financially viable.

                 2.     American Academy of Pain Medicine and the American Pain Society

          343.   The American Academy of Pain Medicine (“AAPM”) and the American Pain

Society (“APS”) are professional medical societies, each of which received substantial funding

from Defendants from 2009 to 2013. In 1997, AAPM issued a “consensus” statement that

endorsed opioids to treat chronic pain and claimed that the risk that patients would become

addicted to opioids was low.181 The Chair of the committee that issued the statement, Dr. J.

David Haddox, was at the time a paid speaker for Purdue. The sole consultant to the committee

was Dr. Russell Portenoy, who was also a spokesperson for Purdue. The consensus statement,

which also formed the foundation of the 1998 Guidelines, was published on the AAPM’s

website.

          344.   AAPM’s corporate council includes Purdue, Depomed, Teva and other

pharmaceutical companies. AAPM’s past presidents include Haddox (1998), Dr. Scott Fishman

(“Fishman”) (2005), Dr. Perry G. Fine (“Fine”) (2011) and Dr. Lynn R. Webster (“Webster”)

(2013), all of whose connections to the opioid manufacturers are well-documented as set forth

below.

          345.   Fishman, who also served as a KOL for Marketing Defendants, stated that he



181
   The Use of Opioids for the Treatment of Chronic Pain, APS & AAPM (1997), available at
http://www.stgeorgeutah.com/wp-content/uploads/2016/05/OPIOIDES.DOLORCRONICO.pdf (last
accessed April 28, 2018).



                                               108
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 117 of 314. PageID #: 1157




would place the organization “at the forefront” of teaching that “the risks of addiction are . . .

small and can be managed.”182

            346.   AAPM received over $2.2 million in funding since 2009 from opioid

manufacturers. AAPM maintained a corporate relations council, whose members paid $25,000

per year (on top of other funding) to participate. The benefits included allowing members to

present educational programs at off-site dinner symposia in connection with AAPM’s marquee

event – its annual meeting held in Palm Springs, California, or other resort locations.

            347.   More specifically, Purdue paid $725,584.95 from 2012-2017 to AAPM.183

Janssen paid $83,975 from 2012-2017 to AAPM.184 Insys paid $57,750 from 2012-2017 to

AAPM.185 Endo funded AAPM CMEs. Teva is on AAPM’s corporate relations council.

            348.   As to APS, Purdue paid $542,259.52 from 2012-2017.186 Janssen paid $88,500

from 2012-2017.187 Insys paid $22,965 from 2012-2017.188 Mylan paid $20,250 from 2012-

2017.189



182
   Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and Pain
Medicine, Chief of the Division of Pain Medicine, Univ. of Cal., Davis (2005), available at
http://www.medscape.org/viewarticle/500829.
183
      Id.
184
      Fueling an Epidemic Part Two.
185
      Id.
186
   Fueling an Epidemic Report Two, Exposing the Financial Ties Between Opioid Manufacturers and
Third Party Advocary Groups, U.S. Senate Homeland Security & Governmental Affairs Committee,
https://www.hsdl.org/?abstract&did=808171 (last accessed April 17, 2018) (hereinafter referred to as
“Fueling an Epidemic Part Two”)
187
      Id.
188
      Id.
189
      Id.


                                                  109
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 118 of 314. PageID #: 1158




       349.   AAPM describes its annual meeting as an “exclusive venue” for offering

Continuing Medical Education programs to doctors. Membership in the corporate relations

council also allows drug company executives and marketing staff to meet with AAPM executive

committee members in small settings. Defendants Endo, Purdue, and Cephalon were members of

the council and presented deceptive programs to doctors who attended this annual event. The

conferences sponsored by AAPM heavily emphasized CME sessions on opioids – 37 out of

roughly 40 at one conference alone.

       350.   AAPM’s staff understood that they and their industry funders were engaged in a

common task. Defendants were able to influence AAPM through both their significant and

regular funding and the leadership of pro-opioid KOLs within the organization.

       351.   In 1996, AAPM and APS jointly issued a consensus statement, “The Use of

Opioids for the Treatment of Chronic Pain,” which endorsed opioids to treat chronic pain and

claimed that the risk of a patients’ addiction to opioids was low. Dr. David Haddox, who co-

authored the AAPM/APS statement, was a paid speaker for Purdue at the time. Dr. Portenoy

was the sole consultant. The consensus statement remained on AAPM’s website until 2011.

       352.   AAPM and APS issued their own guidelines in 2009 (“2009 Guidelines”) AAPM,

with the assistance, prompting, involvement, and funding of Defendants, issued the treatment

guidelines discussed herein, and continued to recommend the use of opioids to treat chronic pain.

Fourteen of the 21 panel members who drafted the 2009 Guidelines, including KOL Dr. Fine,

received support from Defendants Janssen, Cephalon, Endo, and Purdue. Of these individuals,

six received support from Purdue, eight from Teva, nine from Janssen, and nine from Endo.

       353.   Dr. Gilbert Fanciullo, now retired as a professor at Dartmouth College’s Geisel

School of Medicine, who served on the AAPM/APS Guidelines panel, has since described them



                                              110
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 119 of 314. PageID #: 1159




as “skewed” by drug companies and “biased in many important respects,” including the high

presumptive maximum dose, lack of suggested mandatory urine toxicology testing, and claims of

a low risk of addiction.

          354.   The 2009 Guidelines have been a particularly effective channel of deception.

They have influenced not only treating physicians, but also the scientific literature on opioids;

they were reprinted in the Journal of Pain, have been cited hundreds of times in academic

literature, were disseminated during the relevant time period, and were and are available online.

Treatment guidelines are especially influential with primary care physicians and family doctors

to whom Marketing Defendants promoted opioids, whose lack of specialized training in pain

management and opioids makes them more reliant on, and less able to evaluate, these guidelines.

          355.   For that reason, the CDC has recognized that treatment guidelines can “change

prescribing practices.”190

          356.   The 2009 Guidelines are relied upon by doctors, especially general practitioners

and family doctors who have no specific training in treating chronic pain.

          357.   The Marketing Defendants widely cited and promoted the 2009 Guidelines

without disclosing the lack of evidence to support their conclusions, their involvement in the

development of the Guidelines or their financial backing of the authors of these Guidelines. For

example, a speaker presentation prepared by Endo in 2009 titled The Role of Opana ER in the

Management of Moderate to Severe Chronic Pain relies on the AAPM/APS 2009 Guidelines

while omitting their disclaimer regarding the lack of evidence for recommending the use of

opioids for chronic pain.


190
  Centers for Disease Control and Prevention, CDC Guideline for Prescribing Opioids for Chronic Pain,
(March 15, 2016), https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm, (hereinafter “2016 CDC
Guideline”).


                                                111
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 120 of 314. PageID #: 1160




                 3.     FSMB

          358.   The Federation of State Medical Boards (FSMB) is a trade organization

representing the various state medical boards in the United States. The state boards that comprise

the FSMB membership have the power to license doctors, investigate complaints, and discipline

physicians.

          359.   The FSMB finances opioid- and pain-specific programs through grants from

Defendants.

          360.   Since 1998, the FSMB has been developing treatment guidelines for the use of

opioids for the treatment of pain. The 1998 version, Model Guidelines for the Use of Controlled

Substances for the Treatment of Pain (“1998 Guidelines”) was produced “in collaboration with

pharmaceutical companies.” The 1998 Guidelines that the pharmaceutical companies helped

author taught not that opioids could be appropriate in only limited cases after other treatments

had failed, but that opioids were “essential” for treatment of chronic pain, including as a first

prescription option.

          361.   A 2004 iteration of the 1998 Guidelines and the 2007 book, Responsible Opioid

Prescribing, also made the same claims as the 1998 Guidelines. These guidelines were posted

online and were available to and intended to reach physicians nationwide, including in Palm

Beach County.

          362.   FSMB’s 2007 publication Responsible Opioid Prescribing was backed largely by

drug manufacturers, including Purdue, Endo and Cephalon. Purdue paid $100,000 for printing

and distribution of FSMB’s Guidelines.191



191
  John Fauber, Follow the Money: Pain, Policy, and Profit, MILWAUKEE JOURNAL SENTINEL/MEDPAGE
TODAY (Feb. 19, 2012), https://www.medpagetoday.com/neurology/painmanagement/31256.


                                                112
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 121 of 314. PageID #: 1161




          363.   The publication also received support from the American Pain Foundation (APF)

and the American Academy of Pain Medicine (AAPM). The publication was written by Dr.

Fishman, and Dr. Fine served on the Board of Advisors. In all, 163,131 copies of Responsible

Opioid Prescribing were distributed by state medical boards (and through the boards, to

practicing doctors), of which 9,100 were distributed in Florida.192 The FSMB website describes

the book as “the leading continuing medical education (CME) activity for prescribers of opioid

medications.” This publication asserted that opioid therapy to relieve pain and improve function

is a legitimate medical practice for acute and chronic pain of both cancer and non-cancer origins;

that pain is under-treated, and that patients should not be denied opioid medications except in

light of clear evidence that such medications are harmful to the patient.193

          364.   The Marketing Defendants relied on the 1998 Guidelines to convey the alarming

message that “under-treatment of pain” would result in official discipline, but no discipline

would result if opioids were prescribed as part of an ongoing patient relationship and prescription

decisions were documented. FSMB turned doctors’ fear of discipline on its head: doctors, who

used to believe that they would be disciplined if their patients became addicted to opioids, were

taught instead that they would be punished if they failed to prescribe opioids to their patients

with chronic pain.

          365.   Dr. Fishman said that he did not receive any payments from FSMB or any

royalties from the publisher because he wanted to avoid the perception of a potential conflict of



192
   Email from Dr. Scott Fishman to Charles Ornstein, ProPublica (Dec. 15, 2011),
https://assets.documentcloud.org/documents/279033/fishman-responses-to-propublica.pdf.
193
   Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide 8-9 (Waterford Life
Sciences 2007).



                                                113
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 122 of 314. PageID #: 1162




interest in his authorship of the book or for the ongoing efforts of FSMB – this is because prior

to 2011, he had been scrutinized for his involvement with the front groups/manufacturers and

accepting payments.194

            366.   The Manufacturing Defendants made additional contributions to the FSMB to

further their misleading advertising. For example, Purdue paid FSMB $822,400.06 over 8

years.195 Cephalon paid FSMB $180,000 over 3 year period 2007-2008 and 2011.196 Endo paid

FSMB $371,620 over 5 year period.197 Mallinckrodt paid FSMB $100,000 in 2011.198

                   4.     The Alliance for Patient Access

            367.   Founded in 2006, the Alliance for Patient Access (“APA”) is a self-described

patient advocacy and health professional organization that styles itself as “a national network of

physicians dedicated to ensuring patient access to approved therapies and appropriate clinical

care.”199 It is run by Woodberry Associates LLC, a lobbying firm that was also established in

2006.200 As of June 2017, the APA listed 30 “Associate Members and Financial Supporters.”




194
   Email from Dr. Scott Fishman to Charles Ornstein, ProPublica (Dec. 15, 2011),
https://assets.documentcloud.org/documents/279033/fishman-responses-to-propublica.pdf.
195
  Letter from Humayun J. Chaudhry, President and CEO, FSMB, to the Hon. Max Baucus and Hon.
Charles Grassley, U.S. Senate (June 8, 2012), https://www.documentcloud.org/documents/3109089-
FSMB-Response-Letter-to-US-Senate.html.
196
      Id.
197
      Id.
198
      Id.
199
   The Alliance for Patient Access, About AfPA, http://allianceforpatientaccess.org/about-
afpa/#membership (last accessed April 28, 2018). References herein to APA include two affiliated
groups: the Global Alliance for Patient Access and the Institute for Patient Access.
200
   Mary Chris Jaklevic, Non-profit Alliance for Patient Access uses journalists and politicians to push
Big Pharma’s agenda, Health News Review (Oct. 2, 2017),


                                                   114
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 123 of 314. PageID #: 1163




The list includes J&J, Endo, Mallinckrodt, Purdue and Cephalon.

          368.   APA’s board members have also directly received substantial funding from

pharmaceutical companies.201 For instance, board vice president Dr. Srinivas Nalamachu

(“Nalamachu”), who practices in Kansas, received more than $800,000 from 2013 through 2015

from pharmaceutical companies—nearly all of it from manufacturers of opioids or drugs that

treat opioids’ side effects, including from defendants Endo, Insys, Purdue and Cephalon.

Nalamachu’s clinic was raided by FBI agents in connection with an investigation of Insys and its

payment of kickbacks to physicians who prescribed Subsys.202 Other board members include Dr.

Robert A. Yapundich from North Carolina, who received $215,000 from 2013 through 2015

from pharmaceutical companies, including payments by defendants Cephalon and Mallinckrodt;

Dr. Jack D. Schim from California, who received more than $240,000 between 2013 and 2015

from pharmaceutical companies, including defendants Endo, Mallinckrodt and Cephalon; Dr.

Howard Hoffberg from Maryland, who received $153,000 between 2013 and 2015 from

pharmaceutical companies, including defendants Endo, Purdue, Insys, Mallinckrodt and

Cephalon; and Dr. Robin K. Dore from California, who received $700,000 between 2013 and

2015 from pharmaceutical companies.

          369.   Among its activities, APA issued a “white paper” titled “Prescription Pain




https://www.healthnewsreview.org/2017/10/non-profit-alliance-patient-access-uses-journalists-
politicians-push-big-pharmas-agenda/ (“Jaklevic, Non-profit Alliance for Patient Access”).
201
   All information concerning pharmaceutical company payments to doctors in this paragraph is from
ProPublica’s Dollars for Docs database, available at https://projects.propublica.org/docdollars/.
202
   Andy Marso, FBI seizes records of Overland Park pain doctor tied to Insys, KANSAS CITY STAR (July
19, 2017), http://www.kansascity.com/news/business/health-care/article162569383.html.



                                                 115
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 124 of 314. PageID #: 1164




Medication: Preserving Patient Access While Curbing Abuse.”203 Among other things, the white

paper criticizes prescription monitoring programs, purporting to express concern that they are

burdensome, not user friendly, and of questionable efficacy:

                   Prescription monitoring programs that are difficult to use and
                   cumbersome can place substantial burdens on physicians and their
                   staff, ultimately leading many to stop prescribing pain medications
                   altogether. This forces patients to seek pain relief medications
                   elsewhere, which may be much less convenient and familiar and may
                   even be dangerous or illegal.

                    ***

                     In some states, physicians who fail to consult prescription monitoring
                     databases before prescribing pain medications for their patients are
                     subject to fines; those who repeatedly fail to consult the databases
                     face loss of their professional licensure. Such penalties seem
                     excessive and may inadvertently target older physicians in rural areas
                     who may not be facile with computers and may not have the requisite
                     office staff. Moreover, threatening and fining physicians in an attempt
                     to induce compliance with prescription monitoring programs
                     represents a system based on punishment as opposed to incentives. . .
                     .

                     We cannot merely assume that these programs will reduce
                     prescription pain medication use and abuse.204

           370.    The white paper also purports to express concern about policies that have been

enacted in response to the prevalence of pill mills:

                     Although well intentioned, many of the policies designed to address
                     this problem have made it difficult for legitimate pain management
                     centers to operate. For instance, in some states, [pain management
                     centers] must be owned by physicians or professional corporations,
                     must have a Board certified medical director, may need to pay for

203
   Institute for Patient Access, Prescription Pain Medication: Preserving Patient Access While Curbing
Abuse, (Oct. 2013), http://1yh21u3cjptv3xjder1dco9mx5s.wpengine.netdna-cdn.com/wp-
content/uploads/2013/01/PT White-Paper Finala.pdf.
204
      Id. at 4-5 (footnote omitted).



                                                    116
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 125 of 314. PageID #: 1165




                     annual inspections, and are subject to increased record keeping and
                     reporting requirements. . . . [I]t is not even certain that the regulations
                     are helping prevent abuses.205

            371.    In addition, in an echo of earlier industry efforts to push back against what they

termed “opiophobia,” the white paper laments the stigma associated with prescribing and taking

pain medication:

                    Both pain patients and physicians can face negative perceptions and outright
                    stigma. When patients with chronic pain can’t get their prescriptions for
                    pain medication filled at a pharmacy, they may feel like they are doing
                    something wrong – or even criminal. . . . Physicians can face similar stigma
                    from peers. Physicians in non-pain specialty areas often look down on those
                    who specialize in pain management – a situation fueled by the numerous
                    regulations and fines that surround prescription pain medications.206
            372.    In conclusion, the white paper states that “[p]rescription pain medications, and

specifically the opioids, can provide substantial relief for people who are recovering from

surgery, afflicted by chronic painful diseases, or experiencing pain associated with other

conditions that does not adequately respond to over-the-counter drugs.”207

            373.    The APA also issues “Patient Access Champion” financial awards to members of

Congress, including 50 such awards in 2015. The awards were funded by a $7.8 million donation

from unnamed donors. While the awards are ostensibly given for protecting patients’ access to

Medicare, and are thus touted by their recipients as demonstrating a commitment to protecting

the rights of senior citizens and the middle class, they were generally given to members of




205
      Id. at 5-6.
206
      Id. at 6.
207
      Id. at 7.



                                                      117
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 126 of 314. PageID #: 1166




Congress who supported the APA’s agenda.208

           374.    The APA also lobbies Congress directly. In 2015, the APA signed onto a letter

supporting legislation proposed to limit the ability of the DEA to police pill mills by enforcing

the “suspicious orders” provision of the Comprehensive Drug Abuse Prevention and Control Act

of 1970, 21 U.S.C. §801 et seq. (“CSA” or “Controlled Substances Act”).209 The AAPM is also a

signatory to this letter. An internal DOJ memo stated that the proposed bill “‘could actually

result in increased diversion, abuse, and public health and safety consequences’”210 and,

according to DEA chief administrative law judge John J. Mulrooney (“Mulrooney”), the law

would make it “all but logically impossible” to prosecute manufacturers and distributors, like the

defendants here, in the federal courts.211 The law passed both houses of Congress and was signed

into law in 2016.

                   5.      The U.S. Pain Foundation

           375.    The U.S. Pain Foundation (USPF) was another Front Group with systematic

connections and interpersonal relationships with the Marketing Defendants. The USPF was one

of the largest recipients of contributions from the Marketing Defendants, collecting nearly $3




208
      Jaklevic, Non-profit Alliance for Patient Access, supra n. 200.
209
  Letter from Alliance for Patient Access, et al., to Congressmen Tom Marino, Marsha Blackburn, Peter
Welch, and Judy Chu (Jan. 26, 2015).
210
   Bill Whitaker, Ex-DEA Agent: Opioid Crisis Fueled by Drug Industry and Congress, CBS NEWS (last
updated Oct. 17, 2017) https://www.cbsnews.com/news/ex-dea-agent-opioid-crisis-fueled-by-drug-
industry-and-congress/ (hereinafter, “Whitaker, Opioid Crisis Fueled by Drug Industry”).
211
  John J. Mulrooney, II & Katherine E. Legel, Current Navigation Points in Drug Diversion Law:
Hidden Rocks in Shallow, Murky, Drug-Infested Waters, 101 Marquette L. Rev. (forthcoming Feb.
2018), https://www.documentcloud.org/documents/4108121-Marquette-Law-Review-Mulrooney-
Legel.html.



                                                      118
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 127 of 314. PageID #: 1167




million in payments between 2012 and 2015 alone.212 The USPF was also a critical component

of the Marketing Defendants’ lobbying efforts to reduce the limits on over-prescription. The U.S.

Pain Foundation advertised its ties to the Marketing Defendants, listing opioid manufacturers

like Pfizer, Teva, Depomed, Endo, Purdue, McNeil (i.e. Janssen), and Mallinckrodt as

“Platinum,” “Gold,” and “Basic” corporate members.213 Industry Front Groups like the American

Academy of Pain Management, the American Academy of Pain Medicine, the American Pain

Society, and PhRMA are also members of varying levels in the USPF.

            376.   More specifically, Purdue paid $359,300 from 2012-2017 to the USPF.214 Janssen

paid $41,500 from 2012-2017.215 Insys paid $2,500,000 from 2012-2017.216

                   6.      American Geriatrics Society

            377.   The AGS was another Front Group with systematic connections and interpersonal

relationships with the Marketing Defendants. The AGS was a large recipient of contributions

from the Marketing Defendants, including Endo, Purdue and Janssen. AGS contracted with

Purdue, Endo and Janssen to disseminate guidelines regarding the use of opioids for chronic pain

in 2002 (The Management of Persistent Pain in Older Persons, hereinafter “2002 AGS




212
      Fueling an Epidemic, at p. 4.
213
   Id. at 12; U.S. Pain Foundation, Transparency, https://uspainfoundation.org/transparency/. (last
accessed on April 29, 2018).
213
   Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc’y 1331
(2009), https://www.ncbi.nlm.nih.gov/pubmed/19573219 (last accessed on April 28, 2018).
214
      Id.
215
      Id.
216
      Id.



                                                   119
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 128 of 314. PageID #: 1168




Guidelines”) and 2009 (Pharmacological Management of Persistent Pain in Older Persons,217

hereinafter “2009 AGS Guidelines”). According to news reports, AGS has received at least

$344,000 in funding from opioid manufacturers since 2009.218 AGS’s complicity in the common

purpose with the Marketing Defendants is evidenced by the fact that AGS internal discussions in

August 2009 reveal that it did not want to receive up front funding from drug companies, which

would suggest drug company influence, but would instead accept commercial support to

disseminate pro-opioid publications.

          378.    More specifically, Purdue paid $11,785 from 2012-2017219 and provided $40,000

in “corporate roundtable dues” to AGS’s Health in Aging Foundation, a 501(c)(3) organization

affiliated with the group between 2012 and 2015.220

          379.    The 2009 AGS Guidelines recommended that “[a]ll patients with moderate to

severe pain . . . should be considered for opioid therapy.” The panel made “strong

recommendations” in this regard despite “low quality of evidence” and concluded that the risk of

addiction is manageable for patients, even with a prior history of drug abuse.221 These Guidelines

further recommended that “the risks [of addiction] are exceedingly low in older patients with no

current or past history of substance abuse.” These recommendations are not supported by any

study or other reliable scientific evidence. Nevertheless, they have been cited over 500 times in


217
   Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc’y 1331
(2009), https://www.ncbi.nlm.nih.gov/pubmed/19573219 (last accessed on April 28, 2018).
218
    John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, MILWAUKEE
J. SENTINEL (May 30, 2012), https://www.medpagetoday.com/geriatrics/painmanagement/32967.
219
      Fueling an Epidemic Part Two.
220
  Letter from Nancy E. Lundebjerg, Chief Executive Office, American Geriatrics Society, to Sen. Claire
McCaskill (Oct. 11, 2017).
221
      2009 AGS Guidelines, at 1342.


                                                 120
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 129 of 314. PageID #: 1169




Google Scholar (which allows users to search scholarly publications that would be have been

relied on by researchers and prescribers) since their 2009 publication and as recently as this year.

          380.   One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan

State University and founder of the Michigan Headache & Neurological Institute, resigned from

the panel because of his concerns that the Guidelines were influenced by contributions that drug

companies, including Purdue, Endo, Janssen, and Teva, made to the sponsoring organizations

and committee members.

          381.   Dr. Bruce Farrell was a AGS task force chairman for the 2009 Guidelines, but

was also a paid speaker for Endo, and he helped conduct a CME for treating osteoarthritis pain,

which was funded by Purdue.222

          382.   Representatives of the Marketing Defendants, often at informal meetings at

conferences, suggested activities, lobbying efforts and publications for AGS to pursue. AGS

then submitted grant proposals seeking to fund these activities and publications, knowing that

drug companies would support projects conceived as a result of these communications.

          383.   Members of AGS Board of Directors were doctors who were on the Marketing

Defendants’ payrolls, either as consultants or speakers at medical events. As described below,

many of the KOLs also served in leadership positions within the AGS.

                 7.     American Chronic Pain Association

          384.   The Manufacturer Defendants also made substantial payments to the American

Chronic Pain Association (“ACPA”). Founded in 1980, the ACPA offers support and education

for people suffering with chronic pain.


222
  John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, MILWAUKEE J.
SENTINEL (May 30, 2012), https://www.medpagetoday.com/geriatrics/painmanagement/32967.



                                                121
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 130 of 314. PageID #: 1170




            385.   Contributions to the ACPA from the Manufacturing Defendants include: Purdue

paid $312,470 from 2012-2017.223 Janssen paid $50,000 from 2012-2017.224 Between 2013 and

2016, 10 members of ACPA’s Advisory Board received more than $140,000 from opioid

manufacturers, including Endo.225

            D.     The Marketing Defendants Paid Key Opinion Leaders Deceptively to
                   Promote Opioid Use

            386.   To falsely promote their opioids, the Marketing Defendants paid and cultivated a

select circle of doctors who were chosen and sponsored by the Marketing Defendants for their

supportive messages. As set forth below, pro-opioid doctors have been at the hub of the

Marketing Defendants’ well-funded, pervasive marketing scheme since its inception and were

used to create the grave misperception science and legitimate medical professionals favored the

wider and broader use of opioids. These doctors include Dr. Russell Portenoy, Dr. Lynn

Webster, Dr. Perry Fine and Dr. Scott Fishman.

            387.   Although these KOLs were funded by the Marketing Defendants, the KOLs were

used extensively to present the appearance that unbiased and reliable medical research

supporting the broad use of opioid therapy for chronic pain had been conducted and was being

reported on by independent medical professionals.

            388.   As the Marketing Defendants’ false marketing scheme picked up steam, these

pro-opioid KOLs wrote, consulted on, edited, and lent their names to books and articles, and

gave speeches and CMEs supportive of opioid therapy for chronic pain. They served on



223
      Fueling an Epidemic Part Two.
224
      Id.
225
      Pulled from Sterling’s memo re Endo.


                                                  122
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 131 of 314. PageID #: 1171




committees that developed treatment guidelines that strongly encouraged the use of opioids to

treat chronic pain and they were placed on boards of pro-opioid advocacy groups and

professional societies that develop, select, and present CMEs.

       389.    Through use of their KOLs and strategic placement of these KOLs throughout

every critical distribution channel of information within the medical community, the Marketing

Defendants were able to exert control of each of these modalities through which doctors receive

their information.

       390.    In return for their pro-opioid advocacy, the Marketing Defendants’ KOLs

received money, prestige, recognition, research funding, and avenues to publish. For example,

Dr. Webster has received funding from Endo, Purdue, and Cephalon. Dr. Fine has received

funding from Janssen, Cephalon, Endo, and Purdue.

       391.    The Marketing Defendants carefully vetted their KOLs to ensure that they were

likely to remain on-message and supportive of the Marketing Defendants’ agenda. The

Marketing Defendants also kept close tabs on the content of the materials published by these

KOLs. And, of course, the Marketing Defendants kept these KOLs well-funded to enable them

to push the Marketing Defendants’ deceptive message out to the medical community.

       392.    Once the Marketing Defendants identified and funded KOLs and those KOLs

began to publish “scientific” papers supporting the Marketing Defendants’ false position that

opioids were safe and effective for treatment of chronic pain, the Marketing Defendants poured

significant funds and resources into a marketing machine that widely cited and promoted their

KOLs and studies or articles by their KOLs to drive prescription of opioids for chronic pain. The

Marketing Defendants cited to, distributed, and marketed these studies and articles by their

KOLs as if they were independent medical literature so that it would be well-received by the



                                               123
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 132 of 314. PageID #: 1172




medical community. By contrast, the Marketing Defendants did not support, acknowledge, or

disseminate the truly independent publications of doctors critical of the use of chronic opioid

therapy.

          393.   In their promotion of the use of opioids to treat chronic pain, the Marketing

Defendants’ KOLs knew that their statements were false and misleading, or they recklessly

disregarded the truth in doing so, but they continued to publish their misstatements to benefit

themselves and the Marketing Defendants.

                 1.      Dr. Russell Portenoy

          394.   In 1986, Dr. Russell Portenoy, who later became Chairman of the Department of

Pain Medicine and Palliative Care at Beth Israel Medical Center in New York while at the same

time serving as a top spokesperson for drug companies, published an article reporting that “[f]ew

substantial gains in employment or social function could be attributed to the institution of opioid

therapy.”226

          395.   Writing in 1994, Dr. Portenoy described the prevailing attitudes regarding the

dangers of long-term use of opioids:

          The traditional approach to chronic non-malignant pain does not accept the long-
          term administration of opioid drugs. This perspective has been justified by the
          perceived likelihood of tolerance, which would attenuate any beneficial effects
          over time, and the potential for side effects, worsening disability, and addiction.
          According to conventional thinking, the initial response to an opioid drug may
          appear favorable, with partial analgesia and salutary mood changes, but adverse
          effects inevitably occur thereafter. It is assumed that the motivation to improve
          function will cease as mental clouding occurs and the belief takes hold that the
          drug can, by itself, return the patient to a normal life. Serious management
          problems are anticipated, including difficulty in discontinuing a problematic
          therapy and the development of drug seeking behavior induced by the desire to
          maintain analgesic effects, avoid withdrawal, and perpetuate reinforcing psychic

226
   Russell Portenoy & Kathy Foley, Chronic Use of Opioid Analgesics in Non-Malignant Pain: Report of
38 cases, 25(2) Pain 171 (1986), https://www.ncbi.nlm.nih.gov/pubmed/2873550.



                                                  124
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 133 of 314. PageID #: 1173




            effects. There is an implicit assumption that little separates these outcomes from
            the highly aberrant behaviors associated with addiction.227

(emphasis added.) According to Dr. Portenoy, the foregoing problems could constitute

“compelling reasons to reject long-term opioid administration as a therapeutic strategy in all but

the most desperate cases of chronic nonmalignant pain.”228

            396.    Despite having taken this position on long-term opioid treatment, Dr. Portenoy

ended up becoming a spokesperson for Purdue and other Marketing Defendants, promoting the

use of prescription opioids and minimizing their risks. A respected leader in the field of pain

treatment, Dr. Portenoy was highly influential. Dr. Andrew Kolodny, cofounder of Physicians

for Responsible Opioid Prescribing, described him “lecturing around the country as a religious-

like figure. The megaphone for Portenoy is Purdue, which flies in people to resorts to hear him

speak. It was a compelling message: ‘Docs have been letting patients suffer; nobody really gets

addicted; it’s been studied.’”229

            397.    As one organizer of CME seminars who worked with Portenoy and Purdue

pointed out, “had Portenoy not had Purdue’s money behind him, he would have published some

papers, made some speeches, and his influence would have been minor. With Purdue’s millions

behind him, his message, which dovetailed with their marketing plans, was hugely magnified.”230

            398.    Dr. Portenoy was also a critical component of the Marketing Defendants’ control




227
  Russell Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, 1 Progress in Pain
Res. & Mgmt., 247-287 (H.L. Fields and J.C. Liebeskind eds., 1994) (emphasis added).
228
      Id.
229
      Dreamland at 314.
230
      Id. at 136.



                                                    125
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 134 of 314. PageID #: 1174




over their Front Groups. Specifically, Dr. Portenoy sat as a Director on the board of the APF. He

was also the President of the APS.

            399.    In recent years, some of the Marketing Defendants’ KOLs have conceded that

many of their past claims in support of opioid use lacked evidence or support in the scientific

literature.231 Dr. Portenoy has now admitted that he minimized the risks of opioids,232 and that he

“gave innumerable lectures in the late 1980s and ‘90s about addiction that weren’t true.”233 He

mused, “Did I teach about pain management, specifically about opioid therapy, in a way that

reflects misinformation? Well, against the standards of 2012, I guess I did . . .”234

            400.    In a 2011 interview released by Physicians for Responsible Opioid Prescribing,

Portenoy stated that his earlier work purposefully relied on evidence that was not “real” and left

real evidence behind:

            I gave so many lectures to primary care audiences in which the Porter and Jick
            article was just one piece of data that I would then cite, and I would cite six, seven,
            maybe ten different avenues of thought or avenues of evidence, none of which
            represented real evidence, and yet what I was trying to do was to create a
            narrative so that the primary care audience would look at this information in
            [total] and feel more comfortable about opioids in a way they hadn’t before. In
            essence this was education to destigmatize [opioids], and because the primary
            goal was to destigmatize, we often left evidence behind.235

231
   See, e.g., John Fauber, Painkiller boom fueled by networking, Journal Sentinel (Feb. 18, 2012),
http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-networking-dp3p2rn-
139609053.html/ (reporting that a key Endo KOL acknowledged that opioid marketing went too far).
232
   Celine Gounder, Who Is Responsible for the Pain-Pill Epidemic?, THE NEW YORKER (Nov. 8, 2013),
https://www.newyorker.com/business/currency/who-is-responsible-for-the-pain-pill-epidemic (hereinafter
“Gounder, Who Is Responsible”).
233
   Thomas Catan and Evan Perez, A Pain-Drug Champion Has Second Thoughts, The Wall Street
Journal (Dec. 17, 2012, 11:36am),
https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.
234
      Id.
235
   Harrison Jacobs, This one-paragraph letter may have launched the opioid epidemic, BUSINESS
INSIDER (May 26, 2016), http://www.businessinsider.com/porter-and-jick-letter-launched-the-opioid-


                                                      126
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 135 of 314. PageID #: 1175




           401.    Several years earlier, when interviewed by journalist Barry Meier for his 2003

book, Pain Killer, Dr. Portenoy was more direct: “It was pseudoscience. I guess I’m going to

have always to live with that one.”236

                   2.       Dr. Lynn Webster

           402.    Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director

of the Lifetree Clinical Research & Pain Clinic in Salt Lake City, Utah. Dr. Webster was

President in 2013 and is a current board member of AAPM, a Front Group that ardently supports

chronic opioid therapy. He is a Senior Editor of Pain Medicine, the same journal that published

Endo’s special advertising supplements touting Opana ER. Dr. Webster was the author of

numerous CMEs sponsored by Cephalon, Endo, and Purdue. At the same time, Dr. Webster was

receiving significant funding from Defendants (including nearly $2 million from Cephalon).

           403.    Dr. Webster created and promoted the Opioid Risk Tool, a five question, one-

minute screening tool relying on patient self-reports that purportedly allows doctors to manage

the risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-

sort patients likely to become addicted is an important tool in giving doctors confidence to

prescribe opioids long-term, and for this reason, references to screening appear in various

industry-supported guidelines. Versions of Dr. Webster’s Opioid Risk Tool (“ORT”) appear on,

or are linked to, websites run by Endo, Janssen, and Purdue. In 2011, Dr. Webster presented, via

webinar, a program sponsored by Purdue titled, Managing Patient’s Opioid Use: Balancing the

Need and the Risk. Dr. Webster recommended use of risk screening tools, urine testing, and


epidemic-2016-5; Andrew Kolodny, Opioids for Chronic Pain: Addiction is NOT Rare, YouTube (Oct.
30, 2011), https://www.youtube.com/watch?v=DgyuBWN9D4w&feature=youtu.be.
236
      Pain Killer, supra n. 34, at 277.


                                                  127
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 136 of 314. PageID #: 1176




patient agreements to prevent “overuse of prescriptions” and “overdose deaths.” This webinar

was available to and was intended to reach doctors at West Boca Medical Center.

       404.    Dr. Webster was himself tied to numerous overdose deaths. He and the Lifetree

Clinic were investigated by the DEA for overprescribing opioids after twenty patients died from

overdoses. In keeping with the Marketing Defendants’ promotional messages, Dr. Webster

apparently believed the solution to patients’ tolerance or addictive behaviors was more opioids:

he prescribed staggering quantities of pills.

       405.    At an AAPM annual meeting held February 22 through 25, 2006, Cephalon

sponsored a presentation by Webster and others titled, “Open-label study of fentanyl effervescent

buccal tablets in patients with chronic pain and breakthrough pain: Interim safety results.” The

presentation’s agenda description states: “Most patients with chronic pain experience episodes of

breakthrough pain, yet no currently available pharmacologic agent is ideal for its treatment.” The

presentation purports to cover a study analyzing the safety of a new form of fentanyl buccal

tablets in the chronic pain setting and promises to show the “[i]nterim results of this study

suggest that FEBT is safe and well-tolerated in patients with chronic pain and BTP.” This CME

effectively amounted to off-label promotion of Cephalon’s opioids, even though they were

approved only for cancer pain.

       406.    Cephalon sponsored a CME written by Dr. Webster, Optimizing Opioid

Treatment for Breakthrough Pain, offered by Medscape, LLC from September 28, 2007 through

December 15, 2008. The CME taught that non-opioid analgesics and combination opioids

containing non-opioids such as aspirin and acetaminophen are less effective at treating

breakthrough pain because of dose limitations on the non-opioid component.

               3.      Dr. Perry Fine

       407.    Dr. Perry Fine’s ties to the Marketing Defendants have been well documented. He
                                                128
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 137 of 314. PageID #: 1177




has authored articles and testified in court cases and before state and federal committees, and he,

too, has argued against legislation restricting high-dose opioid prescription for non-cancer

patients. He has served on Purdue’s advisory board, provided medical legal consulting for

Janssen, and participated in CME activities for Endo, along with serving in these capacities for

several other drug companies. He co-chaired the APS-AAPM Opioid Guideline Panel, served as

treasurer of the AAPM from 2007 to 2010 and as president of that group from 2011 to 2013, and

was also on the board of directors of APF.237

          408.   Multiple videos feature Fine delivering educational talks about prescription

opioids. He even testified at trial that the 1,500 pills a month prescribed to celebrity Anna Nicole

Smith for pain did not make her an addict before her death.

          409.   He has also acknowledged having failed to disclose numerous conflicts of

interest. For example, Dr. Fine failed to fully disclose payments received as required by his

employer, the University of Utah—telling the university that he had received under $5,000 in

2010 from Johnson & Johnson for providing “educational” services, but Johnson & Johnson’s

website states that the company paid him $32,017 for consulting, promotional talks, meals and

travel that year.238

          410.   Dr. Fine and Dr. Portenoy co-wrote A Clinical Guide to Opioid Analgesia, in

which they downplayed the risks of opioid treatment, such as respiratory depression and



237
   Scott M. Fishman, MD, Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse and
Diversion, 306 (13) JAMA 1445 (Sept. 20, 2011), https://jamanetwork.com/journals/jama/article-
abstract/1104464?redirect=true.
238
   Tracy Weber & Charles Ornstein, Two Leaders in Pain Treatment Have Long Ties to Drug Industry,
ProPublica (Dec. 23, 2011, 2:14 PM), https://www.propublica.org/article/two-leaders-in-pain-treatment-
have-long-ties-to-drug-industry.



                                                 129
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 138 of 314. PageID #: 1178




addiction:

            At clinically appropriate doses . . . respiratory rate typically does not decline.
            Tolerance to the respiratory effects usually develops quickly, and doses can be
            steadily increased without risk.

            Overall, the literature provides evidence that the outcomes of drug abuse and
            addiction are rare among patients who receive opioids for a short period (i.e., for
            acute pain) and among those with no history of abuse who receive long-term
            therapy for medical indications.239

            411.   In November 2010, Dr. Fine and others published an article presenting the results

of another Cephalon-sponsored study titled “Long-Term Safety and Tolerability of Fentanyl

Buccal Tablet for the Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic

Pain: An 18-Month Study.”240 In that article, Dr. Fine explained that the 18-month “open-label”

study “assessed the safety and tolerability of FBT [Fentora] for the [long-term] treatment of BTP

in a large cohort . . . of opioid-tolerant patients receiving around-the-clock . . . opioids for non-

cancer pain.”241 The article acknowledged that: (a) “[t]here has been a steady increase in the use

of opioids for the management of chronic non-cancer pain over the past two decades”; (b) the

“widespread acceptance” had led to the publishing of practice guidelines “to provide evidence-

and consensus-based recommendations for the optimal use of opioids in the management of

chronic pain”; and (c) those guidelines lacked “data assessing the long-term benefits and harms




239
  Perry G. Fine, MD and Russell K. Portenoy, MD, A Clinical Guide to Opioid Analgesia 20 and 34,
McGraw-Hill Companies (2004), http://www.thblack.com/links/RSD/OpioidHandbook.pdf.
240
  Perry G. Fine, et al., Long-Term Safety and Tolerability of Fentanyl Buccal Tablet for the Treatment of
Breakthrough Pain in Opioid-Tolerant Patients with Chronic Pain: An 18-Month Study, 40(5) J. Pain &
Symptom Management 747-60 (Nov. 2010).
241
      Id.



                                                    130
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 139 of 314. PageID #: 1179




of opioid therapy for chronic pain.”242

            412.   The article concluded: “[T]he safety and tolerability profile of FBT in this study

was generally typical of a potent opioid. The [adverse events] observed were, in most cases,

predictable, manageable, and tolerable.” They also conclude that the number of abuse-related

events was “small.”243

            413.   Multiple videos feature Dr. Fine delivering educational talks about the drugs. In

one video from 2011 titled “Optimizing Opioid Therapy,” he sets forth a “Guideline for Chronic

Opioid Therapy” discussing “opioid rotation” (switching from one opioid to another) not only

for cancer patients, but for non-cancer patients, and suggests it may take four or five switches

over a person’s “lifetime” to manage pain.244 He states the “goal is to improve effectiveness

which is different from efficacy and safety.” Rather, for chronic pain patients, effectiveness “is a

balance of therapeutic good and adverse events over the course of years.”245 The entire program

assumes that opioids are appropriate treatment over a “protracted period of time” and even over a

patient’s entire “lifetime.” He even suggests that opioids can be used to treat sleep apnea. He

further states that the associated risks of addiction and abuse can be managed by doctors and

evaluated with “tools,” but leaves that for “a whole other lecture.”246

                   4.     Dr. Scott Fishman

            414.   Dr. Scott Fishman is a physician whose ties to the opioid drug industry are legion.


242
      Id.
243
      Id.
244
   Perry A. Fine, M.D., Safe and Effective Opioid Rotation, YouTube (Nov. 8, 2012),
https://www.youtube.com/watch?v= G3II9yqgXI
245
      Id.
246
      Id.


                                                   131
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 140 of 314. PageID #: 1180




He has served as an APF board member and as president of the AAPM, and has participated

yearly in numerous CME activities for which he received “market rate honoraria.” As discussed

below, he has authored publications, including the seminal guides on opioid prescribing, which

were funded by the Marketing Defendants. He has also worked to oppose legislation requiring

doctors and others to consult pain specialists before prescribing high doses of opioids to non-

cancer patients. He has himself acknowledged his failure to disclose all potential conflicts of

interest in a letter in the Journal of the American Medical Association titled “Incomplete

Financial Disclosures in a Letter on Reducing Opioid Abuse and Diversion.”247

          415.   Dr. Fishman authored a physician’s guide on the use of opioids to treat chronic

pain titled “Responsible Opioid Prescribing,” in 2007 which promoted the notion that long-term

opioid treatment was a viable and safe option for treating chronic pain.

          416.   In 2012, Dr. Fishman updated the guide and continued emphasizing the

“catastrophic” “under-treatment” of pain and the “crisis” such under-treatment created:

          Given the magnitude of the problems related to opioid analgesics, it can be
          tempting to resort to draconian solutions: clinicians may simply stop prescribing
          opioids, or legislation intended to improve pharmacovigilance may inadvertently
          curtail patient access to care. As we work to reduce diversion and misuse of
          prescription opioids, it’s critical to remember that the problem of unrelieved pain
          remains as urgent as ever.248



247
   Scott M. Fishman, Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse and
Diversion, 306(13) JAMA 1445 (2011); Tracy Weber & Charles Ornstein, Two Leaders in Pain
Treatment Have Long Ties to Drug Industry, ProPublica (Dec. 23, 2011),
https://www.propublica.org/article/two-leaders-in-pain-treatment-have-long-ties-to-drug-industry
(hereinafter “Weber, Two Leaders in Pain”).



248
  Scott M. Fishman, Responsible Opioid Prescribing: A Guide for Michigan Clinicians, 10-11
(Waterford Life Sciences 2012).



                                                  132
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 141 of 314. PageID #: 1181




            417.   The updated guide still assures that “[o]pioid therapy to relieve pain and improve

function is legitimate medical practice for acute and chronic pain of both cancer and non-cancer

origins.”249

            418.   In another guide by Dr. Fishman, he continues to downplay the risk of addiction:

“I believe clinicians must be very careful with the label ‘addict.’ I draw a distinction between a

‘chemical coper’ and an addict.”250 The guide also continues to present symptoms of addiction as

symptoms of “pseudoaddiction.”

            E.     The Marketing Defendants Also Spread Their Misleading Messages to
                   Reputable Organizations

            419.   The Manufacturing Defendants also manipulated reputable organizations like

the Joint Commission on Accreditation of Healthcare Organizations (“The Joint Commission”)

in order to further advance their unlawful marketing of opioids. The Joint Commission certifies

over 21,000 health care organizations and is the nation’s oldest and largest standards-setting

and accrediting body in health care.251 Only hospitals that have been accredited by the Joint

Commission can receive payments from Medicare and Medicaid.252

            420.   In 2000, Purdue sponsored a book through The Joint Commission which


249
      Id.
250
   Scott M. Fishman, Listening to Pain: A Physician’s Guide to Improving Pain Management Through
Better Communication 45 (Oxford University Press 2012).
251
   Joint Commission, FAQ Page, available at
https://www.jointcommission.org/about/jointcommissionfaqs.aspx?CategoryId=10#2274 (last accessed
April 12, 2018).
252
   U.S. S. Comm. on Homeland Security and Government Affairs Field Hearing, “Border Security and
America’s Heroin Epidemic: The Impact of the Trafficking and Abuse of Heroin and Prescription Opioids
in Wisconsin,” at 6 (Apr. 15, 2016) (Testimony of Time Westlake, M.D., Vice Chairman, State of
Wisconsin Medical Examining Board Controlled Substances Committee Chairman) (“Westlake
testimony”).



                                                   133
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 142 of 314. PageID #: 1182




claimed “there is no evidence that addiction is a significant issue when persons are given

opioids for pain control.”253 It also called doctors’ concerns about addiction side effects

“inaccurate and exaggerated.”254 Dr. David W. Baker, The Joint Commission’s executive vice

president for health care quality evaluation, has acknowledged that “The Joint Commission was

one of the dozens of individual authors and organizations that developed educational materials

for pain management that propagated this erroneous information.”255

            421.   In 2001, due to the influence of the Marketing Defendants, The Joint

Commission, along with the National Pharmaceutical Council (founded in 1953 and supported

by the nation’s major research-based biopharmaceutical companies256) “introduced standards

for [hospitals] to improve their care for patients with pain.” The new standards for hospitals put

patient pain front and center as the “fifth vital sign.” This monograph, entitled “Pain: Current

understanding of assessment, management and treatments” required assessment of pain in all

patients.

            422.   The Joint Commission’s first pain management standards placed responsibility

for pain control on health care organizations (hospitals); and, emphasized the need for hospitals

to do systematic assessments and use quantitative measures of pain which was consistent with

the position of the Front Group APS.

            423.   As a result of the Marketing Defendants’ efforts to manipulate the standard of


253
   Sonia Moghe, Opioid history: From ‘wonder drug’ to abuse epidemic, CNN (Oct. 13, 2016),
https://www.cnn.com/2016/05/12/health/opioid-addiction-history/.
254
      Id.
255
      Id.
256
      Currently funded by Johnson & Johnson, Purdue and Teva, among others.




                                                   134
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 143 of 314. PageID #: 1183




care, many hospitals, including Plaintiff, risked loss of their Joint Commission accreditation if

they did not incorporate the “fifth vital sign” standard and put pain at the forefront of their

treatment. For example, the emergency department at Oconomowoc Memorial Hospital in

Wisconsin achieved 10 consecutive years of patient satisfaction in the 99th percentile, a feat no

other emergency hospital in the United States has been able to accomplish.257 However, during

its routine Joint Commission survey, The Joint Commission found that the hospital was not

adequately documenting follow up questions after prescribing pain medications to patients.258

As a result, the hospital was given only one quarter to bring their compliance up to 90%.259

They could not, and as a result their Joint Commission accreditation was at risk for the entire

hospital.260 Loss of accreditation by The Joint Commission can result in the loss of a huge

amount of hospital resources to become reaccredited, despite having a patient satisfaction rating

of 99% for the same period.261

            424.   Since 2001, The Joint Commission standards relating to pain assessment and

management have been revised to lessen emphasis on pain. However, the damage caused by the

Marketing Defendants’ marketing campaigns could not be undone. Dr. Baker explains that “the

concept that iatrogenic addiction was rare and that long acting opioids were less addictive had

been greatly reinforced and widely repeated, and studies refuting these claims were not

published until several years later.”


257
      Westlake testimony, at 6.
258
      Id.
259
      Id.
260
      Id.
261
      Id.



                                                 135
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 144 of 314. PageID #: 1184




       F.       The Marketing Defendants Disseminated Their Misrepresentations Through
                Continuing Medical Education Programs

       425.     Now that the Marketing Defendants had both a group of physician promoters and

had built a false body of “literature,” Defendants needed to make sure their false marketing

message was widely distributed.

       426.     One way the Marketing Defendants aggressively distributed their false message

was through countless of CME programs.

       427.     Doctors are required to attend a certain number and, often, type of CME programs

each year as a condition of their licensure. These programs are generally delivered in person,

often in connection with professional organizations’ conferences, and online, or through written

publications. Doctors rely on CMEs not only to satisfy licensing requirements, but also to get

information on new developments in medicine or to deepen their knowledge in specific areas of

practice. Because CMEs typically are taught by KOLs who are highly respected in their fields,

and are thought to reflect these physicians’ medical expertise, they can be especially influential

with doctors.

       428.     The countless doctors and other health care professionals who participate in

accredited CMEs constitute an enormously important audience for opioid reeducation. As one

target, Defendants aimed to reach general practitioners, whose broad area of practice and lack of

expertise and specialized training in pain management made them particularly dependent upon

CMEs and, as a result, especially susceptible to the Marketing Defendants’ deceptions.

       429.     The Marketing Defendants sponsored CMEs that were delivered thousands of

times, promoting chronic opioid therapy and supporting and disseminating the deceptive and

biased messages described in this Complaint. These CMEs, while often generically titled to

relate to the treatment of chronic pain, focus on opioids to the exclusion of alternative treatments,


                                                136
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 145 of 314. PageID #: 1185




inflate the benefits of opioids, and frequently omit or downplay their risks and adverse effects.

            430.   Cephalon sponsored numerous CME programs, which were made widely

available through organizations like Medscape, LLC (“Medscape”) and which disseminated false

and misleading information to physicians across the country.

            431.   Another Cephalon-sponsored CME presentation titled Breakthrough Pain:

Treatment Rationale with Opioids was available on Medscape starting September 16, 2003 and

was given by a self-professed pain management doctor who “previously operated back, complex

pain syndromes, the neuropathies, and interstitial cystitis.” He describes the pain process as a

non-time-dependent continuum that requires a balanced analgesia approach using “targeted

pharmaco therapeutics to affect multiple points in the pain-signaling pathway.”262 The doctor

lists fentanyl as one of the most effective opioids available for treating breakthrough pain,

describing its use as an expected and normal part of the pain management process.263 Nowhere in

the CME is cancer or cancer-related pain even mentioned, despite FDA restrictions that fentanyl

use be limited to cancer-related pain.

            432.   Teva paid to have a CME it sponsored, Opioid-Based Management of Persistent

and Breakthrough Pain, published in a supplement of Pain Medicine News in 2009. The CME

instructed doctors that “clinically, broad classification of pain syndromes as either cancer- or

non-cancer-related has limited utility” and recommended Actiq and Fentora for patients with

chronic pain. The CME is still available online.

            433.   Responsible Opioid Prescribing was sponsored by Purdue, Endo and Teva. The



262
   Daniel S. Bennett, Breakthrough Pain: Treatment Rationale With Opioids, Medscape,
http://www.medscape.org/viewarticle/461612 (last accessed Oct. 10, 2017).
263
      Id.


                                                137
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 146 of 314. PageID #: 1186




FSMB website described it as the “leading continuing medical education (CME) activity for

prescribers of opioid medications.” Endo sales representatives distributed copies of Responsible

Opioid Prescribing with a special introductory letter from Dr. Scott Fishman.

          434.    In all, more than 163,000 copies of Responsible Opioid Prescribing were

distributed nationally.

          435.    The American Medical Association (“AMA”) recognized the impropriety that

pharmaceutical company-funded CMEs create; stating that support from drug companies with a

financial interest in the content being promoted “creates conditions in which external interests

could influence the availability and/or content” of the programs and urged that “[w]hen possible,

CME[s] should be provided without such support or the participation of individuals who have

financial interests in the education subject matter.”264

          436.    Physicians attended or reviewed CMEs sponsored by the Marketing Defendants

during the relevant time period and were misled by them.

          437.    By sponsoring CME programs put on by Front Groups like APF, AAPM, and

others, the Marketing Defendants expected and understood that instructors would deliver

messages favorable to them, as these organizations were dependent on the Marketing Defendants

for other projects. The sponsoring organizations honored this principle by hiring pro-opioid

KOLs to give talks that supported chronic opioid therapy. Marketing Defendant-driven content

in these CMEs had a direct and immediate effect on prescribers’ views on opioids. Producers of

CMEs and the Marketing Defendants both measure the effects of CMEs on prescribers’ views on

opioids and their absorption of specific messages, confirming the strategic marketing purpose in


 264
       Opinion 9.0115, Financial Relationships with Industry in CME, Am. Med. Ass’n (Nov. 2011).




                                                  138
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 147 of 314. PageID #: 1187




supporting them.

            G.     The Marketing Defendants Used “Branded” Advertising to Promote their
                   Products to Doctors and Consumers

            438.   The Marketing Defendants engaged in widespread advertising campaigns touting

the benefits of their branded drugs. The Marketing Defendants published print advertisements in

a broad array of medical journals, ranging from those aimed at specialists, such as the Journal of

Pain and Clinical Journal of Pain, to journals with wider medical audiences, such as the Journal

of the American Medical Association. The Marketing Defendants collectively spent more than

$14 million on the medical journal advertising of opioids in 2011, nearly triple what they spent

in 2001. The 2011 total includes $8.3 million by Purdue, $4.9 million by Janssen, and $1.1

million by Endo.

            439.   The Marketing Defendants also targeted consumers in their advertising. They

knew that physicians are more likely to prescribe a drug if a patient specifically requests it.265

They also knew that this willingness to acquiesce to such patient requests holds true even for

opioids and for conditions for which they are not approved.266 Endo’s research, for example,

also found that such communications resulted in greater patient “brand loyalty,” with longer

durations of Opana ER therapy and fewer discontinuations. The Marketing Defendants thus

increasingly took their opioid sales campaigns directly to consumers, including through patient-

focused “education and support” materials in the form of pamphlets, videos, or other

publications that patients could view in their physician’s office.



265
   In one study, for example, nearly 20% of sciatica patients requesting oxycodone received a
prescription for it, compared with 1% of those making no specific request. J.B. McKinlay et al., Effects of
Patient Medication Requests on Physician Prescribing Behavior, 52(2) Med. Care 294 (2014).
266
      Id.


                                                   139
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 148 of 314. PageID #: 1188




       H.      The Marketing Defendants Used “Unbranded” Advertising To Promote
               Opioid Use For Chronic Pain Without FDA Review

       440.    The Marketing Defendants also aggressively promoted opioids through

“unbranded advertising” to generally tout the benefits of opioids without specifically naming a

particular brand-name opioid drug. Instead, unbranded advertising is usually framed as “disease

awareness”—encouraging consumers to “talk to your doctor” about a certain health condition

without promoting a specific product and, therefore, without providing balanced disclosures

about the product’s limits and risks. In contrast, a pharmaceutical company’s “branded”

advertisement that identifies a specific medication and its indication (i.e., the condition which the

drug is approved to treat) must also include possible side effects and contraindications—what the

FDA Guidance on pharmaceutical advertising refers to as “fair balance.” Branded advertising is

also subject to FDA review for consistency with the drug’s FDA-approved label. Through

unbranded materials, the Marketing Defendants expanded the overall acceptance of and demand

for chronic opioid therapy without the restrictions imposed by regulations on branded

advertising.

       441.    Many of the Marketing Defendants utilized unbranded websites to promote opioid

use without promoting a specific branded drug, such as Purdue’s pain-management website,

www.inthefaceofpain.com. The website contained testimonials from several dozen “advocates,”

including health care providers, urging more pain treatment. The website presented the advocates

as neutral and unbiased, but an investigation by the New York Attorney General later revealed

that Purdue paid the advocates hundreds of thousands of dollars.

       I.      The Marketing Defendants Funded, Edited And Distributed Publications
               That Supported Their Misrepresentations

       442.    The Marketing Defendants created a body of false, misleading, and unsupported



                                                140
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 149 of 314. PageID #: 1189




medical and popular literature about opioids that (a) understated the risks and overstated the

benefits of long-term use; (b) appeared to be the result of independent, objective research; and

(c) was calculated to shape the perceptions of prescribers, patients, and payors. This literature

served marketing goals, rather than scientific standards, and was intended to persuade doctors

and consumers that the benefits of long-term opioid use outweighed the risks.

       443.    To accomplish their goal, the Marketing Defendants—sometimes through third-

party consultants and/or Front Groups—commissioned, edited, and arranged for the placement of

favorable articles in academic journals.

       444.    The Marketing Defendants’ plans for these materials did not originate in the

departments with the organizations that were responsible for research, development, or any other

area that would have specialized knowledge about the drugs and their effects on patients; rather,

they originated in the Marketing Defendants’ marketing departments.

       445.    The Marketing Defendants made sure that favorable articles were disseminated

and cited widely in the medical literature, even when the Marketing Defendants knew that the

articles distorted the significance or meaning of the underlying study, as with the Porter & Jick

letter. The Marketing Defendants also frequently relied on unpublished data or posters, neither of

which are subject to peer review, but were presented as valid scientific evidence.

       446.    The Marketing Defendants published or commissioned deceptive review articles,

letters to the editor, commentaries, case-study reports, and newsletters aimed at discrediting or

suppressing negative information that contradicted their claims or raised concerns about chronic

opioid therapy.

       447.    For example, in 2007 Cephalon sponsored the publication of an article titled

“Impact of Breakthrough Pain on Quality of Life in Patients with Chronic, Non-cancer Pain:



                                                141
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 150 of 314. PageID #: 1190




Patient Perceptions and Effect of Treatment with Oral Transmucosal Fentanyl Citrate,”267

published in the nationally circulated journal Pain Medicine, to support its effort to expand the

use of its branded fentanyl products. The article’s authors (including Dr. Lynn Webster,

discussed above) stated that the “OTFC [fentanyl] has been shown to relieve BTP [breakthrough

pain] more rapidly than conventional oral, normal-release, or ‘short acting’ opioids” and that

“[t]he purpose of [the] study was to provide a qualitative evaluation of the effect of BTP on the

[quality of life] of non-cancer pain patients.” The number-one-diagnosed cause of chronic pain in

the patients studied was back pain (44%), followed by musculoskeletal pain (12%) and head pain

(7%). The article cites Portenoy and recommends fentanyl for non-cancer BTP patients:

                   In summary, BTP appears to be a clinically important condition in
                   patients with chronic non-cancer pain and is associated with an adverse
                   impact on QoL. This qualitative study on the negative impact of BTP and
                   the potential benefits of BTP-specific therapy suggests several domains
                   that may be helpful in developing BTP-specific, QoL assessment tools.268

            J.     The Marketing Defendants Used “Detailers” To Directly Disseminate Their
                   Misrepresentations To Prescribers

            448.   The Marketing Defendants’ sales representatives executed carefully crafted

marketing tactics, developed at the highest rungs of their corporate ladders, to reach targeted

doctors and hospitals with centrally orchestrated messages. The Marketing Defendants’ sales

representatives also distributed third-party marketing material to their target audience that was

deceptive.

            449.   Each Marketing Defendant promoted opioids through sales representatives (also


267
  Donald R. Taylor, et al., Impact of Breakthrough Pain on Quality of Life in Patients With Chronic,
Non-cancer Pain: Patient Perceptions and Effect of Treatment With Oral Transmucosal Fentanyl Citrate
(OTFC, ACTIQ), 8(3) Pain Med. 281-88 (Mar. 2007).
268
      Id.


                                                  142
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 151 of 314. PageID #: 1191




called “detailers”) and, in consideration of a reasonable opportunity for further investigation and

discovery, Plaintiff alleges that small group speaker programs to reach out to individual

prescribers. By establishing close relationships with doctors, the Marketing Defendants were

able to disseminate their misrepresentations in targeted, one-on-one settings that allowed them to

promote their opioids and to allay individual prescribers’ concerns about prescribing opioids for

chronic pain.

       450.     In accordance with common industry practice, the Marketing Defendants

purchase and closely analyze prescription sales data from IMS Health (now IQVIA), a healthcare

data collection, management and analytics corporation. This data allows them to track precisely

the rates of initial and renewal prescribing by individual doctors, which allows them to target and

tailor their appeals. Sales representatives visited hundreds of thousands of doctors and

disseminated the misinformation and materials described above.

      451.      Marketing Defendants devoted and continue to devote massive resources to

direct sales contacts with doctors. In 2014 alone, Marketing Defendants spent $166 million on

detailing branded opioids to doctors. This amount is twice as much as Marketing Defendants

spent on detailing in 2000. The amount includes $108 million spent by Purdue, $34 million by

Janssen, $13 million by Teva, and $10 million by Endo.

       452.     Cephalon’s quarterly spending steadily climbed from below $1 million in 2000

to more than $3 million in 2014 (and more than $13 million for the year), with a peak,

coinciding with the launch of Fentora, of more than $27 million in 2007, as shown below:




                                                143
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 152 of 314. PageID #: 1192




       453.    Endo’s quarterly spending went from the $2 million to $4 million range in 2000-

2004 to more than $10 million following the launch of Opana ER in mid-2006 (and more

than$38 million for the year in 2007) and more than $8 million coinciding with the launch of a

reformulated version in 2012 (and nearly $34 million for the year):




                                              144
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 153 of 314. PageID #: 1193




       454.   Janssen’s quarterly spending dramatically rose from less than $5 million in 2000

to more than $30 million in 2011, coinciding with the launch of Nucynta ER (with yearly

spending at $142 million for 2011), as shown below:




                                             145
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 154 of 314. PageID #: 1194




       455.    Purdue’s quarterly spending notably decreased from 2000 to 2007, as Purdue

came under investigation by the Department of Justice, but then spiked to above $25 million in

2011 (for a total of $110 million that year), and continues to rise, as shown below:




                                               146
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 155 of 314. PageID #: 1195




          456.   For its opioid, Actiq, Cephalon also engaged in direct marketing in direct

contravention of the FDA’s strict instructions that Actiq be prescribed only to terminal cancer

patients and by oncologists and pain management doctors experienced in treating cancer pain.

          457.   Thousands of prescribers attended Cephalon speaking programs. Cephalon

tracked the impact that these programs had on prescribing in the three months following the

event and concluded that doctors’ prescribing of Fentora often increased.269

          K.     The Marketing Defendants Used Speakers’ Bureaus and Programs to Spread
                 Their Deceptive Messages.

          458.   In addition to making sales calls, Marketers’ detailers also identified doctors to

serve, for payment, on their speakers’ bureaus and to attend programs with speakers and meals

paid for by the Marketing Defendants. These speaker programs and associated speaker trainings

serve three purposes: they provide an incentive to doctors to prescribe, or increase their

prescriptions of, a particular drug; to qualify to be selected a forum in which to further market

to the speaker himself or herself; and an opportunity to market to the speaker’s peers. The

Marketing Defendants grade their speakers, and future opportunities are based on speaking

performance, post-program sales, and product usage. Purdue, Janssen, Endo, Cephalon, and

Mallinckrodt each made thousands of payments to physicians nationwide, for activities

including participating on speakers’ bureaus, providing consulting services, and other services.

          459.   As detailed below, Insys paid prescribers for fake speakers programs in

exchange for prescribing its product, Subsys. Insys’s schemes resulted in countless speakers

programs at which the designated speaker did not speak, and, on many occasions, speaker

programs at which the only attendees at the events were the speaker and an Insys sales


269
      TEVA_CHI_00001692


                                                  147
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 156 of 314. PageID #: 1196




representative. It was a pay-to-prescribe program. Insys used speakers programs as a front to

pay for prescriptions, and paid to push opioids onto patients who did not need them.

          L.     The Marketing Defendants Targeted Vulnerable Populations

          460.   The Marketing Defendants specifically targeted their marketing at two

particularly vulnerable populations—the elderly and veterans.

          461.   Elderly patients taking opioids have been found to be exposed to elevated

fracture risks, a greater risk for hospitalizations, and increased vulnerability to adverse drug

effects and interactions, such as respiratory depression which occurs more frequently in elderly

patients.

          462.   Similarly, Endo targeted marketing of Opana ER towards patients over 55 years

old. Such documents show Endo treated Medicare part D patients among the “most valuable

customer segments.”270 However, in 2013, one pharmaceutical benefits management company

recommended against the use of Opana ER for elderly patients and unequivocally concluded:

“[f]or patients 65 and older these medications are not safe, so consult your doctor.”

          463.   According to a study published in the 2013 Journal of American Medicine,

veterans returning from Iraq and Afghanistan who were prescribed opioids have a higher

incidence of adverse clinical outcomes, such as overdoses and self-inflicted and accidental

injuries. A 2008 survey showed that prescription drug misuse among military personnel

doubled from 2002 to 2005, and then nearly tripled again over the next three years. Veterans

are twice as likely as non-veterans to die from an opioid overdose.

          464.   Yet the Marketing Defendants deliberately targeted veterans with deceptive

marketing. For example, a 2009 publication sponsored by Purdue, Endo, and Janssen, and


270
      ENDO-CHI_LIT-00050369; ENDO-CHI_LIT-00076029


                                                 148
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 157 of 314. PageID #: 1197




distributed by APF with grants from Janssen and Endo, was written as a personal narrative of

one veteran but was in fact another vehicle for opioid promotion. Called Exit Wounds, the

publication describes opioids as “underused” and the “gold standard of pain medications” while

failing to disclose significant risks of opioid use, including the risks of fatal interactions with

benzodiazepines. According to a VA Office of Inspector General Report, 92.6% of veterans

who were prescribed opioid drugs were also prescribed benzodiazepines, despite the increased

danger of respiratory depression from the two drugs together.

       465.    Opioid prescriptions have dramatically increased for veterans and the elderly.

Since 2007, prescriptions for the elderly have grown at twice the rate of prescriptions for adults

between the ages of 40 and 59. And in 2009, military doctors wrote 3.8 million prescriptions

for narcotic pain pills—four times as many as they did in 2001.

       M.      Insys Employed Fraudulent, Illegal, and Misleading Marketing Schemes to
               Promote Subsys

       466.    Insys’s opioid, Subsys, was approved by the FDA in 2012 for “management of

breakthrough pain in adult cancer patients who are already receiving and who are tolerant to

around-the-clock opioid therapy for their underlying persistent cancer pain.” Under FDA rules,

Insys could only market Subsys for this use. Subsys consists of the highly addictive narcotic,

fentanyl, administered via a sublingual (under the tongue) spray, which provides rapid-onset

pain relief. It is in the class of drugs described as Transmucosal Immediate-Release Fentanyl

(“TIRF”).

       467.    To reduce the risk of abuse, misuse, and diversion, the FDA instituted a REMS

for Subsys and other TIRF products, such as Cephalon’s Actiq and Fentora. The purpose of

REMS was to educate “prescribers, pharmacists, and patients on the potential for misuse,

abuse, addiction, and overdose” for this type of drug and to “ensure safe use and access to these


                                                 149
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 158 of 314. PageID #: 1198




drugs for patients who need them.”271 Prescribers must enroll in the TIRF REMS before writing

a prescription for Subsys.

          468.    Since its launch, Subsys has been an extremely expensive medication, has

increased its prices every year. Depending on a patient’s dosage and frequency of use, a

month’s supply of Subsys could cost in the thousands of dollars.

          469.    Due to its high cost, in most instances prescribers must submit Subsys

prescriptions to insurance companies or health benefit payors for prior authorization to

determine whether they will pay for the drug prior to the patient attempting to fill the

prescription. According to the U.S. Senate Homeland Security and Governmental Affairs

Committee Minority Staff Report (“Staff Report”), the prior authorization process includes

“confirmation that the patient had an active cancer diagnosis, was being treated by an opioid

(and, thus, was opioid tolerant), and was being prescribed Subsys to treat breakthrough pain

that the other opioid could not eliminate. If any one of these factors was not present, the prior

authorization would be denied . . . .”272

          470.    These prior authorization requirements proved to be daunting. Subsys received

reimbursement approval in only approximately 30% of submitted claims. In order to increase

approvals, Insys created a prior authorization unit, called the Insys Reimbursement Center

(“IRC”), to obtain approval for Subsys reimbursements. This unit employed a number of

fraudulent and misleading tactics to secure reimbursements, including falsifying medical

histories of patients, falsely claiming that patients had cancer, and providing misleading


271
      Press Release, FDA, FDA Approves Shared System REMS for TIRF Products, Dec. 29, 2011.
272
   U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking Members’ Office, Staff
Report, Fueling an Epidemic, Insys Therapeutics and the Systemic Manipulation of Prior Authorization
(Sept. 6, 2017), https://www.hsdl.org/?view&did=803959.


                                                 150
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 159 of 314. PageID #: 1199




information to insurers and payors regarding patients’ diagnoses and medical conditions.

            471.   Subsys has proved to be extremely profitable for Insys. Insys made

approximately $330 million in net revenue from Subsys last year. Between 2013 and 2016, the

value of Insys stock rose 296%.

            472.   Since its launch in 2012, Insys aggressively worked to grow its profits through

fraudulent, illegal, and misleading tactics, including its reimbursement-related fraud. Through

its sales representatives and other marketing efforts, Insys deceptively promoted Subsys as safe

and appropriate for uses such as neck and back pain, without disclosing the lack of approval or

evidence for such uses, and misrepresented the appropriateness of Subsys for treatment those

conditions. It implemented a kickback scheme wherein it paid prescribers for fake speakers

programs in exchange for prescribing Subsys. All of these fraudulent and misleading schemes

had the effect of pushing Insys’s dangerous opioid onto patients who did not need it.

            473.   Insys incentivized its sales force to engage in illegal and fraudulent conduct.

Many of the Insys sales representatives were new to the pharmaceutical industry and their base

salaries were low compared to industry standard. The compensation structure was heavily

weighted toward commissions and rewarded reps more for selling higher (and more expensive)

doses of Subsys, a “highly unusual” practice because most companies consider dosing a

patient-specific decision that should be made by a doctor.273

            474.   The Insys “speakers program” was perhaps its most widespread and damaging

scheme. A former Insys salesman, Ray Furchak, alleged in a qui tam action that the sole

purpose of the speakers program was “in the words of his then supervisor Alec Burlakoff, ‘to

get money in the doctor’s pocket.’” Furchak went on to explain that “[t]he catch . . . was that


273
      Id.


                                                   151
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 160 of 314. PageID #: 1200




doctors who increased the level of Subsys prescriptions, and at higher dosages (such as 400 or

800 micrograms instead of 200 micrograms), would receive the invitations to the program—

and the checks.”274 It was a pay-to-prescribe program.

          475.   Insys’s sham speaker program and other fraudulent and illegal tactics have been

outlined in great detail in indictments and guilty pleas of Insys executives, employees, and

prescribers across the country, as well as in a number of lawsuits against the company itself.

          476.   In May of 2015, two Alabama pain specialists were arrested and charged with

illegal prescription drug distribution, among other charges. The doctors were the top prescribers

of Subsys, though neither were oncologists. According to prosecutors, the doctors received

illegal kickbacks from Insys for prescribing Subsys. Both doctors had prescribed Subsys to

treat neck, back, and joint pain. In February of 2016, a former Insys sales manager pled guilty

to conspiracy to commit health care fraud, including engaging in a kickback scheme in order to

induce one of these doctors to prescribe Subsys. The plea agreement states that nearly all of the

Subsys prescriptions written by the doctor were off-label to non-cancer patients. In May of

2017, one of the doctors was sentenced to 20 years in prison.

          477.   In June of 2015, a nurse practitioner in Connecticut described as the state’s

highest Medicare prescriber of narcotics, pled guilty to receiving $83,000 in kickbacks from

Insys for prescribing Subsys. Most of her patients were prescribed the drug for chronic pain.

Insys paid the nurse as a speaker for more than 70 dinner programs at approximately $1,000 per

event; however, she did not give any presentations. In her guilty plea, the nurse admitted

receiving the speaker fees in exchange for writing prescriptions for Subsys.



274
  Roddy Boyd, Insys Therapeutics and the New “Killing It”, Southern Investigative Reporting
Foundation, THE INVESTIGATOR (April 24, 2015), http://sirf-online.org/2015/04/24/the-new-killing-it/.


                                                  152
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 161 of 314. PageID #: 1201




          478.   In August of 2015, Insys settled a complaint brought by the Oregon Attorney

General. In its complaint, the Oregon Department of Justice cited Insys for, among other things,

misrepresenting to doctors that Subsys could be used to treat migraine, neck pain, back pain,

and other uses for which Subsys is neither safe nor effective, and using speaking fees as

kickbacks to incentivize doctors to prescribe Subsys.

          479.   In August of 2016, the State of Illinois sued Insys for similar deceptive and

illegal practices. The Complaint alleged that Insys marketed Subsys to high-volume prescribers

of opioid drugs instead of to oncologists whose patients experienced the breakthrough cancer

pain for which the drug is indicated. The Illinois Complaint also details how Insys used its

speaker program to pay high volume prescribers to prescribe Subsys. The speaker events took

place at upscale restaurants in the Chicago area, and Illinois speakers received an “honorarium”

ranging from $700 to $5,100, and they were allowed to order as much food and alcohol as they

wanted. At most of the events, the “speaker” being paid by Insys did not speak, and, on many

occasions, the only attendees at the events were the speaker and an Insys sales representative.

          480.   In December of 2016, six Insys executives and managers were indicted and then,

in October 2017, Insys’s founder and owner was arrested and charged with multiple felonies in

connection with an alleged conspiracy to bribe practitioners to prescribe Subsys and defraud

insurance companies. A U.S. Department of Justice press release explained that, among other

things: “Insys executives improperly influenced health care providers to prescribe a powerful

opioid for patients who did not need it, and without complying with FDA requirements, thus

putting patients at risk and contributing to the current opioid crisis.”275 The DEA Special Agent



275
  Press Release, DOJ, U.S. Attorney’s Office, Dist. of Mass., Founder and Owner of Pharmaceutical
Company Insys Arrested and Charged with Racketeering (Oct. 26, 2017), available at


                                                 153
            Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 162 of 314. PageID #: 1202




      in Charge further explained that: “Pharmaceutical companies whose products include

      controlled medications that can lead to addiction and overdose have a special obligation to

      operate in a trustworthy, transparent manner, because their customers’ health and safety and,

      indeed, very lives depend on it.”276

VI.               THE MARKETING DEFENDANTS’ SCHEME SUCCEEDED, CREATING A
                  PUBLIC HEALTH EPIDEMIC

                  A.     The Marketing Defendants’ Dramatically Expanded Opioid Prescribing and
                         Use

                  481.   The Marketing Defendants necessarily expected a return on the enormous

      investment they made, in their deceptive marketing scheme, and worked to measure and

      expand their success. Their own documents show that they knew they were influencing

      prescribers and increasing prescriptions. Studies also show that in doing so, they fueled an

      epidemic of addiction and abuse.

                  482.   Endo, for example directed the majority of its marketing budget to sales

      representatives—with good results: 84% of its prescriptions were from the doctors they

      detailed. Moreover, as of 2008, cancer and post-operative pain accounted for only 10% of

      Opana ER’s uses; virtually all of Endo’s opioid sales—and profits—were from a market that

      did not exist ten years earlier. Internal emails from Endo staff attributed increases in Opana ER

      sales to the aggressiveness and persistence of sales representatives. Similarly, according to an

      internal Janssen training document, sales representatives were told that sales calls and call

      intensity have high correlation to sales.




      https://www.justice.gov/usao-ma/pr/founder-and-owner-pharmaceutical-company-insys-arrested-and-
      charged-racketeering.
      276
            Id.


                                                        154
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 163 of 314. PageID #: 1203




            483.   Cephalon also recognized the return of its efforts to market Actiq and Fentora

off-label for chronic pain. In 2000, Actiq generated $15 million in sales. By 2002, Actiq sales

had increased by 92%, which Cephalon attributed to “a dedicated sales force for ACTIQ” and

“ongoing changes to [its] marketing approach including hiring additional sales representatives

and targeting our marketing efforts to pain specialists.”277 Actiq became Cephalon’s second

best-selling drug. By the end of 2006, Actiq’s sales had exceeded $500 million.278 Only 1% of

the 187,076 prescriptions for Actiq filled at retail pharmacies during the first six months of

2006 were prescribed by oncologists. One measure suggested that “more than 80 percent of

patients who use[d] the drug don’t have cancer.”279

            484.   In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiff alleges that each of the Marketing Defendants tracked the impact of their

marketing efforts to measure their impact in changing doctors’ perceptions and prescribing of

their drugs. Their purchased prescribing and survey data that allowed them to closely monitor

these trends, and they did actively monitor them. They monitored doctors’ prescribing before

and after detailing visits, and at various levels of detailing intensity, and before and after

speaker programs, for instance. Defendants continued and, in many cases, expanded and

refined their aggressive and deceptive marketing for one reason: it worked. As described in this

Complaint, both in specific instances (e.g., the low abuse potential of various Defendants’



277
   Cephalon, Inc. Annual Report (Form 10-K) at 28 (Mar. 31, 2003),
https://www.sec.gov/Archives/edgar/data/873364/000104746903011137/a2105971z10-k.htm.
278
      Carreyrou, Narcotic Lollipop.
279
      Id.




                                                   155
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 164 of 314. PageID #: 1204




opioids), and more generally, Defendants’ marketing changed prescribers’ willingness to

prescribe opioids, lead them to prescribe more of their opioids, and persuaded them not to stop

prescribing opioids or to switch to “safer” opioids, such as ADF.

          485.   This success would have come as no surprise. Drug company marketing

materially impacts doctors’ prescribing behavior.280 The effects of sales calls on prescribers’

behavior is well documented in the literature. One study examined four practices, including

visits by sales representatives, medical journal advertisements, direct-to-consumer advertising,

and pricing, and found that sales representatives have the strongest effect on drug utilization.

An additional study found that doctor meetings with sales representatives are related to changes

in both prescribing practices and requests by physicians to add the drugs to hospitals’

formularies.

          486.   Marketing Defendants spent millions of dollars to market their drugs to

prescribers and patients and meticulously tracked their return on that investment. In one recent

survey published by the AMA, even though nine in ten general practitioners reported

prescription drug abuse to be a moderate to large problem in their communities, 88% of the

respondents said they were confident in their prescribing skills, and nearly half were




280
   See, e.g., P. Manchanda & P. Chintagunta, Responsiveness of Physician Prescription Behavior to
Salesforce Effort: An Individual Level Analysis, 15 (2-3) Mktg. Letters 129 (2004) (detailing has a
positive impact on prescriptions written); I. Larkin, Restrictions on Pharmaceutical Detailing Reduced
Off-Label Prescribing of Antidepressants and Antipsychotics in Children, 33(6) Health Affairs 1014
(2014) (finding academic medical centers that restricted direct promotion by pharmaceutical sales
representatives resulted in a 34% decline in on-label use of promoted drugs); see also A. Van Zee, The
Promotion and Marketing of OxyContin: Commercial Triumph, Public Health Tragedy, 99(2) Am J. Pub.
Health 221 (2009) (correlating an increase of OxyContin prescriptions from 670,000 annually in 1997 to
6.2 million in 2002 to a doubling of Purdue’s sales force and trebling of annual sales calls).




                                                 156
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 165 of 314. PageID #: 1205




comfortable using opioids for chronic non-cancer pain.281 These results are directly due to the

Marketing Defendants’ fraudulent marketing campaign focused on several misrepresentations.

           487.     Thus, both independent studies and Defendants’ own tracking confirm that

Defendants’ marketing scheme dramatically increased their sales.

           B.       The Marketing Defendants’ Deception In Expanding Their Market Created
                    And Fueled The Opioid Epidemic.

           488.     Independent research demonstrates a close link between opioid prescriptions and

opioid abuse. For example, a 2007 study found “a very strong correlation between therapeutic

exposure to opioid analgesics, as measured by prescriptions filled, and their abuse.”282 It has

been estimated that 60% of the opioids that are abused come, directly or indirectly, through

physicians’ prescriptions.

           489.     There is a “parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs

and associated adverse outcomes.” The opioid epidemic is “directly related to the increasingly

widespread misuse of powerful opioid pain medications.”283

           490.     In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Patients

receiving opioid prescriptions for chronic pain account for the majority of overdoses. For these



281
   CS Hwang et al., Prescription Drug Abuse: A National Survey of Primary Care Physicians, 175
JAMA Intern. Med. 302 (2014), doi: 10.1001/jamainternmed.2014.6520,
https://www.ncbi.nlm.nih.gov/pubmed/25485657.
282
    Theodore J. Cicero et al., Relationship Between Therapeutic Use and Abuse of Opioid Analgesics in
Rural, Suburban, and Urban Locations in the United States, 16 Pharmacopidemiology and Drug Safety,
827-40 (2007), doi: 10.1002/pds.1452, https://www.cdhs.udel.edu/content-sub-
site/Documents/Publications/Relationship%20Between%20Therapeutic%20Use%20and%20Abuse%20of
%20Opioid%20Analgesics.pdf.
283
      See Califf et al., supra n. 11.
                                                    157
         Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 166 of 314. PageID #: 1206




   reasons, the CDC concluded that efforts to rein in the prescribing of opioids for chronic pain

   are critical “to reverse the epidemic of opioid drug overdose deaths and prevent opioid-related

   morbidity.”

VII.         THE MARKETING DEFENDANTS’ MARKETING SCHEME
             MISREPRESENTED THE RISKS AND BENEFITS OF OPIOIDS

             A.      The Marketing Defendants Embarked Upon A Campaign Of False,
                     Deceptive, And Unfair Assurances Grossly Understating And Misstating The
                     Dangerous Addiction Risks Of The Opioid Drugs.

             491.    In addition to mischaracterizing the highly addictive nature of the drugs they

   were pushing, the Marketing Defendants also fostered a fundamental misunderstanding of the

   signs of addiction. Specifically, the Marketing Defendants misrepresented, to doctors and

   patients, that warning signs and/or symptoms of addiction were, instead, signs of undertreated

   pain (i.e. pseudoaddiction) – and instructed doctors to increase the opioid prescription dose for

   patients who were already in danger.

             492.    To this end, one of Purdue’s employees, Dr. David Haddox, invented a

   phenomenon called “pseudoaddiction.” KOL Dr. Portenoy popularized the term. Examples of

   the false, misleading, deceptive, and unfair statements regarding pseudoaddiction include:

                     a.      Cephalon and Purdue sponsored Responsible Opioid Prescribing (2007),
                             which taught that behaviors such as “requesting drugs by name,”
                             “demanding or manipulative behavior,” seeing more than one doctor to
                             obtain opioids, and hoarding, are all signs of pseudoaddiction, rather than
                             true addiction.284 The 2012 edition, which remains available for sale online,
                             continues to teach that pseudoaddiction is real.285

                     b.      Janssen sponsored, funded, and edited the Let’s Talk Pain website, in 2009
                             in conjunction with APF, American Academy of Pain Management, and
                             American Society of Pain Management Nursing. Janssen financed and
                             orchestrated the participation of these groups in the website and exercised

   284
         Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician’s Guide (2007) at 62.
   285
         See Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician’s Guide (2d ed. 2012).


                                                       158
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 167 of 314. PageID #: 1207




                       substantial control over the content of the website. As a 2009 Janssen memo
                       conceded, “[t]he Let’s Talk Pain Coalition is sponsored by PriCara, a
                       Division of Ortho-McNeil-Janssen Pharmaceuticals, Inc.” and “[t]he
                       Coalition and Pricara maintain editorial control of all Let’s Talk Pain
                       materials and publications. According to the Let’s Talk Pain website:
                       “pseudoaddiction . . . refers to patient behaviors that may occur when pain
                       is under-treated . . . . Pseudoaddiction is different from true addiction
                       because such behaviors can be resolved with effective pain management.”

               c.      Endo sponsored a National Initiative on Pain Control (“NIPC”) CME
                       program in 2009 entitled “Chronic Opioid Therapy: Understanding Risk
                       While Maximizing Analgesia,” which, promoted pseudoaddiction by
                       teaching that a patient’s aberrant behavior was the result of untreated pain.
                       Endo appears to have substantially controlled NIPC by funding NIPC
                       projects; developing, specifying, and reviewing content; and distributing
                       NIPC materials.

               d.      Purdue published a pamphlet in 2011 entitled Providing Relief, Preventing
                       Abuse, which, described pseudoaddiction as a concept that “emerged in the
                       literature” to describe the inaccurate interpretation of [drug- seeking
                       behaviors] in patients who have pain that has not been effectively treated.”

       493.    In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiff alleges that Purdue sponsored a CME program titled “Path of the Patient,

Managing Chronic Pain in Younger Adults at Risk for Abuse.” In a role play, a chronic pain

patient with a history of drug abuse tells his doctor that he is taking twice as many hydrocodone

pills as directed. The narrator notes that because of pseudoaddiction, the doctor should not

assume the patient is addicted even if he persistently asks for a specific drug, seems desperate,

hoards medicine, or “overindulges in unapproved escalating doses.” The doctor treats this

patient by prescribing a high-dose, long-acting opioid.

       B.      The Marketing Defendants Targeted Susceptible Prescribers and Vulnerable
               Patient Populations

       494.    As a part of their deceptive marketing scheme, the Marketing Defendants

identified and targeted susceptible prescribers and vulnerable patient populations in the United

States. For example, the Marketing Defendants focused their deceptive marketing on primary


                                                159
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 168 of 314. PageID #: 1208




care doctors, who were more likely to treat chronic pain patients and prescribe them drugs, but

were less likely to be educated about treating pain and the risks and benefits of opioids and

therefore more likely to accept the Marketing Defendants’ misrepresentations.

           495.    “From 1996 to 2001, Purdue conducted more than 40 national pain-management

and speaker training conferences at resorts in Florida, Arizona, and California. More than 5000

physicians, pharmacists, and nurses attended these all-expenses-paid symposia, where they

were recruited and trained for Purdue’s national speaker bureau. It is well documented that this

type of pharmaceutical company symposium influences physicians’ prescribing even though

the physicians who attend such symposia believe that such enticements do not alter their

prescribing patterns.”286

           496.    The Marketing Defendants also targeted vulnerable patient populations like the

elderly and veterans, who tend to suffer from chronic pain. The Marketing Defendants targeted

these vulnerable patients even though the risks of long-term opioid use were significantly

greater for them. For example, the 2016 CDC Guideline observes that existing evidence

confirms that elderly patients taking opioids suffer from elevated fall and fracture risks,

reduced renal function and medication clearance, and a smaller window between safe and

unsafe dosages.287 The 2016 CDC Guideline concludes that there must be “additional caution

and increased monitoring” to minimize the risks of opioid use in elderly patients.288 The same

is true for veterans, who are more likely to use anti-anxiety drugs (benzodiazepines) for post-


286
   Art Van Zee, MD, The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health
Tragedy, 99 Am. Journal of Public Health 2 (February 2009),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2622774/.
287
      2016 CDC Guideline, supra n. 190.
288
      Id. at 27.


                                                  160
          Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 169 of 314. PageID #: 1209




        traumatic stress disorder, which interact dangerously with opioids.

VIII.          THE MARKETING DEFENDANTS MADE MATERIALLY DECEPTIVE
               STATEMENTS AND CONCEALED MATERIAL FACTS

               497.    As alleged herein, the Marketing Defendants made and/or disseminated

        deceptive statements regarding material facts and further concealed material facts, in the course

        of manufacturing, marketing, and selling prescription opioids. The Marketing Defendants’

        actions were intentional and/or unlawful. Such statements include, but are not limited to, those

        set out below and alleged throughout this Complaint.

               A.      Purdue

               498.    Defendant Purdue made and/or disseminated deceptive statements, and

        concealed material facts in such a way to make their statements deceptive, including, but not

        limited to, the following:

                      a. Creating, sponsoring, and assisting in the distribution of patient education
                         materials distributed to consumers that contained deceptive statements;

                      b. Creating and disseminating advertisements that contained deceptive statements
                         concerning the ability of opioids to improve function long-term and concerning
                         the evidence supporting the efficacy of opioids long-term for the treatment of
                         chronic non-cancer pain;

                      c. Disseminating misleading statements concealing the true risk of addiction and
                         promoting the deceptive concept of pseudoaddiction through Purdue’s own
                         unbranded publications and on internet sites Purdue operated that were
                         marketed to and accessible by consumers;

                      d. Distributing brochures to doctors, patients, and law enforcement officials that
                         included deceptive statements concerning the indicators of possible opioid
                         abuse;

                      e. Sponsoring, directly distributing, and assisting in the distribution of
                         publications that promoted the deceptive concept of pseudoaddiction, even for
                         high-risk patients;

                      f. Endorsing, directly distributing, and assisting in the distribution of
                         publications that presented an unbalanced treatment of the long-term and dose-
                                                       161
Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 170 of 314. PageID #: 1210




            dependent risks of opioids versus NSAIDs;

         g. Providing significant financial support to pro-opioid KOL doctors who made
            deceptive statements concerning the use of opioids to treat chronic non-cancer
            pain;

         h. Providing needed financial support to pro-opioid pain organizations that made
            deceptive statements, including in patient education materials, concerning the
            use of opioids to treat chronic non-cancer pain;

         i. Assisting in the distribution of guidelines that contained deceptive statements
            concerning the use of opioids to treat chronic non-cancer pain and
            misrepresented the risks of opioid addiction;

         j. Endorsing and assisting in the distribution of CMEs containing deceptive
            statements concerning the use of opioids to treat chronic non-cancer pain;

         k. Developing and disseminating scientific studies that misleadingly concluded
            opioids are safe and effective for the long-term treatment of chronic non-
            cancer pain and that opioids improve quality of life, while concealing contrary
            data;

         l. Assisting in the dissemination of literature written by pro-opioid KOLs that
            contained deceptive statements concerning the use of opioids to treat chronic
            non-cancer pain;

         m. Creating, endorsing, and supporting the distribution of patient and prescriber
            education materials that misrepresented the data regarding the safety and efficacy
            of opioids for the long-term treatment of chronic non-cancer pain, including
            known rates of abuse and addiction and the lack of validation for long-term
            efficacy;

         n. Targeting veterans by sponsoring and disseminating patient education
            marketing materials that contained deceptive statements concerning the use of
            opioids to treat chronic non-cancer pain;

         o. Targeting the elderly by assisting in the distribution of guidelines that
            contained deceptive statements concerning the use of opioids to treat chronic
            non-cancer pain and misrepresented the risks of opioid addiction in this
            population;

         p. Exclusively disseminating misleading statements in education materials to
            hospital doctors and staff while purportedly educating them on new pain
            standards;

                                          162
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 171 of 314. PageID #: 1211




                   q. Making deceptive statements concerning the use of opioids to treat chronic
                      non-cancer pain to prescribers through in-person detailing; and

                   r. Withholding from law enforcement the names of prescribers Purdue believed to
                      be facilitating the diversion of its opioid, while simultaneously marketing opioids
                      to these doctors by disseminating patient and prescriber education materials and
                      advertisements and CMEs they knew would reach these same prescribers.

            499.    More specifically, Defendant Purdue made and/or disseminated deceptive

statements, and promoted a culture that mislead doctors and patients into believing opioids

were safe for chronic care, including, but not limited to, the following:

                    a.     In 1998, Purdue distributed 15,000 copies of an OxyContin video to
                           physicians without submitting it to the FDA for review, an oversight later
                           acknowledged by Purdue. In 2001, Purdue submitted to the FDA a second
                           version of the video, which the FDA did not review until October 2002—
                           after the General Accounting Office inquired about its content. After its
                           review, the FDA concluded that the video minimized the risks from
                           OxyContin and made unsubstantiated claims regarding its benefits to
                           patients.289

                    b.     According to training materials, Purdue instructed sales representatives to
                           assure doctors—repeatedly and without evidence—that “fewer than one per
                           cent” of patients who took OxyContin became addicted. (In 1999, a Purdue-
                           funded study of patients who used OxyContin for headaches found that the
                           addiction rate was thirteen per cent.)290

                    c.     Andrew Kolodny, the co-director of the Opioid Policy Research
                           Collaborative, at Brandeis University, has worked with hundreds of patients
                           addicted to opioids. He told [reporters] that, though many fatal overdoses
                           have resulted from opioids other than OxyContin, the crisis was initially
                           precipitated by a shift in the culture of prescribing—a shift carefully
                           engineered by Purdue. “If you look at the prescribing trends for all the
                           different opioids, it’s in 1996 that prescribing really takes off,” Kolodny
                           said. “It’s not a coincidence. That was the year Purdue launched a
                           multifaceted campaign that misinformed the medical community about the


289
   Patrick R. Keefe, The Family that Built an Empire of Pain, THE NEW YORKER (Oct. 30, 2017),
https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-pain.
290
      Id.



                                                     163
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 172 of 314. PageID #: 1212




                      risks.”291

                d.    “Purdue had a speakers’ bureau, and it paid several thousand clinicians to
                      attend medical conferences and deliver presentations about the merits of the
                      drug. Doctors were offered all-expenses-paid trips to pain-management
                      seminars in places like Boca Raton. Such spending was worth the
                      investment: internal Purdue records indicate that doctors who attended these
                      seminars in 1996 wrote OxyContin prescriptions more than twice as often
                      as those who didn’t. The company advertised in medical journals, sponsored
                      Web sites about chronic pain, and distributed a dizzying variety of
                      OxyContin swag: fishing hats, plush toys, luggage tags. Purdue also
                      produced promotional videos featuring satisfied patients—like a
                      construction worker who talked about how OxyContin had eased his
                      chronic back pain, allowing him to return to work. The videos, which also
                      included testimonials from pain specialists, were sent to tens of thousands
                      of doctors. The marketing of OxyContin relied on an empirical circularity:
                      the company convinced doctors of the drug’s safety with literature that had
                      been produced by doctors who were paid, or funded, by the company.”292

                e.    Purdue encouraged sales representatives to increase sales of OxyContin
                      through a lucrative bonus system, which resulted in a large number of visits
                      to physicians with high rates of opioid prescriptions. In 2001, Purdue paid
                      $40 million in bonuses to its sales representatives.293

                f.    Purdue claimed that the risk of addiction from OxyContin was extremely
                      small and trained its sales representatives to carry the message that the risk
                      of addiction was “less than one percent,” while knowing that there was no
                      empirical support for that statement.

                g.    By 2003, the Drug Enforcement Administration had found that Purdue’s
                      “aggressive methods” had “very much exacerbated OxyContin’s
                      widespread abuse.” Rogelio Guevara, a senior official at the D.E.A.,
                      concluded that Purdue had “deliberately minimized” the risks associated
                      with the drug.294



291
      Id.
292
      Id.
293
   The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health Tragedy,
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2622774/.
294
   The Family that Built an Empire of Pain, https://www.newyorker.com/magazine/2017/10/30/the-
family-that-built-an-empire-of-pain



                                               164
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 173 of 314. PageID #: 1213




          500.   As noted above, Purdue utilized Front Groups to help disseminate and defend its

false messages. Between January 2012 and March 2017, Purdue made the following

contributions:

 Academy of Integrative Pain Management             $1,091,024.86
 American Academy of Pain Management                $725,584.95
 ACS Cancer Action Network                          $168,500.00295
 American Chronic Pain Association                  $312,470.00
 American Geriatrics Society                        $11,785.00296
 American Pain Foundation                           $25,000
 American Pain Society                              $542,259.52
 American Society of Pain Educators                 $30,000
 American Society of Pain Management                $242,535.00
 Nursing
 The Center for Practical Bioethics                 $145,095.00
 U.S. Pain Foundation                               $359,300.00
 Washington Legal Foundation                        $500,000.00
                                    TOTAL           $4,153,554.33

          B.     Endo

          501.   Defendant Endo made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to,

the following:

                 a.     Creating, sponsoring, and assisting in the distribution of patient education
                        materials that contained deceptive statements;

                 b.     Creating and disseminating advertisements that contained deceptive
                        statements concerning the ability of opioids to improve function long-
                        term and concerning the evidence supporting the efficacy of opioids long-

295
   Payments from Purdue to the American Cancer Society Cancer Action Network include payments to
the American Cancer Society that could potentially have applied to the Cancer Action Network.
Production from Purdue Pharma to the Senate Homeland Security and Governmental Affairs Committee
(Nov. 13, 2017).
296
   The AGS reported that Purdue also provided $40,000 in “corporate roundtable dues” to its AGS Health
in Aging Foundation, a 501(c)(3) organization affiliated with the group, between 2012 and 2015. Letter
from Nancy E. Lundebjerg, Chief Executive Office, American Geriatrics Society, to Sen. Claire
McCaskill (Oct. 11, 2017).


                                                 165
Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 174 of 314. PageID #: 1214




                term for the treatment of chronic non-cancer pain;

          c.    Creating and disseminating paid advertisement supplements in academic
                journals promoting chronic opioid therapy as safe and effective for long
                term use for high risk patients;

          d.    Creating and disseminating advertisements that falsely and inaccurately
                conveyed the impression that Endo’s opioids would provide a reduction
                in oral, intranasal, or intravenous abuse;

          e.    Disseminating misleading statements concealing the true risk of
                addiction and promoting the misleading concept of pseudoaddiction
                through Endo’s own unbranded publications and on internet sites Endo
                sponsored or operated;

          f.    Endorsing, directly distributing, and assisting in the distribution of
                publications that presented an unbalanced treatment of the long-term and
                dose-dependent risks of opioids versus NSAIDs;

          g.    Providing significant financial support to pro-opioid KOLs, who made
                deceptive statements concerning the use of opioids to treat chronic non-
                cancer pain;

          h.    Providing needed financial support to pro-opioid pain organizations –
                including over $5 million to the organization responsible for many of the
                most egregious misrepresentations – that made deceptive statements,
                including in patient education materials, concerning the use of opioids to
                treat chronic non-cancer pain;

          i.    Targeting the elderly by assisting in the distribution of guidelines that
                contained deceptive statements concerning the use of opioids to treat
                chronic non-cancer pain and misrepresented the risks of opioid addiction
                in this population;

          j.    Endorsing and assisting in the distribution of CMEs containing deceptive
                statements concerning the use of opioids to treat chronic non-cancer pain;

          k.    Developing and disseminating scientific studies that deceptively
                concluded opioids are safe and effective for the long-term treatment of
                chronic non-cancer pain and that opioids improve quality of life, while
                concealing contrary data;

          l.    Directly distributing and assisting in the dissemination of literature

                                        166
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 175 of 314. PageID #: 1215




                       written by pro- opioid KOLs that contained deceptive statements
                       concerning the use of opioids to treat chronic non-cancer pain, including
                       the concept of pseudoaddiction;

               m.      Creating, endorsing, and supporting the distribution of patient and
                       prescriber education materials that misrepresented the data regarding the
                       safety and efficacy of opioids for the long-term treatment of chronic non-
                       cancer pain, including known rates of abuse and addiction and the lack
                       of validation for long-term efficacy; and

               n.      Making deceptive statements concerning the use of opioids to treat
                       chronic non- cancer pain to prescribers through in-person detailing.

       C.      Janssen

       502.    Defendant Janssen made and/or disseminated deceptive statements, and

concealed material facts in such a way to make their statements deceptive, including, but not

limited to, the following:

               a.      Creating, sponsoring, and assisting in the distribution of patient education
                       materials that contained deceptive statements;

               b.      Directly disseminating deceptive statements through internet sites over
                       which Janssen exercised final editorial control and approval stating that
                       opioids are safe and effective for the long-term treatment of chronic non-
                       cancer pain and that opioids improve quality of life, while concealing
                       contrary data;

               c.      Disseminating deceptive statements concealing the true risk of addiction
                       and promoting the deceptive concept of pseudoaddiction through internet
                       sites over which Janssen exercised final editorial control and approval;

               d.      Promoting opioids for the treatment of conditions for which Janssen
                       knew, due to the scientific studies it conducted, that opioids were not
                       efficacious and concealing this information;

               e.      Sponsoring, directly distributing, and assisting in the dissemination of
                       patient education publications over which Janssen exercised final
                       editorial control and approval, which presented an unbalanced treatment
                       of the long-term and dose dependent risks of opioids versus NSAIDs;

               f.      Providing significant financial support to pro-opioid KOLs, who made

                                                167
Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 176 of 314. PageID #: 1216




                  deceptive statements concerning the use of opioids to treat chronic non-
                  cancer pain;

           g.     Providing necessary financial support to pro-opioid pain organizations
                  that made deceptive statements, including in patient education materials,
                  concerning the use of opioids to treat chronic non-cancer pain;

           h.     Targeting the elderly by assisting in the distribution of guidelines that
                  contained deceptive statements concerning the use of opioids to treat
                  chronic non-cancer pain and misrepresented the risks of opioid addiction
                  in this population;

           i.     Targeting the elderly by sponsoring, directly distributing, and assisting in
                  the dissemination of patient education publications targeting this
                  population that contained deceptive statements about the risks of
                  addiction and the adverse effects of opioids, and made false statements
                  that opioids are safe and effective for the long-term treatment of chronic
                  non-cancer pain and improve quality of life, while concealing contrary
                  data;

           j.     Endorsing and assisting in the distribution of CMEs containing deceptive
                  statements concerning the use of opioids to treat chronic non-cancer pain;

           k.     Directly distributing and assisting in the dissemination of literature written
                  by pro-opioid KOLs that contained deceptive statements concerning the use
                  of opioids to treat chronic non-cancer pain, including the concept of
                  pseudoaddiction;

           l.     Creating, endorsing, and supporting the distribution of patient and
                  prescriber education materials that misrepresented the data regarding the
                  safety and efficacy of opioids for the long-term treatment of chronic non-
                  cancer pain, including known rates of abuse and addiction and the lack of
                  validation for long-term efficacy;

           m.     Targeting veterans by sponsoring and disseminating patient education
                  marketing materials that contained deceptive statements concerning the
                  use of opioids to treat chronic non-cancer pain; and

           n.     Making deceptive statements concerning the use of opioids to treat chronic
                  non- cancer pain to prescribers through in-person detailing.

    D.     Cephalon

    503.   Defendant Cephalon made and/or disseminated untrue, false and deceptive

                                           168
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 177 of 314. PageID #: 1217




statements, and concealed material facts in such a way to make their statements deceptive,

including, but not limited to, the following:

               a.      Creating, sponsoring, and assisting in the distribution of patient education
                       materials that contained deceptive statements;

               b.      Sponsoring and assisting in the distribution of publications that promoted
                       the deceptive concept of pseudoaddiction, even for high-risk patients;

               c.      Providing significant financial support to pro-opioid KOL doctors who
                       made deceptive statements concerning the use of opioids to treat chronic
                       non-cancer pain and breakthrough chronic non-cancer pain;

               d.      Developing and disseminating scientific studies that deceptively concluded
                       opioids are safe and effective for the long-term treatment of chronic non-
                       cancer pain in conjunction with Cephalon’s potent rapid-onset opioids;

               e.      Providing needed financial support to pro-opioid pain organizations that
                       made deceptive statements, including in patient education materials,
                       concerning the use of opioids to treat chronic non-cancer pain;

               f.      Endorsing and assisting in the distribution of CMEs containing deceptive
                       statements concerning the use of opioids to treat chronic non-cancer pain;

               g.      Endorsing and assisting in the distribution of CMEs containing deceptive
                       statements concerning the use of Cephalon’s rapid-onset opioids;

               h.      Directing its marketing of Cephalon’s rapid-onset opioids to a wide range
                       of doctors, including general practitioners, neurologists, sports medicine
                       specialists, and workers’ compensation programs, serving chronic pain
                       patients;

               i.      Making deceptive statements concerning the use of Cephalon’s opioids to
                       treat chronic non-cancer pain to prescribers through in-person detailing and
                       speakers’ bureau events, when such uses are unapproved and unsafe; and

               j.      Making deceptive statements concerning the use of opioids to treat
                       chronic non- cancer pain to prescribers through in-person detailing and
                       speakers’ bureau events.

       E.      Actavis

       504.    Defendant Actavis made and/or disseminated deceptive statements, and
                                                169
            Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 178 of 314. PageID #: 1218




      concealed material facts in such a way to make their statements deceptive, including, but not

      limited to, the following:

                       a.    Making deceptive statements concerning the use of opioids to treat chronic
                             non- cancer pain to prescribers through in-person detailing;

                       b.    Creating and disseminating advertisements that contained deceptive
                             statements that opioids are safe and effective for the long-term treatment of
                             chronic non-cancer pain and that opioids improve quality of life;

                       c.    Creating and disseminating advertisements that concealed the risk of
                             addiction in the long-term treatment of chronic, non-cancer pain; and

                       d.    Developing and disseminating scientific studies that deceptively concluded
                             opioids are safe and effective for the long-term treatment of chronic non-
                             cancer pain and that opioids improve quality of life while concealing
                             contrary data.

IX.             MARKETING DEFENDANTS PRIOR BAD ACTS

                505.   Defendants have long known about the dangers of their opioid products, and the

      alarming quantities in which they were pouring into communities all across the country,

      because they have been sued, fined, and criminally convicted for failing to mitigate these

      problems.

                506.   For example, in 2007 Purdue settled criminal and civil charges against it for

      “misbranding” OxyContin. Purdue was forced to admit it illegally marketed and promoted

      OxyContin by claiming it was less addictive and less subject to abuse than other pain

      medications. Purdue agreed to pay nearly $635 million in fines, and three of its executives pled

      guilty to federal criminal charges for misleading regulators, doctors, and patients about

      OxyContin’s risk of addiction and its potential to be abused. At the time, this was one of the

      largest settlements with a drug company for marketing misconduct.297


      297
         Barry Meier, In Guilty Plea, OxyContin Maker to Pay $600 Million, N.Y. TIMES (May 10, 2007),
      http://www.nytimes.com/2007/05/10/business/11drug-web.html.


                                                      170
           Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 179 of 314. PageID #: 1219




               507.   In 2015, the Indiana Department of Public Health determined that an HIV

     outbreak in Southeastern Indiana was linked to injection of the prescription painkiller

     Opana,298the first documented HIV outbreak in the United States associated with injection of a

     prescription painkiller. After the outbreak, the FDA required “that Endo Pharmaceuticals

     remove [Opana ER] from the market.” The agency sought removal “based on its concern that

     the benefits of the drug may no longer outweigh its risks.”299

               508.   In 2017, The Department of Justice fined Mallinckrodt $35 million for failure to

     report suspicious orders of controlled substances, including opioids, and for violating

     recordkeeping requirements.

X.             THE DISTRIBUTOR DEFENDANTS’ UNLAWFUL DISTRIBUTION OF
               OPIOIDS

               509.   The Distributor Defendants owe a duty under federal law (21 U.S.C. § 823, 21

     CFR 1301.11, 21CFR 1301.74) to monitor, detect, investigate, refuse to fill, and report

     suspicious orders of prescription opioids as well as those orders which the Distributor

     Defendants knew or should have known were likely to be diverted.

               510.   The foreseeable harm from a breach of these duties was the medical, social, and

     financial consequences rippling through society, arising from the abuse of diverted opioids for

     nonmedical purposes.

               511.   Each Distributor Defendant repeatedly and purposefully breached its duties



     298
    Press Release, State of Ind. Health Dep’t, HIV Outbreak in Southeastern Indiana, (February 25, 2015),
 http://www.in.gov/activecalendar/EventList.aspx?fromdate=1/1/2015&todate=12/31/2015&display=Mont
 h&type=public&eventidn=210259&view=EventDetails&information id=211489.
     299
        Jen Christensen, FDA wants Opioid Painkiller Pulled off Market, CNN (June 8, 2017),
     https://www.cnn.com/2017/06/08/health/fda-opioid-opana-er-bn/index.html; Press Release, U.S. Food &
     Drug Admin., FDA Requests Removal of Opana ER for Risks Related to Abuse (June 8, 2017),
     https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.


                                                     171
        Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 180 of 314. PageID #: 1220




      under state and federal law. Such breaches are a direct and proximate causes of the widespread

      diversion of prescription opioids for nonmedical purposes, with the resultant medical and

      financial damages.

             512.    For over a decade, all the Defendants aggressively sought to bolster their

      revenue, increase profit, and grow their share of the prescription painkiller market by

      unlawfully and surreptitiously increasing the volume of opioids they sold. However,

      Defendants are not permitted to engage in a limitless expansion of their sales through the

      unlawful sales of regulated painkillers. Rather, as described below, Defendants are subject to

      various duties to report the quantity of Schedule II controlled substances in order to monitor

      such substances and prevent oversupply and diversion into the illicit market.

             513.    The unlawful diversion of prescription opioids is a direct and proximate cause of

      the opioid epidemic, prescription opioid abuse, addiction, morbidity and mortality, with social

      and financial costs borne by, among others, individuals, families and hospitals.

             514.    The Distributor Defendants’ intentionally continued their conduct, as alleged

      herein, with knowledge that such conduct was creating the opioid epidemic and causing the

      damages alleged herein.

XI.          DEFENDANTS THROUGHOUT THE SUPPLY CHAIN DELIBERATELY
             DISREGARDED THEIR DUTIES TO MAINTAIN EFFECTIVE CONTROLS
             AND TO IDENTIFY, REPORT, AND TAKE STEPS TO HALT SUSPICIOUS
             ORDERS

             515.    The Marketing Defendants created a vastly and dangerously larger market for

      opioids. All of the Defendants compounded this harm by facilitating the supply of far more

      opioids that could have been justified to serve that market. The failure of the Defendants to

      maintain effective controls, and to investigate, report, and take steps to halt orders that they knew

      or should have known were suspicious breached both their statutory and common law duties.


                                                      172
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 181 of 314. PageID #: 1221




            516.   Defendants are all required to register as either manufacturers or distributors

pursuant to 21 U.S.C. § 823 and 21 C.F.R. §§ 1301.11, 1301.74.

            517.   Marketing Defendants’ scheme was resoundingly successful. Chronic opioid

therapy—the prescribing of opioids long-term to treat chronic pain—has become a

commonplace, and often first-line, treatment. Manufacturing Defendants’ deceptive marketing

caused prescribing not only of their opioids, but also of opioids as a class, to skyrocket.

According to the CDC opioid prescriptions, as measured by number of prescriptions and

morphine milligram equivalent (“MME”) per person, tripled from 1999 to 2015. In 2015, on an

average day, more than 650,000 opioid prescriptions were dispensed in the U.S. While

previously a small minority of opioid sales, today between 80% and 90% of opioids (measured

by weight) used are for chronic pain. Approximately 20% of the population between the ages of

30 and 44, and nearly 30% of the population over 45, have used opioids. Opioids are the most

common treatment for chronic pain, and 20% of office visits now include the prescription of an

opioid.

            518.   In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.”300 Patients

receiving opioid prescriptions for chronic pain account for the majority of overdoses. For these

reasons, the CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are

critical “to reverse the epidemic of opioid drug overdose deaths and prevent opioid-related

morbidity.”301


300
   CDC, January 1, 2016 Morbidity and Mortality Weekly Report; Rudd, Rose A., et al., “Increases in
drug and opioid overdose deaths—United States, 2000–2014.” American Journal of Transplantation 16.4
(2016): 1323-1327.
301
      Id.


                                                   173
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 182 of 314. PageID #: 1222




       A.      All Defendants Have a Duty to Guard Against, and Report, Unlawful
               Diversion and to Report and Prevent Suspicious Orders

       519.    Multiple sources impose duties on Defendants with respect to the supply of

opioids, including the common law duty to exercise reasonable care. Defendants have specific

duties under federal law as well. Each Defendant was required to register with the DEA,

pursuant to the CSA. See 21 U.S.C. § 823(b), (e); 28 C.F.R. § 0.100. Each Defendant is a

“registrant” of Schedule II controlled substances with a duty to comply with all security

requirements imposed under that statutory scheme.

       520.    Each Defendant has an affirmative duty under federal law to act as a gatekeeper

guarding against the diversion of the highly addictive, dangerous opioid drugs. Federal law

requires that “requirements” of Schedule II drugs, including opioids, must maintain “effective

control against diversion of particular controlled substances into other than legitimate medical,

scientific, and industrial channels.” 21 U.S.C. §§ 823(b)(1).

       521.    Federal regulations impose a non-delegable duty upon requirements to “design

and operate a system to disclose to the registrant suspicious orders of controlled substances.

The registrant shall inform the Field Division Office of the Administration in his area of

suspicious orders when discovered by the registrant. Suspicious orders include orders of

unusual size, orders deviating substantially from a normal pattern, and orders of unusual

frequency.” 21 C.F.R. § 1301.74(b).

       522.    “Suspicious orders” include orders of an unusual size, orders of unusual

frequency or orders deviating substantially from a normal pattern. See 21 CFR 1301.74(b).

These criteria are disjunctive and are not all inclusive. For example, if an order deviates

substantially from a normal pattern, the size of the order does not matter and the order should

be reported as suspicious. Likewise, a registrant need not wait for a normal pattern to develop


                                                174
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 183 of 314. PageID #: 1223




over time before determining whether a particular order is suspicious. The size of an order

alone, regardless of whether it deviates from a normal pattern, is enough to trigger the

responsibility to report the order as suspicious. The determination of whether an order is

suspicious depends not only on the ordering patterns of the particular customer but also on the

patterns of the entirety of the customer base and the patterns throughout the relevant segment of

the industry.

          523.    In addition to reporting all suspicious orders, the Distributor Defendants must

also stop shipment on any order which is flagged as suspicious and only ship orders which were

flagged as potentially suspicious if, after conducting due diligence, the recipient can determine

that the order is not likely to be diverted into illegal channels. See Southwood Pharm., Inc., 72

Fed. Reg. 36,487, 36,501 (Drug Enf’t Admin. July 3, 2007); Masters Pharmaceutical, Inc. v.

Drug Enforcement Administration, No. 15-11355 (D.C. Cir. June 30, 2017). Regardless, all

flagged orders must be reported. Id.

          524.    These prescription drugs are regulated for the purpose of providing a “closed”

system intended to reduce the widespread diversion of these drugs out of legitimate channels

into the illicit market, while at the same time providing the legitimate drug industry with a

unified approach to narcotic and dangerous drug control.302

          525.    Different entities supervise the discrete links in the chain that separate a

consumer from a controlled substance. Statutes and regulations define each participant’s role




302
      See 1970 U.S.C.C.A.N. 4566, 4571-72.



                                                   175
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 184 of 314. PageID #: 1224




and responsibilities.303

          526.   The FTC has recognized the unique role of distributors. Since their inception,

Distributor Defendants have continued to integrate vertically by acquiring businesses that are

related to the distribution of pharmaceutical products and health care supplies. In addition to the

actual distribution of pharmaceuticals, as wholesalers, Distributor Defendants also offer their

pharmacy, or dispensing, customers a broad range of added services. For example, Distributor

Defendants offer their pharmacies sophisticated ordering systems and access to an inventory

management system and distribution facility that allows customers to reduce inventory carrying

costs. Distributor Defendants are also able to use the combined purchase volume of their

customers to negotiate the cost of goods with manufacturers and offer services that include

software assistance and other database management support. See Fed. Trade Comm’n v.

Cardinal Health, Inc., 12 F. Supp. 2d 34, 41 (D.D.C. 1998) (granting the FTC’s motion for

preliminary injunction and holding that the potential benefits to customers did not outweigh the

potential anti-competitive effect of a proposed merger between Cardinal, Inc. and Bergen

Brunswig Corp.). As a result of their acquisition of a diverse assortment of related businesses

within the pharmaceutical industry, as well as the assortment of additional services they offer,

Distributor Defendants have a unique insight into the ordering patterns and activities of their


303
   Brief for Healthcare Distribution Mgmt. Association and National Ass’n of Chain Drug Stores as
Amici Curiae in Support of Neither Party, Masters Pharm., Inc. v. U.S. Drug Enf’t Admin. (No. 15-1335)
(D.C. Cir. Apr. 4, 2016), 2016 WL 1321983, at *22 (hereinafter Brief for HDMA and NACDS). The
Healthcare Distribution Mgmt. Ass’n (HDMA or HMA)—now known as the Healthcare Distribution
Alliance (HDA) —is a national, not-for-profit trade association that represents the nation’s primary, full-
service healthcare distributors whose membership includes, among others: AmerisourceBergen Drug
Corporation, Cardinal Health, Inc., and McKesson Corporation. See generally HDA, About,
https://www.healthcaredistribution.org/about (last accessed April 12, 2018). The National Association of
Chain Drug Stores (NACDS) is a national, not-for-profit trade association that represents traditional drug
stores and supermarkets and mass merchants with pharmacies whose membership includes, among others:
Walgreen Company, CVS Health, Rite Aid Corporation and Walmart. See generally NACDS, Mission,
https://www.nacds.org/%20about/mission/ (last accessed April 12, 2018).


                                                   176
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 185 of 314. PageID #: 1225




dispensing customers.

           527.    As the DEA advised the Distributor Defendants in a letter to them dated

September 27, 2006, wholesale distributors are “one of the key components of the distribution

chain. If the closed system is to function properly … distributors must be vigilant in deciding

whether a prospective customer can be trusted to deliver controlled substances only for lawful

purposes. This responsibility is critical, as … the illegal distribution of controlled substances

has a substantial and detrimental effect on the health and general welfare of the American

people.”304

           528.    The Distributor Defendants have admitted that they are responsible for reporting

suspicious orders.305

           529.    The DEA’s September 27, 2006 letter also warned the Distributor Defendants

that it would use its authority to revoke and suspend registrations when appropriate. The letter

expressly states that a distributor, in addition to reporting suspicious orders, has a “statutory

responsibility to exercise due diligence to avoid filling suspicious orders that might be diverted

into other than legitimate medical, scientific, and industrial channels.”306 The letter also



304
   See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control, Drug
Enf’t Admin., U.S. Dep’t of Justice, to Cardinal Health (Sept. 27, 2006) (hereinafter Rannazzisi Letter)
(“This letter is being sent to every commercial entity in the United States registered with the Drug Enf’t
Admin. (DEA) to distribute controlled substances. The purpose of this letter is to reiterate the
responsibilities of controlled substance distributors in view of the prescription drug abuse problem our
nation currently faces.”), filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb.
10, 2012), ECF No. 14-51.
305
   See Brief for HDMA and NACDS, supra n. 303, 2016 WL 1321983, at *4 (“[R]egulations . . . in place
for more than 40 years require distributors to report suspicious orders of controlled substances to DEA
based on information readily available to them (e.g., a pharmacy’s placement of unusually frequent or
large orders).”).
306
      Rannazzisi Letter, supra note 304, at 2.



                                                   177
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 186 of 314. PageID #: 1226




instructs that “distributors must be vigilant in deciding whether a prospective customer can be

trusted to deliver controlled substances only for lawful purposes.”307 The DEA warns that

“even just one distributor that uses its DEA registration to facilitate diversion can cause

enormous harm.”

            530.       The DEA sent a second letter to each of the Distributor Defendants on

December 27, 2007.308 This letter reminds the Distributor Defendants of their statutory and

regulatory duties to “maintain effective controls against diversion” and “design and operate a

system to disclose to the registrant suspicious orders of controlled substances.”309 The letter

further explains:

                  The regulation also requires that the registrant inform the local DEA Division
                  Office of suspicious orders when discovered by the registrant. Filing a
                  monthly report of completed transactions (e.g., “excessive purchase report” or
                  “high unity purchases”) does not meet the regulatory requirement to report
                  suspicious orders.

                  The regulation specifically states that suspicious orders include orders of
                  unusual size, orders deviating substantially from a normal pattern, and orders
                  of an unusual frequency. These criteria are disjunctive and are not all inclusive.

                  Lastly, registrants that routinely report suspicious orders, yet fill these orders
                  without first determining that order is not being diverted into other than
                  legitimate medical, scientific, and industrial channels, may be failing to
                  maintain effective controls against diversion. Failure to maintain effective
                  controls against diversion is inconsistent with the public interest as that term
                  is used in 21 USC 823 and 824, and may result in the revocation of the
                  registrant’s DEA Certificate of Registration.310

307
      Id. at 1.
308
      Id. at 2.
309
  See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control, Drug.
Enf’t Admin., U.S. Dep’t of Justice, to Cardinal Health (Dec. 27, 2007), filed in Cardinal Health, Inc. v.
Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-8.
310
      Id.



                                                        178
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 187 of 314. PageID #: 1227




            531.   Finally, the DEA letter references the Revocation of Registration issued in

Southwood Pharmaceuticals, Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007), which discusses the

obligation to report suspicious orders and “some criteria to use when determining whether an

order is suspicious.”311

            532.   The Distributor Defendants admit that they “have not only statutory and

regulatory responsibilities to detect and prevent diversion of controlled prescription drugs, but

undertake such efforts as responsible members of society.”312

            533.   Recently, Mallinckrodt, a prescription opioid manufacturer, admitted in a

settlement with DEA that “[a]s a registrant under the CSA, Mallinckrodt had a responsibility to

maintain effective controls against diversion, including a requirement that it review and

monitor these sales and report suspicious orders to DEA.” Mallinckrodt further stated that it

“recognizes the importance of the prevention of diversion of the controlled substances they

manufacture” and agreed that it would “design and operate a system that meets the

requirements of 21 CFR 1301.74(b) . . . [such that it would] utilize all available transaction

information to identify suspicious orders of any Mallinckrodt product.” Mallinckrodt

specifically agreed “to notify DEA of any diversion and/or suspicious circumstances involving

any Mallinckrodt controlled substances that Mallinckrodt discovers.”

            534.   The Distributor Defendants knew they were required to monitor, detect, and halt

suspicious orders. Industry compliance guidelines established by the Healthcare Distribution



311
      Id.
312
   See Amicus Curiae Brief of Healthcare Distribution Mgmt. Ass’n in Support of App. Cardinal Health,
Inc., Cardinal Health, Inc. v. U.S. Dep’t of Justice, No. 12- 5061 (D.C. Cir. May 9, 2012), 2012 WL
1637016, at *10 (hereinafter Brief of HDMA in Support of Cardinal).


                                                   179
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 188 of 314. PageID #: 1228




Management Association, the trade association of pharmaceutical distributors, explain that

distributors are “[a]t the center of a sophisticated supply chain” and therefore “are uniquely

situated to perform due diligence in order to help support the security of the controlled

substances they deliver to their customers.” The guidelines set forth recommended steps in the

“due diligence” process, and note in particular: If an order meets or exceeds a distributor’s

threshold, as defined in the distributor’s monitoring system, or is otherwise characterized by the

distributor as an order of interest, the distributor should not ship to the customer, in fulfillment

of that order, any units of the specific drug code product as to which the order met or exceeded

a threshold or as to which the order was otherwise characterized as an order of interest.313

          535.   The DEA also repeatedly reminded the Defendants of their obligations to report

and decline to fill suspicious orders. Responding to the proliferation of pharmacies operating on

the internet that arranged illicit sales of enormous volumes of opioids to drug dealers and

customers, the DEA began a major push to remind distributors of their obligations to prevent

these kinds of abuses and educate them on how to meet these obligations. Since 2007, the DEA

has hosted at least five conferences that provided registrants with updated information about

diversion trends and regulatory changes. Each of the Distributor Defendants attended at least

one of these conferences. The DEA has also briefed wholesalers regarding legal, regulatory,

and due diligence responsibilities since 2006. During these briefings, the DEA pointed out the

red flags wholesale distributors should look for to identify potential diversion.

          536.   Each of the Distributor Defendants sold prescription opioids, including

hydrocodone and/or oxycodone, to retailers from which the Distributor Defendants knew


313
   Healthcare Distribution Mgmt. Ass’n (HDMA) Industry Compliance Guidelines: Reporting Suspicious
Orders and Preventing Diversion of Controlled Substances, filed in Cardinal Health, Inc. v. Holder, No.
12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No. 1362415 (App’x B).


                                                 180
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 189 of 314. PageID #: 1229




prescription opioids were likely to be diverted.

       537.    Each Distributor Defendant owes a duty to monitor and detect suspicious orders

of prescription opioids.

       538.    Each Distributor Defendant owes a duty under federal law to investigate and

refuse suspicious orders of prescription opioids.

       539.    Each Distributor Defendant owes a duty under federal law to report suspicious

orders of prescription opioids.

       540.    Each Distributor Defendant owes a duty under federal law to prevent the

diversion of prescription opioids into illicit markets throughout the United States.

       541.    The foreseeable harm resulting from a breach of these duties is the diversion of

prescription opioids for nonmedical purposes and subsequent plague of opioid addiction, with

costs and damages necessarily inflicted on and incurred by others.

       542.    The foreseeable harm resulting from the diversion of prescription opioids for

nonmedical purposes is abuse, addiction, morbidity and mortality, along with the associated

costs associated with the treatment of these conditions and related health consequences caused

by opioid abuse.

       543.    Finding it impossible to legally achieve their ever increasing sales ambitions

Defendants engaged in the common purpose of increasing the supply of opioids and

fraudulently increasing the quotas that governed the manufacture and distribution of their

prescription opioids.

       544.    Wholesale distributors such as the Distributor Defendants had close financial

relationships with both Marketing Defendants and customers, for whom they provide a broad

range of value added services that render them uniquely positioned to obtain information and



                                                   181
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 190 of 314. PageID #: 1230




control against diversion. These services often otherwise would not be provided by

manufacturers to their dispensing customers and would be difficult and costly for the dispenser

to reproduce. For example, “[w]holesalers have sophisticated ordering systems that allow

customers to electronically order and confirm their purchases, as well as to confirm the

availability and prices of wholesalers’ stock.” Fed. Trade Comm’n v. Cardinal Health, Inc., 12

Supp. 2d 34, 41 (D.D.C. 1998). Through their generic source programs, wholesalers are also able

“to combine the purchase volumes of customers and negotiate the cost of goods with

manufacturers.” Wholesalers typically also offer marketing programs, patient services, and other

software to assist their dispensing customers.

       545.    Distributor Defendants had financial incentives from the Marketing Defendants to

distribute higher volumes, and thus to refrain from reporting or declining to fill suspicious

orders. Wholesale drug distributors acquire pharmaceuticals, including opioids, from

manufacturers at an established wholesale acquisition cost. Discounts and rebates from this cost

may be offered by manufacturers based on market share and volume. As a result, higher volumes

may decrease the cost per pill to distributors. Decreased cost per pill in turn, allows wholesale

distributors to offer more competitive prices, or alternatively, pocket the difference as additional

profit. Either way, the increased sales volumes result in increased profits.

       546.    The Marketing Defendants engaged in the practice of paying rebates and/or

chargebacks to the Distributor Defendants for sales of prescription opioids as a way to help them

boost sales and better target their marketing efforts. The Washington Post has described the

practice as industry-wide, and the Healthcare Distribution Alliance (“HDA”) includes a

“Contracts and Chargebacks Working Group,” suggesting a standard practice. Further, in a

recent settlement with the DEA, Mallinckrodt acknowledged that “[a]s part of their business



                                                 182
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 191 of 314. PageID #: 1231




model Mallinckrodt collects transaction information, referred to as chargeback data, from their

direct customers (distributors).” The transaction information contains data relating to the direct

customer sales of controlled substances to ‘downstream’ registrants,” meaning pharmacies or

other dispensaries, such as hospitals. Marketing Defendants buy data from pharmacies as well.

This exchange of information, upon information, and belief, would have opened channels

providing for the exchange of information revealing suspicious orders as well.

          547.   A dramatic example of the use of IMS information came out in the Congressional

testimony:

            Mr. Greenwood: Well, why do you want that [IMS] information then?

            Mr. Friedman: Well, we use that information to understand what is happening in
            terms of the development of use of our product in any area.

            Mr. Greenwood. And so the use of it--and I assume that part of it--a large part
            of it you want is to see how successful your marketing techniques are so that you
            can expend money in a particular region or among a particular group of
            physicians-- you look to see if your marketing practices are increased in sales.
            And, if not, you go back to the drawing board with your marketers and say, how
            come we spent “X”' number of dollars, according to these physicians, and sales
            haven't responded. You do that kind of thing. Right?

            Mr. Friedman: Sure.314

          548.   The contractual relationships among the Defendants also include vault security

programs. Defendants are required to maintain certain security protocols and storage facilities for

the manufacture and distribution of their opiates. The manufacturers negotiated agreements

whereby the Marketing Defendants installed security vaults for the Distributor Defendants in



314
   Oxycontin: Its Use and Abuse: Hearing Before the Subcommittee on Oversight and Investigations of
the Committee on Energy and Commerce House of Representatives, 107th Cong. 54 (2001) (statements of
James C. Greenwood, Member, Committee on Energy and Commerce and Michael Friedman, Executive
Vice President and COO of Purdue Pharma, L.P.), available at https://www.gpo.gov/fdsys/pkg/CHRG-
107hhrg75754/html/CHRG-107hhrg75754.htm.


                                                 183
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 192 of 314. PageID #: 1232




exchange for agreements to maintain minimum sales performance thresholds. These agreements

were used by the Defendants as a tool to violate their reporting and diversion duties in order to

reach the required sales requirements. In addition, Defendants worked together to achieve their

common purpose through trade or other organizations, such as the Pain Care Forum (“PCF”) and

the HDA.

                   1.      PCF

            549.    PCF has been described as a coalition of drug makers, trade groups and dozens

of non-profit organizations supported by industry funding, including the Front Groups

described in this Complaint. The PCF recently became a national news story when it was

discovered that lobbyists for members of the PCF quietly shaped federal and state policies

regarding the use of prescription opioids for more than a decade.

            550.    The Center for Public Integrity and The Associated Press obtained “internal

documents shed[ding] new light on how drug makers and their allies shaped the national

response to the ongoing wave of prescription opioid abuse.”315 Specifically, PCF members

spent over $740 million lobbying in the nation’s capital and in all 50 statehouses on an array of

issues, including opioid-related measures.316

            551.   The Defendants who stood to profit from expanded prescription opioid use are




 315
    Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for
 Public Integrity (September 19, 2017, 12:01 a.m.),
 https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-chamber-shaped-policy- amid-
 drug-epidemic (emphasis added).
316
      Id.



                                                   184
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 193 of 314. PageID #: 1233




members of and/or participants in the PCF.317 In 2012, membership and participating

organizations included Endo, Purdue, Actavis and Cephalon. Each of the Marketing Defendants

worked together through the PCF. But, the Marketing Defendants were not alone. The

Distributor Defendants actively participated, and continue to participate in the PCF, at a

organizations included Endo, Purdue, Actavis and Cephalon.318Each of the Marketing

Defendants worked together through the PCF. But, the Marketing Defendants were not alone.

The Distributor Defendants actively participated, and continue to participate in the PCF, at a

minimum, through their trade organization, the HDA.319 The Distributor Defendants participated

directly in the PCF as well.

                  2.      HDA

          552.    Additionally, the HDA led to the formation of interpersonal relationships and an

organization among the Defendants. Although the entire HDA membership directory is private,

the HDA website confirms that each of the Distributor Defendants and the Marketing

Defendants, including Actavis, Endo, Purdue, Mallinckrodt and Cephalon, were members of the

HDA.320 Additionally, the HDA and each of the Distributor Defendants, eagerly sought the



317
   PAIN CARE FORUM 2012 Meetings Schedule, (last updated December 2011),
https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-Schedule-
amp.pdf
318
      Id. Mallinckrodt became an active member of the PCF sometime after 2012.
319
   Id. The Executive Committee of the HDA (formerly the HDMA) currently includes the Chief
Executive Officer, Pharmaceutical Segment for Cardinal Health, Inc., the Group President,
Pharmaceutical Distribution and Strategic Global Source for AmerisourceBergen Corporation, and the
President, U.S. Pharmaceutical for McKesson Corporation. Executive Committee, Healthcare
Distribution Alliance (last accessed on September 14, 2017),
https://www.healthcaredistribution.org/about/executive-committee%20.
320
   Manufacturer Membership, Healthcare Distribution Alliance,
https://www.healthcaredistribution.org/about/membership/manufacturer (last accessed on September 14,


                                                   185
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 194 of 314. PageID #: 1234




active membership and participation of the Marketing Defendants by advocating for the many

benefits of members, including “strengthening . . . alliances.”321

            553.   Beyond strengthening alliances, the benefits of HDA membership included the

ability to, among other things, “network one on one with manufacturer executives at HDA’s

members-only Business and Leadership Conference,” “networking with HDA wholesale

distributor members,” “opportunities to host and sponsor HDA Board of Directors events,”

“participate on HDA committees, task forces and working groups with peers and trading

partners,” and “make connections.”322 The HDA and the Supply Chain Defendants used

membership in the HDA as an opportunity to create interpersonal and ongoing organizational

relationships and “alliances” between the Manufacturers and Supply Chain Defendants.

            554.   The application for manufacturer membership in the HDA further indicates the

level of connection among the Defendants and the level of insight that they had into each other’s

businesses.323 For example, the manufacturer membership application must be signed by a

“senior company executive,” and it requests that the manufacturer applicant identify a key

contact and any additional contacts from within its company.

            555.   The HDA application also requests that the manufacturer identify its current

distribution information, including the facility name and contact information. Manufacturer

members were also asked to identify their “most recent year end net sales” through wholesale



2017).
321
   Manufacturer Membership Benefits, Healthcare Distribution Alliance, (accessed on September 14,
2017), https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-
benefits.ashx?la=en
322
      Id.
323
      Id.


                                                  186
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 195 of 314. PageID #: 1235




distributors, including the Distributor Defendants AmerisourceBergen, Cardinal, and McKesson

and their subsidiaries.

            556.   The closed meetings of the HDA’s councils, committees, task forces and working

groups provided the Marketing and Distributor Defendants with the opportunity to work closely

together, confidentially, to develop and further the common purpose and interests of the

enterprise.

            557.   The HDA also offers a multitude of conferences, including annual business and

leadership conferences. The HDA and the Distributor Defendants advertise these conferences to

the Marketing Defendants as an opportunity to “bring together high-level executives, thought

leaders and influential managers . . . to hold strategic business discussions on the most pressing

industry issues.”324 The conferences also gave the Marketing and Distributor Defendants

“unmatched opportunities to network with [their] peers and trading partners at all levels of the

healthcare distribution industry.”325 The HDA and its conferences were significant opportunities

for the Marketing and Distributor Defendants to interact at a high-level of leadership. The

Marketing Defendants embraced this opportunity by attending and sponsoring these events.326

            558.   After becoming members of the HDA, Defendants were eligible to participate

on councils, committees, task forces and working groups, including:

                   a.     Industry Relations Council: “This council, composed of distributor and

324
   Business and Leadership Conference – Information for Manufacturers, Healthcare
Distribution Alliance, https://www.healthcaredistribution.org/events/2015-business-and-
leadership-conference/blc-for-manufacturers (last accessed on September 14, 2017, and no
longer available).
325
      Id.
326
   2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance,
https://www.healthcaredistribution.org/events/2015-distribution-management-conference (last
accessed on September 14, 2017).


                                                  187
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 196 of 314. PageID #: 1236




                        manufacturer members, provides leadership on pharmaceutical
                        distribution and supply chain issues.”

                 b.     Business Technology Committee: “This committee provides guidance
                        to HDA and its members through the development of collaborative e-
                        commerce business solutions. The committee’s major areas of focus
                        within pharmaceutical distribution include information systems,
                        operational integration and the impact of e-commerce.” Participation in
                        this committee includes distributor and manufacturer members.

                 c.     Logistics Operation Committee: “This committee initiates projects
                        designed to help members enhance the productivity, efficiency and
                        customer satisfaction within the healthcare supply chain. Its major areas
                        of focus include process automation, information systems, operational
                        integration, resource management and quality improvement.”
                        Participation in this committee includes distributor and manufacturer
                        members.

                 d.     Manufacturer Government Affairs Advisory Committee: “This committee
                        provides a forum for briefing HDA’s manufacturer members on federal
                        and state legislative and regulatory activity affecting the pharmaceutical
                        distribution channel. Topics discussed include such issues as prescription
                        drug traceability, distributor licensing, FDA and DEA regulation of
                        distribution, importation and Medicaid/Medicare reimbursement.”
                        Participation in this committee includes manufacturer members.

                 e.     Contracts and Chargebacks Working Group: “This working group
                        explores how the contract administration process can be streamlined
                        through process improvements or technical efficiencies. It also creates
                        and exchanges industry knowledge of interest to contract and chargeback
                        professionals.” Participation in this group includes manufacturer and
                        distributor members.

          559.   The Distributor Defendants and Marketing Defendants also participated, through

the HDA, in Webinars and other meetings designed to exchange detailed information regarding

their prescription opioid sales, including purchase orders, acknowledgements, ship notices, and

invoices.327 For example, on April 27, 2011, the HDA offered a Webinar to “accurately and


327
   Webinars, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.org/resources/webinar-leveraging-edi.


                                                 188
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 197 of 314. PageID #: 1237




effectively exchange business transactions between distributors and manufacturers…” The

Marketing Defendants used this information to gather high-level data regarding overall

distribution and to direct the Distributor Defendants on how to most effectively sell prescription

opioids.

       560.    Taken together, the interaction and length of the relationships between and among

the Marketing and Distributor Defendants reflect a deep level of interaction and cooperation

between two groups in a tightly knit industry. The Marketing and Distributor Defendants were

not two separate groups operating in isolation or two groups forced to work together in a closed

system. Defendants operated together as a united entity, working together on multiple fronts, to

engage in the unlawful sale of prescription opioids.

       561.    The HDA and the Pain Care Forum are but two examples of the overlapping

relationships, and concerted joint efforts to accomplish common goals and demonstrates that the

leaders of each of the Defendants were in communication and cooperation.

       562.    Publications and guidelines issued by the HDA nevertheless confirm that the

Defendants utilized their membership in the HDA to form agreements. Specifically, in the Fall of

2008, the HDA published the Industry Compliance Guidelines: Reporting Suspicious Orders and

Preventing Diversion of Controlled Substances (the “Industry Compliance Guidelines”)

regarding diversion. As the HDA explained in an amicus brief, the Industry Compliance

Guidelines were the result of “[a] committee of HDMA members contribut[ing] to the

development of this publication” beginning in late 2007.

       563.    This statement by the HDA and the Industry Compliance Guidelines support the

allegation that Defendants utilized the HDA to form agreements about their approach to their

duties under the CSA. As John M. Gray, President/CEO of the HDA stated to the Energy and



                                               189
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 198 of 314. PageID #: 1238




Commerce Subcommittee on Health in April 2014, it is “difficult to find the right balance

between proactive anti-diversion efforts while not inadvertently limiting access to appropriately

prescribed and dispensed medications.” Here, it is apparent that all of the Defendants found the

same balance – an overwhelming pattern and practice of failing to identify, report or halt

suspicious orders, and failure to prevent diversion.

       564.    The Defendants’ scheme had a decision-making structure driven by the Marketing

Defendants and corroborated by the Distributor Defendants. The Marketing Defendants worked

together to control the state and federal government’s response to the manufacture and

distribution of prescription opioids by increasing production quotas through a systematic refusal

to maintain effective controls against diversion, and identify suspicious orders and report them to

the DEA.

       565.    The Defendants worked together to control the flow of information and influence

state and federal governments to pass legislation that supported the use of opioids and limited the

authority of law enforcement to rein in illicit or inappropriate prescribing and distribution. The

Marketing and Distributor Defendants did this through their participation in the PCF and HDA.

       566.    The Defendants also worked together to ensure that the Aggregate Production

Quotas, Individual Quotas and Procurement Quotas allowed by the DEA remained artificially

high. In so doing, they ensured that suspicious orders were not reported to the DEA, and,

further, in so doing, they ensured that the DEA had no basis for either refusing to increase

production quotas or decreasing production quotas due to diversion.

       567.    The Defendants also had reciprocal obligations under the CSA to report

suspicious orders of other parties if they became aware of them. Defendants were thus

collectively responsible for each other’s compliance with their reporting obligations.



                                                190
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 199 of 314. PageID #: 1239




       568.    Defendants thus knew that their own conduct could be reported by other

distributors or manufacturers and that their failure to report suspicious orders they filled could

be brought to the DEA’s attention. As a result, Defendants had an incentive to communicate

with each other about the reporting of suspicious orders to ensure consistency in their dealings

with DEA.

       569.    The desired consistency was achieved. As described below, none of the

Defendants reported suspicious orders and the flow of opioids continued unimpeded.

       B.      Defendants Were Aware of and Have Acknowledged Their Obligations to
               Prevent Diversion and to Report and Take Steps to Halt Suspicious Orders

       570.    The reason for the reporting rules is to create a “closed” system intended to

control the supply and reduce the diversion of these drugs out of legitimate channels into the

illicit market, while at the same time providing the legitimate drug industry with a unified

approach to narcotic and dangerous drug control. Both because distributors handle such large

volumes of controlled substances, and because they are uniquely positioned, based on their

knowledge of their customers and orders, as the first line of defense in the movement of legal

pharmaceutical controlled substances from legitimate channels into the illicit market,

distributors’ obligation to maintain effective controls to prevent diversion of controlled

substances is critical. Should a distributor deviate from these checks and balances, the closed

system of distribution, designed to prevent diversion, collapses.

       571.    Defendants were well aware they had an important role to play in this system, and

also knew or should have known that their failure to comply with their obligations would have

serious consequences.

       C.      Defendants Kept Careful Track of Prescribing Data and Knew About



                                                191
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 200 of 314. PageID #: 1240




               Suspicious Orders and Prescribers

       572.    The data that reveals and/or confirms the identity of each wrongful opioid

distributor is hidden from public view in the DEA’s confidential Automation of Reports and

Consolidated Orders System (ARCOS) database. The data necessary to identify with specificity

the transactions that were suspicious is in possession of the Distributor and Marketing

Defendants but has not been disclosed to the public.

       573.    Publicly available information confirms that Distributor and Marketing

Defendants funneled far more opioids into communities across the United States than could have

been expected to serve legitimate medical use, and ignored other red flags of suspicious orders.

This information, along with the information known only to Distributor and Marketing

Defendants, would have alerted them to potentially suspicious orders of opioids.

       574.    This information includes the following facts:

               a.     distributors and manufacturers have access to detailed transaction-level data
                      on the sale and distribution of opioids, which can be broken down by zip
                      code, prescriber, and pharmacy and includes the volume of opioids, dose,
                      and the distribution of other controlled and non-controlled substances;

               b.     manufacturers make use of that data to target their marketing and, for that
                      purpose, regularly monitor the activity of doctors and pharmacies;

               c.     manufacturers and distributors regularly visit pharmacies and doctors to
                      promote and provide their products and services, which allows them to
                      observe red flags of diversion;

               d.     Distributor Defendants together account for approximately 90% of all
                      revenues from prescription drug distribution in the United States, and each
                      plays such a large part in the distribution of opioids that its own volume
                      provides a ready vehicle for measuring the overall flow of opioids into a
                      pharmacy or geographic area; and

               e.     Marketing Defendants purchased chargeback data (in return for discounts
                      to Distributor Defendants) that allowed them to monitor the combined flow
                      of opioids into a pharmacy or geographic area.



                                               192
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 201 of 314. PageID #: 1241




          575.   The conclusion that Defendants were on notice of the problems of abuse and

diversion follows inescapably from the fact that they flooded communities with opioids in

quantities that they knew or should have known exceeded any legitimate market for opioids-even

the wider market for chronic pain.

          576.   At all relevant times, the Defendants were in possession of national, regional,

state, and local prescriber- and patient-level data that allowed them to track prescribing patterns

over time. They obtained this information from data companies, including but not limited to:

IMS Health, QuintilesIMS, Iqvia, Pharmaceutical Data Services, Source Healthcare Analytics,

NDS Health Information Services, Verispan, Quintiles, SDI Health, ArcLight, Scriptline,

Wolters Kluwer, and/or PRA Health Science, and all of their predecessors or successors in

interest (the “Data Vendors”).

          577.   The Distributor Defendants developed “know your customer” questionnaires and

files. This information, compiled pursuant to comments from the DEA in 2006 and 2007 was

intended to help the Defendants identify suspicious orders or customers who were likely to divert

prescription opioids.328 The “know your customer” questionnaires informed the Defendants of

the number of pills that the pharmacies sold, how many non-controlled substances were sold

compared to controlled substances, whether the pharmacy buys from other distributors, the types

of medical providers in the area, including pain clinics, general practitioners, hospice facilities,

cancer treatment facilities, among others, and these questionnaires put the recipients on notice of

suspicious orders.


328
    Suggested Questions a Distributor should ask prior to shipping controlled substances, DEA,
https://www.deadiversion.usdoj.gov/mtgs/pharm industry/14th pharm/levinl ques.pdf; Richard Widup,
Jr., Kathleen H. Dooley, Esq. Pharmaceutical Product Diversion: Beyond the PDMA, Purdue Pharma and
McGuireWoods LLC, https://www.mcguirewoods.com/news-
resources/publications/lifesciences/product diversion beyond pdma.pdf.


                                                 193
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 202 of 314. PageID #: 1242




          578.    Defendants purchased nationwide, regional, state, and local prescriber- and

patient-level data from the Data Vendors that allowed them to track prescribing trends, identify

suspicious orders, identify patients who were doctor shopping, identify pill mills, etc. The Data

Vendors’ information purchased by the Defendants allowed them to view, analyze, compute, and

track their competitors’ sales, and to compare and analyze market share information.329

          579.    IMS, for example, provided Defendants with reports detailing prescriber behavior

and the number of prescriptions written between competing products.330

          580.    Similarly, Wolters Kluwer, an entity that eventually owned data mining

companies that were created by McKesson (Source) and Cardinal (ArcLight), provided the

Defendants with charts analyzing the weekly prescribing patterns of multiple physicians,

organized by territory, regarding competing drugs, and analyzed the market share of those

drugs.331

          581.    This information allowed the Defendants to track and identify instances of

overprescribing. In fact, one of the Data Vendors’ experts testified that the Data Vendors’

information could be used to track, identify, report and halt suspicious orders of controlled

substances.332 Defendants were, therefore, collectively aware of the suspicious orders that flowed


 329
    A Verispan representative testified that the Supply Chain Defendants use the prescribing
 information to “drive market share.” Sorrell v. IMS Health Inc., 2011 WL 661712, *9-10 (Feb. 22,
 2011).
 330
    Paul Kallukaran & Jerry Kagan, Data Mining at IMS HEALTH: How we Turned a Mountain of
 Data into a Few Information-rich Molehills,
 http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.198.349&rep=rep1&type=pdf, Figure 2 at
 p. 3 (last accessed April 28, 2018).
 331
       Sorrell v. IMS Health Inc., 2011 WL 705207, at *467-471 (Feb. 22, 2011).
332
   In Sorrell, expert Eugene “Mick” Kolassa testified, on behalf of the Data Vender, that “a firm that
sells narcotic analgesics was able to use prescriber-identifiable information to identify physicians that
seemed to be prescribing an inordinately high number of prescriptions for their product.” Id; see also


                                                    194
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 203 of 314. PageID #: 1243




from their facilities.

            582.   Defendants refused to identify, investigate and report suspicious orders to the

DEA when they became aware of the same despite their actual knowledge of drug diversion

rings. As described in detail below, Defendants refused to identify suspicious orders and diverted

drugs despite the DEA issuing final decisions against the Distributor Defendants in 178

registrant actions between 2008 and 2012333 and 117 recommended decisions in registrant

actions from The Office of Administrative Law Judges. These numbers include 76 actions

involving orders to show cause and 41 actions involving immediate suspension orders, all for

failure to report suspicious orders.334

            583.   Sales representatives were also aware that the prescription opioids they were

promoting were being diverted, often with lethal consequences. As a sales representative wrote

on a public forum:

                    Actions have consequences - so some patient gets Rx’d the 80mg
                    OxyContin when they probably could have done okay on the
                    20mg (but their doctor got “sold” on the 80mg) and their teen
                    son/daughter/child’s teen friend finds the pill bottle and takes out
                    a few 80’s... next they’re at a pill party with other teens and some
                    kid picks out a green pill from the bowl... they go to sleep and
                    don’t wake up (because they don’t understand respiratory
                    depression) Stupid decision for a teen to make...yes... but do they
                    really deserve to die?

            584.   Moreover, Defendants’ sales incentives rewarded sales representatives who

happened to have pill mills within their territories, enticing those representatives to look the



Joint Appendix in Sorrell v. IMS Health, 2011 WL 687134, at *204 (Feb. 22, 2011).
333
   Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug
Enforcement Administration’s Adjudication of Registrant Actions 6 (2014),
https://oig.justice.gov/reports/2014/e1403.pdf.
334
      Id.


                                                   195
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 204 of 314. PageID #: 1244




other way even when their in-person visits to such clinics should have raised numerous red flags.

In one example, a pain clinic in South Carolina was diverting massive quantities of OxyContin.

People traveled to the clinic from towns as far as 100 miles away to get prescriptions, the DEA’s

diversion unit raided the clinic, and prosecutors eventually filed criminal charges against the

doctors. But Purdue’s sales representative for that territory, Eric Wilson, continued to promote

OxyContin sales at the clinic. He reportedly told another local physician that this clinic

accounted for 40% of the OxyContin sales in his territory. At that time, Wilson was Purdue’s

top-ranked sales representative.335 In response to news stories about this clinic, Purdue issued a

statement, declaring that “if a doctor is intent on prescribing our medication inappropriately,

such activity would continue regardless of whether we contacted the doctor or not.”336

            585.   In another example, a Purdue sales manager informed her supervisors in 2009

about a suspected pill mill in Los Angeles, reporting over email that when she visited the clinic

with her sales representative, “it was packed with a line out the door, with people who looked

like gang members,” and that she felt “very certain that this an organized drug ring[.]”337 She

wrote, “This is clearly diversion. Shouldn’t the DEA be contacted about this?” But her

supervisor at Purdue responded that while they were “considering all angles,” it was “really up to

[the wholesaler] to make the report.”338 This pill mill was the source of 1.1 million pills

trafficked to Everett, Washington, a city of around 100,000 people. Purdue waited until after the



335
      Pain Killer, supra n. 34 at 298-300.
336
      Id.
337
   Harriet Ryan et al., More than 1 million OxyContin pills ended up in the hands of criminals and
addicts. What the drug maker knew, LOS ANGELES TIMES (July 10, 2016),
http://www.latimes.com/projects/la-me-oxycontin-part2/.
338
      Id.


                                                  196
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 205 of 314. PageID #: 1245




clinic was shut down in 2010 to inform the authorities.

          586.   A Kadian prescriber deceptively represents that Kadian is more difficult to abuse

and less addictive than other opioids. Kadian’s prescriber guide is full of disclaimers that Actavis

has not done any studies on the topic and that the guide is “only intended to assist you in forming

your own conclusion.” However, the guide includes the following statements: 1) “unique

pharmaceutical formulation of KADIAN may offer some protection from extraction of morphine

sulfate for intravenous use by illicit users,” and 2) “KADIAN may be less likely to be abused by

health care providers and illicit users” because of “Slow onset of action,” “Lower peak plasma

morphine levels than equivalent doses of other formulations of morphine,” “Long duration of

action,” and “Minimal fluctuations in peak to trough plasma levels of morphine at steady state.”

(p. 1-2). The guide is copyrighted by Actavis in 2007, before Actavis officially purchased

Kadian from Alpharma.339

          587.   Defendants’ obligation to report suspicious prescribing ran head on into their

marketing strategy. Defendants did identify doctors who were their most prolific prescribers, but

not to report them, but to market to them. It would make little sense to focus on marketing to

doctors who may be engaged in improper prescribing only to report them to law enforcement,

nor to report those doctors who drove Defendants’ sales.

          588.   Defendants purchased data from IMS (now IQVIA) or other proprietary sources

to identify doctors to target for marketing and to monitor their own and competitors’ sales.

Marketing visits were focused on increasing, sustaining, or converting the prescriptions of the

biggest prescribers, particularly through aggressive, high frequency detailing visits.

          589.   For example, at a national sales meeting presentation in 2011, Actavis pressed its


339
      ACTAVIS0947868 (09/17/2007).


                                                 197
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 206 of 314. PageID #: 1246




sales representatives to focus on its high prescribers: “To meet and exceed our quota, we must

continue to get Kadian scripts from our loyalists. MCOs will continue to manage the pain

products more closely. We MUST have new patient starts or we will fall back into ‘the big leak’.

We need to fill the bucket faster than it leaks.” “The selling message should reflect the

opportunity and prescribing preferences of each account. High Kadian Writers / Protect and

Grow/ Grow = New Patient Starts and Conversions.” (pg 13). In an example of how new patients

+ a high volume physician can impact performance: “102% of quota was achieved by just one

high volume physician initiating Kadian on 2-3 new patients per week.”340

          590.   The same is true for other Defendants.341 Teva directed its sales representatives

to make a “minimum of seven Fentora calls per day” and focus “on high prescribers to maintain

and grow their contribution.” Another chart showed Cephalon ensured that the majority

highest- volume or “core prescribers,” were detailed at least five times in ten months.

          591.   This focus on marketing to the highest prescribers had two impacts. First, it

demonstrates that manufacturers were keenly aware of the doctors who were writing large

quantities of opioids. But instead of investigating or reporting those doctors, Defendants were

singularly focused on maintaining, capturing, or increasing their sales.

          592.   Whenever examples of opioid diversion and abuse have drawn media attention,

Purdue and other Marketing Defendants have consistently blamed “bad actors.” For example, in

2001, during a Congressional hearing, Purdue’s attorney Howard Udell answered pointed

questions about how it was that Purdue could utilize IMS Health data to assess their marketing

efforts but not notice a particularly egregious pill mill in Pennsylvania run by a doctor named


340
      ACTAVIS0969604.
341
      TEVA_CH_00002233.


                                                 198
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 207 of 314. PageID #: 1247




Richard Paolino. Udell asserted that Purdue was “fooled” by the doctor: “The picture that is

painted in the newspaper [of Dr. Paolino] is of a horrible, bad actor, someone who preyed upon

this community, who caused untold suffering. And he fooled us all. He fooled law enforcement.

He fooled the DEA. He fooled local law enforcement. He fooled us.”342

           593.    But given the closeness with which they monitored prescribing patterns through

IMS Health data, the Defendants either knew or chose not to know of the obvious drug

diversions. In fact, a local pharmacist had noticed the volume of prescriptions coming from

Paolino’s clinic and alerted authorities. Purdue had the prescribing data from the clinic and

alerted no one. Indeed, a Purdue executive referred to Purdue’s tracking system and database as a

“gold mine” and acknowledged that Purdue could identify highly suspicious volumes of

prescriptions.

           594.    As discussed below, Endo knew that Opana ER was being widely abused. Yet, the

New York Attorney General revealed, based on information obtained in an investigation into

Endo, that Endo sales representatives were not aware that they had a duty to report suspicious

activity and were not trained on the company’s policies or duties to report suspicious activity,

and Endo paid bonuses to sales representatives for detailing prescribers who were subsequently

arrested for illegal prescribing.

           595.    Sales representatives making in-person visits to such clinics were likewise not

fooled. But as pill mills were lucrative for the manufacturers and individual sales representatives

alike, Marketing Defendants and their employees turned a collective blind eye, allowing certain

clinics to dispense staggering quantities of potent opioids and feigning surprise when the most


 342
       Pain Killer, supra n. 34 at 179.




                                                   199
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 208 of 314. PageID #: 1248




egregious examples eventually made the nightly news.

        D.      Defendants Failed to Report Suspicious Orders or Otherwise Act to Prevent
                Diversion

        596.    As discussed above, Defendants failed to report suspicious orders, prevent

diversion, or otherwise control the supply of opioids flowing into communities across America.

Despite the notice described above, Defendants continued to pump massive quantities of opioids

in disregard of their legal duties to control the supply, prevent diversion, report and take steps to

halt suspicious orders.

        597.    Governmental agencies and regulators have confirmed (and in some cases

Defendants have admitted) that Defendants did not meet their obligations and have uncovered

especially blatant wrongdoing.

        598.    For example, on January 5, 2017, McKesson entered into an Administrative

Memorandum Agreement with the DEA wherein it agreed to pay a $150 million civil penalty

for, inter alia, failure to identify and report suspicious orders at its facilities in Aurora, CO;

Aurora, IL; Delran, NJ; LaCrosse, WI; Lakeland FL; Landover, MD; La Vista, NE; Livonia, MI;

Methuen, MA; Santa Fe Springs, CA; Washington Courthouse, OH; and West Sacramento, CA.

McKesson admitted that, at various times during the period from January 1, 2009 through the

effective date of the Agreement (January 17, 2017) it “did not identify or report to [the] DEA

certain orders placed by certain pharmacies which should have been detected by McKesson as

suspicious based on the guidance contained in the DEA Letters.”

        599.    McKesson further admitted that, during this time period, it “failed to maintain

effective controls against diversion of particular controlled substances into other than legitimate

medical, scientific and industrial channels by sales to certain of its customers in violation of the

CSA and the CSA’s implementing regulations, 21 C.F.R. Part 1300 et seq., at the McKesson


                                                  200
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 209 of 314. PageID #: 1249




Distribution Centers.” Due to these violations, McKesson agreed to a partial suspension of its

authority to distribute controlled substances from certain of its facilities some of which

investigators found “were supplying pharmacies that sold to criminal drug rings.”

       600.    Similarly, in 2017, the Department of Justice fined Mallinckrodt $35 million for

failure to report suspicious orders of controlled substances, including opioids, and for violating

recordkeeping requirements. The government alleged that “Mallinckrodt failed to design and

implement an effective system to detect and report ‘suspicious orders’ for controlled substances -

orders that are unusual in their frequency, size, or other patterns . . . [and] Mallinckrodt supplied

distributors, and the distributors then supplied various U.S. pharmacies and pain clinics, an

increasingly excessive quantity of oxycodone pills without notifying DEA of these suspicious

orders.”

       601.    On December 23, 2016, Cardinal agreed to pay the United States $44 million to

resolve allegations that it violated the CSA in Maryland, Florida and New York by failing to

report suspicious orders of controlled substances, including oxycodone, to the DEA. In the

settlement agreement, Cardinal admitted, accepted, and acknowledged that it had violated the

CSA between January 1, 2009 and May 14, 2012 by failing to:

               a.      “timely identify suspicious orders of controlled substances and inform the
                       DEA of those orders, as required by 21 C.F.R. §1301.74(b)”;

               b.      “maintain effective controls against diversion of particular controlled
                       substances into other than legitimate medical, scientific, and industrial
                       channels, as required by 21 C.F.R. §1301.74, including the failure to make
                       records and reports required by the CSA or DEA’s regulations for which a
                       penalty may be imposed under 21 U.S.C. §842(a)(5)”; and

               c.      “execute, fill, cancel, correct, file with the DEA, and otherwise handle DEA
                       ‘Form 222’ order forms and their electronic equivalent for Schedule II
                       controlled substances, as required by 21 U.S.C. §828 and 21 C.F.R. Part
                       1305.”


                                                 201
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 210 of 314. PageID #: 1250




       602.    In 2012, the State of West Virginia sued AmerisourceBergen and Cardinal, as

well as several smaller wholesalers, for numerous causes of action, including violations of the

CSA, consumer credit and protection, and antitrust laws and the creation of a public nuisance.

Unsealed court records from that case demonstrate that AmerisourceBergen, along with

McKesson and Cardinal, together shipped 423 million pain pills to West Virginia between 2007

and 2012. AmerisourceBergen itself shipped 80.3 million hydrocodone pills and 38.4 million

oxycodone pills during that time period. These quantities demonstrate that the Defendants failed

to control the supply chain or to report and take steps to halt suspicious orders. In 2016,

AmerisourceBergen agreed to settle the West Virginia lawsuit for $16 million to the state;

Cardinal settled for $20 million.

       603.    Thus, Defendants have admitted disregarding their duties. They have admitted

that they pumped massive quantities of opioids into communities around the country despite

their obligations to control the supply, prevent diversions, and report and take steps to halt

suspicious orders.

       E.      Defendants Delayed a Response to the Opioid Crisis by Pretending to
               Cooperate with Law Enforcement

       604.    When a manufacturer or distributor does not report or stop suspicious orders,

prescriptions for controlled substances may be written and dispensed to individuals who abuse

them or who sell them to others to abuse. This, in turn, fuels and expands the illegal market and

results in opioid-related overdoses. Without reporting by those involved in the supply chain, law

enforcement may be delayed in taking action - or may not know to take action at all.

       605.    After being caught failing to comply with particular obligations at particular

facilities, Distributor Defendants made broad promises to change their ways and insisted that

they sought to be good corporate citizens. As part of McKesson’s 2008 Settlement with the


                                                202
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 211 of 314. PageID #: 1251




DEA, McKesson claimed to have “taken steps to prevent such conduct from occurring in the

future,” including specific measures delineated in a “Compliance Addendum” to the Settlement.

Yet, in 2017, McKesson paid $150 million to resolve an investigation by the U.S. DOJ for again

failing to report suspicious orders of certain drugs, including opioids. Even though McKesson

had been sanctioned in 2008 for failure to comply with its legal obligations regarding controlling

diversion and reporting suspicious orders, and even though McKesson had specifically agreed in

2008 that it would no longer violate those obligations, McKesson continued to violate the laws in

contrast to its written agreement not to do so.

       606.    More generally, the Distributor Defendants publicly portrayed themselves as

committed to working with law enforcement, opioid manufacturers, and others to prevent

diversion of these dangerous drugs. For example, Defendant Cardinal claims that: “We challenge

ourselves to best utilize our assets, expertise and influence to make our communities stronger

and our world more sustainable, while governing our activities as a good corporate citizen in

compliance with all regulatory requirements and with a belief that doing ‘the right thing’ serves

everyone.” Defendant Cardinal likewise claims to “lead [its] industry in anti- diversion strategies

to help prevent opioids from being diverted for misuse or abuse.” Along the same lines, it claims

to “maintain a sophisticated, state-of-the-art program to identify, block and report to regulators

those orders of prescription controlled medications that do not meet [its] strict criteria.”

Defendant Cardinal also promotes funding it provides for “Generation Rx,” which funds grants

related to prescription drug misuse. A Cardinal executive recently claimed that Cardinal uses

“advanced analytics” to monitor its supply chain; Cardinal assured the public it was being “as

effective and efficient as possible in constantly monitoring, identifying, and eliminating any

outside criminal activity.”



                                                  203
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 212 of 314. PageID #: 1252




          607.   Along the same lines, Defendant McKesson publicly claims that its “customized

analytics solutions track pharmaceutical product storage, handling and dispensing in real time at

every step of the supply chain process,” creating the impression that McKesson uses this tracking

to help prevent diversion. Defendant McKesson has also publicly stated that it has a “best-in-

class controlled substance monitoring program to help identify suspicious orders,” and claimed it

is “deeply passionate about curbing the opioid epidemic in our country.”

          608.   Defendant AmerisourceBergen, too, has taken the public position that it is

“work[ing] diligently to combat diversion and [is] working closely with regulatory agencies and

other partners in pharmaceutical and healthcare delivery to help find solutions that will support

appropriate access while limiting misuse of controlled substances.” A company spokeswoman

also provided assurance that: “At AmerisourceBergen, we are committed to the safe and efficient

delivery of controlled substances to meet the medical needs of patients.”

          609.   Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, the Supply Chain Defendants, through their trade associations, HDMA and

NACDS, filed an amicus brief in Masters Pharmaceuticals, which made the following

statements:343

                 a.      “HDMA and NACDS members not only have statutory and regulatory
                         responsibilities to guard against diversion of controlled prescription drugs,
                         but undertake such efforts as responsible members of society.”

                 b.      “Distributors take seriously their duty to report suspicious orders, utilizing
                         both computer algorithms and human review to detect suspicious orders
                         based on the generalized information that is available to them in the
                         ordering process.”



343
      Brief for HDMA and NACDS, supra n. 303, 2016 WL 1321983, at *3-4, *25.




                                                  204
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 213 of 314. PageID #: 1253




          610.   Through the above statements made on their behalf by their trade associations,

and other similar statements assuring their continued compliance with their legal obligations, the

Supply Chain Defendants not only acknowledged that they understood their obligations under

the law, but they further affirmed that their conduct was in compliance with those obligations.

          611.   Defendant Mallinckrodt similarly claims to be “committed . . . to fighting opioid

misuse and abuse,” and further asserts that: “In key areas, our initiatives go beyond what is

required by law. We address diversion and abuse through a multidimensional approach that

includes educational efforts, monitoring for suspicious orders of controlled substances . . .”

          612.   Other Marketing Defendants also misrepresented their compliance with their legal

duties and their cooperation with law enforcement. Purdue serves as a hallmark example of such

wrongful conduct. Purdue deceptively and unfairly failed to report to authorities illicit or

suspicious prescribing of its opioids, even as it has publicly and repeatedly touted its

“constructive role in the fight against opioid abuse,” including its commitment to ADF opioids

and its “strong record of coordination with law enforcement.344

          613.   At the heart of Purdue’s public outreach is the claim that it works hand-in-glove

with law enforcement and government agencies to combat opioid abuse and diversion. Purdue

has consistently trumpeted this partnership since at least 2008, and the message of close

cooperation is in virtually all of Purdue’s recent pronouncements in response to the opioid abuse.

          614.   Touting the benefits of ADF opioids, Purdue’s website asserts: “[W]e are acutely



344
   Purdue, Setting The Record Straight On OxyContin’s FDA-Approved Label (May 5, 2016),
http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-on-oxycontins-fda-
approved-label/; Purdue, Setting The Record Straight On Our Anti-Diversion Programs (July 11, 2016),
http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-on-our-anti-
diversion-programs/.



                                                 205
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 214 of 314. PageID #: 1254




aware of the public health risks these powerful medications create . . . . That’s why we work with

health experts, law enforcement, and government agencies on efforts to reduce the risks of opioid

abuse and misuse . . . .”345 Purdue’s statement on “Opioids Corporate Responsibility” likewise

states that “[f]or many years, Purdue has committed substantial resources to combat opioid abuse

by partnering with . . . communities, law enforcement, and government.”346 And, responding to

criticism of Purdue’s failure to report suspicious prescribing to government regulatory and

enforcement authorities, the website similarly proclaims that Purdue “ha[s] a long record of close

coordination with the DEA and other law enforcement stakeholders to detect and reduce drug

diversion.”347

          615.   These public pronouncements create the misimpression that Purdue is proactively

working with law enforcement and government authorities nationwide to root out drug diversion,

including the illicit prescribing that can lead to diversion. It aims to distance Purdue from its past

conduct in deceptively marketing opioids and make its current marketing seem more trustworthy

and truthful.

          616.   Public statements by the Defendants and their associates created the false and

misleading impression to regulators, prescribers, and the public that the Defendants rigorously

carried out their legal duties, including their duty to report suspicious orders and exercise due


345
   Purdue website, Opioids With Abuse-Deterrent Properties, available at http://www.
purduepharma.com/healthcare-professionals/responsible-use-of-opioids/opioids-with-abuse-
deterrent-properties/.
346
   Purdue website, Opioids With Abuse-Deterrent Properties,
http://www.purduepharma.com/healthcare-professionals/responsible-use-of-opioids/opioids-with-
abuse-deterrent-properties/ (last accessed April 29, 2018).
347
   Purdue, Setting The Record Straight On Our Anti-Diversion Programs, July 11, 2016, available at
http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straighton-our-anti-diversion-
programs/. Contrary to its public statements, Purdue seems to haveworked behind the scenes to push back
against law enforcement.


                                                 206
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 215 of 314. PageID #: 1255




diligence to prevent diversion of these dangerous drugs, and further created the false impression

that these Defendants also worked voluntarily to prevent diversion as a matter of corporate

responsibility to the communities their business practices would necessarily impact.

          F.     The Distributor Defendants Breached their Duties

          617.   Because distributors handle such large volumes of controlled substances, and are

the first major line of defense in the movement of legal pharmaceutical controlled substances

from legitimate channels into the illicit market, it is incumbent on distributors to maintain

effective controls to prevent diversion of controlled substances. Should a distributor deviate from

these checks and balances, the closed system collapses.348

          618.   The sheer volume of prescription opioids distributed to pharmacies in various

areas, and/or to pharmacies from which the Distributor Defendants knew the opioids were likely

to be diverted, was excessive for the medical need of the community and facially suspicious.

Some red flags are so obvious that no one who engages in the legitimate distribution of

controlled substances can reasonably claim ignorance of them.349

          619.   The Distributor Defendants failed to report “suspicious orders,” or which the

Distributor Defendants knew were likely to be diverted, to the federal authorities, including the

DEA.

          620.   The Distributor Defendants unlawfully filled suspicious orders of unusual size,

orders deviating substantially from a normal pattern, and/or orders of unusual frequency, and/or

in areas from which the Distributor Defendants knew opioids were likely to be diverted.


348
  See Rannazzisi Decl. ¶ 10, filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C.
Feb. 10, 2012), ECF No. 14-2.
349
   Masters Pharmaceuticals, Inc., 80 Fed. Reg. 55,418-01, 55,482 (Sept. 15, 2015) (citing Holiday CVS,
L.L.C., d/b/a CVS/Pharmacy, Nos. 219 and 5195, 77 Fed. Reg. 62,316, 62,322 (2012)).


                                                 207
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 216 of 314. PageID #: 1256




           621.   The Distributor Defendants breached their duty to monitor, detect, investigate,

refuse and report suspicious orders of prescription opiates, and/or in areas from which the

Distributor Defendants knew opioids were likely to be diverted.

           622.   The Distributor Defendants breached their duty to maintain effective controls

against diversion of prescription opiates into other than legitimate medical, scientific, and

industrial channels.

           623.   The Distributor Defendants breached their duty to “design and operate a system to

disclose to the registrant suspicious orders of controlled substances” and failed to inform the

authorities including the DEA of suspicious orders when discovered, in violation of their duties

under federal law.

           624.   The Distributor Defendants breached their duty to exercise due diligence to avoid

filling suspicious orders that might be diverted into channels other than legitimate medical,

scientific and industrial channels.350

           625.   The federal laws at issue here are public safety laws.

           626.   The Distributor Defendants’ violations of public safety statutes constitute prima

facie evidence of negligence under State law.

           627.   The unlawful conduct by the Distributor Defendants is purposeful and intentional.

The Distributor Defendants refuse to abide by the duties imposed by federal law which are

required to legally acquire and maintain a license to distribute prescription opiates.

           628.   The Distributor Defendants acted with actual malice in breaching their duties, i.e.,

they have acted with a conscious disregard for the rights and safety of other persons, and said

actions have a great probability of causing substantial harm.


350
      See Cardinal Health, Inc. v. Holder, 846 F. Supp. 2d 203, 206 (D.D.C. 2012).


                                                    208
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 217 of 314. PageID #: 1257




            629.   The Distributor Defendants’ repeated shipments of suspicious orders, over an

extended period of time, in violation of public safety statutes, and without reporting the

suspicious orders to the relevant authorities demonstrates wanton, willful, or reckless conduct or

criminal indifference to civil obligations affecting the rights of others and justifies an award of

punitive damages.

                   1.     McKesson

            630.   To date, McKesson has agreed to pay over $163 million to resolve government

charges regarding diversion.

            631.   In May 2008, McKesson entered into a settlement agreement with the DEA to

settle claims that McKesson had failed to maintain effective controls against diversion of

controlled substances in Florida, Maryland, Colorado, Texas, Utah, and California (the “2008

McKesson Settlement Agreement”).351

            632.   In the 2008 McKesson Settlement Agreement, McKesson agreed to pay a $13.25

million civil fine for its failure to report suspicious orders from rogue Internet pharmacies around

the country that resulted in millions of doses of controlled substances being diverted.352

            633.   In the 2008 McKesson Settlement Agreement, McKesson specifically

“recognized that it had a duty to monitor its sales of all controlled substances and report

suspicious orders to DEA.”353 Specifically, McKesson agreed to “maintain a compliance




351
   Press Release, U.S. Dep’t of Justice, McKesson Corporation Agrees to Pay More than $13 Million to
Settle Claims that it Failed to Report Suspicious Sales of Prescription Medications (May 2, 2008)
https://www.justice.gov/archive/opa/pr/2008/May/08-opa-374.html.
352
      Id.
353
      Id.



                                                  209
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 218 of 314. PageID #: 1258




program designed to detect and prevent the diversion of controlled substances, inform DEA of

suspicious orders . . . and follow the procedures established by its Controlled Substance

Monitoring Program.”354 But McKesson failed to do so. It was later revealed that McKesson's

system for detecting “suspicious orders” from pharmacies was so ineffective and dysfunctional

that, in a five-year period, it filled more than 1.6 million orders, but reported just 16 orders as

suspicious - all from only a single consumer.355

            634.   In January 2017, McKesson further admitted to its ongoing breach of its duties to

monitor, report, and prevent suspicious orders of oxycodone and hydrocodone by entering into a

Settlement Agreement and Release with the DEA and the United States Department of Justice

(the “2017 Settlement Agreement”).356

            635.   The 2017 McKesson Settlement Agreement required McKesson to pay a record

$150 million civil penalty for violations of the CSA for its operations in California, Colorado,

Florida, Illinois, Massachusetts, Michigan, Missouri, Kentucky, Nebraska, New Jersey, Ohio,

Washington, West Virginia, and Wisconsin.357

            636.   In the 2017 McKesson Settlement Agreement, McKesson admitted that, between

January 1, 2009 and January 17, 2017, it “did not identify or report to DEA certain orders placed

by certain pharmacies which should have been detected by McKesson as suspicious based on the


354
      Id.
355
   Press Release, U.S. Dep’t of Justice, McKesson Agrees to Pay Record $150 Million Settlement for
Failure to Report Suspicious Orders of Pharmaceutical Drugs (Jan. 17, 2017),
https://www.justice.gov/opa/pr/mckesson-agrees-pay-record-150-million-settlement-failure-report-
suspicious-orders.
356
   The 2017 Settlement Agreement, available at: https://www.justice.gov/opa/press-
release/file/928471/download.
357
      Id.



                                                  210
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 219 of 314. PageID #: 1259




guidance contained in the DEA Letters.”358 Despite its obligations contained in the 2008

Settlement Agreement, McKesson “failed to properly monitor its sales of controlled substances

and/or report suspicious orders to DEA, in accordance with McKesson's obligations under the

2008 Agreements, the CSA, and 21 C.F.R. § 1301.74(b).”359

            637.   In the 2017 McKesson Settlement Agreement, McKesson further admitted that it

had “distributed controlled substances to pharmacies even though those [McKesson] Distribution

Centers should have known that the pharmacists practicing within those pharmacies had failed to

fulfill their corresponding responsibility to ensure that controlled substances were dispensed

pursuant to prescriptions issued for legitimate medical purposes by practitioners acting in the

usual course of their professional practice, as required by 21 C.F.R. § 1306.04(a).”360 McKesson

admitted that it had “failed to maintain effective controls against diversion of particular

controlled substances into other than legitimate medical scientific and industrial channels by

sales to certain of its customers in violation of the CSA and the CSA's implementing

regulations.”361

            638.   As part of the 2017 McKesson Settlement Agreement, McKesson agreed that its

authority to distribute controlled substances from 12 distribution centers would be partially

suspended for several years.362 The overall sanctions included in the 2017 Settlement Agreement

were the most severe ever imposed on a DEA-registered distributor.


358
      Id. at 5.
359
      Id. at 3.
360
      Id. at 4.
361
      Id. at 3.
362
      Id.



                                                211
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 220 of 314. PageID #: 1260




                   2.     Cardinal

            639.   To date, Cardinal has paid a total of $98 million in fines and other amounts

involving multiple DEA and various state actions relating to its improper management and

distribution of opioids to pharmacies across the United States.

            640.   In 2008, Cardinal paid a $34 million penalty to settle allegations about opioid

diversion taking place at seven warehouses363 around the United States (the “2008 Cardinal

Settlement Agreement”).364 These allegations included failing to report to the DEA thousands of

suspicious orders of hydrocodone that Cardinal then distributed to pharmacies that filled

illegitimate prescriptions originating from rogue Internet pharmacy websites.365

            641.   In connection with the 2008 Cardinal Settlement Agreement, the DEA stated that

“[d]espite [its] repeated attempts to educate Cardinal on diversion awareness and prevention,

Cardinal engaged in a pattern of failing to report blatantly suspicious orders for controlled




363
   Including its Lakeland, Florida facility. https://www.dea.gov/pubs/pressrel/pr100608.html. In 2012,
Cardinal described the Lakeland facility as shipping “an average of about 4 million dosage units of
prescription drugs, including about 500,000 dosage units of controlled substances, on a monthly basis to
more than 5,200 customers in Florida, Georgia and South Carolina. The volume of prescription drugs
distributed makes the Lakeland facility the largest prescription drug wholesaler in Florida.” Cardinal
Health, Inc. v. Eric Holder, Jr., Att’y Gen., D.D.C. Case No. 12-185, ECF No. 3-1, at 6; 3-13 at 2; 3-15
(Feb. 3, 2012).
364
   Settlement and Release Agreement and Administrative Memorandum of Agreement (Sept. 30, 2008), a
cached version is available at
https://webcache.googleusercontent.com/search?q=cache:O7Te0HbVfpIJ:https://www.dea.gov/divisions/
hq/2012/cardinal agreement.pdf+&cd=2&hl=en&ct=clnk&gl=us; Press Release, U.S. Att’y Office, Dist.
of Colo., Cardinal Health Inc., Agrees to Pay $34 Million to Settle Claims that it Failed to Report
Suspicious Sales of Widely-Abused Controlled Substances (Oct. 2, 2008),
https://www.justice.gov/archive/usao/co/news/2008/October08/10 2 08.html.
365
      Id.



                                                   212
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 221 of 314. PageID #: 1261




substances filled by its distribution facilities located throughout the United States.”366 The DEA

concluded that “Cardinal’s conduct allowed the ‘diversion’ of millions of dosage units of

hydrocodone from legitimate to non-legitimate channels.”367

            642.    As part of the 2008 Settlement Agreement, Cardinal agreed to “maintain a

compliance program designed to detect and prevent diversion of controlled substances as

required by the CSA and applicable DEA regulations.”368 Despite the Settlement Agreement,

“the specific guidance provided to Cardinal by DEA, and despite the public information readily

available regarding the oxycodone epidemic in Florida, Cardinal [failed] to maintain effective

controls against diversion.”369 For example, from “2008-2009, Cardinal’s sales to its top four

retail pharmacies [in the State of Florida] increased approximately 803%. From 2009 to 2010,

Cardinal’s sales to its top four retail pharmacies [in the State of Florida] increased 162%.”370

            643.    In 2012, Cardinal reached another settlement with the DEA relating to its failure

to “conduct meaningful due diligence to ensure that the controlled substances were not diverted

into other than legitimate channels” resulting in systemic opioid diversion in its Florida




366
    U.S. Att’y Office, Dist. of Colo., Cardinal Health Inc. Agrees to Pay $34 Million to Settle Claims that
It Failed to Report Suspicious Sales of Widely-Abused Controlled Substances (Oct. 2, 2008),
https://www.justice.gov/archive/usao/co/news/2008/October08/10 2 08.html.
367
      Id.
368
   Cardinal Health, Inc. v. Eric Holder, Jr., Att’y Gen., D.D.C. Case No. 12-185, ECF No. 3-4, at ¶ 2
(Feb. 3, 2012).
369
      Id. at ¶ 3.
370
      Id. at ¶ 4.




                                                    213
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 222 of 314. PageID #: 1262




distribution center (the “2012 Cardinal Settlement Agreement”).371 Cardinal’s Florida center

received a two-year license suspension for supplying more than 12 million dosage units to only

four area pharmacies, nearly fifty times as much oxycodone as it shipped to the rest of Florida

and an increase of 241% in only two years.372 The DEA found that Cardinal's own investigator

warned Cardinal against selling opioids to these pharmacies, but that Cardinal did nothing to

notify the DEA or cut off the supply of drugs to the suspect pharmacies.373 Instead, Cardinal's

opioid shipments to the pharmacies increased.374

            644.   In the 2012 Cardinal Settlement Agreement, Cardinal agreed that it had (i) failed

to maintain effective controls against the diversion of controlled substances, including failing to

conduct meaningful due diligence to ensure that controlled substances were not diverted; (ii)

failed to detect and report suspicious orders of controlled substances as required by the CSA, on

or before May 14, 2012; and (iii) failed to adhere to the provisions of the 2008 Cardinal

Settlement Agreement.375

            645.   In December 2016, Cardinal again settled charges that it had violated the CSA by

failing to prevent diversion of oxycodone for illegal purposes, this time for $44 million (the



371
   Administrative Memorandum of Agreement (May 14, 2012),
https://www.dea.gov/divisions/hq/2012/cardinal agreement.pdf (last accessed April 12, 2018); Press
Release, Drug Enf’t Admin., DEA Suspends for Two Years Pharmaceutical Wholesale Distributor’s
Ability to Sell Controlled Substances from Lakeland, Florida Facility (May 15, 2012),
https://www.dea.gov/pubs/pressrel/pr051512.html.
372
      Id.
373
      Id.
374
      Id.
375
   Administrative Memorandum of Agreement (May 14, 2012),
https://www.dea.gov/divisions/hq/2012/cardinal agreement.pdf (last accessed April 12, 2018).



                                                  214
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 223 of 314. PageID #: 1263




“2016 Cardinal Settlement Agreement”).376 The settlement covered DEA allegations that

Cardinal had failed to report suspicious orders across Washington, Maryland, New York, and

Florida.377 The same Florida distribution center at the heart of the 2012 settlement was again

implicated in this case.378 The settlement also covered a Cardinal subsidiary, Kinray, LLC, which

failed to report a single suspicious order despite shipping oxycodone and hydrocodone to more

than 20 New York-area pharmacy locations that placed unusually high orders of controlled

substances at an unusually frequent rate.379

                   3.     AmerisourceBergen

            646.   AmerisourceBergen has paid $16 million in settlements and had certain licenses

revoked as a result of allegations related to the diversion of prescription opioids.

            647.   In 2007, AmerisourceBergen lost its license to send controlled substances from a

distribution center amid allegations that it was not controlling shipments of prescription opioids

to Internet pharmacies.380 Over the course of one year, AmerisourceBergen had distributed 3.8

million dosage units of hydrocodone to “rogue pharmacies.”381 The DEA suspended

AmerisourceBergen's registration after determining that “the continued registration of this


376
   U.S. Att’y Office, Dist. of Md., Cardinal Health Agrees to $44 Million Settlement for Alleged
Violations of Controlled Substances Act (Dec. 23, 2016) https://www.justice.gov/usao-md/pr/cardinal-
health-agrees-44-million-settlement-alleged-violations-controlled-substances-act.
377
      Id.
378
      Id.
379
      Id.
380
   Press Release, Drug Enf’t Admin., DEA Suspends Orlando Branch of Drug Company from
Distributing Controlled Substances (Apr. 24, 2007),
https://www.dea.gov/divisions/mia/2007/mia042407p.html.
381
      Id.



                                                  215
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 224 of 314. PageID #: 1264




company constitutes an imminent danger to public health and safety.”382

            648.   Again in 2012, AmerisourceBergen was implicated for failing to protect against

diversion of particular controlled substances into non-medically necessary channels.383

            G.     The Distributor Defendants Have Sought to Avoid and Have Misrepresented
                   Their Compliance with Their Legal Duties

            649.   The Distributor Defendants have repeatedly misrepresented their compliance with

their legal duties under federal law and have wrongfully and repeatedly disavowed those duties

in an effort to mislead regulators and the public regarding the Distributor Defendants’

compliance with their legal duties.

            650.   Distributor Defendants have refused to recognize any duty beyond reporting

suspicious orders. Masters Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206 (D.C. Cir. 2017), the

Healthcare Distribution Management Association, n/k/a HDA, a trade association run the

Distributor Defendants, and the National Association of Chain Drug Stores (“NACDS”)

submitted amicus briefs regarding the legal duty of wholesale distributors. Inaccurately denying

the legal duties that the wholesale drug industry has been tragically recalcitrant in performing,

they argued as follows:

                   a.     The Associations complained that the “DEA has required distributors not
                          only to report suspicious orders, but to investigate orders (e.g., by
                          interrogating pharmacies and physicians) and take action to halt suspicious
                          orders before they are filled.”384

                   b.     The Associations argued that, “DEA now appears to have changed its

382
      Id.
383
  Jeff Overley, AmerisourceBergen Subpoenaed by DEA Over Drug Diversion, Law360.com (Aug. 9,
2012), available at https://www.law360.com/articles/368498/amerisourcebergen-subpoenaed-by-dea-
over-drug-diversion.
384
      Brief for HDMA and NACDS, supra n. 303, 2016 WL 1321983, at *4–5.



                                                  216
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 225 of 314. PageID #: 1265




                             position to require that distributors not only report suspicious orders, but
                             investigate and halt suspicious orders. Such a change in agency position
                             must be accompanied by an acknowledgment of the change and a reasoned
                             explanation for it. In other words, an agency must display awareness that it
                             is changing position and show that there are good reasons for the new
                             policy. This is especially important here, because imposing intrusive
                             obligation on distributors threatens to disrupt patient access to needed
                             prescription medications.”385

                      c.     The Associations alleged (inaccurately) that nothing “requires distributors
                             to investigate the legitimacy of orders, or to halt shipment of any orders
                             deemed to be suspicious.”386

                      d.     The Associations complained that the purported “practical infeasibility of
                             requiring distributors to investigate and halt suspicious orders (as well as
                             report them) underscores the importance of ensuring that DEA has complied
                             with the APA before attempting to impose such duties.”387

                      e.     The Associations alleged (inaccurately) that “DEA’s regulations [] sensibly
                             impose[] a duty on distributors simply to report suspicious orders, but left
                             it to DEA and its agents to investigate and halt suspicious orders.”388

                      f.     Also inaccurately, the Associations argued that, “[i]mposing a
                             duty on distributors – which lack the patient information and the
                             necessary medical expertise – to investigate and halt orders may
                             force distributors to take a shot-in-the-dark approach to
                             complying with DEA’s demands.”389

           651.       The positions taken by the trade groups is emblematic of the position taken by the

Distributor Defendants in a futile attempt to deny their legal obligations to prevent diversion of




385
      Id. at *8 (citations and quotation marks omitted).
386
      Id. at *14.
387
      Id. at *22.
388
      Id. at *24–25
389
      Id. at 26.



                                                       217
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 226 of 314. PageID #: 1266




the dangerous drugs.390

          652.   The Court of Appeals for the District of Columbia recently issued its opinion

affirming that a wholesale drug distributor does, in fact, have duties beyond reporting. In

Masters Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206 (D.C. Cir. 2017), the D.C. Circuit

Court upheld the revocation of Masters Pharmaceutical’s license and determined that DEA

regulations require that in addition to reporting suspicious orders, distributors must “decline to

ship the order, or conduct some ‘due diligence’ and—if it is able to determine that the order is

not likely to be diverted into illegal channels—ship the order.” Id. at 212. Masters

Pharmaceutical was in violation of legal requirements because it failed to conduct necessary

investigations and filled suspicious orders. Id. at 218–19, 226. A distributor’s investigation must

dispel all the red flags giving rise to suspicious circumstance prior to shipping a suspicious order.

Id. at 226. The Circuit Court also rejected the argument made by the HDMA and NACDS

(quoted above), that, allegedly, the DEA had created or imposed new duties. Id. at 220.

          653.   Because of the Distributor Defendants’ refusals to abide by their legal obligations,

the DEA has repeatedly taken administrative action to attempt to force compliance. For example,

in May 2014, the United States Department of Justice, Office of the Inspector General,

Evaluation and Inspections Divisions, reported that the DEA issued final decisions in 178

registrant actions between 2008 and 2012.391 As noted above, the Office of Administrative Law



390
   See Brief of HDMA in Support of Cardinal, supra n. 312, 2012 WL 1637016, at *3 (arguing the
wholesale distributor industry “does not know the rules of the road because” they claim (inaccurately)
that the “DEA has not adequately explained them”).
391
   Evaluation and Inspections Div., Off. of the Inspector Gen., U.S. Dep’t of Justice, The Drug
Enforcement Administration’s Adjudication of Registrant Actions (May 2014),
https://oig.justice.gov/reports/2014/e1403.pdf.



                                                   218
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 227 of 314. PageID #: 1267




Judges issued a recommended decision in a total of 117 registrant actions before the DEA issued

its final decision, including 76 actions involving orders to show cause and 41 actions involving

immediate suspension orders.392 These actions include the following:

                a.    On April 24, 2007, the DEA issued an Order to Show Cause and Immediate
                      Suspension Order against the AmerisourceBergen Orlando, Florida
                      distribution center (“Orlando Facility”) alleging failure to maintain
                      effective controls against diversion of controlled substances. On June 22,
                      2007, AmerisourceBergen entered into a settlement that resulted in the
                      suspension of its DEA registration;

                b.    On November 28, 2007, the DEA issued an Order to Show Cause and
                      Immediate Suspension Order against the Cardinal Auburn, Washington
                      Distribution Center (“Auburn Facility”) for failure to maintain effective
                      controls against diversion of hydrocodone;

                c.    On December 5, 2007, the DEA issued an Order to Show Cause and
                      Immediate Suspension Order against the Cardinal Lakeland, Florida
                      Distribution Center (“Lakeland Facility”) for failure to maintain effective
                      controls against diversion of hydrocodone;

                d.    On December 7, 2007, the DEA issued an Order to Show Cause and
                      Immediate Suspension Order against the Cardinal Swedesboro, New Jersey
                      Distribution Center (“Swedesboro Facility”) for failure to maintain
                      effective controls against diversion of hydrocodone;

                e.    On January 30, 2008, the DEA issued an Order to Show Cause and
                      Immediate Suspension Order against the Cardinal Stafford, Texas
                      Distribution Center (“Stafford Facility”) for failure to maintain effective
                      controls against diversion of hydrocodone;

                f.    On May 2, 2008, McKesson Corporation entered into an Administrative
                      Memorandum of Agreement (“2008 MOA”) with the DEA which provided
                      that McKesson would “maintain a compliance program designed to detect
                      and prevent the diversion of controlled substances, inform DEA of
                      suspicious orders required by 21 C.F.R. § 1301.74(b), and follow the
                      procedures established by its Controlled Substance Monitoring Program”;

392
      Id.




                                               219
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 228 of 314. PageID #: 1268




               g.     On September 30, 2008, Cardinal entered into a Settlement and Release
                      Agreement and Administrative Memorandum of Agreement with the DEA
                      related to its Auburn Facility, Lakeland Facility, Swedesboro Facility and
                      Stafford Facility. The document also referenced allegations by the DEA that
                      Cardinal failed to maintain effective controls against the diversion of
                      controlled substances at its distribution facilities located in McDonough,
                      Georgia (“McDonough Facility”), Valencia, California (“Valencia
                      Facility”) and Denver, Colorado (“Denver Facility”);

               h.     On February 2, 2012, the DEA issued an Order to Show Cause and
                      Immediate Suspension Order against the Cardinal Lakeland, Florida
                      Distribution Center (“Lakeland Facility”) for failure to maintain effective
                      controls against diversion of oxycodone;

               i.     On December 23, 2016, Cardinal agreed to pay a $44 million fine to the
                      DEA to resolve the civil penalty portion of the administrative action taken
                      against its Lakeland, Florida Distribution Center; and

               j.     On January 5, 2017, McKesson Corporation entered into an Administrative
                      Memorandum Agreement with the DEA wherein it agreed to pay a $150
                      million civil penalty for violation of the 2008 MOA as well as failure to
                      identify and report suspicious orders at its facilities in Aurora, CO; Aurora,
                      IL; Delran, NJ; LaCrosse, WI; Lakeland, FL; Landover, MD; La Vista, NE;
                      Livonia, MI; Methuen, MA; Sante Fe Springs, CA; Washington
                      Courthouse, OH; and West Sacramento, CA.

       654.    Rather than abide by their non-delegable duties under public safety laws, the

Distributor Defendants, individually and collectively through trade groups in the industry,

pressured the U.S. Department of Justice to “halt” prosecutions and lobbied Congress to strip the

DEA of its ability to immediately suspend distributor registrations. The result was a “sharp drop

in enforcement actions” and the passage of the “Ensuring Patient Access and Effective Drug

Enforcement Act” which, ironically, raised the burden for the DEA to revoke a distributor’s

license from “imminent harm” to “immediate harm” and provided the industry the right to “cure”




                                               220
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 229 of 314. PageID #: 1269




any violations of law before a suspension order can be issued.393

          655.   In addition to taking actions to limit regulatory prosecutions and suspensions, the

Distributor Defendants undertook to fraudulently convince the public that they were complying

with their legal obligations, including those imposed by licensing regulations. Through such

statements, the Distributor Defendants attempted to assure the public they were working to curb

the opioid epidemic.

          656.   For example, a Cardinal executive claimed that it uses “advanced analytics” to

monitor its supply chain, and represented that it was being “as effective and efficient as possible

in constantly monitoring, identifying, and eliminating any outside criminal activity.”394 Given the

sales volumes and the company’s history of violations, this executive was either not telling the

truth, or, if Cardinal had such a system, it ignored the results.

          657.   Similarly, Defendant McKesson publicly stated that it has a “best-in-class

controlled substance monitoring program to help identify suspicious orders,” and claimed it is



393
   See Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid
Epidemic Grew Out of Control, WASHINGTON POST (Oct. 22, 2016),
https://www.washingtonpost.com/investigations/the-dea-slowed-enforcement-while-the-opioid-epidemic-
grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9 story.html?utm term=.2f757833e3c4; Lenny Bernstein & Scott Higham, Investigations:
U.S. Senator Calls for Investigation of DEA Enforcement Slowdown Amid Opioid Crisis, WASHINGTON
POST (Mar. 6, 2017), https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-
of-dea-enforcement-slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-
a05d3c21f7cf story.html?utm term=.7007bf2b9455; Eric Eyre, DEA Agent: “We Had No Leadership”
in WV Amid Flood of Pain Pills, CHARLESTON GAZETTE-MAIL (Feb. 18, 2017),
https://www.wvgazettemail.com/news/health/dea-agent-we-had-no-leadership-in-wv-amid-
flood/article 928e9bcd-e28e-58b1-8e3f-f08288f539fd.html.
394
   Lenny Bernstein et al., How Drugs Intended for Patients Ended Up in the Hands of Illegal Users: “No
One Was Doing Their Job,” WASHINGTON POST (Oct. 22, 2016),
https://www.washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-the-hands-
of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-8ff7-
7b6c1998b7a0 story.html?utm term=.a5f051722a7a.



                                                 221
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 230 of 314. PageID #: 1270




“deeply passionate about curbing the opioid epidemic in our country.”395 Again, given

McKesson’s historical conduct, this statement is either false, or the company ignored outputs of

the monitoring program.

          658.   By misleading the public about the effectiveness of their controlled substance

monitoring programs, the Distributor Defendants successfully concealed the facts sufficient to

arouse suspicion of the claims that the Plaintiff now asserts.

          659.   Meanwhile, the opioid epidemic rages unabated in the United States.

          660.   The epidemic still rages because the fines and suspensions imposed by the DEA

do not change the conduct of the industry. The distributors, including the Distributor Defendants,

pay fines as a cost of doing business in an industry that generates billions of dollars in annual

revenue. They hold multiple DEA registration numbers and when one facility is suspended, they

simply ship from another facility.

          661.   The wrongful actions and omissions of the Distributor Defendants which have

caused the diversion of opioids and which have been a substantial contributing factor to and/or

proximate cause of the opioid crisis are alleged in greater detail in Plaintiff’s racketeering

allegations below.

          662.   The Distributor Defendants have abandoned their duties imposed under federal

law, taken advantage of a lack of DEA law enforcement, and abused the privilege of distributing

controlled substances.




395
   Scott Higham et al., Drug Industry Hired Dozens of Officials from the DEA as the Agency Tried to
Curb Opioid Abuse, WASHINGTON POST (Dec. 22, 2016),
https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-dea-to-pharmaceutical-
industry/2016/12/22/55d2e938-c07b-11e6-b527-949c5893595e story.html?utm term=.4a72ad72cc8f.



                                                 222
         Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 231 of 314. PageID #: 1271




XII.         THE NATIONAL RETAIL PHARMACIES WERE ON NOTICE OF AND
             CONTRIBUTED TO ILLEGAL DIVERSION OF PRESCRIPTION OPIOIDS

             663.   National retail pharmacy chains earned enormous profits by flooding the country

   with prescription opioids.396 They were keenly aware of the oversupply of prescription opioids

   through the extensive data and information they developed and maintained as both distributors

   and dispensaries. Yet, instead of taking any meaningful action to stem the flow of opioids into

   communities, they continued to participate in the oversupply and profit from it.

             664.   Each of the National Retail Pharmacies does substantial business throughout the

   United States. This business includes the distribution and dispensing of prescription opioids.

             665.   Statewide ARCOS data will confirm that the National Retail Pharmacies

   distributed and dispensed substantial quantities of prescription opioids, including fentanyl,

   hydrocodone, and oxycodone in Florida. In addition, they distributed and dispensed substantial

   quantities of prescription opioids in other states, and these drugs were diverted from these other

   states to Florida. The National Retail Pharmacies failed to take meaningful action to stop this

   diversion despite their knowledge of it, and contributed substantially to the diversion problem.

             666.   The National Retail Pharmacies developed and maintained extensive data on

   opioids they distributed and dispensed. Through this data, National Retail Pharmacies had direct

   knowledge of patterns and instances of improper distribution, prescribing, and use of prescription

   opioids in communities throughout the country, and in Florida in particular. They used the data

   to evaluate their own sales activities and workforce. On information and belief, the National

   Retail Pharmacies also provided Defendants with data regarding, inter alia, individual doctors in

   exchange for rebates or other forms of consideration. The National Retail Pharmacies’ data is a


   396
      Plaintiffs’ allegations of wrongdoing are pointing to the National Retail Pharmacies not the pharmacy
   industry who in general serve a vital healthcare function in the US.


                                                     223
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 232 of 314. PageID #: 1272




valuable resource that they could have used to help stop diversion, but failed to do so.

       A.      The National Retail Pharmacies Have a Duty to Prevent Diversion

       667.    Each participant in the supply chain of opioid distribution, including the National

Retail Pharmacies, is responsible for preventing diversion of prescription opioids into the illegal

market by, among other things, monitoring and reporting suspicious activity.

       668.    The National Retail Pharmacies, like manufacturers and other distributors, are

registrants under the CSA. 21 C.F.R. § 1301.11. Under the CSA, pharmacy registrants are

required to “provide effective controls and procedures to guard against theft and diversion of

controlled substances.” See 21 C.F.R. § 1301.71(a). In addition, 21 C.F.R. § 1306.04(a) states,

“[t]he responsibility for the proper prescribing and dispensing of controlled substances is upon

the prescribing practitioner, but a corresponding responsibility rests with the pharmacist who fills

the prescription.” Because pharmacies themselves are registrants under the CSA, the duty to

prevent diversion lies with the pharmacy entity, not the individual pharmacist alone.

       669.    The DEA, among others, has provided extensive guidance to pharmacies

concerning their duties to the public. The guidance advises pharmacies how to identify

suspicious orders and other evidence of diversion.

       670.    Suspicious pharmacy orders include orders unusually large size, orders that are

disproportionately large in comparison to the population of a community served by the

pharmacy, orders that deviate from a normal pattern and/or orders of unusual frequency and

duration, among others.

       671.    Additional types of suspicious orders include: (1) prescriptions written by a doctor

who writes significantly more prescriptions (or in larger quantities or higher doses) for controlled

substances compared to other practitioners in the area; (2) prescriptions which should last for a

month in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for
                                                 224
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 233 of 314. PageID #: 1273




antagonistic drugs, such as depressants and stimulants, at the same time; (4) prescriptions that

look “too good” or where the prescriber’s handwriting is too legible; (5) prescriptions with

quantities or doses that differ from usual medical usage; (6) prescriptions that do not comply

with standard abbreviations and/or contain no abbreviations; (7) photocopied prescriptions; or

(8) prescriptions containing different handwriting. Most of the time, these attributes are not

difficult to detect and should be easily recognizable by pharmacies.

        672.    Suspicious pharmacy orders are red flags for if not direct evidence of diversion.

        673.    Other signs of diversion can be observed through data gathered, consolidated, and

analyzed by the National Retail Pharmacies themselves. That data allows them to observe

patterns or instances of dispensing that are potentially suspicious, of oversupply in particular

stores or geographic areas, or of prescribers or facilities that seem to engage in improper

prescribing.

        674.    According to industry standards, if a pharmacy finds evidence of prescription

diversion, the local Board of Pharmacy and DEA must be contacted.

        675.    Despite their legal obligations as registrants under the CSA, the National Retail

Pharmacies allowed widespread diversion to occur—and they did so knowingly. They knew they

made money by filling prescriptions, not by not filling prescriptions. They knew they made

money by making it easy for doctors to refer patients to them to fill drug prescriptions, not by

making it difficult for doctors to refer patients to them to fill prescriptions.

        676.    Performance metrics and prescription quotas adopted by the National Retail

Pharmacies for their retail stores contributed to their failure. For instance, under CVS’s Metrics

System, for example, pharmacists are directed to meet high goals that make it difficult, if not

impossible, to comply with applicable laws and regulations. There is no measurement for



                                                  225
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 234 of 314. PageID #: 1274




pharmacy accuracy or customer safety. Moreover, the bonuses for pharmacists are calculated, in

part, on how many prescriptions that pharmacist fills within a year. The result is both deeply

troubling and entirely predictable: opioids flowed out of National Retail Pharmacies and into

communities throughout the country. The National Retail Pharmacies had no incentive to stop

the outflow, and every financial incentive to further it. Their policies and practices remained in

place even as the epidemic raged.

        677.    In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiff alleges that this problem was compounded by the National Retail

Pharmacies’ failure to adequately train their pharmacists and pharmacy technicians on how to

properly and adequately handle prescriptions for opioid painkillers, including what constitutes a

proper inquiry into whether a prescription is legitimate, whether a prescription is likely for a

condition for which the FDA has approved treatments with opioids, and what measures and/or

actions to take when a prescription is identified as phony, false, forged, or otherwise illegal, or

when suspicious circumstances are present, including when prescriptions are procured and pills

supplied for the purpose of illegal diversion and drug trafficking.

        678.    In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiff alleges that the National Retail Pharmacies also failed to adequately use data

available to them to identify doctors who were writing suspicious numbers of prescriptions

and/or prescriptions of suspicious amounts of opioids, or to adequately use data available to them

to do statistical analysis to prevent the filling of prescriptions that were illegally diverted or

otherwise contributed to the opioid crisis.

        679.    In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiff alleges that the National Retail Pharmacies failed to analyze: (a) the number



                                                  226
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 235 of 314. PageID #: 1275




of opioid prescriptions filled by individual pharmacies relative to the population of the

pharmacy's community; (b) the increase in opioid sales relative to past years; (c) the number of

opioid prescriptions filled relative to other drugs; and (d) the increase in annual opioid sales

relative to the increase in annual sales of other drugs.

       680.    In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiff alleges that the National Retail Pharmacies also failed to conduct adequate

internal or external audits of their opioid sales to identify patterns regarding prescriptions that

should not have been filled and to create policies accordingly, or if they conducted such audits,

they failed to take any meaningful action as a result.

       681.    In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiff alleges that the National Retail Pharmacies also failed to effectively respond

to concerns raised by their own employees regarding inadequate policies and procedures

regarding the filling of opioid prescriptions.

       682.    The National Retail Pharmacies were, or should have been, fully aware that the

quantity of opioids being distributed and dispensed by them was untenable, and in many areas

patently absurd; yet, they did not take meaningful action to investigate or to ensure that they

were complying with their duties and obligations under the law with regard to controlled

substances.

       B.      Multiple Enforcement Actions against the National Retail Pharmacies
               Confirms Their Compliance Failures

       683.    The National Retail Pharmacies have long been on notice of their failure to abide

by state and federal law and regulations governing the distribution and dispensing of prescription

opioids. Indeed, several of the National Retail Pharmacies have been repeatedly penalized for

their illegal prescription opioid practices. In consideration of a reasonable opportunity for further


                                                 227
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 236 of 314. PageID #: 1276




investigation and discovery, Plaintiff alleges that based upon the widespread nature of these

violations, these enforcement actions are the product of, and confirm, national policies and

practices of the National Retail Pharmacies.

                 1.     CVS

          684.   CVS is one of the largest companies in the world, with annual revenue of more

than $150 billion. According to news reports, it manages medications for nearly 90 million

customers at 9,700 retail locations. CVS could be a force for good in connection with the opioid

crisis, but like other Defendants, CVS sought profits over people.

          685.   CVS is a repeat offender; the company has paid fines totaling over $40 million as

the result of a series of investigations by the DEA and the DOJ. It nonetheless treated these fines

as the cost of doing business and has allowed its pharmacies to continue dispensing opioids in

quantities significantly higher than any plausible medical need would require, and to continue

violating its recordkeeping and dispensing obligations under the CSA.

          686.   As recently as July 2017, CVS entered into a $5 million settlement with the U.S.

Attorney’s Office for the Eastern District of California regarding allegations that its pharmacies

failed to keep and maintain accurate records of Schedule II, III, IV, and V controlled

substances.397

          687.   This fine was preceded by numerous others throughout the county.

          688.   In February 2016, CVS paid $8 million to settle allegations made by the DEA and

the DOJ that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties


397
   Press Release, U.S. Attorney’s Office E. Dist. of Cal., CVS Pharmacy Inc. Pays $5M to Settle Alleged
Violations of the Controlled Substance Act, U.S. Dep’t of Just. (July 11, 2017),
https://www.justice.gov/usao-edca/pr/cvs-pharmacy-inc-pays-5m-settle-alleged-violationscontrolled-
substance-act.



                                                  228
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 237 of 314. PageID #: 1277




under the CSA and filling prescriptions with no legitimate medical purpose.398

          689.   In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores

in Connecticut failed to maintain proper records in accordance with the CSA.399

          690.   In September 2016, CVS entered into a $795,000 settlement with the

Massachusetts Attorney General wherein CVS agreed to require pharmacy staff to access the

state’s prescription monitoring program website and review a patient’s prescription history

before dispensing certain opioid drugs.400

          691.   In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that

50 of its stores violated the CSA by filling forged prescriptions for controlled substances—

mostly addictive painkillers—more than 500 times between 2011 and 2014.401

          692.   In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s

Office for the District of Rhode Island to resolve allegations that several of its Rhode Island

stores violated the CSA by filling invalid prescriptions and maintaining deficient records. The


398
   Press Release, U.S. Attorney’s Office Dist. of Md., United States Reaches $8 Million Settlement
Agreement with CVS for Unlawful Distribution of Controlled Substances, U.S. Dep’t of Just. (Feb. 12,
2016), https://www.justice.gov/usao-md/pr/united-states-reaches-8-millionsettlement-agreement-cvs-
unlawful-distribution-controlled.
399
  Press Release, U.S. Attorney’s Office Dist. of Conn., CVS Pharmacy Pays $600,000 to Settle
Controlled Substances Act Allegations, U.S. Dep’t of Just. (Oct. 20, 2016),

https://www.justice.gov/usao-ct/pr/cvs-pharmacy-pays-600000-settle-controlled-substances-
actallegations.
400
   Dialynn Dwyer, CVS will pay $795,000, strengthen policies around dispensing opioids in agreement
with state, Boston.com (Sept. 1, 2016), https://www.boston.com/news/localnews/2016/09/01/cvs-will-
pay-795000-strengthen-policies-around-dispensing-opioids-inagreement-with-state.
401
   Press Release, U.S. Attorney’s Office Dist. of Mass., CVS to Pay $3.5 Million to Resolve Allegations
that Pharmacists Filled Fake Prescriptions, U.S. Dep’t of Just. (June 30, 2016),
https://www.justice.gov/usao-ma/pr/cvs-pay-35-million-resolve-allegations-pharmacists-filledfake-
prescriptions.



                                                  229
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 238 of 314. PageID #: 1278




United States alleged that CVS retail pharmacies in Rhode Island filled a number of forged

prescriptions with invalid DEA numbers, and filled multiple prescriptions written by psychiatric

nurse practitioners for hydrocodone, despite the fact that these practitioners were not legally

permitted to prescribe that drug. Additionally, the government alleged that CVS had

recordkeeping deficiencies.402

          693.   In May 2015, CVS agreed to pay a $22 million penalty following a DEA

investigation that found that employees at two pharmacies in Sanford, Florida, had dispensed

prescription opioids, “based on prescriptions that had not been issued for legitimate medical

purposes by a health care provider acting in the usual course of professional practice. CVS also

acknowledged that its retail pharmacies had a responsibility to dispense only those prescriptions

that were issued based on legitimate medical need.”403

          694.   In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve

allegations it filled prescriptions written by a doctor whose controlled-substance registration had

expired.404

          695.   In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for

improperly selling prescription narcotics in at least five locations in the Oklahoma City



402
   Press Release, U.S. Attorney’s Office Dist. of R.I., Drug Diversion Claims Against CVS Health Corp.
Resolved With $450,000 Civil Settlement, U.S. Dep’t of Just. (Aug. 10, 2015),
https://www.justice.gov/usao-ri/pr/drug-diversion-claims-against-cvs-health-corp-resolved- 450000-civil-
settlement.
403
   Press Release, U.S. Attorney’s Office M. Dist. of Fla., United States Reaches $22 Million Settlement
Agreement With CVS For Unlawful Distribution of Controlled Substances, U.S. Dep’t of Just. (May 13,
2015), https://www.justice.gov/usao-mdfl/pr/united-states-reaches-22- million-settlement-agreement-cvs-
unlawful-distribution.
404
   Patrick Danner, H-E-B, CVS Fined Over Prescriptions, San Antonio Express-News (Sept. 5, 2014),
http://www.expressnews.com/business/local/article/H-E-BCVSfined-over-prescriptions-5736554.php.



                                                  230
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 239 of 314. PageID #: 1279




metropolitan area.405

          696.   Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere

intentionally violated the CSA by filling prescriptions signed by prescribers with invalid DEA

registration numbers.406

                 2.     Walgreens

          697.   Walgreens is the second-largest pharmacy store chain in the United States behind

CVS, with annual revenue of more than $118 billion. According to its website, Walgreens

operates more than 8,100 retail locations and filled 990 million prescriptions on a 30-day

adjusted basis in fiscal 2017.

          698.   Walgreens also has been penalized for serious and flagrant violations of the CSA.

Indeed, Walgreens agreed to the largest settlement in DEA history—$80 million—to resolve

allegations that it committed an unprecedented number of recordkeeping and dispensing

violations of the CSA, including negligently allowing controlled substances such as oxycodone

and other prescription painkillers to be diverted for abuse and illegal black market sales.407

          699.   As part of the settlement, Walgreens admitted that it failed to uphold its



405
  Andrew Knittle, Oklahoma pharmacy board stays busy, hands out massive fines at times, NewsOK
(May 3, 2015), http://newsok.com/article/5415840.
406
  Press Release, U.S. Attorney’s Office W. Dist. of Okla., CVS to Pay $11 Million To Settle Civil
Penalty Claims Involving Violations of Controlled Substances Act, U.S. Dep’t of Just.

(Apr. 3, 2013), https://www.justice.gov/usao-wdok/pr/cvs-pay-11-million-settle-civil-penaltyclaims-

involving-violations-controlled.
407
   Press Release, U.S. Attorney’s Office S. Dist. of Fla., Walgreens Agrees To Pay A Record Settlement
Of $80 Million For Civil Penalties Under The Controlled Substances Act, U.S. Dep’t of Just. (June 11,
2013), https://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-recordsettlement-80-million-civil-
penalties-under-controlled.



                                                  231
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 240 of 314. PageID #: 1280




obligations as a DEA registrant regarding the above-described conduct.408

            700.   The settlement resolved investigations into and allegations of CSA violations in

Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids

into illicit channels.

            701.   Walgreens’ Florida operations at issue in this settlement highlight its egregious

conduct regarding diversion of prescription opioids. Walgreens’ Florida pharmacies each

allegedly ordered more than one million dosage units of oxycodone in 2011—more than ten

times the average amount.409

            702.   They increased their orders over time, in some cases as much as 600% in the

space of just two years, including, for example, supplying a town of 3,000 with 285,800 orders

of oxycodone in a one-month period. Yet Walgreens corporate officers not only turned a blind

eye, but provided pharmacists with incentives through a bonus program that compensated them

based on the number of prescriptions filled at the pharmacy. In fact, corporate attorneys at

Walgreens suggested, in reviewing the legitimacy of prescriptions coming from pain clinics, that

“if these are legitimate indicators of inappropriate prescriptions perhaps we should consider not

documenting our own potential noncompliance,” underscoring Walgreens’ attitude that profit

outweighed compliance with the CSA or the health of communities.410

            703.   Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s

investigation into Walgreens’ distribution center in Jupiter, Florida, which was responsible for



408
      Id.
409
  Order to Show Cause and Immediate Suspension of Registration, In the Matter of Walgreens Co.
(Drug Enf’t Admin. Sept. 13, 2012).
410
      Id.


                                                   232
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 241 of 314. PageID #: 1281




significant opioid diversion in Florida. According to the Order to Show Cause, Defendant

Walgreens’ corporate headquarters pushed to increase the number of oxycodone sales to

Walgreens’ Florida pharmacies, and provided bonuses for pharmacy employees based on number

of prescriptions filled at the pharmacy in an effort to increase oxycodone sales. In July 2010,

Defendant Walgreens ranked all of its Florida stores by number of oxycodone prescriptions

dispensed in June of that year, and found that the highest-ranking store in oxycodone sales sold

almost 18 oxycodone prescriptions per day. All of these prescriptions were filled by the Jupiter

Center.411

            704.   The six retail pharmacies in Florida that received the suspicious drug shipments

from the Jupiter Distribution Center, in turn, filled customer prescriptions that they knew or

should have known were not for legitimate medical use.412

            705.   Walgreens has also settled with a number of state attorneys general, including

West Virginia ($575,000) and Massachusetts ($200,000).413

            706.   The Massachusetts Attorney General’s Medicaid Fraud Division found that, from

2010 through most of 2015, multiple Walgreens stores across the state failed to monitor the

opioid use of some Medicaid patients who were considered high-risk.

            707.   In January 2017, an investigation by the Massachusetts Attorney General found

that some Walgreens pharmacies failed to monitor patients’ drug use patterns and didn’t use

sound professional judgment when dispensing opioids and other controlled substances—despite


411
      Id.
412
      Id.
413
   Walgreens to pay $200,000 settlement for lapses with opioids, APhA (Jan. 25, 2017),
https://www.pharmacist.com/article/walgreens-pay-200000-settlement-lapses-opioids.



                                                  233
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 242 of 314. PageID #: 1282




the context of soaring overdose deaths in Massachusetts. Walgreens agreed to pay $200,000 and

follow certain procedures for dispensing opioids.414

                   3.     Rite Aid

            708.   With approximately 4,600 stores in 31 states and the District of Columbia, Rite

Aid is the largest drugstore chain on the East Coast and the third-largest in the United States,

with annual revenue of more than $21 billion.

            709.   In 2009, as a result of a multi-jurisdictional investigation by the DOJ, Rite Aid

and nine of its subsidiaries in eight states were fined $5 million in civil penalties for its violations

of the CSA.415

            710.   The investigation revealed that from 2004 onwards, Rite Aid pharmacies across

the country had a pattern of non-compliance with the requirements of the CSA and federal

regulations that lead to the diversion of prescription opioids in and around the communities of

the Rite Aid pharmacies investigated. Rite Aid also failed to notify the DEA of losses of

controlled substances in violation of 21 USC 842(a)(5) and 21 C.F.R 1301.76(b).416

            711.   Numerous state and federal drug diversion prosecutions have occurred in which

prescription opioid pills were procured from National Retail Pharmacies. The allegations in this

Complaint do not attempt to identify all these prosecutions, and the information above is merely

by way of example.




414
      Id.
415
   Press Release, Dep’t of Just., Rite Aid Corporation and Subsidiaries Agree to Pay $5 Million in Civil
Penalties to Resolve Violations in Eight States of the Controlled Substances Act, U.S. Dep’t of Just. (Jan.
12, 2009), https://www.justice.gov/opa/pr/rite-aid-corporation-andsubsidiaries-agree-pay-5-million-civil-
penalties-resolve-violations.
416
      Id.


                                                   234
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 243 of 314. PageID #: 1283




        712.    The litany of state and federal actions against the National Retail Pharmacies

demonstrate that they routinely, and as a matter of standard operation procedure, violated their

legal obligations under the CSA and other laws and regulations that govern the distribution and

dispensing of prescription opioids.

        713.    Throughout the country and in Florida in particular, the National Retail

Pharmacies were or should have been aware of numerous red flags of potential suspicious

activity and diversion.

        714.    On information and belief, from the catbird seat of their retail pharmacy

operations, the National Retail Pharmacies knew or reasonably should have known about the

disproportionate flow of opioids into Florida and the operation of “pill mills” that generated

opioid prescriptions that, by their quantity or nature, were red flags for if not direct evidence of

illicit supply and diversion. Additional information was provided by news reports, and state and

federal regulatory actions, including prosecutions of pill mills in the area.

        715.    On information and belief, the National Retail Pharmacies knew or reasonably

should have known about the devastating consequences of the oversupply and diversion of

prescription opioids, including spiking opioid overdose rates in the community.

        716.    On information and belief, because of (among others sources of information)

regulatory and other actions taken against the National Retail Pharmacies directly, actions taken

against others pertaining to prescription opioids obtained from their retail stores, complaints and

information from employees and other agents, and the massive volume of opioid prescription drug

sale data that they developed and monitored, the National Retail Pharmacies were well aware that

their distribution and dispensing activities fell far short of legal requirements.

        717.    The National Retail Pharmacies’ actions and omissions in failing to effectively



                                                  235
          Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 244 of 314. PageID #: 1284




        prevent diversion and failing to monitor, report, and prevent suspicious orders have contributed

        significantly to the opioid crisis by enabling, and failing to prevent, the diversion of opioids.

XIII.          THE MARKETING DEFENDANTS’ UNLAWFUL FAILURE TO PREVENT
               DIVERSION AND MONITOR, REPORT, AND PREVENT SUSPICIOUS
               ORDERS

               718.    The same legal duties to prevent diversion, and to monitor, report, and prevent

        suspicious orders of prescription opioids that were incumbent upon the Distributor Defendants

        were also legally required of the Marketing Defendants under federal law.

               719.    Like the Distributor Defendants, the Marketing Defendants were required to

        register with the DEA to manufacture Schedule II controlled substances, like prescription

        opioids. See 21 U.S.C. § 823(a). A requirement of such registration is the:

               maintenance of effective controls against diversion of particular controlled
               substances and any controlled substance in schedule I or II compounded therefrom
               into other than legitimate medical, scientific, research, or industrial channels, by
               limiting the importation and bulk manufacture of such controlled substances to a
               number of establishments which can produce an adequate and uninterrupted supply
               of these substances under adequately competitive conditions for legitimate medical,
               scientific, research, and industrial purposes . . .

        21 USCA § 823(a)(1) (emphasis added).

               720.    Additionally, as “registrants” under Section 823, the Marketing Defendants were

        also required to monitor, report, and prevent suspicious orders of controlled substances:

               The registrant shall design and operate a system to disclose to the registrant
               suspicious orders of controlled substances. The registrant shall inform the Field
               Division Office of the Administration in his area of suspicious orders when
               discovered by the registrant. Suspicious orders include orders of unusual size,
               orders deviating substantially from a normal pattern, and orders of unusual
               frequency. 21 C.F.R. § 1301.74; see also 21 C.F.R. § 1301.02 (“Any term used in
               this part shall have the definition set forth in section 102 of the Act (21 U.S.C. 802)
               or part 1300 of this chapter.”); 21 C.F.R. § 1300.01 (“Registrant means any person
               who is registered pursuant to either section 303 or section 1008 of the Act (21
               U.S.C. 823 or 958).”

               721.     Like the Distributor Defendants, the Manufacture Defendants breached these


                                                         236
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 245 of 314. PageID #: 1285




duties.

          722.   The Marketing Defendants had access to and possession of the information

necessary to monitor, report, and prevent suspicious orders and to prevent diversion. The

Marketing Defendants engaged in the practice of paying “chargebacks” to opioid distributors.

A chargeback is a payment made by a manufacturer to a distributor after the distributor sells the

manufacturer’s product at a price below a specified rate. After a distributor sells a

manufacturer’s product to a pharmacy, for example, the distributor requests a chargeback from

the manufacturer and, in exchange for the payment, the distributor identifies to the

manufacturer the product, volume and the pharmacy to which it sold the product. Thus, the

Marketing Defendants knew – just as the Distributor Defendants knew – the volume,

frequency, and pattern of opioid orders being placed and filled. The Marketing Defendants built

receipt of this information into the payment structure for the opioids provided to the opioid

distributors.

          723.   Federal statutes and regulations are clear: just like opioid distributors, opioid

manufacturers are required to “design and operate a system to disclose . . . suspicious orders of

controlled substances” and to maintain “effective controls against diversion.” 21 C.F.R. §

1301.74; 21 USCA § 823(a)(1).

          724.   The Department of Justice has recently confirmed the suspicious order

obligations clearly imposed by federal law upon opioid manufacturers, fining Mallinckrodt $35

million for failure to report suspicious orders of controlled substances, including opioids, and

for violating recordkeeping requirements.417



417
   See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35 Million Settlement
for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for Recordkeeping Violations (July


                                                  237
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 246 of 314. PageID #: 1286




            725.   In the press release accompanying the settlement, the Department of Justice

stated: “[Mallinckrodt] did not meet its obligations to detect and notify DEA of suspicious orders

of controlled substances such as oxycodone, the abuse of which is part of the current opioid

epidemic. These suspicious order monitoring requirements exist to prevent excessive sales of

controlled substances, like oxycodone in Florida and elsewhere.” . . . “Mallinckrodt’s actions and

omissions formed a link in the chain of supply that resulted in millions of oxycodone pills being

sold on the street.” . . . “Manufacturers and distributors have a crucial responsibility to ensure

that controlled substances do not get into the wrong hands. . . .”418

            726.   Among the allegations resolved by the settlement, the government alleged

“Mallinckrodt failed to design and implement an effective system to detect and report

‘suspicious orders’ for controlled substances – orders that are unusual in their frequency, size, or

other patterns . . . [and] Mallinckrodt supplied distributors, and the distributors then supplied

various U.S. pharmacies and pain clinics, an increasingly excessive quantity of oxycodone pills

without notifying DEA of these suspicious orders.”419

            727.   The Memorandum of Agreement entered into by Mallinckrodt (“2017

Mallinckrodt MOA”) avers “[a]s a registrant under the CSA, Mallinckrodt had a responsibility to

maintain effective controls against diversion, including a requirement that it review and monitor




11, 2017), https://www.justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million-settlement-failure-
report-suspicious-orders.
418
      Id.

419
      Id.




                                                  238
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 247 of 314. PageID #: 1287




these sales and report suspicious orders to DEA.”420

          728.   The 2017 Mallinckrodt MOA further details the DEA’s allegations regarding

Mallinckrodt’s failures to fulfill its legal duties as an opioid manufacturer:

                 a.     With respect to its distribution of oxycodone and hydrocodone products,
                        Mallinckrodt's alleged failure to distribute these controlled substances in a
                        manner authorized by its registration and Mallinckrodt's alleged failure to
                        operate an effective suspicious order monitoring system and to report
                        suspicious orders to the DEA when discovered as required by and in
                        violation of 21 C,F.R. § 1301.74(b). The above includes, but is not limited
                        to Mallinckrodt's alleged failure to: conduct adequate due diligence of its
                        customers;

                 b.     detect and report to the DEA orders of unusual size and frequency;

                 c.     detect and report to the DEA orders deviating substantially from normal
                        patterns including, but not limited to, those identified in letters from the
                        DEA Deputy Assistant Administrator, Office of Diversion Control, to
                        registrants dated September 27, 2006 and December 27, 2007:

                                    i. orders that resulted in a disproportionate
                                         amount of a substance which is most often
                                         abused going to a particular geographic region
                                         where there was known diversion,
                                    ii. orders that purchased a disproportionate
                                         amount of substance which is most often
                                         abused compared to other products, and
                                    iii. orders from downstream customers to
                                         distributors who were purchasing from
                                         multiple different distributors, of which
                                         Mallinckrodt was aware;

                 d.     use “chargeback” information from its distributors to evaluate suspicious
                        orders. Chargebacks include downstream purchasing information tied to
                        certain discounts, providing Mallinckrodt with data on buying patterns for
                        Mallinckrodt products; and


420
   Administrative Memorandum of Agreement between the U.S. Dep’t of Justice, the Drug Enf’t
Admin., and Mallinckrodt, plc. and its subsidiary Mallinckrodt, LLC (July 10, 2017),
https://www.justice.gov/usao-edmi/press-release/file/986026/download (“2017 Mallinckrodt MOA”).




                                                 239
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 248 of 314. PageID #: 1288




                    e.     take sufficient action to prevent recurrence of diversion by downstream
                           customers after receiving concrete information of diversion of
                           Mallinckrodt product by those downstream customers.421

           729.     Mallinckrodt agreed that its “system to monitor and detect suspicious orders did

not meet the standards outlined in letters from the DEA Deputy Administrator, Office of

Diversion Control, to registrants dated September 27, 2006 and December 27, 2007.”

Mallinckrodt further agreed that it “recognizes the importance of the prevention of diversion of

the controlled substances they manufacture” and would “design and operate a system that meets

the requirements of 21 CFR 1301.74(b) . . . [such that it would] utilize all available transaction

information to identify suspicious orders of any Mallinckrodt product. Further, Mallinckrodt

agrees to notify DEA of any diversion and/or suspicious circumstances involving any

Mallinckrodt controlled substances that Mallinckrodt discovers.”422

           730.     Mallinckrodt acknowledged that “[a]s part of their business model Mallinckrodt

collects transaction information, referred to as chargeback data, from their direct customers

(distributors). The transaction information contains data relating to the direct customer sales of

controlled substances to ‘downstream’ registrants.” Mallinckrodt agreed that, from this data, it

would “report to the DEA when Mallinckrodt concludes that the chargeback data or other

information indicates that a downstream registrant poses a risk of diversion.”423

           731.     The same duties imposed by federal law on Mallinckrodt were imposed upon all

Distributor Defendants.


421
      Id. at 2-3.
422
      Id. at 3-4.
423
      Id. at p.5.




                                                   240
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 249 of 314. PageID #: 1289




       732.    That the same business practices utilized by Mallinckrodt regarding “charge

backs” and receipt and review of data from opioid distributors regarding orders of opioids were

utilized industry-wide among opioid manufacturers and distributors, including the other

Distributor Defendants.

       733.    Through, inter alia, the charge back data, the Marketing Defendants could

monitor suspicious orders of opioids.

       734.    The Marketing Defendants failed to monitor, report, and halt suspicious orders of

opioids as required by federal law.

       735.    The Marketing Defendants’ failures to monitor, report, and halt suspicious orders

of opioids were intentional and unlawful.

       736.    The Marketing Defendants have misrepresented their compliance with federal

law.

       737.    The wrongful actions and omissions of the Marketing Defendants that caused the

diversion of opioids and which were a substantial contributing factor to and/or proximate cause

of the opioid crisis are alleged in greater detail in Plaintiff’s racketeering allegations below.

       738.    The Marketing Defendants’ actions and omissions in failing to effectively prevent

diversion and failing to monitor, report, and prevent suspicious orders have enabled the unlawful

diversion of opioids throughout the United States.

       A.      Defendants’ Unlawful Conduct And Breaches Of Legal Duties Caused The
               Harm Alleged Herein And Substantial Damages

       739.    As the Marketing Defendants’ efforts to expand the market for opioids increased

so have the rates of prescription and sale of their products — and the rates of opioid- related

substance abuse, hospitalization, and death among the people of the United States. The

Distributor Defendants have continued to unlawfully ship these massive quantities of opioids.


                                                 241
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 250 of 314. PageID #: 1290




           740.     There is a “parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

associated adverse outcomes.”424

           741.     Opioid analgesics are widely diverted and improperly used, and the widespread

use of the drugs has resulted in a national epidemic of opioid overdose deaths and addictions.425

           742.     The epidemic is “directly related to the increasingly widespread misuse of

powerful opioid pain medications.”426

           743.     The increased abuse of prescription painkillers along with growing sales has

contributed to a large number of overdoses and deaths.427

           744.     As shown above, the opioid epidemic has escalated with devastating effects:

substantial opiate-related substance abuse, hospitalization and death that mirrors Defendants’

increased distribution of opioids.

           745.     Because of the well-established relationship between the use of prescription

opioids and the use of non-prescription opioids, like heroin, the massive distribution of opioids

by Defendants has caused the Defendant-caused opioid epidemic to include heroin addiction,

abuse, and death.

           746.     Defendants repeatedly and purposefully breached their duties under federal law,

and such breaches are direct and proximate causes of, and/or substantial factors leading to, the


424
   See Richard C. Dart et al, Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N.
Eng. J. Med. 241-248 (2015), DOI: 10.1056/NEJMsa1406143,
http://www.nejm.org/doi/full/10.1056/NEJMsa1406143.
425
      See Volkow & McLellan, supra n. 75.
426
      See Califf et al., supra n. 11.
427
   See Press Release, Centers for Disease Control and Prevention, U.S. Dep’t of Health and Human
Servs., supra n. 71.


                                                    242
         Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 251 of 314. PageID #: 1291




       widespread diversion of prescription opioids for nonmedical purposes.

              747.    The unlawful diversion of prescription opioids is a direct and proximate cause of,

       and/or substantial factor leading to, the opioid epidemic, prescription opioid abuse, addiction,

       morbidity and mortality in the United States. This diversion and the epidemic are direct causes of

       foreseeable harm to Plaintiff.

              748.    Defendants’ unlawful conduct resulted in direct and foreseeable, past and

       continuing, economic damages for which Plaintiff seeks relief.

XIV.          CONSPIRACY ALLEGATIONS

              A.      The Defendants Conspired To Engage In The Wrongful Conduct
                      Complained Of Herein and Intended To Benefit Both Independently and
                      Jointly From Their Conspiracy

                      1.      Conspiracy among Marketing Defendants

              749.    The Marketing Defendants agreed among themselves to set up, develop, and fund

       an unbranded promotion and marketing network to promote the use of opioids for the

       management of pain in order to mislead physicians, patients, health care providers, such as

       hospitals, and health care payors through misrepresentations and omissions regarding the

       appropriate uses, risks, and safety of opioids, to increase sales, revenue, and profit from their

       opioid products.

              750.    This interconnected and interrelated network relied on the Marketing Defendants’

       collective use of unbranded marketing materials, such as KOLs, scientific literature, CMEs,

       patient education materials, and Front Groups developed and funded collectively by the

       Marketing Defendants and intended to mislead consumers and medical providers, such as

       hospitals, of the appropriate uses, risks, and safety of opioids.

              751.    The Marketing Defendants’ collective marketing scheme to increase opioid

       prescriptions, sales, revenues and profits centered around the development, the dissemination,

                                                        243
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 252 of 314. PageID #: 1292




and reinforcement of nine false propositions: (1) that addiction is rare among patients taking

opioids for pain; (2) that addiction risk can be effectively managed; (3) that symptoms of

addiction exhibited by opioid patients are actually symptoms of an invented condition dubbed

“pseudoaddiction”; (4) that withdrawal is easily managed; (5) that increased dosing presents no

significant risks; (6) that long-term use of opioids improves function; (7) that the risks of

alternative forms of pain treatment are greater than the adverse effects of opioids; (8) that use of

time-released dosing prevents addiction; and (9) that abuse-deterrent formulations provide a

solution to opioid abuse.

       752.    The Marketing Defendants knew that none of these propositions is true and that

there was no evidence to support them.

       753.    Each Marketing Defendant worked individually and collectively to develop and

actively promulgate these nine false propositions in order to mislead physicians, patients, health

care providers, such as hospitals and healthcare payors regarding the appropriate uses, risks, and

safety of opioids.

       754.    What is particularly remarkable about the Marketing Defendants’ effort is the

seamless method in which the Marketing Defendants joined forces to achieve their collective

goal: to persuade consumers and medical providers, such as hospitals of the safety of opioids,

and to hide their actual risks and dangers. In doing so, the Marketing Defendants effectively

built a new – and extremely lucrative – opioid marketplace for their select group of industry

players.

       755.    The Marketing Defendants’ unbranded promotion and marketing network was a

wildly successful marketing tool that achieved marketing goals that would have been impossible

to have been met by a single or even a handful of the network’s distinct corporate members.



                                                 244
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 253 of 314. PageID #: 1293




       756.    For example, the network members pooled their vast marketing funds and

dedicated them to expansive and normally cost-prohibitive marketing ventures, such as the

creation of Front Groups. These collaborative networking tactics allowed each Marketing

Defendant to diversify its marketing efforts, all the while sharing any risk and exposure,

financial and/or legal, with other Marketing Defendants

       757.    The most unnerving tactic utilized by the Marketing Defendants’ network, was

their unabashed mimicry of the scientific method of citing “references” in their materials. In the

scientific community, cited materials and references are rigorously vetted by objective unbiased

and disinterested experts in the field, and an unfounded theory or proposition would, or should,

never gain traction.

       758.    Marketing Defendants put their own twist on the scientific method: they worked

together to manufacture wide support for their unfounded theories and propositions involving

opioids. Due to their sheer numbers and resources, the Marketing Defendants were able to

create a false consensus through their materials and references.

       759.    An illustrative example of the Marketing Defendants’ utilization of this tactic is

the wide promulgation of the Porter & Jick Letter, which declared the incidence of addiction

“rare” for patients treated with opioids. The authors had analyzed a database of hospitalized

patients who were given opioids in a controlled setting to ease suffering from acute pain. These

patients were not given long-term opioid prescriptions or provided opioids to administer to

themselves at home, nor was it known how frequently or infrequently and in what doses the

patients were given their narcotics. Rather, it appears the patients were treated with opioids for

short periods of time under in-hospital doctor supervision.

       760.    Nonetheless, Marketing Defendants widely and repeatedly cited this letter as



                                                245
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 254 of 314. PageID #: 1294




proof of the low addiction risk in connection with taking opioids in connection with taking

opioids despite its obvious shortcomings. Marketing Defendants’ egregious misrepresentations

based on this letter included claims that less than one percent of opioid users became addicted.

       761.    Marketing Defendants’ collective misuse of the Porter & Jick Letter helped the

opioid manufacturers convince patients and healthcare providers, such as hospitals that opioids

were not a concern. The enormous impact of Marketing Defendants’ misleading amplification of

this letter was well documented in another letter published in the NEJM on June, 1, 2017,

describing the way the one-paragraph 1980 letter had been irresponsibly cited and in some cases

“grossly misrepresented.” In particularly, the authors of this letter explained:

       [W]e found that a five-sentence letter published in the Journal in 1980 was heavily
       and uncritically cited as evidence that addiction was rare with long-term opioid
       therapy. We believe that this citation pattern contributed to the North American
       opioid crises by helping to shape a narrative that allayed prescribers’ concerns
       about the risk of addiction associated with long-term opioid therapy…

By knowingly misrepresenting the appropriate uses, risks, and safety of opioids, the Marketing

Defendants committed overt acts in furtherance of their conspiracy.

               2.      Conspiracy Among All Defendants

       762.    In addition, and on an even broader level, all Defendants took advantage of the

industry structure, including end-running its internal checks and balance, to their collective

advantage. Defendants agreed among themselves to increasing the supply of opioids and

fraudulently increasing the quotas that governed the manufacture and supply of prescription

opioids. Defendants did so to increase sales, revenue, and profit from their opioid products.

       763.    The interaction and length of the relationships between and among the

Defendants reflects a deep level of interaction and cooperation between Defendants in a tightly

knit industry. The Marketing and Distributor Defendants were not two separate groups operating

in isolation or two groups forced to work together in a closed system. The Defendants operated

                                                246
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 255 of 314. PageID #: 1295




together as a united entity, working together on multiple fronts, to engage in the unlawful sale of

prescription opioids.

       764.    Defendants collaborated to expand the opioid market in an interconnected and

interrelated network in the following ways, as set forth more fully below including, for example,

membership in the Healthcare Distribution Alliance.

       765.    Defendants utilized their membership in the HDA and other forms of

collaboration to form agreements about their approach to their duties under the CSA to report

suspicious orders. The Defendants overwhelmingly agreed on the same approach – to fail to

identify, report or halt suspicious opioid orders, and fail to prevent diversion. Defendants’

agreement to restrict reporting provided an added layer of insulation from DEA scrutiny for the

entire industry as Defendants were thus collectively responsible for each other’s compliance

with their reporting obligations. Defendants were aware, both individually and collectively

aware of the suspicious orders that flowed directly from Defendants’ facilities.

       766.    Defendants knew that their own conduct could be reported by other Defendants

and that their failure to report suspicious orders they filled could be brought to the DEA’s

attention. As a result, Defendants had an incentive to communicate with each other about the

reporting or suspicious orders to ensure consistency in their dealings with DEA.

       767.    The Defendants also worked together to ensure that the opioid quotas allowed by

the DEA remained artificially high and ensured that suspicious orders were not reported to the

DEA in order to ensure that the DEA had no basis for refusing to increase or decrease

production quotas due to diversion.

       768.    The desired consistency, and collective end goal was achieved. Defendants

achieved blockbuster profits through higher opioid sales by orchestrating the unimpeded flow of



                                                247
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 256 of 314. PageID #: 1296




opioids.

       B.      Statutes Of Limitations Are Tolled and Defendants Are Estopped From
               Asserting Statutes Of Limitations As Defenses

               1.      Continuing Conduct

       769.    Plaintiff contends it continues to suffer harm from the unlawful actions by the

Defendants.

       770.    The continued tortious and unlawful conduct by the Defendants causes a repeated

or continuous injury. The damages have not occurred all at once but have continued to occur

and have increased as time progresses. The tort is not completed nor have all the damages been

incurred until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants has

not ceased. The public nuisance remains unabated. The conduct causing the damages remains

unabated.

               2.      Equitable Estoppel and Fraudulent Concealment

       771.    Defendants are equitably estopped from relying upon a statute of limitations

defense because they undertook active efforts to deceive Plaintiff and to purposefully conceal

their unlawful conduct and fraudulently assure the public, including the State, the Plaintiff, and

Plaintiff’s Community, that they were undertaking efforts to comply with their obligations under

the state and federal controlled substances laws, all with the goal of protecting their registered

manufacturer or distributor status in the State and to continue generating profits.

       772.    Notwithstanding the allegations set forth above, the Defendants affirmatively

assured the public, including the State, the Plaintiff, and Plaintiff’s Community, that they are

working to curb the opioid epidemic.

       773.    The Defendants were deliberate in taking steps to conceal their conspiratorial

behavior and active role in the deceptive marketing and the oversupply of opioids through


                                                248
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 257 of 314. PageID #: 1297




overprescribing and suspicious sales, all of which fueled the opioid epidemic.

       774.    As set forth herein, the Marketing Defendants deliberately worked through Front

Groups purporting to be patient advocacy and professional organizations, through public

relations companies hired to work with the Front Groups and through paid KOLs to secretly

control messaging, influence prescribing practices and drive sales. The Marketing Defendants

concealed their role in shaping, editing, and approving the content of prescribing guidelines,

informational brochures, KOL presentations and other false and misleading materials addressing

pain management and opioids that were widely disseminated to regulators, prescribers and the

public at large. They concealed the addictive nature and dangers associated with opioid use and

denied blame for the epidemic attributing it instead solely to abuse and inappropriate

prescribing. They manipulated scientific literature and promotional materials to make it appear

that misleading statements about the risks, safety and superiority of opioids were actually

accurate, truthful, and supported by substantial scientific evidence. Through their public

statements, omissions, marketing, and advertising, the Marketing Defendants’ deceptions

deprived Plaintiff of actual or implied knowledge of facts sufficient to put Plaintiff on notice of

potential claims.

       775.    The Supply Chain and Marketing Defendants also concealed from Plaintiff the

existence of Plaintiff’s claims by hiding their lack of cooperation with law enforcement and

affirmatively seeking to convince the public that their legal duties to report suspicious sales had

been satisfied through public assurances that they were working to curb the opioid epidemic.

They publicly portrayed themselves as committed to working diligently with law enforcement

and others to prevent diversion of these dangerous drugs and curb the opioid epidemic, and they

made broad promises to change their ways insisting they were good corporate citizens. These



                                                249
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 258 of 314. PageID #: 1298




repeated misrepresentations misled regulators, prescribers and the public, including Plaintiff,

and deprived Plaintiff of actual or implied knowledge of facts sufficient to put Plaintiff on notice

of potential claims.

       776.    Plaintiff did not discover the nature, scope and magnitude of Defendants’

misconduct, and its full impact on jurisdiction, and could not have acquired such knowledge

earlier through the exercise of reasonable diligence.

       777.    The Marketing Defendants’ campaign to misrepresent and conceal the truth about

the opioid drugs that they were aggressively pushing in the State and in Plaintiff’s Community

deceived the medical community, consumers, the State, and Plaintiff’s Community.

       778.    Further, Defendants have also concealed and prevented discovery of information,

including data from the ARCOS database, which will confirm their identities and the extent of

their wrongful and illegal activities. On April 11, 2018, the Northern District of Ohio Ordered

the transactional ARCOS data be produced, over Defendants’ strenuous objections. In so doing,

the Court reviewed its previous decisions on this data and held that, because the transaction data

had not yet been produced, the Plaintiff could not identify the potential defendants in this

litigation, and further held that such information was “critical”:

       This means Plaintiffs still do not know: (a) which manufacturers (b) sold what types
       of pills (c) to which distributors; nor do they know (d) which distributors (e) sold
       what types of pills (f) to which retailers (g) in what locations. In any given case,
       therefore, the Plaintiff still cannot know for sure who are the correct defendants, or
       the scope of their potential liability. For example, the ARCOS spreadsheets
       produced by DEA show the top five distributors of oxycodone in Ohio in 2014 were
       Cardinal, AmerisourceBergen, McKesson, Wal-Mart, and Miami-Luken; but there
       is no way to know whether (or how much) any of these five entities distributed
       oxycodone into Seneca County, Ohio (or any other particular venue). . . . [The]
       DEA and [the] defendants . . . [have] conceded the data was relevant and necessary
       to litigation . . . . Discovery of precisely which manufacturers sent which drugs to
       which distributors, and which distributors sent which drugs to which pharmacies
       and doctors, is critical not only to all of plaintiffs’ claims, but also to the Court’s
       understanding of the width and depth of this litigation.

                                                250
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 259 of 314. PageID #: 1299




 Order of April 11, 2018 [Doc. 233] at pp. 6-7 (footnotes omitted).

       779.    Defendants intended that their actions and omissions would be relied upon,

including by Plaintiff, other medical providers and the public. These entities and individuals did

not know and did not have the means to know the truth, due to Defendants’ actions and

omissions.

       780.    The Plaintiff and others reasonably relied on Defendants’ affirmative statements

regarding their purported compliance with their obligations under the law and consent orders.

       C.      Facts Pertaining to Punitive Damages

       781.    As set forth above, Defendants acted deliberately to increase sales of, and profits

from, opioid drugs. The Marketing Defendants knew there was no support for their claims that

addiction was rare, that addiction risk could be effectively managed, that signs of addiction were

merely “pseudoaddiction,” that withdrawal is easily managed, that higher doses pose no

significant additional risks, that long-term use of opioids improves function, or that time-release

or abuse-deterrent formulations would prevent addiction or abuse. Nonetheless, they knowingly

promoted these falsehoods in order to increase the market for their addictive drugs.

       782.    All of the Defendants, moreover, knew that large and suspicious quantities of

opioids were being poured into communities throughout the United States, yet, despite this

knowledge, took no steps to report suspicious orders, control the supply of opioids, or otherwise

prevent diversion. Indeed as described above, Defendants acted in concert together to maintain

high levels of quotas for their products and to ensure that suspicious orders would not be

reported to regulators.

       783.    Defendants’ conduct was so willful and deliberate that it continued in the face of

numerous enforcement actions, fines, and other warnings from state and local governments and


                                                251
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 260 of 314. PageID #: 1300




regulatory agencies. Defendants paid their fines, made promises to do better, and continued on

with their marketing and supply schemes. This ongoing course of conduct knowingly,

deliberately and repeatedly threatened and accomplished harm and risk of harm to public health

and safety, and large scale economic loss to communities and government liabilities across the

country.

               1.      The Marketing Defendants Persisted in Their Fraudulent Scheme
                       Despite Repeated Admonitions, Warnings, and Even Prosecutions

       784.    So determined were the Marketing Defendants to sell more opioids that they

simply ignored multiple admonitions, warnings and prosecutions, as described more fully below.

                       a.      FDA warnings to Janssen failed to deter Janssen’s misleading
                               promotion of Duragesic

       785.    On February 15, 2000, the FDA sent Janssen a letter concerning the

dissemination of “homemade” promotional pieces that promoted the Janssen drug Duragesic in

violation of the Federal Food, Drug, and Cosmetic Act. In a subsequent letter, dated March 30,

2000, the FDA explained that the “homemade” promotional pieces were “false or misleading

because they contain misrepresentations of safety information, broaden Duragesic’s indication,

contain unsubstantiated claims, and lack fair balance.” The March 30, 2000 letter detailed

numerous ways in which Janssen’s marketing was misleading.

       786.    The letter did not stop Janssen. On September 2, 2004, the U.S. Department of

Health and Human Services (“HHS”) sent Janssen a warning letter concerning Duragesic due to

“false or misleading claims about the abuse potential and other risks of the drug, and . . .

unsubstantiated effectiveness claims for Duragesic,” including, specifically, “suggesting that

Duragesic has a lower potential for abuse compared to other opioid products.” The September 2,

2004 letter detailed a series of unsubstantiated, false or misleading claims.

       787.    One year later, Janssen was still at it. On July 15, 2005, the FDA issued a public

                                                 252
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 261 of 314. PageID #: 1301




health advisory warning doctors of deaths resulting from the use of Duragesic and its generic

competitor, manufactured by Mylan N.V. The advisory noted that the FDA had been

“‘examining the circumstances of product use to determine if the reported adverse events may be

related to inappropriate use of the patch’” and noted the possibility “that patients and physicians

might be unaware of the risks” of using the fentanyl transdermal patch, which is a potent opioid

analgesic approved only for chronic pain in opioid-tolerant patients that could not be treated by

other drugs.

                       b.     Governmental action, including large monetary fines, failed to
                              stop Cephalon from falsely marketing Actiq for off-label uses

       788.    On September 29, 2008, Cephalon finalized and entered into a corporate integrity

agreement with the Office of the Inspector General of HHS and agreed to pay $425 million in

civil and criminal penalties for its off-label marketing of Actiq and two other drugs (Gabitril and

Provigil). According to a DOJ press release, Cephalon had trained sales representatives to

disregard restrictions of the FDA-approved label, employed sales representatives and healthcare

professionals to speak to physicians about off-label uses of the three drugs and funded CME to

promote off-label uses.

       789.    Notwithstanding letters, an FDA safety alert, DOJ and state investigations, and

the massive settlement, Cephalon has continued its deceptive marketing strategy.

                       c.     FDA Warnings Did Not Prevent Cephalon from Continuing
                              False and Off-Label Marketing of Fentora

       790.    On September 27, 2007, the FDA issued a public health advisory to address

numerous reports that patients who did not have cancer or were not opioid tolerant had been

prescribed Fentora, and death or life-threatening side effects had resulted. The FDA warned:

“Fentora should not be used to treat any type of short-term pain.” Indeed, FDA specifically

denied Cephalon’s application, in 2008, to broaden the indication of Fentora to include treatment

                                                253
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 262 of 314. PageID #: 1302




of non-cancer breakthrough pain and use in patients who were not already opioid-tolerant.

       791.    Flagrantly disregarding the FDA’s refusal to broaden the indication for Fentora,

Cephalon nonetheless marketed Fentora beyond its approved indications. On March 26, 2009,

the FDA warned Cephalon against its misleading advertising of Fentora (“Warning Letter”). The

Warning Letter described a Fentora Internet advertisement as misleading because it purported to

broaden “the indication for Fentora by implying that any patient with cancer who requires

treatment for breakthrough pain is a candidate for Fentora . . . when this is not the case.” It

further criticized Cephalon’s other direct Fentora advertisements because they did not disclose

the risks associated with the drug.

       792.    Despite this warning, Cephalon continued to use the same sales tactics to push

Fentora as it did with Actiq. For example, on January 13, 2012, Cephalon published an insert in

Pharmacy Times titled “An Integrated Risk Evaluation and Mitigation Strategy (REMS) for

FENTORA (Fentanyl Buccal Tablet) and ACTIQ (Oral Transmucosal Fentanyl Citrate).”

Despite the repeated warnings of the dangers associated with the use of the drugs beyond their

limited indication, as detailed above, the first sentence of the insert states: “It is well recognized

that the judicious use of opioids can facilitate effective and safe management of chronic pain.”

                       d.      A Guilty Plea and a Large Fine Did Not Deter Purdue from
                               Continuing Its Fraudulent Marketing of OxyContin

       793.    In May 2007, Purdue and three of its executives pled guilty to federal charges of

misbranding OxyContin in what the company acknowledged was an attempt to mislead doctors

about the risk of addiction. Purdue was ordered to pay $600 million in fines and fees. In its

plea, Purdue admitted that its promotion of OxyContin was misleading and inaccurate,

misrepresented the risk of addiction and was unsupported by science. Additionally, Michael

Friedman the company’s president, pled guilty to a misbranding charge and agreed to pay $19


                                                 254
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 263 of 314. PageID #: 1303




million in fines; Howard R. Udell, Purdue’s top lawyer, also pled guilty and agreed to pay $8

million in fines; and Paul D. Goldenheim, its former medical director, pled guilty as well and

agreed to pay $7.5 million in fines.

          794.   Nevertheless, even after the settlement, Purdue continued to pay doctors on

speakers’ bureaus to promote the liberal prescribing of OxyContin for chronic pain and fund

seemingly neutral organizations to disseminate the message that opioids were non-addictive as

well as other misrepresentations. At least until early 2018, Purdue continued deceptively to

market the benefits of opioids for chronic pain while diminishing the associated dangers of

addiction. After Purdue made its guilty plea in 2007, it assembled an army of lobbyists to fight

any legislative actions that might encroach on its business. Between 2006 and 2015, Purdue and

other painkiller producers, along with their associated nonprofits, spent nearly $900 million

dollars on lobbying and political contributions - eight times what the gun lobby spent during that

period.

                        e.      Repeated Admonishments and Fines Did Not Stop Defendants
                                from Ignoring Their Obligations to Control the Supply Chain
                                and Prevent Diversion

          795.   Defendants were repeatedly admonished and even fined by regulatory authorities,

but continued to disregard their obligations to control the supply chain of dangerous opioids and to

institute controls to prevent diversion.

          796.   In a 60 Minutes interview last fall, former DEA agent Joe Rannazzisi described

Defendants’ industry as “out of control,” stating that “[w]hat they wanna do, is do what they

wanna do, and not worry about what the law is. And if they don’t follow the law in drug supply,

people die. That’s just it. People die.” He further explained that:

          JOE RANNAZZISI: The three largest distributors are Cardinal Health,
          McKesson, and AmerisourceBergen. They control probably 85 or 90 percent of
          the drugs going downstream.
                                                 255
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 264 of 314. PageID #: 1304




            [INTERVIEWER]: You know the implication of what you’re saying, that these
            big companies knew that they were pumping drugs into American communities
            that were killing people.

            JOE RANNAZZISI: That’s not an implication, that’s a fact. That’s exactly what
            they did.

            797.   Another DEA veteran similarly stated that these companies failed to make even a

“good faith effort” to “do the right thing.” He further explained that “I can tell you with 100

percent accuracy that we were in there on multiple occasions trying to get them to change their

behavior. And they just flat out ignored us.”428

            798.   Government actions against the Defendants with respect to their obligations to

control the supply chain and prevent diversion include:

                    a.     On April 24, 2007, the DEA issued an Order to Show Cause and
                           Immediate Suspension Order against the AmerisourceBergen Orlando,
                           Florida distribution center (“Orlando Facility”) alleging failure to
                           maintain effective controls against diversion of controlled substances. On
                           June 22, 2007, AmerisourceBergen entered into a settlement that resulted
                           in the suspension of its DEA registration;

                    b.     On November 28, 2007, the DEA issued an Order to Show Cause
                           and Immediate Suspension Order against the Cardinal Auburn,
                           Washington Distribution Center (“Auburn Facility”) for failure to
                           maintain effective controls against diversion of hydrocodone;

                    c.     On December 5, 2007, the DEA issued an Order to Show Cause and
                           Immediate Suspension Order against the Cardinal Lakeland, Florida
                           Distribution Center (“Lakeland Facility”) for failure to maintain
                           effective controls against diversion of hydrocodone;

                    d.     On December 7, 2007, the DEA issued an Order to Show Cause and
                           Immediate Suspension Order against the Cardinal Swedesboro, New
                           Jersey Distribution Center (“Swedesboro Facility”) for failure to
                           maintain effective controls against diversion of hydrocodone;

                    e.     On January 30, 2008, the DEA issued an Order to Show Cause against
                           the Cardinal Stafford, Texas Distribution Center (“Stafford Facility”) for
                           failure to maintain effective controls against diversion of hydrocodone;
428
      Id.

                                                   256
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 265 of 314. PageID #: 1305




                f.      On September 30, 2008, Cardinal entered into a Settlement and Release
                        Agreement and Administrative Memorandum of Agreement with the
                        DEA related to its Auburn, Lakeland, Swedesboro and Stafford
                        Facilities. The document also referenced allegations by the DEA that
                        Cardinal failed to maintain effective controls against the diversion of
                        controlled substances at its distribution facilities located in McDonough,
                        Georgia (“McDonough Facility”), Valencia, California (“Valencia
                        Facility”) and Denver, Colorado (“Denver Facility”);

                g.      On February 2, 2012, the DEA issued an Order to Show Cause and
                        Immediate Suspension Order against the Cardinal’s Lakeland
                        Facility for failure to maintain effective controls against diversion
                        of oxycodone; and

                h.      On December 23, 2016, Cardinal agreed to pay a $44 million fine to the
                        DEA to resolve the civil penalty portion of the administrative action
                        taken against its Lakeland Facility.

       799.    McKesson’s deliberate disregard of its obligations was especially flagrant. On

May 2, 2008, McKesson Corporation entered into an Administrative Memorandum of Agreement

(“2008 McKesson MOA”) with the DEA which provided that McKesson would “maintain a

compliance program designed to detect and prevent the diversion of controlled substances,

inform DEA of suspicious orders required by 21 C.F.R. § 1301.74(b), and follow the procedures

established by its Controlled Substance Monitoring Program.”

       800.    Despite its 2008 agreement with DEA, McKesson continued to fail to report

suspicious orders between 2008 and 2012 and did not fully implement or follow the monitoring

program it agreed to. It failed to conduct adequate due diligence of its customers, failed to keep

complete and accurate records in the CSMP files maintained for many of its customers and

bypassed suspicious order reporting procedures set forth in the CSMP.

       801.    On January 5, 2017, McKesson Corporation entered into an Administrative

Memorandum Agreement with the DEA wherein it agreed to pay a $150 million civil penalty for

violation of the 2008 MOA as well as failure to identify and report suspicious orders at its

                                                257
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 266 of 314. PageID #: 1306




facilities in Aurora, CO; Aurora, IL; Delran, NJ; LaCrosse, WI; Lakeland, FL; Landover, MD;

La Vista, NE; Livonia, MI; Methuen, MA; Sante Fe Springs, CA; Washington Courthouse, OH;

and West Sacramento, CA. McKesson’s 2017 agreement with DEA documents that McKesson

continued to breach its admitted duties by “fail[ing] to properly monitor its sales of controlled

substances and/or report suspicious orders to DEA, in accordance with McKesson’s obligations.”

        802.    As the Washington Post and 60 Minutes recently reported, DEA staff

recommended a much larger penalty than the $150 million ultimately agreed to for McKesson’s

continued and renewed breach of its duties, as much as a billion dollars, and delicensing of

certain facilities. A DEA memo outlining the investigative findings in connection with the

administrative case against 12 McKesson distribution centers included in the 2017 Settlement

stated that McKesson “[s]upplied controlled substances in support of criminal diversion

activities”; “[i]gnored blatant diversion”; had a “[p]attern of raising thresholds arbitrarily”;

“[f]ailed to review orders or suspicious activity”; and “[i]gnored [the company’s] own procedures

designed to prevent diversion.”

        803.    On December 17, 2017, CBS aired an episode of 60 Minutes featuring Assistant

Special Agent Schiller, who described McKesson as a company that killed people for its own

financial gain and blatantly ignored the CSA requirement to report suspicious orders:

        DAVID SCHILLER: If they would stayed in compliance with their authority and
        held those that they’re supplying the pills to, the epidemic would be nowhere near
        where it is right now. Nowhere near.

        ***

        They had hundreds of thousands of suspicious orders they should have reported,
        and they didn’t report any. There’s not a day that goes by in the pharmaceutical
        world, in the McKesson world, in the distribution world, where there’s not
        something suspicious. It happens every day.

        [INTERVIEWER:] And they had none.

                                                  258
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 267 of 314. PageID #: 1307




          DAVID SCHILLER: They weren’t reporting any.              I mean, you have to
          understand that, nothing was suspicious?429

          804.    Following the 2017 settlement, McKesson shareholders made a books and records

request of the company. According to a separate action pending on their behalf, the Company’s

records show that the Company’s Audit Committee failed to monitor McKesson’s information

reporting system to assess the state of the Company’s compliance with the CSA and McKesson’s

2008 Settlements. More particularly, the shareholder action alleges that the records show that in

October 2008, the Audit Committee had an initial discussion of the 2008 Settlements and results

of internal auditing, which revealed glaring omissions; specifically:

                    a.      some customers had “not yet been assigned thresholds in the system
                            to flag large shipments of controlled substances for review”;

                    b.      “[d]ocumentation evidencing new customer due diligence
                            was incomplete”;

                    c.      “documentation supporting the company’s decision to change
                            thresholds for existing customers was also incomplete”; and

                    d.      Internal Audit “identified opportunities to enhance the Standard
                            Operating Procedures.”

Yet, instead of correcting these deficiencies, after that time, for a period of more than four

years, the Audit Committee failed to address the CSMP or perform any more audits of

McKesson’s compliance with the CSA or the 2008 Settlements, the shareholder action’s

description of McKesson’s internal documents reveals. During that period of time,

McKesson’s Audit Committee failed to inquire whether the Company was in compliance with

obligations set forth in those agreements and with the controlled substances regulations more




429
      Whitaker, Opioid Crisis Fueled by Drug Industry.


                                                    259
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 268 of 314. PageID #: 1308




generally. It was only in January 2013 that the Audit Committee received an Internal Audit

report touching on these issues.

       805.      In short, McKesson, was “neither rehabilitated nor deterred by the 2008

[agreement],” as a DEA official working on the case noted. Quite the opposite, “their bad acts

continued and escalated to a level of egregiousness not seen before.” According to statements

of “DEA investigators, agents and supervisors who worked on the McKesson case” reported in

the Washington Post, “the company paid little or no attention to the unusually large and frequent

orders placed by pharmacies, some of them knowingly supplying the drug rings.” “Instead, the

DEA officials said, the company raised its own self-imposed limits, known as thresholds, on

orders from pharmacies and continued to ship increasing amounts of drugs in the face of

numerous red flags.”

       806.      Since at least 2002, Purdue has maintained a database of health care providers

suspected of inappropriately prescribing OxyContin or other opioids. Physicians could be added

to this database based on observed indicators of illicit prescribing such as excessive numbers of

patients, cash transactions, patient overdoses, and unusual prescribing of the highest-strength

pills (80 mg OxyContin pills or “80s,” as they were known on the street, were a prime target for

diversion). Purdue claims that health care providers added to the database no longer were

detailed, and that sales representatives received no compensation tied to these providers’

prescriptions.

       807.      Yet, Purdue failed to cut off these providers’ opioid supply at the pharmacy

level—meaning Purdue continued to generate sales revenue from their prescriptions—and failed

to report these providers to state medical boards or law enforcement. Purdue’s former senior

compliance officer acknowledged in an interview with the Los Angeles Times that in five years



                                                 260
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 269 of 314. PageID #: 1309




of investigating suspicious pharmacies, the company never stopped the supply of its opioids to a

pharmacy, even where Purdue employees personally witnessed the diversion of its drugs.

           808.   The same was true of prescribers. For example, as discussed above, despite

Purdue’s knowledge of illicit prescribing from one Los Angeles clinic which its district manager

called an “organized drug ring” in 2009, Purdue did not report its suspicions until long after law

enforcement shut it down and not until the ring prescribed more than 1.1 million OxyContin

tablets.

           809.   Indeed, the New York Attorney General found that Purdue placed 103 New York

health care providers on its “No-Call” List between January 1, 2008 and March 7, 2015, and that

Purdue’s sales representatives had detailed approximately two-thirds of these providers, some

quite extensively, making more than a total of 1,800 sales calls to their offices over a six-year

period.

           810.   The New York Attorney General similarly found that Endo knew, as early as

2011 that Opana ER was being abused in New York, but certain sales representatives who

detailed New York health care providers testified that they did not know about any policy or

duty to report problematic conduct. The New York Attorney General further determined that

Endo detailed health care providers who were subsequently arrested or convicted for illegal

prescribing of opioids a total of 326 times, and these prescribers collectively wrote 1,370

prescriptions for Opana ER (although the subsequent criminal charges at issue did not involve

Opana ER).

           811.   As all of the governmental actions against the Marketing Defendants and against

all the Defendants shows, Defendants knew that their actions were unlawful, and yet deliberately

refused to change their practices because compliance with their legal obligations would have



                                                 261
        Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 270 of 314. PageID #: 1310




      decreased their sales and their profits.

XV.           FACTS PERTAINING TO CLAIMS UNDER RACKETEER-INFLUENCED AND
              CORRUPT ORGANIZATIONS (“RICO”) ACT

              A.      The False Narrative Enterprise

                      1.      The Common Purpose and Scheme of the False Narrative Enterprise

              812.    Knowing that their products were highly addictive, ineffective and unsafe for the

      treatment of long-term chronic pain, non-acute and non-cancer pain, the Marketing Defendants

      formed an association-in-fact enterprise and engaged in a scheme to unlawfully increase their

      profits and sales, and grow their share of the prescription painkiller market, through repeated and

      systematic misrepresentations about the safety and efficacy of opioids for treating long-term

      chronic pain.

              813.    In order to unlawfully increase the demand for opioids, the Marketing Defendants

      formed an association-in-fact enterprise (the “False Narrative Enterprise”) with the Front Groups

      and KOLs described above. Through their personal relationships, the members of the False

      Narrative Enterprise had the opportunity to form and take actions in furtherance of the False

      Narrative Enterprise’s common purpose. The Marketing Defendants’ substantial financial

      contribution to the False Narrative Enterprise, and the advancement of opioids- friendly

      messaging, fueled the U.S. opioids epidemic.430

              814.    The Marketing Defendants, through the False Narrative Enterprise, concealed the

      true risks and dangers of opioids from the medical community and the public, including

      Plaintiff, and made misleading statements and misrepresentations about opioids that downplayed


       430
         Fueling an Epidemic: Exposing the Financial Ties Between Opioid Manufacturers and Third Party
       Advocacy Groups, U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking
       Members’ Office, February 12, 2018 https://www.hsdl.org/?abstract&did=808171 (“Fueling an
       Epidemic”), at 1.


                                                      262
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 271 of 314. PageID #: 1311




the risk of addiction and exaggerated the benefits of opioid use. The misleading statements

included: (1) that addiction is rare among patients taking opioids for pain; (2) that addiction risk

can be effectively managed; (3) that symptoms of addiction exhibited by opioid patients are

actually symptoms of an invented condition the Marketing Defendants named

“pseudoaddiction”; (4) that withdrawal is easily managed; (5) that increased dosing present no

significant risks; (6) that long-term use of opioids improves function; (7) that the risks of

alternative forms of pain treatment are greater than the adverse effects of opioids; (8) that use of

time-released dosing prevents addiction; and (9) that abuse-deterrent formulations provide a

solution to opioid abuse.

       815.    The scheme devised, implemented and conducted by the RICO Defendants was a

common course of conduct designed to ensure that the RICO Defendants unlawfully increased

their sales and profits through concealment and misrepresentations about the addictive nature

and effective use of the Marketing Defendants’ drugs. The Marketing Defendants, the Front

Groups, and the KOLs acted together for a common purpose and perpetuated the False Narrative

Enterprise’s scheme, including through the unbranded promotion and marketing network as

described above.

       816.    There was regular communication between the Marketing Defendants, Front

Groups and KOLs, in which information was shared, misrepresentations are coordinated, and

payments were exchanged. Typically, the coordination, communication and payment occurred,

and continues to occur, through the repeated and continuing use of the wires and mail in which

the Marketing Defendants, Front Groups, and KOLs share information regarding overcoming

objections and resistance to the use of opioids for chronic pain. The Marketing Defendants,

Front Groups and KOLs functioned as a continuing unit for the purpose of implementing the



                                                 263
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 272 of 314. PageID #: 1312




False Narrative Enterprise’s scheme and common purpose, and each agreed and took actions to

hide the scheme and continue its existence.

       817.    At all relevant times, the Front Groups were aware of the Marketing Defendants’

conduct, were knowing and willing participants in and beneficiaries of that conduct. Each Front

Group also knew, but did not disclose, that the other Front Groups were engaged in the same

scheme, to the detriment of consumers, prescribers, and the Plaintiff. But for the False Narrative

Enterprise’s unlawful fraud, the Front Groups would have had incentive to disclose the deceit by

the Marketing Defendants and the False Narrative Enterprise to their members and constituents.

By failing to disclose this information, Front Groups perpetuated the False Narrative

Enterprise’s scheme and common purpose, and reaped substantial benefits.

       818.    At all relevant times, the KOLs were aware of the Marketing Defendants’

conduct, were knowing and willing participants in that conduct, and reaped benefits from that

conduct. The Marketing Defendants selected KOLs solely because they favored the aggressive

treatment of chronic pain with opioids. The Marketing Defendants’ support helped the KOLs

become respected industry experts. And, as they rose to prominence, the KOLs falsely touted the

benefits of using opioids to treat chronic pain, repaying the Marketing Defendants by advancing

their marketing goals. The KOLs also knew, but did not disclose, that the other KOLS and Front

Groups were engaged in the same scheme, to the detriment of consumers, prescribers, and the

Plaintiffs. But for the False Narrative Enterprise’s unlawful conduct, the KOLs would have had

incentive to disclose the deceit by the Marketing Defendants and the False Narrative Enterprise,

and to protect their patients and the patients of other physicians. By failing to disclose this

information, KOLs furthered the False Narrative Enterprise’s scheme and common purpose, and

reaped substantial benefits.



                                                 264
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 273 of 314. PageID #: 1313




       819.    As public scrutiny and media coverage focused on how opioids ravaged

communities in Florida and throughout the United States, the Front Groups and KOLS did not

challenge the Marketing Defendants’ misrepresentations, seek to correct their previous

misrepresentations, terminate their role in the False Narrative Enterprise, nor disclose publicly

that the risks of using opioids for chronic pain outweighed their benefits and were not supported

by medically acceptable evidence.

       820.    The Marketing Defendants, Front Groups and KOLs engaged in certain discrete

categories of activities in furtherance of the common purpose of the False Narrative Enterprise.

As described herein, the False Narrative Enterprise’s conduct in furtherance of the common

purpose of the False Narrative Enterprise involved: (1) misrepresentations regarding the risk of

addiction and safe use of prescription opioids for long-term chronic pain (described in detail

above); (2) lobbying to defeat measures to restrict over-prescription; (3) efforts to criticize or

undermine CDC guidelines; and (4) efforts to limit prescriber accountability.

       821.    In addition to disseminating misrepresentations about the risks and benefits of

opioids, the False Narrative Enterprise also furthered its common purpose by criticizing or

undermining CDC guidelines. Members of the False Narrative Enterprise criticized or

undermined the CDC Guidelines which represented “an important step - and perhaps the first

major step from the federal government - toward limiting opioid prescriptions for chronic pain.”

       822.    Several Front Groups, including the U.S. Pain Foundation and the AAPM,

criticized the draft guidelines in 2015, arguing that the “CDC slides presented on Wednesday

were not transparent relative to process and failed to disclose the names, affiliation, and conflicts

of interest of the individuals who participated in the construction of these guidelines.”

       823.    The AAPM criticized the prescribing guidelines in 2016, through its immediate



                                                 265
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 274 of 314. PageID #: 1314




past president, stating “that the CDC guideline makes disproportionately strong

recommendations based upon a narrowly selected portion of the available clinical evidence.”

       824.    The Marketing Defendants alone could not have accomplished the purpose of the

False Narrative Enterprise without the assistance of the Front Groups and KOLs, who were

perceived as “neutral” and more “scientific” than the Marketing Defendants themselves.

Without the work of the Front Groups and KOLs in spreading misrepresentations about opioids,

the False Narrative Enterprise could not have achieved its common purpose.

       825.    The impact of the False Narrative Enterprise’s scheme is still in place - i.e., the

opioids continue to be prescribed and used for chronic pain, and the epidemic continues to injure

Plaintiff, and consume Plaintiff’s resources.

       826.    As a result, it is clear that the Marketing Defendants, the Front Groups, and the

KOLs were each willing participants in the False Narrative Enterprise, had a common purpose

and interest in the object of the scheme, and functioned within a structure designed to effectuate

the Enterprise’s purpose.

               2.      The Conduct of the False Narrative Enterprise violated Civil RICO

       827.    From approximately the late 1990s to the present, each of the Marketing

Defendants exerted control over the False Narrative Enterprise and participated in the operation

or management of the affairs of the False Narrative Enterprise, directly or indirectly, in the

following ways:

                  a.    Creating and providing a body of deceptive, misleading and
                        unsupported medical and popular literature about opioids that (i)
                        understated the risks and overstated the benefits of long-term use; (ii)
                        appeared to be the result of independent, objective research; and (iii)
                        was thus more likely to be relied upon by physicians, patients, and
                        payors;

                  b.    Creating and providing a body of deceptive, misleading and unsupported
                        electronic and print advertisements about opioids that (i) understated the
                                                266
Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 275 of 314. PageID #: 1315




                 risks and overstated the benefits of long-term use; (ii) appeared to be the
                 result of independent, objective research; and (iii) was thus more likely
                 to be relied upon by physicians, patients, and payors;

           c.    Creating and providing a body of deceptive, misleading and unsupported
                 sales and promotional training materials about opioids that (i) understated
                 the risks and overstated the benefits of long-term use; (ii) appeared to be
                 the result of independent, objective research; and (iii) was thus more
                 likely to be relied upon by physicians, patients, and payors;

           d.    Creating and providing a body of deceptive, misleading and unsupported
                 CMEs and speaker presentations about opioids that (i) understated the
                 risks and overstated the benefits of long-term use; (ii) appeared to be the
                 result of independent, objective research; and (iii) was thus more likely
                 to be relied upon by physicians, patients, and payors;

           e.    Selecting, cultivating, promoting and paying KOLs based solely on their
                 willingness to communicate and distribute the Marketing Defendants’
                 messages about the use of opioids for chronic pain;

           f.    Providing substantial opportunities for KOLs to participate in research
                 studies on topics the RICO Marketing Defendants suggested or chose,
                 with the predictable effect of ensuring that many favorable studies
                 appeared in the academic literature;

           g.    Paying KOLs to serve as consultants or on the Marketing Defendants’
                 advisory boards, on the advisory boards and in leadership positions on
                 Front Groups, and to give talks or present CMEs, typically over meals
                 or at conferences;

           h.    Selecting, cultivating, promoting, creating and paying Front Groups based
                 solely on their willingness to communicate and distribute the RICO
                 Marketing Defendants’ messages about the use of opioids for chronic
                 pain;

           i.    Providing substantial opportunities for Front Groups to participate in
                 and/or publish research studies on topics the RICO Marketing Defendants
                 suggested or chose (and paid for), with the predictable effect of ensuring
                 that many favorable studies appeared in the academic literature;

           j.    Paying significant amounts of money to the leaders and individuals
                 associated with Front Groups;

           k.    Donating to Front Groups to support talks or CMEs, that were typically
                 presented over meals or at conferences;


                                         267
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 276 of 314. PageID #: 1316




                l.      Disseminating many of their false, misleading, imbalanced, and
                        unsupported statements through unbranded materials that appeared to
                        be independent publications from Front Groups;

                m.      Sponsoring CME programs put on by Front Groups that focused
                        exclusively on the use of opioids for chronic pain;

                n.      Developing and disseminating pro-opioid treatment guidelines with the
                        help of the KOLs as authors and promoters, and the help of the Front
                        Groups as publishers, and supporters;
                o.      Encouraging Front Groups to disseminate their pro-opioid messages to
                        groups targeted by the RICO Marketing Defendants, such as veterans and
                        the elderly, and then funding that distribution;

                p.      Concealing their relationship to and control of Front Groups and KOLs
                        from the Plaintiff and the public at large; and

                q.      Intending that Front Groups and KOLs would distribute through the U.S.
                        mail and interstate wire facilities, promotional and other materials that
                        claimed opioids could be safely used for chronic pain.

       828.    The False Narrative Enterprise had a hierarchical decision-making structure that

was headed by the Marketing Defendants and corroborated by the KOLs and Front Groups. The

Marketing Defendants controlled representations made about their opioids and their drugs, doled

out funds to PBMs and payments to KOLs, and ensured that representations made by KOLs,

Front Groups, and the Marketing Defendants’ sales detailers were consistent with the Marketing

Defendants’ messaging throughout the United States including Florida. The Front Groups and

KOLS in the False Narrative Enterprise were dependent on the Marketing Defendants for their

financial structure and for career development and promotion opportunities.

       829.    The Front Groups also conducted and participated in the conduct of the False

Narrative Enterprise, directly or indirectly, in the following ways:

                a.      The Front Groups promised to, and did, make representations regarding
                        opioids and the Marketing Defendants’ drugs that were consistent with
                        the Marketing Defendants’ messages;

                b.      The Front Groups distributed, through the U.S. Mail and interstate wire

                                                268
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 277 of 314. PageID #: 1317




                            facilities, promotional and other materials which claimed that opioids
                            could be safely used for chronic pain without addiction, and
                            misrepresented the benefits of using opioids for chronic pain
                            outweighed the risks;

                    c.      The Front Groups echoed and amplified messages favorable to
                            increased opioid use—and ultimately, the financial interests of the
                            Marketing Defendants;


                    d.      The Front Groups issued guidelines and policies minimizing the risk
                            of opioid addiction and promoting opioids for chronic pain;

                    e.      The Front Groups strongly criticized the 2016 guidelines from the Center
                            for Disease Control and Prevention (CDC) that recommended limits on
                            opioid prescriptions for chronic pain; and

                    f.      The Front Groups concealed their connections to the KOLs and
                            the Marketing Defendants.

            830.   The Marketing Defendants’ Front Groups, “with their large numbers and

credibility with policymakers and the public—have ‘extensive influence in specific disease

areas.’” The larger Front Groups “likely have a substantial effect on policies relevant to their

industry sponsors.”431 “By aligning medical culture with industry goals in this way, many of the

groups described in this report may have played a significant role in creating the necessary

conditions for the U.S. opioid epidemic.”432

            831.   The KOLs also participated in the conduct of the affairs of the False Narrative

Enterprise, directly or indirectly, in the following ways:

                    g.      The KOLs promised to, and did, make representations regarding opioids
                            and the RICO Marketing Defendants’ drugs that were consistent with the
                            Marketing Defendants’ messages themselves;

                    h.      The KOLs distributed, through the U.S. Mail and interstate wire facilities,
                            promotional and other materials which claimed that opioids could be

431
      Fueling an Epidemic at 1.
432
      Id. at 2.


                                                   269
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 278 of 314. PageID #: 1318




                        safely used for chronic pain without addiction, and misrepresented the
                        benefits of using opioids for chronic pain outweighed the risks;

                i.      The KOLs echoed and amplified messages favorable to increased opioid
                        use—and ultimately, the financial interests of the RICO Marketing
                        Defendants;

                j.      The KOLs issued guidelines and policies minimizing the risk of
                        opioid addiction and promoting opioids for chronic pain;

                k.      The KOLs strongly criticized the 2016 guidelines from the Center for
                        Disease Control and Prevention (CDC) that recommended limits on
                        opioid prescriptions for chronic pain; and

                l.      The KOLs concealed their connections to the Front Groups and the
                        RICO Marketing Defendants, and their sponsorship by the Marketing
                        Defendants.

       832.    The scheme devised and implemented by the Marketing Defendants and

members of the False Narrative Enterprise, amounted to a common course of conduct intended

to increase the Marketing Defendants’ sales from prescription opioids by encouraging the

prescribing and use of opioids for long-term chronic pain. The scheme was a continuing course

of conduct, and many aspects of it continue through to the present.

               3.     The False Narrative Enterprise Defendants Controlled and Paid
                      Front Groups and KOLs to Promote and Maximize Opioid Use

       833.    As discussed in detail above, the Marketing Defendants funded and controlled the

various Front Groups, including APF, AAPM/APS, FSMB, Alliance for Patient Access, USPF,

and AGS, ACPA. The Front Groups, which appeared to be independent, but were not,

transmitted the Marketing Defendants’ misrepresentations. The Marketing Defendants and the

Front Groups thus worked together to promote the goals of the False Narrative Enterprise.

       834.    The Marketing Defendants worked together with each other through the Front

Groups that they jointly funded and through which they collaborated on the joint promotional

materials described above.

                                               270
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 279 of 314. PageID #: 1319




       835.    Similarly, as discussed in detail above, the Marketing Defendants paid KOLs,

including Drs. Portenoy, Fine, Fishman, and Webster, to spread their misrepresentations and

promote their products. The Marketing Defendants and the KOLs thus worked together to

promote the goals of the False Narrative Enterprise.

               4.      Pattern of Racketeering Activity

       836.    The Marketing Defendants’ scheme described herein was perpetrated, in part,

through multiple acts of mail fraud and wire fraud, constituting a pattern of racketing activity as

described herein.

       837.    The pattern of racketeering activity used by the Marketing Defendants and the

False Narrative Enterprise likely involved thousands of separate instances of the use of the U.S.

Mail or interstate wire facilities in furtherance of the unlawful False Narrative Enterprise,

including essentially uniform misrepresentations, concealments and material omissions

regarding the beneficial uses and non-addictive qualities for the long-term treatment of chronic,

non-acute and non-cancer pain, with the goal of profiting from increased sales of the Marketing

Defendants’ drugs induced by consumers, prescribers, regulators and Plaintiff’s reliance on the

Marketing Defendants’ misrepresentations.

       838.    Each of these fraudulent mailings and interstate wire transmissions constitutes

racketeering activity and collectively, these violations constitute a pattern of racketeering

activity, through which the Marketing Defendants, the Front Groups and the KOLs defrauded

and intended to defraud Plaintiff.

       839.    The Marketing Defendants devised and knowingly carried out an illegal scheme

and artifice to defraud by means of materially false or fraudulent pretenses, representations,

promises, or omissions of material facts regarding the safe, non-addictive and effective use of

opioids for long-term chronic, non-acute and non-cancer pain. The Marketing Defendants and
                                                271
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 280 of 314. PageID #: 1320




members of the False Narrative Enterprise knew that these representations violated the FDA

approved use these drugs, and were not supported by actual evidence. The Marketing

Defendants intended that that their common purpose and scheme to defraud would, and did, use

the U.S. Mail and interstate wire facilities, intentionally and knowingly with the specific intent to

advance, and for the purpose of executing, their illegal scheme.

       840.    By intentionally concealing the material risks and affirmatively misrepresenting

the benefits of using opioids for chronic pain, to, prescribers, regulators and the public, including

Plaintiff, the Marketing Defendants, the Front Groups and the KOLs engaged in a fraudulent and

unlawful course of conduct constituting a pattern of racketeering activity.

       841.    The Marketing Defendants’ use of the U.S. Mail and interstate wire facilities to

perpetrate the opioids marketing scheme involved thousands of communications, publications,

representations, statements, electronic transmissions, payments, including, inter alia:

                a.      Marketing materials about opioids, and their risks and benefits, which
                        the RICO Marketing Defendants sent to health care providers, such as
                        hospitals transmitted through the internet and television, published, and
                        transmitted to Front Groups and KOLs located across the country and
                        the State;

                b.      Written representations and telephone calls between the RICO Marketing
                        Defendants and Front Groups regarding the misrepresentations,
                        marketing statements and claims about opioids, including the non-
                        addictive, safe use of chronic long-term pain generally;

                c.      Written representations and telephone calls between the RICO Marketing
                        Defendants and KOLs regarding the misrepresentations, marketing
                        statements and claims about opioids, including the non-addictive, safe
                        use of chronic long-term pain generally

                d.      E-mails, telephone and written communications between the RICO
                        Marketing Defendants and the Front Groups agreeing to or
                        implementing the opioids marketing scheme;

                e.      E-mails, telephone and written communications between the RICO
                        Marketing Defendants and the KOLs agreeing to or implementing

                                                272
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 281 of 314. PageID #: 1321




                        the opioids marketing scheme;

                f.      Communications between the RICO Marketing Defendants, Front
                        Groups and the media regarding publication, drafting of treatment
                        guidelines, and the dissemination of the same as part of the False
                        Narrative Enterprise;


                g.      Communications between the RICO Marketing Defendants, KOLs and
                        the media regarding publication, drafting of treatment guidelines, and the
                        dissemination of the same as part of the False Narrative Enterprise;

                h.      Written and oral communications directed to State agencies, federal
                        and state courts, and private insurers throughout the State that
                        fraudulently misrepresented the risks and benefits of using opioids for
                        chronic pain; and

                i.      Receipts of increased profits sent through the U.S. Mail and interstate wire
                        facilities - the wrongful proceeds of the scheme.

       842.    In addition to the above-referenced predicate acts, it was intended by and

foreseeable to the Marketing Defendants that the Front Groups and the KOLs would distribute

publications through the U.S. Mail and by interstate wire facilities, and, in those publications,

claim that the benefits of using opioids for chronic pain outweighed the risks of doing so.

       843.    To achieve the common goal and purpose of the False Narrative Enterprise, the

Marketing Defendants and members of the False Narrative Enterprise hid from the consumers,

prescribers, regulators and the Plaintiffs: (a) the fraudulent nature of the Marketing Defendants’

marketing scheme; (b) the fraudulent nature of statements made by the Marketing Defendants

and by their KOLs, Front Groups and other third parties regarding the safety and efficacy of

prescription opioids; and (c) the true nature of the relationship between the members of the False

Narrative Enterprise.

       844.    The Marketing Defendants, and each member of the False Narrative Enterprise

agreed, with knowledge and intent, to the overall objective of the Marketing Defendants’



                                                273
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 282 of 314. PageID #: 1322




fraudulent scheme and participated in the common course of conduct to commit acts of fraud

and indecency in marketing prescription opioids.

          845.   Indeed, for the Marketing Defendants’ fraudulent scheme to work, each of them

had to agree to implement similar tactics regarding fraudulent marketing of prescription opioids.

This conclusion is supported by the fact that the Marketing Defendants each financed,

supported, and worked through the same KOLs and Front Groups, and often collaborated on and

mutually supported the same publications, CMEs, presentations, and prescription guidelines

          846.   The Marketing Defendants’ predicate acts all had the purpose of creating the

opioid epidemic that substantially injured Plaintiffs’ business and property, while

simultaneously generating billion-dollar revenue and profits for the RICO Marketing

Defendants. The predicate acts were committed or caused to be committed by the RICO

Marketing Defendants through their participation in the False Narrative Enterprise and in

furtherance of its fraudulent scheme.

          B.     The Opioid Supply Chain Participants


          847.   Faced with the reality that they will now be held accountable for the

consequences of the opioid epidemic they created, members of the industry resort to “a

categorical denial of any criminal behavior or intent.”433 Defendants’ actions went far beyond

what could be considered ordinary business conduct. For more than a decade, the Defendants

(except for Insys) worked together in an illicit enterprise, engaging in conduct that was not only

illegal, but in certain respects anti-competitive, with the common purpose and achievement of

vastly increasing their respective profits and revenues by exponentially expanding a market that


433
  http://www.mckesson.com/about-mckesson/fighting-opioid-abuse/60-minutes-response (last visited,
Apr. 21, 2018).


                                                 274
      Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 283 of 314. PageID #: 1323




the law intended to restrict.

          848.    Knowing that dangerous drugs have a limited place in our society, and that their

dissemination and use must be vigilantly monitored and policed to prevent the harm that drug

abuse and addiction causes to individuals, society and governments, Congress enacted the

Controlled Substances Act (“CSA”). Specifically, through the CSA, which created a closed

system of distribution for controlled substances, Congress established an enterprise for good.

CSA imposes a reporting duty that cuts across company lines. Regulations adopted under the

CSA require that companies who are entrusted with permission to operate with within this

system cannot simply operate as competitive in an “anything goes” profit-maximizing market.

Instead, the statute tasks them to watch over each other with a careful eye for suspicious activity.

Driven by greed, Defendants betrayed that trust and subverted the constraints of the CSA’s

closed system to conduct their own enterprise for their own unlawful gain.

          849.    As “registrants” under the CSA, Defendants are duty bound to identify and report

“orders of unusual size, orders deviating substantially from a normal pattern, and orders of

unusual frequency.”434 Critically, these Defendants’ responsibilities do not end with the products

they manufacture or distribute -- there is no such limitation in the law because their duties cut

across company lines. Thus, when these Defendants obtain information about the sales and

distribution of other companies’ opioid products, as they did through data mining companies like

IMS Health, they were legally obligated to report that activity to the DEA.

          850.    If morality and the law did not suffice, competition dictates that the Defendants

would turn in their rivals when they had reason to suspect suspicious activity. Indeed, if a

manufacturer or distributor could gain market share by reporting a competitor’s illegal behavior


434
      21 C.F.R. 1301.74(b).


                                                  275
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 284 of 314. PageID #: 1324




(causing it to lose a license to operate, or otherwise inhibit its activity), ordinary business

conduct dictates that it would do so. Under the CSA this whistleblower or watchdog function is

not only a protected choice, but a statutory mandate. Unfortunately, however, that is not what

happened. Instead, knowing that investigations into potential diversion would only lead to

shrinking markets, Defendants elected to operate in a conspiracy of silence, in violation of both

the CSA and RICO.

       851.    The Defendants’ scheme required the participation of all. If any one member

broke rank, its compliance activities would highlight deficiencies of the others, and the

artificially high quotas they maintained through their scheme would crumble. But, if all the

members of the enterprise conducted themselves in the same manner, it would be difficult for

the DEA to go after any one of them. Accordingly, through the connections they made as a

result of their participation in the Healthcare Distribution Alliance (“HDA”), the Defendants

chose to flout the closed system designed to protect the citizens. Publicly, in 2008, they

announced their formulation of “Industry Compliance Guidelines: Reporting Suspicious Orders

and Prevention Diversion of Controlled Substances.” But, privately, Defendants refused to act

and through their lobbying efforts, they collectively sought to undermine the impact of the CSA.

Indeed, despite the issuance of these Industry Compliance Guidelines, which recognize these

Defendants’ duties under the law, as illustrated by the subsequent industry-wide enforcement

actions and consent orders issued after that time, none of them complied. John Gray, President

and CEO of the HDA said to Congress in 2014, it is “difficult to find the right balance between

proactive anti-diversion efforts while not inadvertently limiting access to appropriately

prescribed and dispensed medications.” Yet, Defendants apparently all found the same profit-

maximizing balance -- intentionally remaining silent to ensure the largest possible financial



                                                 276
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 285 of 314. PageID #: 1325




return.

          852.   As described above, at all relevant times, the Defendants operated as an

association-in-fact enterprise formed for the purpose of unlawfully increasing sales, revenues

and profits by fraudulently increasing the quotas set by the DEA that would allow them to

collectively benefit from a greater pool of prescription opioids to manufacture and distribute. In

support of this common purpose and fraudulent scheme, Defendants jointly agreed to disregard

their statutory duties to identify, investigate, halt and report suspicious orders of opioids and

diversion of their drugs into the illicit market so that those orders would not result in a decrease,

or prevent an increase in, the necessary quotas.

          853.   At all relevant times, as described above, the Defendants exerted control over,

conducted and/or participated in the False Narrative Enterprise by fraudulently claiming that

they were complying with their duties under the CSA to identify, investigate and report

suspicious orders of opioids in order to prevent diversion of those highly addictive substances

into the illicit market, and to halt such unlawful sales, so as to increase production quotas and

generate unlawful profits, as follows:

          854.   The Defendants disseminated false and misleading statements to state and federal

regulators claiming that:

                  a.     the quotas for prescription opioids should be increased;

                  b.     they were complying with their obligations to maintain effective
                         controls against diversion of their prescription opioids;

                  c.     they were complying with their obligations to design and operate a
                         system to disclose to the registrant suspicious orders of their prescription
                         opioids;

                  d.     they were complying with their obligation to notify the DEA of any
                         suspicious orders or diversion of their prescription opioids; and


                                                 277
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 286 of 314. PageID #: 1326




                   e.     they did not have the capability to identify suspicious orders of controlled
                          substances.

           855.   The Defendants applied political and other pressure on the DOJ and DEA to halt

prosecutions for failure to report suspicious orders of prescription opioids and lobbied Congress

to strip the DEA of its ability to immediately suspend registrations pending investigation by

passing the “Ensuring Patient Access and Effective Drug Enforcement Act.”435

           856.   The CSA and the Code of Federal Regulations, require the RICO Supply Chain

Defendants to make reports to the DEA of any suspicious orders identified through the design

and operation of their system to disclose suspicious orders. The failure to make reports as

required by the CSA and Code of Federal Regulations amounts to a criminal violation of the

statute.

           857.   The Defendants knowingly and intentionally furnished false or fraudulent

information in their reports to the DEA about suspicious orders, and/or omitted material

information from reports, records and other document required to be filed with the DEA

including the Marketing Defendants’ applications for production quotas. Specifically, the

Defendants were aware of suspicious orders of prescription opioids and the diversion of their

prescription opioids into the illicit market, and failed to report this information to the DEA in


 435
    See HDMA is now the Healthcare Distribution Alliance, Pharmaceutical Commerce, (June 13,
 2016, updated July 6, 2016), http://pharmaceuticalcommerce.com/business-and-finance/hdma-now-
 healthcare-distribution-alliance/; Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed
 Enforcement While the Opioid Epidemic Grew Out of Control, Wash. Post, Oct. 22, 2016,
 https://www.washingtonpost.com/investigations/the-dea-slowed-enforcement-while-the-opioid-
 epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-d7c704ef9fd9_story.html; Lenny
 Bernstein & Scott Higham, Investigation: U.S. Senator Calls for Investigation of DEA Enforcement
 Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6, 2017,
 https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-
 enforcement-slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html; Eric Eyre,
 DEA Agent: “We Had no Leadership” in WV Amid Flood of Pain Pills, Charleston Gazette-Mail, Feb.
 18, 2017, http://www.wvgazettemail.com/news/20170218/dea-agent-we-had- no-leadership-in-wv-
 amid-flood-of-pain-pills-.


                                                  278
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 287 of 314. PageID #: 1327




their mandatory reports and their applications for production quotas.

        858.    The Defendants used, directed the use of, and/or caused to be used, thousands of

interstate mail and wire communications in service of their scheme through virtually uniform

misrepresentations, concealments and material omissions regarding their compliance with their

mandatory reporting requirements and the actions necessary to carry out their unlawful goal of

selling prescription opioids without reporting suspicious orders or the diversion of opioids into

the illicit market.

        859.    In devising and executing the illegal scheme, the Defendants devised and

knowingly carried out a material scheme and/or artifice to defraud by means of materially false

or fraudulent pretenses, representations, promises, or omissions of material facts.

        860.    For the purpose of executing the illegal scheme, the Defendants committed

racketeering acts, which number in the thousands, intentionally and knowingly with the specific

intent to advance the illegal scheme. These racketeering acts, which included repeated acts of

mail fraud and wire fraud, constituted a pattern of racketeering.

        861.    The Defendants’ use of the mail and wires includes, but is not limited to, the

transmission, delivery, or shipment of the following by the Marketing Defendants, the

Distributor Defendants, or third parties that were foreseeably caused to be sent as a result of the

Defendants’ illegal scheme, including but not limited to:

                  a.    The prescription opioids themselves;

                  b.    Documents and communications that supported and/or facilitated the
                        RICO Supply Chain Defendants’ request for higher aggregate
                        production quotas, individual production quotas, and procurement
                        quotas;

                  c.    Documents and communications that facilitated the manufacture,
                        purchase and sale of prescription opioids;


                                                279
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 288 of 314. PageID #: 1328




                d.      RICO Supply Chain Defendants’ DEA registrations;

                e.      Documents and communications that supported and/or facilitated
                        RICO Supply Chain Defendants’ DEA registrations;

                f.      RICO Supply Chain Defendants’ records and reports that were required
                        to be submitted to the DEA pursuant to 21 U.S.C. § 827;

                g.       Documents and communications related to the Defendants’
                         mandatory DEA reports pursuant to 21 U.S.C. § 823 and 21C.F.R. §
                         1301.74;

                h.      Documents intended to facilitate the manufacture and distribution
                        of Defendants’ prescription opioids, including bills of lading,
                        invoices, shipping records, reports and correspondence;

                i.      Documents for processing and receiving payment for prescription opioids;

                j.      Payments from the Distributors to the Marketing Defendants;

                k.      Rebates and chargebacks from the Marketing Defendants to
                        the Distributors Defendants;

                l.      Payments to the RICO Supply Chain Defendants’ lobbyists through
                        the PCF;

                m.      Payments to the Defendants’ trade organizations, like the HDA, for
                        memberships and/or sponsorships;

                n.      Deposits of proceeds from the Defendants’ manufacture and
                        distribution of prescription opioids; and

                o.      Other documents       and    things,   including    electronic
                        communications.


       862.    The Defendants (and/or their agents), for the purpose of executing the illegal

scheme, sent and/or received (or caused to be sent and/or received) by mail or by private or

interstate carrier, shipments of prescription opioids and related documents by mail or by private

carrier affecting interstate commerce.

       863.    Each of the Defendants identified manufactured, shipped, paid for and received



                                               280
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 289 of 314. PageID #: 1329




payment for the drugs identified above, throughout the United States.

       864.    The Defendants used the internet and other electronic facilities to carry out their

scheme and conceal the ongoing fraudulent activities. Specifically, the Defendants made

misrepresentations about their compliance with Federal and State laws requiring them to

identify, investigate and report suspicious orders of prescription opioids and/or diversion of the

same into the illicit market.

       865.    At the same time, the Defendants misrepresented the superior safety features of

their order monitoring programs, ability to detect suspicious orders, commitment to preventing

diversion of prescription opioids, and their compliance with all state and federal regulations

regarding the identification and reporting of suspicious orders of prescription opioids. The

Defendants utilized the internet and other electronic resources to exchange communications, to

exchange information regarding prescription opioid sales, and to transmit payments and

rebates/chargebacks.

       866.    The Defendants also communicated by U.S. Mail, by interstate facsimile, and by

interstate electronic mail with each other and with various other affiliates, regional offices,

regulators, distributors, and other third-party entities in furtherance of the scheme.

       867.    The mail and wire transmissions described herein were made in furtherance of the

Defendants’ scheme and common course of conduct to deceive regulators, the public and the

Plaintiff that these Defendants were complying with their state and federal obligations to

identify and report suspicious orders of prescription opioids all while Defendants were

knowingly allowing millions of doses of prescription opioids to divert into the illicit drug

market. The Defendants’ scheme and common course of conduct was to increase or maintain

high production quotas for their prescription opioids from which they could profit.



                                                 281
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 290 of 314. PageID #: 1330




       868.    Many of the precise dates of the fraudulent uses of the U.S. mail and interstate

wire facilities have been deliberately hidden by Defendants and cannot be alleged without access

to Defendants’ books and records. However, Plaintiff has described the types of, and in some

instances, occasions on which the predicate acts of mail and/or wire fraud occurred. They

include thousands of communications to perpetuate and maintain the scheme, including the

things and documents described in the preceding paragraphs.

       869.    The Defendants did not undertake the practices described herein in isolation, but

as part of a common scheme. Various other persons, firms, and corporations, including third-

party entities and individuals not named as defendants in this Complaint, may have contributed

to and/or participated in the scheme with these Defendants in these offenses and have performed

acts in furtherance of the scheme to increase revenues, increase market share, and /or minimize

the losses for the Defendants.

       870.    The predicate acts constituted a variety of unlawful activities, each conducted

with the common purpose of obtaining significant monies and revenues from the sale of their

highly addictive and dangerous drugs. The predicate acts also had the same or similar results,

participants, victims, and methods of commission. The predicate acts were related and not

isolated events.

       871.    The predicate acts all had the purpose of creating the opioid epidemic that

substantially injured Plaintiff’s business and property, while simultaneously generating billion-

dollar revenue and profits for the Defendants. The predicate acts were committed or caused to be

committed by the Defendants through their participation in the False Narrative Enterprise and in

furtherance of its fraudulent scheme.

       872.    As described above, the Defendants were repeatedly warned, fined, and found to



                                               282
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 291 of 314. PageID #: 1331




be in violation of applicable law and regulations, and yet they persisted. The sheer volume of

enforcement actions against the Defendants supports this conclusion that the Defendants

operated through a pattern and practice of willfully and intentionally omitting information from

their mandatory reports to the DEA as required by 21 C.F.R. § 1301.74.436

       873.    Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims. The Defendants calculated and intentionally crafted the

diversion scheme to increase and maintain profits from unlawful sales of opioids, without regard

to the effect such behavior would have on this jurisdiction, its citizens or the Plaintiff. The

Defendants were aware that Plaintiff and the citizens of this jurisdiction rely on these

Defendants to maintain a closed system of manufacturing and distribution to protect against the

non-medical diversion and use of their dangerously addictive opioid drugs.

       874.    By intentionally refusing to report and halt suspicious orders of their prescription

opioids, the Defendants engaged in a fraudulent scheme and unlawful course of conduct

constituting a pattern of racketeering activity.

                                      CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

       Violation Of Rico, 18 U.S.C. 1961, et seq. – Opioid False Narrative Enterprise
                                 (Against All Defendants)

       875.    Plaintiff repeats, realleges, and incorporates by reference the allegations set forth

in Paragraphs 1 through 874 of this Complaint, as though fully set forth herein.



 436
    Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug
 Enforcement Administration’s Adjudication of Registrant Actions 6 (2014),
 https://oig.justice.gov/reports/2014/e1403.pdf.


                                                   283
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 292 of 314. PageID #: 1332




        876.     This Claim for relief alleges violations of Section 1962(c) and (d) of RICO, 18

 U.S.C. §§ 1962(c) & (d)

        877.    At all relevant times, the Plaintiff was an entity capable of holding a legal or

 beneficial interest in property, which means that it was a “person” within the meaning of

 Sections 1961(3) and 1962(c) of RICO, 18 U.S.C. §§ 1961(3) & 1962(c).

I.THE FALSE NARRATIVE ENTERPRISE

        878.    Name, Purposes and Membership. At all relevant times, there existed an

 “enterprise,” within the meaning of Sections 1961(4) and 1962(c) of RICO, 18 U.S.C. §§

 1961(4) & 1962(c) – to wit, an association-in-fact comprised of each of the Defendants - The

 False Narrative Enterprise. The lawful purpose of the False Narrative Enterprise was the

 manufacture, marketing and sale of pharmaceutical products in interstate and foreign commerce.

 The unlawful purpose of the False Narrative Enterprise was to engage in and carry out an

 intentional scheme to defraud purchasers, including doctors and hospitals, by propagating

 falsehoods about the safety and benefits of opioids.

        879.    Continuity: The continuity of the False Narrative Enterprise was coterminous

 with the period of time necessary to defraud Plaintiff, other hospitals, physicians, other

 healthcare providers, patients and their families, and the American public in general.

        880.    Effect on Commerce: The False Narrative Enterprise was engaged in, and its

 activities affected, interstate and foreign commerce.

        881.    Predicate Acts: At all relevant times, Defendants, in violation of Section 1962(c)

 of RICO, 18 U.S.C. § 1962(c), conducted (managed) or participated, directly or indirectly, in the

 conduct (management) of the False Narrative Enterprise, through a pattern of racketeering

 activity, by engaging in multiple, repeated, and continuous violations of the federal wire fraud


                                                 284
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 293 of 314. PageID #: 1333




statute, 18 U.S.C. § 1343, and the federal mail fraud statute, 18 U.S.C. § 1341, and the

Controlled Substances Act, 21 U.S.C. 801, et seq. The Defendants transmitted communications

through U.S. mail fraud and interstate wire fraud, in interstate or foreign commerce, to

designated persons for ostensibly legitimate purposes, but with the actual, unlawful purpose of

engaging in an intentional scheme to defraud Plaintiff, other hospitals, health care providers,

patients and their families and, in general, the American public.

       882.    Structure of the False Narrative Enterprise: The False Narrative Enterprise

reflected several types of participants, not all of which were complicit, and not all of which are

named herein as Defendants:

               (A)     The Marketing Defendants. The Marketing Defendants are Purdue,

                       Actavis, Cephalon, Janssen, Endo, Insys, and Mallinckrodt. The

                       Marketing Defendants conceptualized and set in motion the falsehoods

                       about opioids that created billions of dollars of artificial demand for these

                       highly addictive and dangerous products.

               (B)     The Front Groups. The Marketing Defendants used the Front Groups,

                       such as the American Pain Foundation, American Academy of Pain

                       Medicine, the American Pain Society, the Federation of State Medical

                       Boards, the Alliance for Patient Access, the U.S. Pain Foundation, the

                       American Geriatrics Society, and the American Chronic Pain Association,

                       not named as defendants herein and not all of which were fully complicit,

                       to stoke demand for opioids by falsely creating the impression of

                       independent third party authoritative validation of the false claims of the

                       Marketing Defendants.



                                                285
Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 294 of 314. PageID #: 1334




          (C)   The KOLs. The Marketing Defendants used KOLs, such as Dr. Portenoy,

                Dr. Webster, Dr. Fine and Dr. Fishman, not named as defendants herein

                and who may not have been fully complicit, to provide ostensibly valid,

                third party, authoritative validation of the false claims of the Marketing

                Defendants.

          (D)   The Distributor Defendants. The Distributor Defendants are Cardinal,

                McKesson, and AmerisourceBergen; they joined the False Narrative

                Enterprise with full awareness and complicity, and acted in concert with

                the Marketing Defendants to pool information about vulnerable targets

                and share the king size profits reaped from the sale of opioids to addicts,

                deliberately ignoring their obligations under the Controlled Substances

                Act.

          (E)   Corrupt Physicians and Pharmacies, a/k/a the Pill Mills. These

                participants, not named as defendants herein, prescribed opioids illegally

                and with no basis in legitimate medicine; and dispensed opioids illegally

                and in direct violation of their legal obligations

          (F)   The National Retail Pharmacies. The National Retail Pharmacies are

                CVS, Kroger, Rite-Aid, Walgreens, and Wal-Mart. Like the Distributor

                Defendants, they joined the False Narrative Enterprise with full awareness

                and complicity, and acted in concert with the Marketing Defendants to

                pool information about vulnerable targets and share the king size profits

                reaped from the sale of opioids to addicts, deliberately ignoring their

                obligations under the Controlled Substances Act.



                                         286
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 295 of 314. PageID #: 1335




        883.    In violation of Section 1962(d) of RICO, 18 U.S.C. § 1962(d), the Defendants,

 with full knowledge and purpose, conspired to violate Section 1962(c) of RICO.

II.CONSEQUENCES

        884.    By reason of the above-referenced violations of Section 1962(c) and (d) of

 RICO, 18 U.S.C. § 1962(c) & (d), Plaintiff was injured in its business or property within 18

 U.S.§ 1964(c) of RICO, is entitled to assert this claim, and to recover threefold the damages

 they sustained, as demonstrated at trial, and the cost of the suit, including reasonable attorneys’

 fees, as well as such other appropriate relief, as the Court may provide.

                                 SECOND CLAIM FOR RELIEF

                Violation OF RICO (A violation of 18 U.S.C. § 1962 (d) and (a))
                              (Against Each of the Defendants)

        885.    Plaintiff repeats, realleges, and incorporates by reference the allegations set forth

 in Paragraphs 1 through 874 of this Complaint, as though fully set forth herein.

        886.     This claim for relief alleges a violation of Section 1962 (d) and (a) of RICO, 18

 U.S.C. § 1962 (a) & (d). It is asserted against each of the Defendants.

        887.    At all relevant times, Plaintiff and each Defendant in this Count was an “entity”

 capable of holding a legal or beneficial interest in property, which means that each of them is a

 “person” within the meaning of Sections 1961(3) and 1962(d) of RICO, 18 U.S.C. §§ 1961(3),

 1962(d).

        888.     Each Defendant, as a “legal entity,” was an “enterprise” within the meaning of

 Sections 1961(4) and 1962 (a) of RICO, 18 U.S.C. § §1961(4), 1962 (a) (d).

        889.     Each Defendant engaged in interstate or foreign commerce,

        890.    Each Defendant transmitted by U.S. mail and interstate wire communications, in

 interstate or foreign commerce, communications or other matter to designated persons for

                                                 287
   Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 296 of 314. PageID #: 1336




 ostensibly legitimate purposes, but with the actual, unlawful purpose of facilitating an intentional

 scheme to defraud Plaintiff and other victims of vast sums of money.

         891.    Each of the Defendants engaged in a pattern of racketeering activity by engaging

 in multiple, repeated, and continuous violations of the federal mail fraud statute, 18 U.S.C. § 1341,

 the federal wire fraud statute, 18 U.S.C. § 1343, and the Controlled Substances Act, 21 U.S.C. §

 801 et seq.

         892.    In violation of Section 1962(a) of RICO, 18 U.S.C. § 1962(a), and through the

 above-referenced pattern of racketeering activity, Defendants, having income derived, directly or

 indirectly, from a pattern of racketeering, in which it participated as a principal within the meaning

 of 18 U.S.C.§ 2, used or invested, directly or indirectly, part of such income in itself, an enterprise.

         893.    In violation of Section 1962(d) of RICO, 18 U.S.C. § 1962(d), Defendants, with

 full knowledge and purpose, conspired to violate Section 1962 (a) of RICO.

I.CONSEQUENCES

         894.    By reason of the above-referenced violations of Section 1962 (d) and (a) of

 RICO, 18 U.S.C. §§ 1962 (a) & (d), Plaintiff was injured in its business or property, within the

 meaning of 18 U.S.§ 1964(c), 18 U.S.C. § 1964(c), through the above-referenced acts of

 racketeering, is entitled to assert this claim, to recover threefold the damages it sustained, as

 determined at trial, and the cost of the suit, including reasonable attorneys’ fees, and such other

 appropriate relief, as the Court may determine.

                                   THIRD CLAIM FOR RELIEF

                Violation Of Florida’s Deceptive And Unfair Trade Practices Act
                                (Fla. Stat. Ann. § 501.201, et seq.)
                                     (Against All Defendants)

         895.    Plaintiff repeats, realleges, and incorporates by reference the allegations set forth

                                                   288
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 297 of 314. PageID #: 1337




in Paragraphs 1 through 874 of this Complaint, as though fully set forth herein.

       896.    This cause of action is brought pursuant to sections 501.201 to 501.213, Florida

Statutes, which is known as the Florida Deceptive and Unfair Trade Practices Act (FDUTPA).

       897.    FDUTPA “shall be construed liberally to promote the following policies: (1) To

simplify, clarify, and modernize the law governing consumer protection, unfair methods of

competition, and unconscionable, deceptive, and unfair trade practices; (2) To protect the

consuming public and legitimate business enterprises from those who engage in unfair methods

of competition, or unconscionable, deceptive, or unfair acts or practices in the conduct of any

trade or commerce; [and] (3) To make state consumer protection and enforcement consistent

with established policies of federal law relating to consumer protection.” Fla. Stat. §

501.202(2).

       898.    Section 501.204(1), Florida Statutes declares as unlawful “unfair methods of

competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

conduct of any trade or commerce.” Fla. Stat. § 501.204(1).

       899.    Plaintiff is a “person” within the meaning of Fla. Stat. § 501.203(6) and as

envisioned in Fla. Stat. § 501.211.

       900.    All Defendants engaged in “[t]rade or commerce” within the meaning of Fla.

Stat. § 501.203(8).

       901.    During the relevant period and as detailed further herein, the Marketing

Defendants have each engaged in unfair and deceptive acts or practices in commerce in

violation of the FDUTPA by actively promoting and marketing the use of opioids for

indications not federally approved, circulating false and misleading information concerning

opioids’ safety and efficacy, and downplaying or omitting the risk of addiction arising from



                                                289
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 298 of 314. PageID #: 1338




their use.

        902.   Each of the Defendants have engaged in unfair and/or deceptive trade practices

by omitting the material fact of its failure to design and operate a system to disclose suspicious

orders of controlled substances, as well as by failing to actually disclose such suspicious orders,

as required of “registrants” by the federal CSA, 21 C.F.R. § 1301.74(b), which is incorporated

into Florida law by the FL DCA, including Fla. Stat. 499.0121. The CSA defines “registrant” as

any person who is registered pursuant to 21 U.S.C § 823. 21 C.F.R. § 1300.02(b). Section

823(a)-(b) requires manufacturers and distributors of controlled substances Schedule II to

register.

        903.   Defendants’ unfair or deceptive acts or practices in violation of the FDUTPA

offend Florida’s public policy, are immoral, unethical, oppressive and unscrupulous, as well as

malicious, wanton and manifesting of ill will, and they caused substantial injury to Plaintiff.

Plaintiff risks irreparable injury as a result of the Marketing Defendants’, Distributor

Defendants’, and the National Retail Pharmacy Defendants and their agents’ acts,

misrepresentations and omissions in violation of the FDUTPA, and these violations present a

continuing risk to Plaintiff, as well as to the general public.

        904.   As a direct and proximate result of Defendants’ violations of the FDUTPA,

Plaintiff has suffered and continues to suffer injury-in-fact and actual damages.

        905.   Defendants violated the FDUTPA because they engaged in false or misleading

statements about the efficacy and safety of opioid pharmaceuticals.

        906.   Defendants, individually and acting through acting through their employees and

agents, and in concert with each other, knowingly made material misrepresentations and

omissions of facts to Plaintiff to induce it to purchase, administer, and consume opioids as set



                                                 290
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 299 of 314. PageID #: 1339




forth in detail above.

       907.    Defendants knew at the time that they made their misrepresentations and

omissions that they were false.

       908.    Defendants intended that Plaintiff, physicians, patients, and/or others would rely

on their misrepresentations and omissions.

       909.    Plaintiff, physicians, patients, and/or others reasonably relied upon Defendants’

misrepresentations and omissions.

       910.    In the alternate, the Defendants recklessly disregarded the falsity of their

representations regarding opioids.

       911.    By reason of their reliance on Defendants’ misrepresentations and omissions of

material fact, Plaintiff, physicians, patients, and/or others suffered actual pecuniary damage.

       912.    Defendants’ conduct was willful, wanton, and malicious and was directed at the

public generally.

       913.    Plaintiff is entitled to recover damages caused by Defendants’ fraud in an amount

to be determined at trial.

                                  FOURTH CLAIM FOR RELIEF

                         Fraudulent Practices – Misleading Advertising,
                          Florida Statutes Title XLVI, Crimes § 817.41
                                (Against Marketing Defendants)

       914.    Plaintiff repeats, realleges, and incorporates by reference the allegations set forth

in Paragraphs 1 through 874 of this Complaint, as though fully set forth herein.

       915.    Pursuant to Florida Statute, Title XLVI, Crimes, § 817.41(1):

       it shall be unlawful for any person to make or disseminate or cause to be made or
       disseminated before the general public of the state, or any portion thereof, any
       misleading advertisement. Such making or dissemination of misleading advertising


                                                291
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 300 of 314. PageID #: 1340




       shall constitute and is hereby declared to be fraudulent and unlawful, designed and
       intended for obtaining money or property under false pretenses.

       916.    “Misleading advertising is defined by § 817.40(5) as:

       …any statements made, or in oral, written, or printed form or otherwise, to or before
       the public, or any portion thereof, which are known, or thorough the exercise of
       reasonable care or investigation could or might have been ascertained, to be untrue
       or misleading, and which are or were so made or disseminated with the intent or
       purpose, either directly or indirectly, or selling or disposing of real or personal
       property, services of any nature whatever, professional or otherwise, or to induce
       the public to enter into any obligation relating to such property or services.
       917.    Defendants engaged in misleading advertising in the conduct of a business, trade

or commerce in this state.

       918.    Defendants engaged in false or misleading advertising in deceiving the public

about the efficacy and safety of opioid pharmaceuticals.

       919.    The ways in which Defendants’ advertising was misleading include but are not

limited to:

               a.     Misrepresenting the truth about how opioids lead to addiction;

               b.     Misrepresenting that opioids improve function;

               c.     Misrepresenting that addiction risk can be managed;

               d.     Misleading doctors, patients, and payors through the use of misleading
                      terms like “pseudoaddiction;”

               e.     Falsely claiming that withdrawal is simply managed;

               f.     Misrepresenting that increased doses pose no significant additional risks;

               g.     Falsely omitting or minimizing the adverse effects of opioids and
                      overstating the risks of alternative forms of pain treatment.

       920.    Plaintiff has been injured by reason of Defendants’ violation.

       921.    Pursuant to Florida Statute, Title XLVI, Crimes, § 817.41(6), plaintiff is entitled


                                               292
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 301 of 314. PageID #: 1341




to costs, attorney’s fees, and punitive damages, in addition to actual damages proven.

                                   FIFTH CLAIM FOR RELIEF

               Breach of Implied Warranty of Fitness For a Particular Purpose
                       (Fla. Stat. Ann. §§ 672.315 and 672.11, et seq.)
                                   (Against All Defendants)

        922.    Plaintiff repeats, realleges, and incorporates by reference the allegations set forth

in Paragraphs 1 through 874 of this Complaint, as though fully set forth herein.

        923.    Plaintiff purchased opioid products from Defendants that were not suitable for

Plaintiff’s use to appropriately treat Plaintiff’s patients.

        924.    At the time of Plaintiff’s purchases, Defendants knew or had reason to know that

Plaintiff intended to use the opioids for a particular purpose, namely to provide pain relief in an

appropriate way that did not unnecessarily endanger its patients if the opioids were used as sold

and marketed by Defendants.

        925.    At the time of Plaintiff’s purchases, Defendants knew or had reason to know that

Plaintiff was purchasing the opioids for the particular purposes described above and was relying

on Defendants’ skill, judgment and narrative to provide opioids that were suitable.

        926.    Plaintiff justifiably relied on Defendants.

        927.    The opioids that Plaintiff purchased were not suitable for the particular purpose

for which Plaintiff purchased them.

        928.    As a result, Plaintiff has been damaged in an amount to be determined at trial.

                                   SIXTH CLAIM FOR RELIEF

                                            Negligence
                                      (Against All Defendants)

        929.    Plaintiff repeats, realleges, and incorporates by reference the allegations set forth

in Paragraphs 1 through 874 of this Complaint, as though fully set forth herein.

                                                  293
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 302 of 314. PageID #: 1342




          930.   To establish actionable negligence, one must show in addition to the existence of

a duty, a breach of that duty, and loss or damage caused by the breach, and actual loss or damage

to another. All such essential elements exist here.

          931.   Each Defendant had a duty to exercise reasonable care in the manufacturing,

marketing, selling, and distributing of highly dangerous opioid drugs.

          932.   Each Defendant breached its aforesaid duties by its conduct previously specified

herein.

          933.   As a proximate result, Defendants have caused Plaintiff’s injury related to the

treatment of opioid-related conditions. Plaintiff has incurred massive costs by providing

uncompensated care as a result of opioid related conditions.

          934.   Each Defendant owed its aforesaid duties to Plaintiff because the injuries alleged

herein were foreseeable by the Defendants.

          935.   The injuries to Plaintiff would not have happened in the ordinary course of events

had Defendants used due care commensurate to the dangers involved in the manufacture,

marketing, sale and distribution of opioids.

          936.   Plaintiff seeks compensatory damages for its monetary losses previously specified

herein, plus interest and the costs of this action.

                                 SEVENTH CLAIM FOR RELIEF

                                        Wanton Negligence
                                     (Against All Defendants)

          937.   Plaintiff repeats, realleges, and incorporates by reference the allegations set forth

in Paragraphs 1 through 874 of this Complaint, as though fully set forth herein.

          938.   Defendants conducted themselves with reckless indifference to the

consequences of their acts and omissions, in that they were conscious of their conduct and were

                                                  294
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 303 of 314. PageID #: 1343




aware, from their knowledge of existing circumstances and conditions, that their conduct would

inevitably or probably result in injury to others, specifically hospitals such as Plaintiff, which

would be subjected to providing unreimbursed healthcare treatment to patients with opioid

conditions.

       939.    As a proximate result of Defendants’ wanton negligence, Plaintiff was

monetarily damaged as aforesaid.

       940.    Plaintiff seeks compensatory and punitive damages, plus the costs of this action.

                                EIGHTH CLAIM FOR RELIEF

                                        Negligence Per Se
                                     (Against All Defendants)

       941.    Plaintiff repeats, realleges, and incorporates by reference the allegations set forth

in Paragraphs 1 through 874 of this Complaint, as though fully set forth herein.

       942.    Defendants violated requirements of the Controlled Substance Act, 21 U.S.C. §

801, et seq., by knowingly or intentionally furnishing false or fraudulent information in, and/or

omitting material information from documents filed with the DEA.

       943.    Defendants have a duty to comply with the regulations of the Florida Drug and

Cosmetic Act. (FDCA), Florida Statutes, Title XXXIII, Chapter 499, et seq. and the Controlled

Substances Act.

       944.    Failure to comply with the FDCA and CSA constitutes negligence per se.

       945.    Defendants failed to comply with the FDCA and CSA.

       946.    In the instant case, as detailed above, the FDCA and CSA require that the

Defendants know their customers, which includes, an awareness of the customer base,

knowledge of the average prescriptions filled each day, the percentage of controlled substances

compared to overall purchases, a description of how the dispenser fulfills its responsibility to


                                                 295
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 304 of 314. PageID #: 1344




ensure that prescriptions filled are for legitimate medical purposes, and identification of

physicians and bogus centers for the alleged treatment of pain that are the dispenser’s most

frequent prescribers.

       947.     Defendants have failed to diligently respond to the suspicious orders which

Defendants have filled.

       948.     Defendants have failed to provide effective controls and procedures to guard

against diversion of controlled substances in contravention of Florida and federal law.

       949.     Defendants have willfully turned a blind eye towards the actual facts by

regularly distributing large quantities of controlled substances to retailers and dispensers who

are serving a customer base comprised of individuals who are themselves abusing and/or

dealing prescription medications, many of whom are addicted and all of whom can reasonably

be expected to become addicted.

       950.     Defendants negligently acted with others by dispensing controlled substances for

illegitimate medical purposes, operating bogus pain clinics which do little more than provide

prescriptions for controlled substances and thereby creating and continuing addictions to

prescription medications in this state.

       951.     Defendants have by their acts and omissions, proximately caused and

substantially contributed to damages to Plaintiff by violating Florida and federal law, by

creating conditions which contribute to the violations of Florida and federal laws by others, and

by their negligent and/or reckless disregard of the customs, standards and practices within their

own industry.

       952.     Plaintiff has suffered and will continue to suffer enormous damages as the

proximate result of the failure by Defendants to comply with Florida and federal law.



                                                296
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 305 of 314. PageID #: 1345




        953.    Defendants’ acts and omissions imposed an unreasonable risk of harm to others

separately and/or combined with the negligent and/or criminal acts of third parties.

        954.    Defendants are in a class of a limited number of parties that can legally sell and

distribute opioids, which places it in a position of great trust.

        955.    The trust placed in Defendants by Plaintiff through the license to distribute

opioids creates a duty on behalf of Defendants to prevent diversion of the medications it

supplies to illegal purposes.

        956.    A negligent and/or intentional violation of this trust poses distinctive and

significant dangers to the Plaintiff from the diversion of opioids for non-legitimate medical

purposes and addiction to the same by consumers.

        957.    Defendants were negligent in not acquiring and utilizing special knowledge and

special skills that relate to the dangerous activity in order to prevent and/or ameliorate such

distinctive and significant dangers.

        958.    Defendants are required to exercise a high degree of care and diligence to

prevent injury to the public from the diversion of opioids during distribution.

        959.    Defendants breached their duty to exercise the degree of care, prudence,

watchfulness, and vigilance commensurate to the dangers involved in the transaction of its

business.

        960.    Defendants are in exclusive control of the management of the opioids it has

distributed.

        961.    Plaintiff is without fault, and the injuries to the Plaintiff and its patients would

not have occurred in the ordinary course of events had Defendants used due care commensurate

to the dangers involved in the distribution of opioids.



                                                  297
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 306 of 314. PageID #: 1346




       962.    Plaintiff is within the class of persons the FDCA and the CSA was intended to

protect.

       963.    The harm that has occurred is the type of harm that the FDCA and the CSA was

intended to guard against.

       964.    Defendants breached their duty by failing to take any action to prevent or reduce

the distribution of the opioids.

       965.    As a direct and proximate result of Defendants’ negligence per se, the Plaintiff

has suffered and continues to suffer injury, including but not limited to incurring excessive

costs related to diagnosis, treatment, and cure of addiction or risk of addiction to opioids.

       966.    Defendants were negligent in failing to monitor and guard against third-party

misconduct and participated and enabled such misconduct.

       967.    Defendants were negligent in failing to monitor against diversion of opioid pain

medications.

       968.    Defendants’ violations constitute negligence per se.

       969.    Plaintiff is entitled to recover damages caused by Defendants’ fraud in an

amount to be determined at trial.

                                   NINTH CLAIM FOR RELIEF

                                        Negligent Marketing
                                   (Against Marketing Defendants)

       970.    Plaintiff repeats, realleges, and incorporates by reference the allegations set forth

in Paragraphs 1 through 874 of this Complaint, as though fully set forth herein

       971.    Defendants had a duty to exercise reasonable care in the marketing of opioids.

       972.    Defendants were aware of the potentially dangerous situation involving opioids.

       973.    Defendants marketed opioids in an improper manner by:

                                                298
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 307 of 314. PageID #: 1347




               a.      Overstating the benefits of chronic opioid therapy, promising improvement
                       in patients’ function and quality of life, and failing to disclose the lack of
                       evidence supporting long-term use;

               b.      Trivializing or obscuring opioids’ serious risks and adverse outcomes,
                       including the risk of addiction, overdose and death;

               c.      Overstating opioids’ superiority compared with other treatments, such as
                       other non-opioid analgesics, physical therapy, and other alternatives;

               d.      Mischaracterizing the difficulty of withdrawal from opioids and the
                       prevalence of withdrawal symptoms;

               e.      Marketing opioids for indications and benefits that were outside of the
                       opioids’ labels and not supported by substantial evidence.

       974.    It was Defendants’ marketing – and not any medical breakthrough – that

rationalized prescribing opioids for chronic pain and opened the floodgates of opioid use and

abuse. The result has been catastrophic.

       975.    Defendants disseminated many of their false, misleading, imbalanced, and

unsupported statements indirectly, through KOLs and Front Groups, and in unbranded

marketing materials. These KOLs and Front Groups were important elements of Defendants’

marketing plans, which specifically contemplated their use, because they seemed independent

and therefore outside FDA oversight. Through unbranded materials, Defendants, with their own

knowledge of the risks, benefits and advantages of opioids, presented information and

instructions concerning opioids generally that were contrary to, or at best, inconsistent with

information and instructions listed on Defendants’ branded marketing materials and drug

labels. Defendants did so knowing that unbranded materials typically are not submitted to or

reviewed by the FDA.

       976.    Defendants also marketed opioids through the following vehicles: (a) KOLs,

who could be counted upon to write favorable journal articles and deliver supportive CMEs; (b)

                                                299
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 308 of 314. PageID #: 1348




a body of biased and unsupported scientific literature; (c) treatment guidelines; (d) CMEs; (e)

unbranded patient education materials; and (f) Front Group patient-advocacy and professional

organizations, which exercised their influence both directly and through Defendant-controlled

KOLs who served in leadership roles in those organizations.

       977.    Defendants knew or should have known that opioids were unreasonably

dangerous and could cause addiction.

       978.    Defendants have a duty to exercise reasonable care in the distribution,

promotion and marketing or opioids.

       979.    Defendants breached their duty by failing to take any action to prevent or reduce

the unlawful distribution of opioids.

       980.    Defendants’ marketing was a factor for physicians, patients, and others to

prescribe or purchase opioids.

       981.    As a direct and proximate result of Defendants’ negligence, Plaintiff has

suffered and continues to suffer injury, including but not limited to incurring excessive costs

related to diagnosis, treatment, and care of addiction or risk of addiction to opioids.

       982.    Plaintiff is entitled to recover damages caused by Defendants’ negligence in an

amount to be determined at trial.

                                 TENTH CLAIM FOR RELIEF

                                     Negligent Distribution
                                    (Against All Defendants)

       983.    Plaintiff repeats, realleges, and incorporates by reference the allegations set forth

in Paragraphs 1 through 874 of this Complaint, as though fully set forth herein




                                                300
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 309 of 314. PageID #: 1349




        984.    Defendants had a duty not to breach the standard of care established under Florida

law and the Controlled Substance Act (“CSA”) and implementing regulations and to exercise

reasonable care in the distribution of opioids.

        985.    Defendants were aware of the potentially dangerous situation involving opioids.

        986.    Defendants distributed opioids in an improper manner by:

               a.      Distributing and selling opioids in ways that facilitated and encouraged their
                       flow into the illegal, secondary market;

               b.      Distributing and selling opioids without maintaining effective controls
                       against diversion;

               c.      Choosing not to or failing to effectively monitor for suspicious orders;

               d.      Choosing not to or failing to report suspicious orders;

               e.      Choosing not to or failing to stop or suspend shipments of suspicious orders;
                       and

               f.      Distributing and selling opioids prescribed by “pill mills” when Defendants
                       knew or should have known the opioids were being prescribed by “pill
                       mills.”

        987.    Defendants’ negligent breach of their duties resulted in foreseeable harm and

injury to Plaintiff.

        988.    As a direct and proximate result of Defendants’ negligence, Plaintiff suffered and

will continue to suffer damages including costs related to uncompensated care and other costs

related to the distribution of opioids which never should have been sold.

        989.    Plaintiff is entitled to recover damages caused by Defendants’ negligence in an

amount to be determined at trial.

                              ELEVENTH CLAIM FOR RELIEF

                                            Nuisance
                                     (Against All Defendants)

        990.    Plaintiff repeats, realleges, and incorporates by reference the allegations set forth
                                                  301
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 310 of 314. PageID #: 1350




in Paragraphs 1 through 874 of this Complaint, as though fully set forth herein.

        991.     The nuisance is the over-saturation of opioids in the patient population of

Plaintiff and in the geographic area served by Plaintiff for illegitimate purposes, as well as the

adverse social, economic, and human health outcomes associated with widespread illegal

opioid use.

        992.     All Defendants substantially participated in nuisance-causing activities.

        993.     Defendants’ nuisance-causing activities include selling or facilitating the sale of

prescription opioids to the patients of Plaintiff, as well as to unintended users, including

children, people at risk of overdose or suicide, and criminals.

        994.     Defendants’ nuisance-causing activities also include failing to implement

effective controls and procedures in their supply chains to guard against theft, diversion and

misuse of controlled substances, and their failure to adequately design and operate a system to

detect, halt and report suspicious orders of controlled substances.

        995.     Defendants’ activities unreasonably interfere with the economic rights of

Plaintiff.

        996.     The Defendants’ interference with these rights of Plaintiff is unreasonable

because it:

              a. Has harmed and will continue to harm the public health services of and public
                 peace of Plaintiff;

              b. Has harmed and will continue to harm the communities and neighborhoods
                 which Plaintiff serves;

              c. Is proscribed by statutes and regulation, including the CSA, pharmacy
                 regulations, and the consumer protection statute;

              d. Is of a continuing nature and it has produced long-lasting effects;

              e. Defendants have reason to know their conduct has a significant effect upon

                                                  302
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 311 of 314. PageID #: 1351




               Plaintiff; and

           f. Has inflicted substantial costs on Plaintiff.

       997.    The nuisance undermines public health, quality of life, and safety. It has resulted

in high rates of addiction, overdoses, dysfunction, and despair within families and entire

communities. It has created a public health crisis.

       998.    The resources of Plaintiff are being unreasonably consumed in efforts to address

the prescription drug abuse epidemic, thereby eliminating available resources needed in other

health care areas.

       999.    Defendants’ nuisance-causing activities are not outweighed by the utility of

Defendants’ behavior. In fact, their behavior is illegal and has no social utility whatsoever.

There is no legitimately recognized societal interest in facilitating widespread opioid addiction

and failing to identify, halt, and report suspicious opioid transactions.

       1000. At all times, all Defendants possessed the right and ability to control the

nuisance causing outflow of opioids from pharmacy locations or other points of sale.

Distributor Defendants had the power to shut off the supply of illicit opioids to Plaintiff and in

the geographic area served by Plaintiff.

       1001. As a direct and proximate result of the nuisance, Plaintiff has sustained

economic harm by spending a substantial amount of money trying to remedy the harms caused

by Defendants' nuisance-causing activity, including, but not limited to, costs of hospital

services and healthcare. In short, the Defendants created a mess, leaving it to the Plaintiff and

other hospitals the costs of cleaning it up. This is a classic nuisance.

       1002. As a result of Defendants’ actions, Plaintiff has suffered a special injury,

different from that suffered by the public at large by individual users and by governmental


                                                 303
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 312 of 314. PageID #: 1352




entities, namely that Plaintiff has provided uncompensated care for patients suffering from

opioid related conditions.

       1003. The effects of the nuisance can be abated, and the further occurrence of such

harm and inconvenience can be prevented. All Defendants share in the responsibility for doing

so.

       1004. Defendants should be required to pay the expenses Plaintiff has incurred or will

incur in the future to fully abate the nuisance.


                                TWELFTH CLAIM FOR RELIEF

                                       Unjust Enrichment
                                     (Against All Defendants)

       1005. Plaintiff repeats, realleges, and incorporates by reference the allegations set forth

in Paragraphs 1 through 874 of this Complaint, as though fully set forth herein.

       1006. Plaintiff provided unreimbursed healthcare treatment to patients with opioid

conditions that Defendants are responsible for creating. Plaintiff thereby conferred a benefit on

Defendants because Defendants should bear the expense of treating these patients’ opioid

conditions. This is because Defendants created the opioid epidemic and the patients’ opioid

conditions, as described above.

       1007. Defendants appreciated and knew of this benefit because they knew their opioid

promotional and marketing policies would cause, and in fact caused, hospitals throughout the

United States to provide unreimbursed healthcare treatment to patients with opioid conditions

that Defendants were responsible for creating.

       1008. The circumstances under which Defendants accepted or retained the benefit,

described above, were such as to make it inequitable for Defendants to retain the benefit

without payment of its value.
                                                   304
  Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 313 of 314. PageID #: 1353




        1009. As described above, the benefit was received and retained under such

circumstances that it would be inequitable and unconscionable to permit Defendants to avoid

payment therefor.

        1010. Defendants have therefore been unjustly enriched.

        1011. By reason of the foregoing, Defendants must disgorge their unjustly acquired

profits and other monetary benefits resulting from its unlawful conduct and provide restitution

to the Plaintiff.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff asks that the Court:

                A.      Enter judgment against Defendants, jointly and severely, and in favor of
                        Plaintiff;

                B.      Award compensatory damages in an amount sufficient to fairly and
                        completely compensate Plaintiff for all damages; treble damages; punitive
                        damages; pre-judgment and post-judgment interest as provided by law, and
                        that such interest be awarded at the highest legal rate; and such equitable
                        relief against Defendants as the Court should find appropriate, including
                        disgorgement of illicit proceeds and other orders as provide in 18 U.S.C. §
                        1964;

                C.      Award Plaintiff their cost of suit, including reasonable attorneys’ fees as
                        provided by law; and

                D.      Award such further and additional relief as the Court may deem just and
                        proper under the circumstances.

                                          JURY DEMAND

        Plaintiff demands a trial by jury on all issues so triable.

        Dated: May 3, 2018                              Respectfully Submitted,

                                                        BARRETT LAW GROUP, P.A.
                                                        Attorneys for Plaintiff

                                                By:     /s/ Don Barrett
                                                        John W. (Don) Barrett

                                                  305
Case: 1:18-op-45530-DAP Doc #: 64 Filed: 12/12/19 314 of 314. PageID #: 1354




                                          David McMullan, Jr.
                                          Richard Barrett
                                          Sterling Starns
                                          P.O. Box 927
                                          404 Court Square North
                                          Lexington, Mississippi 39095
                                          Ph: (662) 834-2488
                                          Fax: (662) 834-2628
                                          dbarrett@barrettlawgroup.com
                                          dmcmullan@barrettlawgroup.com
                                          rrb@rrblawfirm.net
                                          sstarns@barrettlawgroup.com

                                          G. Robert Blakey
                                          WILLIAM J. & DOROTHY T. O’NEILL
                                          PROFESSOR OF LAW EMERITUS
                                          NOTRE DAME LAW SCHOOL*
                                          7002 East San Miguel Avenue
                                          Paradise Valley, Arizona 85253
                                          Ph: 574-514-8220
                                          E-mail: blakey.1@nd.edu
                                          *For purposes of identification only




                                    306
